tee Hee espe

YEE) Aus Baedll GOV GA pla YV saatt
(a Ve¥s Addy: A) Gil pall © 2

r Vee Reds A G8 (C) phe VY sall — Apes gil Say yall

Salad!

lod) Ball

denikill Balt)

AdsLaN Ball!

anil yl! Balls

dio all Bald)

ye S..... Se sla) GLEESY) a GbLell deatalaall Bal)
Ae « GUBY) plas Gb y penall y GUIS oho jin! Aatleall Bal4)
yee deo Lidl Balls
yey Aamilidll Bald!
yo. Spit) Salk!
yor BR... BjLsdN e595 Jo sidl (cle Aas pits dealall Balk)
_——— fF 34 4S yea!) Celie! pes desibdll Balk)
ye ps MIL Bal
TK SA... EI, 5p Lal), CL poh Baal ll Ball!
yay SY! ge dul full pois dani al} Bald
yun cline lilies aval! Ball!

YVAN Rapa pene aspen oil Ca ysiy Cab gi Gh as lll Balt)

\Ve gies Sala bial) ab)
\VvéE pois alli! Bald)
\ve (9 paste) 5 alah |
yu Osetia lg detabad! Sal!
+ Ai Ag AGC) 9 Se VY aaa — dye ll Bay pal ‘

ideal gall
Gl Qmiaieal|
sesteeeseeenaees ell! Abbe, AglayL DEY!
+ Balall 6 sall

«RAN (yo gees

polywil) daniibici! Gan Meo
Gl omiatel|
a os al jiIY! dilais a jan Chua
Lo he al aly) 4a Ay 3

vee Sill Gla) Gils
A Gat! Glaall Glbs
ee. Wee 4S pall 45 tl) Gaal ade

Ge veves Age gil) la) Gul Le sha 45.5 Uy 8

seeneeee ee ND AgSall 5 all) L ples 455 Ab) A

«He pall da glad 45a Ay 9S

bald!
00 zetttel lg Ganilial) ald
(Gstaad detlbill Salk!
20 petttel lg Gatall pl Sal)
0 pall AnioLl] 5.alh)
0 patted Gant shall Sal)
0 yetitellg Aatatleal | Sal!
OO peiallg Mais bil) Salk)
9 pally abil Ball
VY e Reddy AAC) 9 So VY stall — dye ll Say pal

ARTICLE

ARI
ARI
ARI
ARI

ARI

rICLE I

rICLE Il
rICLE Ill
TICLE IV

TICLE V

ARTICLE VI

ARI
ARI
ARI

ARI
ARI

ARI

ICLE VIL

ICLE VIII
TICLE IX
TICLE X

rICLE XI

ICLE XII

ARTICLE XIII

ARI

ICLE XIV

ARTICLE XV
ARTICLE XVI

ARTICLE XVII

ARTICLE XVIII
ARTICLE XIX
ARTICLE XX

ARTICLE XXI

INDEX
TITLE

DEFINITIONS .........0...00cc cece eee es eeseeseee
ANNEXES TO THE AGREEMENT.
GRANT OF RIGHTS AND TERM ..
WORK PROGRAM AND EXPENDITURES
DURING EXPLORATION PHASE
RELINQUISHMENTS b.
OPERATIONS AFTER COMMERCIAL
DISCOVERY...........000000csseeeeeeeeeteseeeees
RECOVERY OF COSTS AND EXPENSES
AND PRODUCTION SHARING ...
TITLE TO ASSETS
BONUSES
OFFICE AND SERVICE OF NOTICES
SAVING OF PETROLEUM AND
PREVENTION OF LOSS ....
CUSTOMS EXEMPTIONS . see
BOOKS OF ACCOUNT; ACCOUNTING AND
PAYMENTS...
RECORDS, REPORTS AND INSPECTION ......
RESPONSIBILITY FOR DAMAGES .........
PRIVILEGES OF GOVERNMENT
REPRESENTATIVES ...2...0....eeeeeeeeeeeee
EMPLOYMENT RIGHTS AND
TRAINING OF ARAB REPUBLIC OF
EGYPT PERSONNEL .............
LAWS AND REGULATIONS .
STABILIZATION |...
RIGHT OF REQUISITION .
ASSIGNMENT

PAGE
11
25
29

57
71

75

81

141
43
51

153
55

61
63
67

67

69
71
75
75
77

VY e Reddy AAC) 9 So VY stall — dye ll Say pal

4

ARTICLE
ARTICLE XXII

ARTICLE XXIII
ARTICLE XXIV
ARTICLE XXV

ARTICLE XXVI

ARTICLE XXVII
ARTICLE XXVIII
ARTICLE XXIX

INDEX
TITLE
BREACH OF AGREEMENT AND
POWER TO CANCEL ..
FORCE MAJEURE ......
DISPUTES AND ARBITRATIO.
STATUS OF PARTIES
LOCAL CONTRACTORS AND
LOCALLY MANUFACTURED
MATERIAL
TEXT OF THE AGREEMENT
GENERAL
APPROVAL OF THE GOVERNMEN

ANNEXES TO THE CONCESSION

ANNEX
ANNEX “ A “

ANNEX “ B “
ANNEX “ C-1 “
ANNEX “ C-2 “
ANNEX “ D “
ANNEX “E “
ANNEX “ F “
ANNEX *“ G-1“

ANNEX * G-2 “

ANNEX * G-3 “

AGREEMENT

TITLE
BOUNDARY DESCRIPTION OF THE
CONCESSION AREA oi. eeceeeceeseeeeeees
MAP Of The CONASSION AGREEMENT
BANK LETTER OF GUARANTEE .........
PRODCTION LETTER OF GUARANTEE
CHARTER OF THE JOINT VENTURE
ACCOUNTING PROCEDURE ..
DEVELOPMENT LEASE
ABANDONMENT COST RECOVERY
MECHANISM... .20c..ceccccee tee ceeee cere tence
MAP OF THE NATIONAL GAS
PIPELINE GRID SYSTEM ............000055
MAP OF CRUDE AND CONDENSATE

PAGE

y VY e Reddy AAC) 9 So VY stall — dye ll Say pal

VoN > dail 16% dy gall
Agiaeall 5g ills do stall iol Ged oily
Asada) ca) FAM Aca) Ay penal AS dill ae sled) (8
sAhagl (Da) Cy glee) Got cot AS dig cab ig CHS gy gil AS pcg
Lagidiitinal y LAN) cy fll y SUM Gye aalt
ne sill tila Aca 9) Guy di Gye Adlai |

eatteail| eile
Auta pity
tol jal By ¢ duet SY) Gy silill Gl gill Gules

(tod Babs,
Aco tall Ay eal AS yk ON ws Laill (68 Agaeall 85 filly Sy sill 2 yd Gada}
(Lets) py gle) Co ct Sky he GES Ag AS pbs Aen! I jlall
Ula; Ace YI yap ph a Maks Cb Leg DL! y alll Cay lly GLA ye Gaal abel
slg AéaLall Aas 5S) Aas) yall AwlwY) AISSY L, alld «al

(Gani) Sabb)

cURL A itis cy ill 6 68 Aa jal ASN) C3 52) GlelaVly cel all oS
lel Gls a pt Ul alsa
(Gaal bid) Bal
pe co ol SFT GAM gall Go 4p Jeng eal Sayed Gd ll Tan
nhl Be SiS A AD ga Ly gl 13
ae VEE) Aas baad G3 VV Ga Aa gqeall Auli yun
aVeY Aa bys A Gi gl

col lll) an
VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall A

olipiall desis
Leal Dial poli) ctl lg Shite cli ctl
Gated pital) ei) ak) Gude

§

atttadailad| ci jel Geant hlil) dad yur, | AS yal)
f)

hot tng wt gall 2S yet

§

staat (hd) (puted Galant) (get coed SS at
é

ala ct ptt pt ila
Sasi Ling
89-2
Bajja Ne Y — Aine ei aol (od ABLE! ods Gy pas

“rec! cb Lead Lele G Ub) ) Fai ell eis Asean On Leds
Fe Sb ty ¢ Ae lall jal Ala 4p prenall 45 pill y ("Ze Sa"
Yor) Bae Dee 2 By ely j all Odes Gul if cases otal as pts
ely Lad Lyle Gl.) Daeg 441 AL YT By gy ill lid aban,
Bayne Ad pn GIS AS 5S oy «hoe Say ys gh AS dy «(nla
AS hy ("Ay Gh Led Lee Gl) Nail a Gal al lish Atldy dye
Addl y Aen ye egal Auengh AS pb (ga y Shad (Ita) Gt gla) or oe
ce Glas (a La Lae Gl) hy, Lil col dl Lk
Ja jie agin LS le (Blass "Usldall” gb Lad Guede Ug gels gl

"Jsléal gate"

YoY e Redd gs A G8 (C) phe VY saell — Apes gil Say yall ys

pve)
aaliidd 8 5255 gall «ly sill Lyd Ley caked! quan allied UD yall gf Gus
paall gb 4 5a 5m gall 13S 5 ApaullY) olyall ull (8 Ley ganz Gd palaalls
Spel! olsall ay Le (cl) abaall y LLY gl acl
gga be al jill gle Span de Sal ol) Gilley Coast of nla GJ Gas,
Leal) Mabaiall last Als 8 Leg Dian, aL Gayl, SLY ge Gaull Lule
cB eH SL Rinna y " Galall (58 4 pic gall y Apt! SLD 8 Leal
Load Leal) hts) Late le 5a GUS: Culllly ASW odes Gui all "WP Gala
("Saul Gly
Lgl Geo petal Lagilel ji) Shandy ol (cle lil gy" gl} dal "ol Cuss
dally uadiy Uy fall ge Cn) Lacks atid Lad Y jl Legis (by Lad
fal) lay daa W) Gu yd Ge dibie (A

SASLBY oda Ga gay ol SUV! [a ein 8 af Aa Soll Gi Guay

YAON au SVT a By cysilll alSal Cin ge Sy sil 25g) Gye al Cum
Liew Shiela gl! Aad" Gay cule ee al jill sll poy of alas
3 ySball abil) 8 Y sie
rT ge Le Gle AalY! ods GLI Gai) a
tod! Sal)
(tld pital
14S jal) ie “Masta Asa" (i)
Glelisl 4 Spall Que Y alycall Yllal seal gs all-)
esl bps ye sho ptlas AS glas 4S pill oda SLauly agul Alen
3) ASN) ods GI bi
VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall

yy

AgleY Adyde Shaul aqui §ptle ue sls ptle Alba GS al -¥
J ALY) oka Gil LI anh aqui dla Gleleial § Opal!
Glelial 28 Spall QuleY Asal Yllaly peal Gy all-1
Sg ea AME AN Sal! Shall Gully aed y AS pill oda peut dea
ALS gles AalZY! obi GIGLI ye a yb aqui Alea Gleleial (8

AS yl) GI Gud 3 tle ye J byte

slgbadlay ods al SY) Asli ies "LLG" ()

Ag pel) poe day seem cti"€--€ (Z)

LOND Be ye Ue (8) GDL, Cath coe 8 5S Uaa ll
Hay Of 31 e dee le Yous Dubs US US pei! sania
de gill cle Db) 2,197 Gslhy 6 ge eee Cnt (4 Oe) Cg gd

AaMbaal) day yall

()

oN ja ee ged Legal sll Laue shall pie "ai all ()

Platts Prices Dated ) (2b; 3 p35 (4 4ileall 48 gall Cu yp pla Ges
Jae ad eld) GLI DGG 6b gill jell dala jg tf au. ( Brent
ut! i: ( Dated Brent) “¢ 53a) Ci: "yey: USI GY gall atc
ee aly cel Lee GL gle Lye) dee ISS UY pals ail
ah She Lash 2S aD ysl Ua (pul lane le ay pl
-(Platts Crude Oil Marketwire report)

QB) A sla) A8UAN yo AyeS (55 (BTU) “Agi pall 8 pall baa,y'
(PY) Agi ped Baal dae viata Adil olvall ye Jb 5) a dae
Salsa dae ol (4 OV) eee Aap Oke Bla dee Ue
da) ETA 0 aks Cu Laka ric (4°11) Curgi rgd dae Ghar
Aalbeall das yall ie gall le

YoY e Redd gs A G8 (C) phe VY saell — Apes gil Say yall Vé

ars Ga Lg (VY) pc (ol 5 fib Lalins "Apey gill Abadi" (5)

+ peed Gye OEDEM y galall G8 cethy ls oe JS) ye fa pdt
(gz) AMEN SaLall (8 eae gall cinall "Gg Lai! LaLaisy" (-)
Ay laa) Gil (4)
(eras cals GS sl a ot Si Lali "Ayla ju G40
Aull se lags (T+) GEE cle wy BY Badd Lele GILLS Y! cla} te
aid Lids Spal aeen cod ld GS of le Like alld Is Ls
LYS ys G Sail aay Ase yall y AN yall Aaghall Gelicall ty)
Oe Lane siall a Js Y tee ety) cle Bald Le) «Unley 4a ee
eB Ne ld es aad (VO nee) giles phe Lined
AL GUS! Gay a" Leal Gla a! ALESSI 8G Say «sll
+ Guw Lal Lab's LelLaS} 5 il
ees Goo ale GUS i al gb ots J Uline "Ayla cy 5tl Gi =
Legg (Ps) G2 DE le a Y bad Lele GIGLEY! el yal ae
Lis Dsl gee (8 all OS Gf He Lyhee ld GIS LS Al sie
US Gyo Gantt sayy Ase yall y A pall Aeghall Geliwall clu! abil
Oe be fall 8 JY tees etBY (cle bald Le) cCalay) Ad jews
oe Se 8 (G/D) esl A ell Ge dey (Tree) GYT aE
JUS @ pL a “Alea ca jl) Ga! GELS! 8 Gy Sa 5. cu Hl
Gas Ld WE, ILS), ill als
col Beil aghast J add Gy pally qitell Jy sill (cies "glad @ LYN" (5)

ess) ues SE) Cull Ge
oil plate ad Syl 4d fay lll ea) ie "gla CLAN eas (a)
«SM Aalbiie Glad Joh ala

VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall yn

FARM SU gs S52 ells ylitall Cpe LaLa gy) Sis Lads at "lisiall” (J)
DES ge epbll Lath J la ah Ge HLS Galati ill s
+ Juaill 5 Aatledll Dagad
pee! 252 jibe 1S yb US ol} La) AS) J ASS GS) S'la” (2)
ae SII "Ce at Lash" any ASL! ode (4 CS sliall. ('U lial
-ASLEYI 088 Cye Cy plied y Ayala Saal! Win ella
Fags Salad) (68 cent gall ieall "CHMLSHI ha ay Gyeauedall Ug sil” (3)
-ABLEY) oka cys (1) (I)
= oh (liad AL (_.)
cies DUAN ALE Old pace Gla) Cay a} ay Alla Ga -)
$J3liall's la) on le GY!
ALi oe DEY! ALS old ula Sal an J pei dla (4-1
sell CLS (cle J tially Gala Gi al Le ABLE! oda (8 dare sal
Ay ped GY 4 GIG GLI jl an J et dla Qa -¥
SJ slialls Gala) Gas Lele Gl) pins DULY! ALG Gls
GLEN! as DAY! ALS Old tsi f/, lal Ga dl a -€
ABLE) ohgl TH, lS y «J siall Abella Gy tele
Bag AY 5 del 4S ¢ preeall Guay Ea us le «Jas “Ayal” (g.)
ty Gla Led AAG! oka JE (pa Sacieall GL gall y deal) eal ys

DN jrgaty SaSialy dail sale] y sluall juris Gundy ay pia)
9+ Sul Ala jut y Asal
VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall YA

Jay Hay Choad Aihneny Leady CaS fy Littl y Mui y ara -Y
Gas gluy Ally Gilead Cdl Galea UGA EDLigad
43 Blin) y ade Juma Jo sill cI Sai 5) Stall Qpaill JU)
Fler Lilly dehy Js fill Ui 1S 5 ai jai Aig’ aipllens

Ja gli gp AY) Cle g ph alls 44 59 Saleiuls Abie Sale]

1g ela fia)
Ga aE J yy ee opal Aba I Sheed Gis oy jail, Jal -¥
wdtel (Y) 5 ()) Soil Ga late Ga paiall ALAVL
x ()) Baia s A Ggal Milas Ag8 N) UybUs alae gin" Ayal gb’ (G)
AL Lh Jbl), Gal) by bd Glau oye (1) Baal s Mig

Legge (il) Sabatall Laila) a gan gh cll (Sah Las «tga GLslasyl

oT Gall Go Ge ga LS AalZY) ode
ce) atl) Sle Ud fg Ubi (as dale (ies "Apel (aye) ai" (G2)
J ay gS abt ye cL! cle | ald Le le LS es
casos Yl a5u5 (Ula lid Ga yall y Uphill Laghed Glands eo GU

whe Logs (al) (abil Lota ayaa lab fey Sal Las cal all
WP Galall 3 cul) gail) Sle Aske!

AREY) oha yo (T)(2) MC BALA gd ceata gall Gincall "Ayal 5.28" (3)

slag) 5 Lo sSall Guile Ge Alay! ode ead AG ces "hy mall GU" (L)
ABEL Gall) o silall 5 pre aes J sliall s

Sil 45 gb ak ga y Uy sill Sale pel Mag gies” Ag! (3)
Dae Qo Ale GAS Ly AOA AI VY ay yy sill Ga ya
YoY e Redd gs A G8 (C) phe VY saell — Apes gil Say yall Ys

halls coset ee Jee) Jat "Ciliary! /eaall” ()
CLG 5 gall 5 Lael geal js (gh 52) sll emnall Sard Ge La nt 5 sells
el pals Glsall cl pki ly Cuyeliga Mandl Gs Sill pia y cocina
ari J sal GLESY OUI any das gl gall Gl GIL y!
Sol pdg ¢ AMA: Mabedall GUY)» Codi Gye le yey duly ull GULESY!
cM ALA laeall 5 Lol s GLagalls haley) cle J geal
Dnaiys . Scie!) SU 5) gall y Goall eal ys Go ayy gh Lal Wy als alld,
4) Ls sh "ALES! lS ends Cal) Colony alll "Cin! Jails
“OLE 4d Le
ED x Gils (TY) CDI 4iUss 428 pl ble dalos ies "Cay ELH (4)
4S, 8 Led Lib Jy bls Gy all ghd Gland Yo Gilda (1)
Ugglags (cl Aalatall Lalall o gaat Fie alld GSI LAS Ad gall GLBlasyl
ST Gala af Gane gk LAS ASL! ode
+ (g) Aad ll bala Ga eae gall inal "Coal Ll gay dae Galiyy' (Z)
ABLE ods
oda cys (Y)(i) Aehitl Salall (Cb aoc gall cieall "Cagllsatl wha iad Gail! (3)
Aglayl
eee sly Coal gil Wale dae gSall Alla) Aina cin " Aled) Lina!" (Ga)
patie!) Las, Galea! ey Galion! cabal hell es "gla" ( if)
(So lat) Gy 5l GDL) dabei C&G AY ge Agta) al 4a Sal
Aaa A Ate Ss ell ne ssl Cuan
Fat) saLinll lis Coe yf Ay gS ASL) ie "FN Glee Alaa" (QQ)
SMW ab J Gulia s (Gait S) Sse I /s Guled on (a)
Cl ngrey AaLaN Lag pills pe geil cle cg sin ills «(xp sities)
Azaiill sie Gyo Lal

YoY e Redd gs A G8 (C) phe VY saell — Apes gil Say yall YY

Aucal dt) SaLLall Lady Lyin gS hy all AS yall oy "As pital) ds ctl” (€¢)
ABLE oda yo "a! Galall ,

OS sl cline "Cu 5M" gh "ALA cay 5t” gf "Jaleal alll cy 5IN" (24)

caalse A I sill Gals aie A gull Ala C8 Sas ddbaiall Gye ite

SU gus all yo Gaal GNF SLM Go Gales gill gh lll ued

Cs By) ps Aw yo aie ASLAM) AIL ode sal sity aleall aal 8

te DA) NENA gle Gsm beens (4 °%+) Cg ed dap

CES), yhda!l Jat jurill (deg. dalla! des yall doe gill

aille) i call Qenbll jl) Ute "LNG dla) Gaul) jut"

(BVT+ =) Cueiyed dae Of Cote lhe lla Gy) apall

+ Gsall Lozcal) sic

LS gull Ge bets ul AY! Cd ae "LPG hewall Ug sill SIE" (959)
6(CS+ 5 C2 Ls) Lage JEM) 5 GSN hyall gle Sate Gly ally
yall, eecalls JLudll

eloel rial gf (Saal s 48 p5 GIS 13) Sslaall ins “Cilghantly itil” (53)
aed pay 9 Usa! he SV) Cue (AS 45 Ge ASI I gIS 13) J slid
J Ladetall CI UBS YN AS Youths Leiey all da gh Gall Agall oS
ASLAM ausls Gulley) Ud! steal cle Guns, Aly) og; dluall la
+ Clabeally

Slag Calas g SLalS ADGA! gle iLull aL&M cay ill oline "Ug siall"(€)
A AY A Spell ol gall AAS 5 GL pall Ge Glial) SLI,
Gol Lak: Lge Upetall a} pitt, dahil .§ ams
24 All ol gall AALS ISS, 6 ALY) ode (cates dabaiall Gyo ly: Sains

aa)

YoY e Redd gs A G8 (C) phe VY saell — Apes gil Say yall Ye

SABLE 08a ya (1)(G) AasLull alll (8 ceata gall (inall "GLEN! plu" (L 2)

etal Ae UN GLa eS pins (Cll creel)“ petlall curSall pall” (gg)

Ab VETAT g sley 5 se bees sic EI jill ya (1) sal GaSe ad

Sug yed Aa ye Cite BU) pa Aa p2 ale 5 dilllaall dey pall die gill cle
(Gers)

Osh Lah |g 8 (V1) te oath oh cid "Ay path Aa" (tt)

tee lls
wage ppl Ute jest (YY) pe oh Bae Git "Lea (J.J)
denied) Salk)
desi) Gan Sho

ALG! odin LgSaty [glad (Al) Mibu Guay ye syle") " gala!
"4abaiall! yy Led al) olds

eo ety Cube Le ges ye Aare gi Aghae Aly Ge Bole " Ge" Gaal)
ALSLEY! che LpSady Uglats All Mdbauall Gus (Vee eee 21)
wT Gala) (4 Ma uc gall y

stall aaa cal J Sb Glas Glbs ade "(1/1)" Gala!
Os Na (Vr eres) Gp dle jae Anld the Gly
ela) Gy sili! yy wer US NI Sandel GLY gl) GIGY 5a
alls ABLE! ode le 5 full 25s ais IG Nes ASL
ghee G8 SL ll ge SY) aa) Sut Uldall pla bla
SOLS Lat 1) Gaal) 5 sii 4.518) ode (8 52) gl) Coal)
Sra 5 Sgda J slal GSI 3) Le Ala 85 co piu (1)
ck es (:) AAG SaLall Lig CM gins (T) ED [hae y ALi
sell 4 oats so prea y Jtles Glas lbs old Adley!

VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall

yr

Saal) 5p Jha bade still ad Gu hey gill a ll (4 alld,
Ses AG Cas ods Gleb he Qlacall Gils .A tl)
SLAY sl GI GY 59 Ge GY ga (Vereen e) Gudle bbe tha
DLS Lgilai) oi sail 5 clits Af aie aredty cA Sy pA) Santa)
Lgha ic pees Unley) Ge Lealiic! phy Abba) Gaull 5d
ASLAN oe (yo ANGI 5 all (G) dag) Solall Wig

(lial) ol SSI) Led Gur Guill a5) jae Ul ages Ue Gay
cule Aaciel Le lea!) die Lay be Gin 38 gl ye J hall
Ata ys Line sl Al) La YL died! al IY! 38 Cadi ve
ela’ 5 bss «(fae s of Abba 5 fall Ge slag) Ge Backes
Linge (18) phe Raed DISy jell [Sa dads AUS J gldal
oY jl) ed Ua sats lb) pgs SUSY Nae G5
DLS joall Ve eB Us sats stall 9 sis al als Gulag) Glas
RS ae 3 Gul Gap Shall Legs (10) pte daa
sina Glacll

Fis baad Sgedall gle Glaall oUbd Gyo Glbd JS pciys
lee Lbs Jace) oi ill Gills fd gs ae ga (1)
ANS, si gil Ida Ub te ett Gh jap al Y) ley
lel) las; tule Ga pale a Lal lie

soe Gall LY ghey lbs aay Gl A Gall J jldall
abel fl ete Cs gly Ley Abigll/Usley! Gal JS sliall linia
Mas 4p lal) Gas) 6b ge Adteall AulLdll

Legis 5 pall 4S faba AS yl Guyal ade dae Ye Ble" a" Gaal)

ASWEY) oa (8 LusLul) SL) Gb dle Ga genie ga Lal
VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall YA

equates!) aUaill "a" Gaal)
Ayeiill de ugh Calls ola paul tl Ge syle" 5" galall
TAL) Li AN) ge syle" 5" gala
Age sill 5) Gull bbs aug) -)
wcll y pla) be gaa Suu) -Y
slab gl) Lbs 408) -1
o— pan Y \e = "J 3 "3 3 a" 3 " “S ~ 3 — =] v Gud) ies
LAB) oda (ye guest Syeda g 598 CIO Gaal ode] Gy Say ABBY! ode
Geil lel | Sal
Bablo Gouiall Tied
Liagsle 1 guatia Ll ji) Sylialls alas) QESY) ode (ctiley de Sell eis
a gall y yea pecll Wy AMID Cg "Th ia ball (8 48 use gall Aidaiall (8
fh GH, Lad gill 8 BU OS aL, Alley oe 8 Lina Lyall,
Daas VION ALM AT Ady sill alsal ge gl es Yds Genk’
BLA) can Lad dle Gapeaie ga Le gai cle qgaidy de Sell tties (i)
qitall J fill Aue g game Gye (A) +) Aiba 5 pe Ana Lael Jats
Of oa Bey) be GLAS (8 Ley Apoitll 5d cLBh AaLaLall Gyo 4) Sadinall ,
Alla (8S sldall Les oS Vs Lends 3 LY! ode Lula eats Cures
alls slic) Gal EDU Cala abo cle Ci fy YS sll! done Unley) old
«J slaall Guwis Ad
ee ley! plus) Go dyed Geo Je } US Cy pet Sli oli Ula
eae A Ss Fl J Mail po le prema) sep Aulaall G pull 02 phe
Gee Mic all 8 LDU Lglaie Lhe Calas ada ol slid (le
odg) Jsldall shaue psig WT cle y eadar sled) a ste Gilly Jy ull al
wala add JL Gla) 3 LY

YoY e Redd gs A G8 (C) phe VY saell — Apes gil Say yall Y.

« GLY) ALAS ye dae Gee ja J US poset slid) ld dla GA
any Ab cs Sill hg Ail ge le Upraall aes Gala ge gf lapis
SL yeSl) ye ddsteall 6 UU Lyle Lele Galas ada ol slid le
slau peg YI (gle y Lgndas Caley) ose (Gilly CJ slitall Alaa gy 3 yrell
wo GADU ite Gl 3 UY! og] J glial!
ele LS Ges Sl pias (F) EDU Lean y IY Gaaall 3 sé fas (Q)
cote lis AIS 5g ci) gis (1) GG Uptae y Aut Gin sj J sleall edeyy
Js slag) col} Ssldall aly Gaee US Gls) Ge ye) «J lial Lis
ig Lae «BY le Lage (Me) GEDKy Mike 4 all Gall 5 fd ls
cL 8s 5g by ah Gy 50 ally «(i) Auuclall Salall alsa Lids Lore
od petty 5 AM GL ye ABLE) oka Cassis atLal silly J pba
SLAM cs slat GLE!) Gay jt Cg lad GALES) G04 ot ol 13) ASE!
Balad) LBs ade py Lagan chal Ula yo Go (1) Avolull dal Os Js
Aggie all Ales Lidl Glad lis! gle Gi Vy (i) dota
cL gil cle SL) tnd 5 jd ae obisl (¢) 5 sill Ge ge: Apal wshll
sj stiall Anuilly 28) oda
rg Jieill GLESY) (¢)
daly SIR Os Oo sSiy ob GM J Sa HM ol gus og pLeatll GLENS" (1)
8 of Ga A, Atl SLI FAD 0 Fe gene 3) cite (1)
Le cages J sléall Gl GUAM J Cay jll A lad hy GILES! aay les
daa Gee FS os ob conta @ ADE Ute Gt ol
Os BSI si (1) Saal y oh des lls GLESY! audi Gell Gall
hfe cats Gf Gay GLESSY! Ube GIST) Le 8 al SLT
ZUBY y Lele Snell Se a) GLUES) lic YI 4 SY) aay
Aad all LAI, Lebel Aaglad GI juga, Gul) b pba,
Epes gally Malecball (s pSV) ApaLoisy! y Asiill Lal gall 4alS y J sll

YoY e Redd gs A G8 (C) phe VY saell — Apes gil Say yall yy

plat) preg Say yoy 26 ASLAN! ode 8 say lca! Gl (1)
tse SSH GLE a gery Apattll she's og Lett ALEESY) 2 see
wld GIS (gle apasill Gat al Le jlally Su jl cle

OF as op GL all GLESYL Gale nal lial)» si (17)
Ab Masyl a pale Vi boty bled aise Getty GLESY!
Lage (We) GEE ge Ayla Cay atl Thal Ga Tle
celeb (11) fe A) | ASE eau ILS} 8 Ge
FG GS Gk LAI gl A leall Gu5l 5h GLES! a
Be Ge Let (TE) Gates del ge Aleit gal id dual
Jad ps gle Gale cally 13) Y}) 4 laa JL) as GL!
CF cgle (ole SN ad) Ay bell Ca Ih il ol gus 8 jill oka
vel All bs y) |e Ue ches gf (ed Leal Gall J still 9%
Lee Wy ALIS GA 58 J lbs GY dull oleall Glssyl
Say Sse!) ji Ages ye Ugde By sisal QUIN sf iull cals
Gilad Mil jo ae 4 Lol Quail Gad dete el Lee
AM Gb al ol 5 yall () Aue sald Ge pais DY! pre gs
Ags US aU J uM ely goles GLES) Gar lia ols
cle Gay code! 5) Sid) Sad) Ye JH dae 3489) Goaall 3 i
SSVI Gaal 58 ks US Gala Gl) URS I Ide aad J sli!
SUnSY! Nha qisdiy Jylidl ald gre UL dy clay (1) G2:
cole Sys) aT Af fall dens pall Gules Gay Saal) oka DE
Eset gd Gall Syldall oS of U5ay Maule Gilad Lal § yb
does gh gh Gy pee J Clas GLa get sl Gls Wala le

cyl 4
YoY e Redd gs A G8 (C) phe VY saell — Apes gil Say yall ve

1 is Lal) GLusYL Ils) he Gi Ld Led Gall Sli,
«SN ofa bale ¢ 5 phe est of Ge YL dla Ga
Jails Lal os atl) GLESYL Galil Ibs y! Gast of aks
cle Fa final) Aad Fal s GLE OU dad SUL
se 5 ZBY) Janes Mile junit y ¢) SOU ALI Gla bbb)
Fe DU GLY! Dig ty nV! Lghs 5 jell alas, ial
SST Aysletsyl 5 Aual) Jal yall US 5 Sy fill Aad giall JAN,
(ls DK gle Gale) Gilg lL) lye Alea
4d bss GA LA ie "glad GLE Lbs YI at"
gh SLA les Sis J Gu jl las oh aya (1) Ulead Dsl)
fading jf CUI 58 Ge de gene J ol5e gb JUl/oe 4 (7)
Ay Let) Ayal Gand Yl lial la gay Ge
Log let ULES) Jliall o plies ally jle sf als uy GOLESI 25 13) (€)
41d «(¢) 8 pail ode (a odle! 5) Saal! ISa5U Ly glall J oa il
Sorell Bal) el git Ye (1) ral s Jed clea) an Gl Gas
SLESYL Lbs) elke) J sli eb DE (a (ally adel
see Loeb (17) je ADE clk) oy J Gull J Cus) gyal

Oa plies and clinti) ae sf cy 5A lS | jin tei Yo UL)
Sty gat of GU lad Ir ce Ys JLSS| se Ig (Ye)
oS fl gs iad) GLiad) J pL cu gl ails Gs Guat y
Url) Glan 5 Al ives 4a le fill 4d pda Wall co gl pial
ALLS MSs J glial) Ly Uns} Gye Lege (V+) cygis sey ld g 52 yan
2S ass (il) saan) dale) yaad SILA Y! Ika Gass Gl Gary
Dhigads pied pee Cail GUY 5 eatinald ol pall a sl pall CaS iil
AS $e DU) GILLS lig pais cali Gps all gy

VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall

rv

oO) Lbs Yds 42a) Go Lege (T+) GEE DA Sse Gay
oda (cd Lge Ga petal! Sa SU Linh dalual) oll dye UES ua,
Qe GLA allel oda (ay cg sled GILES! aya, dle (4 dsl!

wade) dala) ode) Ausills gabe joi ALE) ode (pe get
cel basal dake) Gd aloall ull dye pac J sliall 6S! 13) 5
Fa BY! Ad hal) Glibeed Gist (23 gl all Gus sill lb (ass
liad Gey daludll ode le Gl! ob Gl cle «slay die
Baas Sy Hil Aeline 8 Aue yall Loghall J ped lids J sliall,
Gos: AS fied) 45 al aa GL EJ bbe oi of olay
lia clleal Slalee ally alll As fuctall 4S yall age Go! Unley

Boal Lak gl J sayie Gola} Glas Ulyiney dit le,

5 ula Gy Si Lesiey GAS Nin duct duals Gulag) Lal

Ss fall ye ApS Sanna) Zabel) A Gyo getdall ly fill Go Gao fil
(c) deseo! sald 5) Shall audi Gaul Ly Yea (2 abs
ala) cd ula) Upileas Gi LS Gye (Zo 6) ASL gg BLADE

SG Of Gd US Sb Gay ld sl pe aghll Ghlew

Hale A 8 GLB y Apaitll Glee ge as pall (4 ull ans

a (i) 0+) 24d (8 Atle LY edu U) lie soa!
Y) Gal aa Dsléell gS YI le <ualey) Lethe (a) Cala atts
JST GL Sa gh Uline sla GE sf cep LES! sal gi Ula i

Aabiall Jala

VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall YA

aS yh Ae ghaall (7) 6) ALAN (28 Mila) ls J glial a ae Y
die Gl gactey Spat of (1) La) coaanal) daluall lb Gd shoudl
(Lids GLUS aa Yl cs pars gla! ola Ub Gd gale dyad
BIS 13) Le ML (8 ald cela Gaus (Y) o) ABLE) ode Gyo peal

pail) Cbgdens Ca ll GIS gd gh Aantal) Lats Gas! J} Lala)
cB cS of Gala Gls) 5 cLaany Lelddt (le dala) ull Ga
Anna Lid J sla) Gains Anine NES dabeall Old labels abil
2 (G) 3 atl (4 Sagal SAU slat a ll ety) plush ye
Fol BY) Ad pie all Ge gf LS Cy) aud any AasLull saLall
cet An) Bala) Ge (&) 8 oidll 4 Lee Go petal 4b phll,
Bald Gs (GQ) 5 pal isa Ga yep ABLE! odgl clei) Gi dle

lead Agailly gh pull 68 GlIS ae yack ASLBY) ode GLb ARMLN
cele alld, ASW! 0a Ge gay Ayal SY! Letil ghee Loolall Sula)
aLSal Gres yes Slidell dauilly Miss ASL) ode cluniil ys ae oll
AAI SaLall Ge (G) 8 aa

raga wie col) Ua sacl (3)

LAAN Sola ye 3 AVI 3 pial Vin Gu 5 cs gles Laas) (sh Cie (1)

ee 83d AALS Gl gal aLasy agall lial, sled dds «(¥) (¢)
ar Ga A sliall 5 ula ein dlls aap y cy) ei lesa
My AAS yall og SY) Led gall y Cap jl Jagd Stall Cals 15) Le
sAagLall Salally Ainrall Ls pill Lesh 5 Cu jl) ell s Ave Gosia

VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall

ge

(~) AEM Salat) Gyo 8 SY 3 yall Lie GLAU cg lad GLES! oh Ge (1)

ce 5h AS Gal AY aad Sly ley dds (1)
ce (1) Baals die DIS Sold Gala Shady «jl cli) Gh tul
alld Glind Gala) Culs 1) Le lal Gg jad GILES Glbayl ab
sey RN Va US a shell og gical Opals Anal) G saul Sha
SM 1g) Saluall Gals 13) Ls aad G22 pe J slially Guile) aeiad alld
lal sy Ape god Lal) peat Se ally bag pall Ug 8 el sally
ostiy Gala aly cial jill Ide Ol GY! dla G85 5k
vAasLull Sold digs boy pill Wy Ja) dbgb jL Glee Asta)
3s ja) de Glasal gle Bysld dae Gl pul asay pre Ue Ga,
cle 3b Aulis dg Gig SLY gall still iy Gala

Ss Fall 5255 Ail 52 le Suma ae jl el) Gel
(¥)5 (9) GS Ha) 4 8 9S2a GL sf cu Cay ett Uhl Le
Ad Gasie dill bd Gale) A) pads ol Usliall gle Guay dled
ees! Y ULB J le Laks Ally Ayatill Malas pug hi
CATLESA St sha saul AMT Gy gSSg Ay ypadil) AUS, jal lel pal
GALS Kye de yeh AMG sho ful A GEE" Galil! lish
Cass gill y 4uaitll se Cal Lan J sléall pad) LS -Ayaiill sie Calley
Ugglaky es Gall CLV! cle 3 palall daLcall 4alS Gls le Jats Gi
ALAS soled CLAY! cy Gs Ads A) Gab LHI 5 patil) wie

-Ssldally Gola) Gay dle GUY (5 Le Lis
YoY e Redd gs A G8 (C) phe VY saell — Apes gil Say yall “y

Le ol) MLAYL Gla) Geet of Gay jl dyaii ade Clb Alla (4

Jalil s Gala) oy dale GY! ob pul GUN jae dull 0S

239 iil gel Ayaiill de Quedsy .(Y) (¢) Aaglall sala

co} Al 52 Leah ade) Lela dala alts gay Uy tl

Me ste! AE OSes eeped i GA! Angi sll Gi uel

Ayal) he al 5 fill 52 59 aud acing gal eal ga Aza

()) Baas Ais DUS Apaiill ade Gal apsii 8 J sliall Glés) Alla Ga

SEU} Sa gla GLESYL Unley) Syliell Sls} ak Ge

ce AIM still le Gast (aS IS le sla Gil § aL)

sla) ol} Sa) 3) Ga alls Gbblial

(bh Al bated) da lecdll all Aye (8 4 pall Glee sla Oss

By Shel Ady ll GLELGAY) wtb le (s ginal a gl yall Gs sill

slay WI dab gh null ae lb aut 4 Jl Gas! ally

hice go gh Cally ule le & se oll gd Gall Al GS Vy Ape

-CUBY) ob dees oh al gS J Sy pene) Stas)

2 gly LS Aye ake SI "Apaitll 3" (1)

Capte A ailll 3 $8 gS Cull goleall GLasyL Gla Le (fl)

Sa Sel 3 yb Lgal) Whos Apaiill se shail A lh Ga ds (Y+)

i gd le GLENS) alla Ga al b stay c(olisl gue ga LS)
a gay gteclll fF Las aaladtl QSa gf pada Apaiill aie
dee et) a all Us let GLESS! Uy gat Gide ullh.y ASL! ode

Ua ag A th Lad es A altl) we 8 ld Aya
Alt Cully SEM) alld Go elaine!) "LPG" Led Js fill jle 5
aie (Ys) Ga pic bac) jill cll ae Gite UaiSte JSS (68 gh il

YoY e Redd gs A G8 (C) phe VY saell — Apes gil Say yall te

SLs LS GLELSL sla jie Lbs) @ jh 5 Gye
sje Vi Le pbs (lish Gane gh LAS) alae! 58 gall Leas
cle C5 glad GILES) (cle Guus gall Jaa Quail) de al
ALEASY) gd A yaitll ae alate! AG Yo Uae (T+) GSE
Cy 5s lel
Ose DATs 5D GLES! gl ge Lyd Ula Sokal bas
+ SUA aS ghis yas dyed aie Gilley patil: Lille

cept dpi 3 gS Shall cole Gils Glets Led (GG)
LES) shsieW) 3 ji SLAY Ayaitll she shail Ay 8 ye ates (+)
SLES) Liat Ge WY Le alla (8 asl da 8 (lis) gue a
dpa de GIS KS Cy) ES) GO) Aut He I) Gal gis

Apel) ie gs ei tall LSI) G5) AI Gyo J gldall See gla
SWF GM ye Galil "LPG" SLuall Jy fall le LiL)
ala Lally (SEN es Apia lgisis JSS ds gill lal
(Vs) cape cleat aie ula 4S 2 yay Cage lal) Cu jl stl
SW yg La) GLESYL Gulsy Solid lbs} ay ge die
w(olbS Gaye _g& LAS) alate) 3 8 I) Ade ala!

sla Soap Y Asta! obs (4 IN Ws ay Lee Shall Gad
GLAU gla GLE) (le Guu gall dyciill de Ga ai oh J
GLESY! GUM dyaiill ade shade! BE ye dis (T+) GEDE le
» Jal 5 etl

ABS 5 LAI Cy jl GLEN gh Ge Ish olay! J sldall gba
Vaig) dpe ase de aie lly patil Liles 6S US!
sell) Gy 5

VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall ra

cle Gage Ane Me GA le GALES Gul Us I (¢ ¢)

SS Gass Gh Gas Selb Gall J Gull goles Glass)

Balall gs (T)5 (9) (e) casiill A 5 ySdall Anal Ls gle
woe! dalla

ceil y Cigins (0) Gusd Lgiae 88" shu) 58" jut es (2)

co Spl al) abs yp oS Gale Can gay La sia bball jya

Soe cle i ay Ll dais yg 8) (1) Hs Ld Unle

auifi Aiacale y Anil) Lal pally dec as Ageall ain (Ys) Gy pill

Ja Bel 3 y 38 DLS ad all CLAY) GY aney clBY 3 sis

BB Og Sig Asie) Apbewy) GI Lies Jal GL jal,

«Js fisll 5255 Adil gas Lia) ode slave!

LES) Gull cle aie duet ade Glace) Giie | 9d Ayaitll Globee fas (a)
ANS (1 AI) AS fuel) 4S ill 4B pag) ID GE} Cu 5 shes
Fly fil Aesrigll sel by Sy fall Sse (8 Ase pall Aegheall ac sill Lid g
Lig 4d a sedall Gey Sally Cust of ial) Apathy Gf Ql) Al ydall
Fs Garay Ghee slits J lial y Gulag! ld Gislecll Lal! paring ol
BEY) allen Sing Ley ely) Mile) Gig day ead olty

ste ho SM go 5} Cul Ge lei LEY! cay pac Ulla GA

C pHheall Apaitll sie Gg Sonal a gill Vale 5 Gall gf ca HM cl gee Apatt
Js jl GL bls! Ge slay cll 158 Jota J sliall cle Gay
(2S BLS cle ula) Gilg ALL) eal) Auaiill ie Qe Mail,
gh 8 yes Cate leg pee AF lo fal Alba) J glial Gas gt 59
Shela GL ye Ad, sill GbLas y! ellis Gleih Glaa get cl
Fabel) Casa 5 fib lgs 8 S slbell 185 lal Fill Grae ye lSiall

sores go) Min
VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall

tA

cbs gl ee Sal Ge J Gl) Ge gale cll Gist pre Ue (8
Ce Gl gine (2) Qh DS SU SF Ga 5 ol pu Aya ade gl 8 Laat
cles ce Lost ABttL Still jal Sa J can glad uy! oa
OS pt Lic ohn Gigs (£) GOV) 5 4 Ag ale Nha Apa
ee 3 a all J cal aT (5 lat GALES) Gye CLBY (8 IS Le
BE DLA Gl in (€) a) SS 4g Lina yo oti of ule dyad
Fate jt Liu Sle Ubi ol blk) 4) A yall de SIAN Ayal
Ayaiill de I cBY! 2 AS Le ye

Bae DLA lay sale} oi aly UY! Gas! Ge cy) dig Ue A
(GLelad) ¢ Und deal yo oi «ad gill Ia A J ye ()) Saal y de LoLicdl
CLAY) (8 4S Lbs yall (le Uaill) ¢ Lal) Ye SAI Gy ye) Ayaitll sie
(al) LU aheial ge cle Cala) Cuil g 15) Y)) Apaiill ae 3 Gyo
SLias Q 5 Lia gis Liat apie yo ade ol Qa Aue g LLB US poe
Lal (LY) (8 poly al lhe dyed ade (8 date Gs oi Gas
woDbel agi) jLeall

Lg cosleay aly slball 4y pais Gils le oly sf Gilay) ols) 13
42 Gs elbd Ye ee Se fd Gay SN) ala Cust
CHAS Aas 8 y glove ol jill Milas (8 Ayeii ¢ Lai (Al) ASLSY) ode Sle Li
J Ae ie Ns ae Gall Gia ge Lbs Glé ST Sylial gf CJ sliall

e Ul cs jLaill etBY Ga pale a tes yf Gap die Gaal oy a ye
ie) Abe Gell cae gall Gall ¢ Ubi Spat y «_ieall Apailll
SS Gs bees) CY! 5 GIS a 5h Ge alld aay Le gs Aaa
ALAS, «(iY 5S Gad UM sh cae) Iba Gagne aa Fly pull
Lah Gay Sra clByly GMS e258 OSs sel BI) Sabie Gu
yaaa!) (Say cll Shia) Ugtied (Al) Agcill Gyadiy al jl 4.sls) Js}

YoY e Redd gs A G8 (C) phe VY saell — Apes gil Say yall oO.

al jill dilate US Gist aie Gaull oi Gill ad all GS ld le
OS fll a Gs gle gna (Sey Al GbabLieY! ¢ gone (ll
DST eee Sell CLR ead ony sal SHI) bie IS Gin GALS)
Aaaial) ll S05 (ll ol IY! Alay Ud, I jill dala
cS stall as GUY) 4 ASL! ode (4 J léall Gls) AIL ay
apie te CL! l/ 5 Galil) 25h gle 8p sla! l iY! dilate
Adal 52 GAN ld Ay gad oy cal il) Alain US (4 obs ALadiall dail
Jas I Ul Gags ond gle Lege GLE) Sy ond Ge JIU
Sa gM Sig gd gb ee ill Salt gy gletll gle Gul fall én,
sli cgi el fl pe Ginga jydl lil Wid Canal dled Apuilly DLs
clasts faa) Syag Y opal Aas Old Spa gree dy Ge day G9

FAS; alaall Ll A) lbs penall 9 astsall 4alS adaay J lial! eat (5)
Sati Y Gly penall 5 Caullsall ode Gf ye ABW) oda Cis ger Ciblaall
odie la SyLiall au) albiy Le uatiny La (le ail 4 af
ods Ob gs ps (ye Lai tinny Le (cle lds penal s Calls
pail) le ala ADU ALLE Sly penal p GACH oda Guatty Alay)
CALEY! oda Ghee Bae lll Gay AasLull salah (24 Ale Gua gual!

coed Gap pally Glybanl) ola 3 pte Gyo Aisin 3p (sill ELLY Lea!
AasLal) Salall Yo seal Wis J sliall y
(5)
PSUS -fopie chy peal! doa dy pe coll gl sli! eas, (1)
Say May call YAY) pasty Da: Lad Ga sll ol Gla
AME) Gas al Lele EDL, fla thy Ghee y Ay peal
db QE (le
YoY e Redd gs A G8 (C) phe VY saell — Apes gil Say yall oy

acs I Std le 5 cou wal JY shoe! Ge Y gies Ssldall 5S ()
coped AY! ani Gal ol as tll US Gold Go a aall J) iY
SI gle Leg (10) Ga pte s Aesedy yy pall CUbball I) 48
dy ot le 4_itl pall ce wall ) ay! deal oo Gall UY
DES J oARY Nae Ge [lasdle clas 8 Gall slay Ar pen
4 co a) BY Moe DU Ay ys lags (10) pte dined
JBN BE GeV slee Sd GW SS2 sa) Gee Gay JS al
cig) GRAY) 2 15 (6 ay pcall SULLA ou pall

cB peel) Udall Ay pe Gal eV slball og sia Rall GS (1)
zceltill gail le Guns Lele ABLE! oda allie gag
Fay phy Ga pea of all Gye slit LaLaltiy (ill Glial & pene
OS Hall SRY hy J still ale aee a Ss full US Ga Gal
$ AagLull sala 2 (4) 5 (i)

rhghe Le guatie
5 slid) Leash i) Gay penall 5 Call ()
cal sls caes Gf ccaullsall Ja pal Gentle 8 Unley) deen dad (1
wAnsLull SaLall lii'y ora LS Lge J adi Galas gaia

Hal 5
Je diate all gee Qo Ay ee all JAall Cpt Lysliss Lake
eal Gala) Go Aucalall Sala (8 Atal) 4 hI Mame J still
Ast 5 ial Wid ale Mill tt yuall ads J sli! Ld Il
(4 Aeaall) 8 SY) AaLeY! oh YY <(£)( 3) ALM sale Gye ME

dy yee gal 2) Syl Gall yg gis Jaa) Gs al Alle
Ay ywerall JA)

[S

VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall

of

gy oe A AF a SO Alls gy weal Gle Lay! Gal eV,
LS asin A) Ane ly dash aLiall Gps (i) 3 ill Cs pat
Fa ghall An ally sai) gy 59 dad DULY) CNaee sy Ly penall s
BIL aaeny (1) (I) au: Aagadl Salad ge AVI 3 all (8 Sonal)
FSIS) ods ati: Cilbeall 6 ptlres Ailedall J glial Gli y pene y
eS gall sill de Aeghull sala Gye (I) 3 ill Gai WS Y Clly

Ay penal) JRall dup pita ¢y gill ala Udy aodll ALM 4 Si aula,

Jar Ay ye etic Ali's J slball auly saucy adaty Cul) Seat (£)

ling) dean ye dlls J sliall cle Aistncall Eee (gd Ay poll
Aas all Cilabeall (68 arineall ue 5 4; Ledinally citell Us fill Ge
cola ads (3 Gil wall quae ied y Lull dol Guts

+ slaall Apaills da yet dic Ahis J sldall auls

plat Gis dune Gee je J US Gi watts J slitall old aL (iy
239 A ge Cte Je all any dal) gull 0 pbs ec ty!
Lalo Gala aseery gidey dents of shia! cde Can ald ol il
ANS dag Gey Lag dle intaeall dy poll Udall dy pal Yylne
Y Loss al dull) Was Gt) pall ode) Uyliall ole ote Vy Jy stl
wala sud Qu Glu) yo

alti Gs Ane Ge Jo gh US yeas Sl! alg a GA
ALB) go Ae penal te cule ge IS te i late ce YI
sls Lila Gila aia of Uglied gle Gans 4 dy sll
Cola) ashe (Ally Jyliall je Ais cll A jueall JAall Cal jal
tie VI Cle 5 Slidell Abul gs 5 yaeall GhaSll ye ull Yadas
eola fad hls Lila) ites Y LS As Ay yecll ode) CJ sldall slaus

VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall on

ES il) dae ell Aye I VL CU slit palais Gola) efi (9)
Fas US ye A slialy Salil goed dred Udall dy pe ain
JI ADU Ulin DU cite Lag (4+) Ged DS Gt dn po
cde yy Si ol Gass Abba) day pall dual ye Ul jliall 2 pall
dtl) Ley Linsey Aeeticell day pall GULL Gye 5 ple GYLasy!
<VLaNI ode Ue Ga bale 2 Al GLLall Gye 0 pit 5 & sina

ABBY! oh (pb Gib LS grag Gd Ay peal! Udall dg pe (1)
Ld) gree A lagll Gatey (all Sal Gil .e ails ALLE GS
8999 Gs Ddall cle Ay pucall Shes (Aap call cle Ay pucall alld 8
ALLidy duo licall y lel CLOW le dy pull Al gaball yal
ALANS a Lag lel LL CL GY F USall Sa (All Gil pull ull
LS qual) sic Gita yo javiny Ley caged cl) Gln que
Fe Sa (ye Aateg tall il ll Ge MIS yey «cypetlecall Going: Le
cll sl JSs ys daz) sis Sslidll ais bs le gag

Eeae Blade dics piel! Udall Gil we Glues Galea! ald ate (Y)
fie Soll oN) Gala eds (A GIGEYI ques aed Gi Wl Gy
CH ALS Gale Leeds All J sléell Cle 4p reall Jdall Ctl pas
+ slaall

dail yell Bald
Geel) in uo) shail cuba 1g ural Guo bi ad
Vise ge A AMEN! oda catty Gall Glahe fay of Ustad cle Gee (i)
Ista ei ob Ueled ley -cloall QU Ge sell (1) Hae Sule
Os ee g UY L Sealed) Gill 136 5 Aye paul GUL eyes placa
Nba God Gall Galas Gf Lal dabiall dually: Goll dol) Gl
VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall oA

JpB2 LBS! A sldall json Gil sie (T) SDE 15M) Gall 3 58 bus (G)
(3) 8-88 AAT Salad Lag cl gis (FP) GG Udane At) Gaull 3p
JS dle yy GAT le Legs (+) GED Gass lS Gb Gle oli: alld,
Liss ula} Aid seb yor nla) ol) Mie A lal) Gals yd ls
AlN) oda alli Ca) She (4 aad ja os bY) aall J lad

Agel) Gaall 38 Ge
(YAveeees) Gaedle pe AnLE Ye Ui Y Le Gab ob slid » 5h
*y ail) Glighe (le 48s NI bantall GUY oll IY 92 Ge GY 5a
al gies (1) CDE Utne UV) Conall 3 jh DUA Ley Mile! ALY! 5

oo LY) (SE oe jus ete eal» el yale slid ose of L ts
LS. GAs Su (Y) Guts Lis 9 (“ST +) Qe Sieg ULE
Dog (Verree es) Gudle Bde ge Ji Y be Gi ob: dsliall - jl
Vedaies Anti) Gaal) 3 jf DS 4S yell) Sandal GUY gl GIGY 9a Ge
eco AY) Cx aall 5 yb aes Yh do slit 83 al, SI gis (F) GE
-OSBLESL (Y) Gays pias Jyldall alo b ts

ala) a jh oll baal oY) oat ye BSF J sléall Gail 13) Le alla Ua
By DLA o pis o jl Goll GUY! sand i) all ge isl oie 1) I
dhl) lated 35) all ye eed of ySe Sab gM old AsV! Gaull
stall a i (A GUY! aaed a8) antl gf ailitls Slaall oi oil
ela) Guus lls Ga 38 AF DLA o pias

oF AG Sill bb shay Jl) lb cle Ail gall Ul Goes
Agel sal 3 pd DLS Aull BLA GO Gye Uf Jyleall a gue AILS
2B fal) AB Ge AML) SLA fall ge YI sally 44185 be yoy Sie
VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall

Ve

eS «all al SAIN) an pig Agila Gaal 3d J gay Ul slit ant
Uyles Mas cgilly (gil pl ZIYI Aghy eee Glade CUS pray CJ lial
Ab oe gla! Abs Gass oY, Alb) Call 5b US
Abe: gill al HY! Gast Y 6 al alii

Lay Gay -da all al IY) Agi any Y) Glacll lbs a) jar Vs
3 Als aie a yall al jiIY! Ag pac dle (8 Glaall Gls Juud
odie Jo fd 8 Gall Sglall oy gS Gl AULA ode (8 A Coal
oS Ash) Salad Lach sale (pe pein gh LS GLESiA) Sess Glial)
«go oteill ctByl dls

cote ABLE) ode (ates Gaal) (fad a Ge J slieal 155 Alls (A;
Sra) 5 8 Ge (1) AMIE adh hs aie Us atl Canal gal
LaLa ¢ pee ye dy ee Cal Glee Cle Gil BY Soy 15Y
Basta!) SLAY gl OIGY 59 Gee GY (VAr eee) Or Dla jhe
os (1) AE) Aaall Aylgs aie I gldall GIS 13) Le Alla Ga Je AS eV
cSt fluall Iba ge diy Lele Mabil 4 Gal AY) Gaal 5 fi
ASLAN yey Gill glans Lele Gules ada Go) Ssliall le Gah alld
Boeatall SLAY gl OIGY 59 Gee GY ga (VAr eee) Gp dle jhe
adiadic| » Gaal cle Sed aiiil All Alaa! gary Sal dill 45 V1
(4) es eae ga FIBA ate Gala alaall Iba add Say ¢ Gol
5a) case LGV! Gaal 8 sib Gye (7) SAN Aad LS ye Gel
Foy Gas al ls we ili Giah a cla (8 jae Gl
Seal) aS alasy lial da Gh al) ids ry Sal dalle lS
Ga2 glial) GLb cS glial Aas Sgxdall yl 4s) oda Cull Lally
cgi tele Ge paid) Ma jbl Gay lias Alia!) a Ge Lf a saw of al
wg lel) CUBY Ala (8 Asal saLall

VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall

wy

LAS) Gnd pric Alle (8 ailé «(Q) MAMA salad DAY! pac ae
Ait Als 8 Gall goles GLESL ULbay! ase J Gujll Glet
cA te ga fi (i) Mla Soka Ly Laas cy Logue (4) Lash
Seat 4 cay LAI ld LS ASL) oka Con gas Milaiall ge Cl sldall
sheath af sia oy Sp (call SAN) Alls ld y penal ca lf Gulag

cob AY) le el (£) dea yh Alle das US lay Jb sla 6 gis
Jeb dslils liad Ga lle GV) ob (all 6 YI uel pal
Pea) Gilles Lega Guy Aiba .§ Gal Jc Uijlyey dee aaliy
AGM Ail GDS Ley alaill Ssléall cy (Al

ode Gh ps GL se S shill s Caley) ts AS yids dial eal,
gale Gly (cll Aialll oka Gy Sty tonal) 43 gay Uae quali yy ASL)
gies (1) ADE colnet (1) He ge" AUB! Gall al” Cb Lad
Sal Aad ah Gilad Cardy -Ssleall pete (7) SD, nla) agsed
Ay LE AY) Cnall dial a gly cage Guill Lac Y) Gu Ge 4 LEY

ay Gi! loll pay Gen yitall Gall Aaj) gay ee gals Yaris

cay UA Cal dial 43 yeas Geaadll Gyo cle! aay sLagshty Lule

Lager ing Ga) Abi gay See Galigy gle CDbasill ery J sléall a sis

sLasalsic'Y Cola

f aldic) Jae an af Ling ale Gell Gay

dece eel yy La yh ge By pee: dae ae of sla bya Y -)
FSi gall ch Bacall lsat adds OP Vg yy Sdall Gia! 45 jl peg
slay Ail ye Osh

Sst Gola) Gs Fe DU clad gall cle J peal S lial (le ey “Y
del gill Wig lly Cal jl yey ae gadis (8 da jaall Slee!
- CLE Ika (4 Aéshaall lel a Vls
VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall Ve

SJ ch NI Glad hs (le og ght (il) 44 Uall Ca, phil Alla 4 -1°
AaLoY! all Grey Gf Sstiall 5 yay 418 Maul oe sf clSthall
Va fie BU y ss) LY Gy gS Fy A gall a da paall pe
Cras SLR 0 ga oll AMS Gye Culsaill oda sie J) wall gf phat)
ABLEN) oka (ci Aeshal Sala!) Gua gual iby Lola fal 99S
Ba] ClalasYhy laeall s ol gall AAS) Le DU) Allall aren slid! pais (a)
O55 Cra AS 5) peg Le ald pl Uy GLa y al 8 gy gi
«Sal Alles CAMS yo gf slaw gh ead Yo AN gies Gules
at LG pay Lene gals Milly lao) ye Vigiae Julia 5 5S (a)
Fe pall Legal J prahl ee aly Lazy dille Beli; obit Cia coll
Jy sjull Feline (8
Adlets GA) GLU jo UF IAS, Aad 5d galls Aas gg) GLI pall dals

Ais deel) Lisl all ele ogee a Gost ASL! ode Autis
GAN Oe OSs Ay Leeda) 4p y shill, Assigll y 4 5d pally
+ Unley Atl ge dS gag ZR deerede 3SI po A bag) oa
tls liad) ore col) Eeee gt Gaal Globee 3 jab Ssléall agers
Fis Sal) haty As sell 593 Go US Gh Guns Gall) alall o yrs
all Sli) 25 jay Lagi’ 538 atley plat jpaall alld aul ated! s
SLMS GUL call) ya all Gls ae calell yaad) Gib 1S 5 alll
Lengel) jane 5 (A gla) gill BS A 1d Laks of Gye Lagi
ce gy ALM! ohn alsa Liig Uglies ff de Sell ye Aus
odin Mb (gb Aidbaall jaca yf jac (ill As gilall ail lll JSC) slial
wlges G2 ti Ys Aa!

VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall 4

Bas ay SS Hed Au Lay (7) GEE DIR GA Gala lial pais (4)

oh 8 kes bail 3 A Sil lens Gletall Gaal) bhty bly dng sii

Lgiisl 2 Gala) ete gy Ayati ade ll Aly gad oly al Miaiall Go 6 jo

Cattell AS 5 Daas J sla! aacay  y Sdall Aad ay UDA SS slial

Lh Shs cl a Lend olay) Gee Gan IM Say gall 4a yg peal

oly US Ae! a8 Ge sgl (1) ADE saad elds Ayala eal GleLa

was) Lal

ap al) BUG oly JS Dba GG Ge eal (T) BE Gas dy

2a pie! 1) AUS. J lea) Ub Gulag!

SS tage Gad GUS Gly Gl)

Got ead gs ka Y 325 gall Gheratl J eile! ass Gi -Y
Sailadl ap) gill Loy yy Sagal) p& ABLadl Glass) J etlaall 4 yall
J GLA Naa Ga ely of le wall J glad oe ag Gd,
aS g.ec Sala (ys Lele Speanll oi (Al) basal’ uly yucial
SN Cy pial g AcsaLull SaLall alsa

J ely lead ge sli YC slitall Loa ys (gill a) yall Alla Gi -¥

hileall 4 give Adve Ae SY Cel Cabos (ill alls of -€

Geety I les ie) Clade cle UES 2 ll Uj gle Guts

cet lad ee ght fy Bargall lated s GI puall ys Gu a5!

Joell Vols of ot phil ley sauall Ie (8 0 all disll obs

sLagalS) Aye yo Aa gu ol)
VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall

VA

oY Gere dell Jy ill Ge Calas Lash Gay alle Ul,
cee Nt bala Oty Sa dF Gla he gill das Gals
CLE ag) line ¢ 5 sand jase all yy Abe Bald Lgall lees «Unley sill
SL oe fad All 5 pall Ge lly classe (7V,0) Aiba (§ Laas,
Bala Line Gulag GI Jae ( ball) dual) edo ad Gay GIS Gl
a8 at ye Ibtel cl) AsLEY) oka Gye "a" Galalls (1) (1) dasha
hays shaun) Gea cing (Abel) alley Gola) Calls) obo fal oly
ysLALaM Bay ye 8 By gAkiall LEY sf eB jl) dau he Galea!) gael jam
ee GN (qanll sol ll) oes Lange Gis lly Aull jas
SDLicall Gps Cd nals og badd dea gall GS eV! GY sally eile gl
ails set US Ge (12) phe Gucld oy: US ad Gall Sots On Ansys
lay DLN Jas (dal!) alia) edo ad Gas GIS Gl atl ow
scladll slaudl aa hy

eo S$ jo SRL Baye Gj yul jae 54 pie Alle (45
cpa a ag ob OS Ge oY Set ol ve (10) te Gad
yall A). o) cl cis decd gall j gud) jaws (cle SUSY! ad ail
east ce Gal Tsk Gy dass) CDLell Gye Fda Gal
()) aals seb 52d Ss eI GY galls

goal lead 48 Jan Y og gd (10) ye Gael) a gall Ald ad 13
ood pe Gs coal Uys Gu Ray yall Dla Lek Gye
od ig GA) ILM 9 gill Jausall peal spacial
«lanl ods

aga tall sed (1) DE (sae (ob J sled GUbSb Uulad) aii al 14s
ladine pfay Ghul Ids ol cole isl gle Lael tel sil ola (4 Lule

Jie

YoY e Redd gs A G8 (C) phe VY saell — Apes gil Say yall Ys

BA pate greg gh Shad LDU allel US ads Jalil ps (5)
oly Dsl tall Gay pall Ua sail ALG GY Ge Dla ALY
Eat gh Athen) Ae DU) laeSIly lS 5 a8 6 gas 4p renal! Abad!
SG Slates clad (08 Le Sal ye Al open lis ooh gf sell J nla!
eed Ge A penal) Adeall ol pS) dash I A sléall aes Ca ges «pint!
ALE ol 58 AG Cb Gala) paul Gdsy Gala) Glade Gase Aygll J
wg peel LY) Sit Gye Aaa

Fy Maal) dy ex all AAeall J Lita pa ghd Atielly Glad) U3 (c)
stall Ge plat Gf itis 281CY! oda Gia ge gpa (cll Glleall
Bet pe AG ye) Sandal GLY gl IGY 92 Gye Lyglise | Jae
Baadall SLY gl GIGY yas allel oda gag gh le Gee Gt Gell
ely gal g IAN G8 (ST ga) Guus) Rael GF vlad) Glae GAS SI
Ce Ch gascall 28d ys Eee Salil Gy pueall la) lull Lal ye
CAS AN (ga) Gua) Mgt oF olay) GLU Ya pail Glue Ide
+5 fall 525.5 Ail ye Je poy y yin I DLeall Go Legh desta

Genta bal) Sal)
etltahial|

» Aysuayl (1)

sell Wty ASLAN) ode Glyps AG ae (1) MANLY Anal kgs (8
cB ALY) Malad) ye (7/1 +) SLA Ga GD Glas! Yo Aa Sal
J He Fai (aie) ade (ot) Misa Lelia at al Al ol all at
el nal sf Lglals; Gas GleUbd saat s dan y JSS Gd lS Ida GS
ad Ls) pet (2580) sie Gl) Celis Sis al Gay Ge Lhd Gye Sal
ASH lta: ld gl iad te ld y (ll GE le Gul) Gil

AGM aay cle

VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall

vy

EDEN Sy BM y Gy ph lly RIED y AIM SaLally DUA) pre ae
Aylgs we ASL of sli (cle Gusts (|) Salat) Sala ods Ge 3 SV
ie ad A Aaa Gyo LN ye Ganll Al yo ye (1) Aula) dia
Azali (ase) ade (pl) Mie Leb gas

ce ela al ll Clb old S85 gl Gils a al seiall Gey
<a) gal Ss all ahs ol) lb bes pd BOSS Ally Au (2 fie) ae
ie Tg LGAs iil gall ogy Lin) tied (a) AUD) Saal dy
Soa clethi J pls el ge (lets of J sli Ge bls OS ol!
SM og sled GLEESL UBS) Gulag ra peds sf dra geds Ju
GJLSS GLES! gay le Ail pall 8 Gilad Ga tel ye ge SM J
« (4) AMUN sala) Lussier DAY) pac ey (g) ALI saLall lady
Fides cb GRY) gf pin) Gat Ded SLY gas} Gulls 13) Le Alla Gay
(4) as de YB fd J glial any Ail Ca GI fd Gye 3d al
Gains SIF aM ff Ca Aled gs GLES! Git Ge auc gall
Leg Sail Va ge alate cal ot le -I ga) Gua (le «layla WL!
Gall 3d ad Glad ade Gi sy Gigs og (1) Sl od ua Y
oY) Albay Le gas gle call all og slay Ley use y of AL
cK spall abu latin of Ss jill p55 Mill ge oes pla Ss
Als do la AOS Clb ais 9g ol cle AG Gal 6 fal Wie
Blige) hal Ls yo J le etl (1) Se AL Gall 3 gs
Fad gid) GL ill» CaS, ALY) Ga) Use ld jill débialls
~colag) isl ya Lb

ALLA sacinall aMlSill dyglice Laid Guede Glee UL J lial! pads
AgLeY! Call

VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall vé

» A LIBY! (4)
BLS ge ous) Gane IS Gf Gar 38 gl DE Julia Syn
J AAS Gay SleLbi cys Saal y Saay USS (4 Mahi) Ge ojo i

SH Ne a eh a BS of bts Say Sle Lhd Ye el jal
(2) Anal 9M Salad) Cas gap 3 jiill ode Ge Conall GLa! ills (5 LSI
ASA ls is pee Sins ASL! oda Ga ges g b8) 185 GI
GA aT Ls) odlel (i) duolatl sola (8 ule ya guaiall sls!
(2d GIA cle Sule)
ox Aft GYL dale 4 Ge GIS gS Gleill GLusy! a,
HB les) Ales aie gy gill Leal) LLL alld, Ssléall » Ula
Adllea Le Ge patel Gaull
SaLebs o Jilay sents id al UY! dilate Gee Ja i US ge Jylial 185 wie
Aah JpoSll lid ulld, cel aedtiul aie aide Gals Le Gl} Mébauall Ula
(AUS GAS Ne J sly Coleg) Oil s I Y)) Ds sill Aelia (54 Aue pall y

desta leil) Sail!
Gs ili td ileal

cet Lees ol lds Gola! le Gay Aue ade Ss) le: Aidt yall ate (/)
ty) "YG LNs Lusk) sold abs Shbelb plall 4552 gee
Line J slialls Gales) On GlEY! eins (' AS a AS" ob Led Ge
hg AS pall okay saat lS Ss Jill ay adie gl gle clgau! gle
EAL i slll's Goal sill Gad cual ¢ Lhd dealin AS OS
ape ge cel lly ool sll ode ead Ga LEY al ayaall Ga gag
-(apultll ade) 4S futball 45 tl) Gapali aie) ALY) ok
VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall a

AMY! obs Gal Y «Sslélly 4S fudall AS yA) Gl la af (le 5
fh Me Du SY coil pls Gal all alsa Gabi ge obid
= cetlsh I Gath oe Lele Jay Ley Salted
IS ph yabeLiell aL Bs yy gil G Jarals VAVA Aid £4 af) yy sill -
wala) g Unill

IS psi g Lela) IS yo oy gil Jacals VAAY Adu 104% af yy silall —
80 gamall Ah giwall C13 CUS pally egal: Ayer gill
elk Ghia Glib 8 ygld Joel VAAT aud AY Ady Gsildll -
41S 95 5 alall
abel) Sac WN ¢ Und Gls poh 6 gid Jae 1449) Aad VOT ody Gy silall —
Vee Au DAA 8 y gy silill Gye Gualall LN ye itil) Juaill alSaf —
A gach Selly a meal Sleally GS yall Gill Oil lal
sco I dilly JaLeill aati
AS yal) La") Gales ABLBY ogy Gye AS full AS pal Gaudi ie (GQ)
IY Ss pil a5 seid Ay Ge oe (Y) 2S Ds 8 aS
Apc) Kad Uh eat lacks hall all J cy il el pus dat ie
Oe Gyo CLBY! y Apailll » Seo) Colder! 45 j) gall y aall alps y Scie
Fail AS ial) AS pall Gy Sig MOL Guasulill ade Gy Sy Ayaiill (2 sic)
Grad) List Jats cg sl Shela) Af cl] dale ys2 Lili Dua
Ugh sad cis al all dabatall ol jal 4als Ge Gila (sill aie 4 LLY
Aya (asic) ade (I)
Sead Sighs Ge a pall Ail garg ee Gali: AS fall 4S pl) 25 (@)
Bh ch Apailll nde Lad acted (aN) Aula) aad) ye asiall ¢ jal Ayal,

ce Legs (V+) Cyrnd aay ld) Aged ade GI) Alga ai dabiall Yoo ja
AS fuel) 4S pil) andy ode] (Q) 5 paill Vig 4S pial! AS yall ols AG
VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall VA

el pay AMM AMall Maul 435i) yall y deal alias (5 gies li) qals ys
She gl tga 65 Aababall Gye o 5a gl gd Anais Gel Glee Gyo as jo
Aga) Anal) Ales Ud eal (€) day) jules Y se ge gd by Guat
Ma cobs (Asldall y Gala Ow dle Gis 58) 20 ge Gl (A sl) SUL)
al ac ge cal cca) alld ay AUG Aull dis US Ayla ALM gl (€)
Seal Lites CLAY! eel pay (Isbell s Gly! Ge tte GR
sLagale 4ail gall 4S yickall AS pall 3 sla} Gadned Aaj} gall s
C4 Sajal Coll 43 jl gag ae Gali Suiits cle Ail pally deal je hy
Ly yeti ade (ol) Aaya oly al Aiba Geo 5a col gd Gall Coles
dad) ol ball

oe US Gs (T+) Co ptell p sall Gar Y ac ge 98 AS fiscall AS ll 6 588 (2)
Lal) Apast Apadill Slalia & seme: J sliall (ol) i giSe path apa:
LY gl UG gas 8 pte cI jell Gyo EM aacaill y SQN) Caecaill (8
SAS Gy Bacieall 455) gall y Deal gal yy ee Lulicde y AS yA) Sancall
oe) gs (gd Lesa Le gly phy ats Fail Way Gla Gd
Saal pall Latah (t) yell ld Gyo Sasmcall 5 pally Lola allyall ish
lL All sally (1) DM a sall a alldy colssl (a) 5 sail 24 Sal
CM SDUaal) abi (yo adall aamcall a gall GUS 3) 5 ccell sill Gle (10) pe
Aah gall Leal a 52 ced aly ada

ths Cob eR gb LG et Cis Indie Gl AS fuel) 4S ll pues (La)
MLidh gee SLAM og peal SAY! till Jal ys lis 5a ¢ sible
lal Je Cpa Cy sewall padtncd y cat) ofall J sliall Lgeady (Al
Casatlly cS 8 Leal U peaall op Al basally gilaall GLal dal
AS fuball 48 pill S16 Agal yal gece Gh clas lip (cl) de DU! atLeall
ASIEN) ode f lale Ge patel) Wibtsl gli 5 weal dell

VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall

Ae

4S pb NN pr Sh 4 ale Aas JS Ayla Ault) Legs (V+) Gall DIA Gay
Aile Bree Lhe grag co Aveidell stall 4h, GUbbs (I) 4S yada
thal 8 ba akall hall Gay 4p Gh fine Glue deal ye Hise ys
Fakes 8 tall apes lls Ae Aa ental Ahold s Gest! GIA Gila
Ag Aad)

Yc Alls Dhqnall (4 bail 5 Ub cel) Giles 5 yd UDA Gay 14) (5)

ABUL ll Alastal Glas Gay aild cLgalaatial AS pall 3S pS Sas
SsSall talons J pct of lle elel af gga alld (68 Cue 5 13) sat 5
AAS full AS aN)

dailead alk
Chil poleell 9 Gilg ywcah| 9 eillSicll he ail

CaILSal) aha ful (/)

tRNA aa a pemeadall Jy sill (1)

jay ALBIN) os (a deal polls dual (po geaill Ble! yo Ge
CAMS 4AS Gye Gules) Alaa oalsic! 5 Le Ais ay IS sal
agai y Cal) Lies @ pany ALI Cail y Gly jasnally
Fuad Gyo Laced rytn (9§ ABLEY! oda Cia ga: gy dileiell Glleall y
Ay Sadia 5 axitall Sy fall US Gye (7/0) ALdl 8 GED, ane
ALY) La oe the: aban! a gan Salo Apel) a de eee
Leng Sy pid IS Lt aah, sal Cl deal YA pty al gill
"CANS slo a Gerad) Sy pall” 3 yl oh
GILLS JUS Ge 3 as Gb Gy DY Cl etd Gs,
b adalat Clsaill » Olds prolly
Ley CaN Sly pu ey GILES US (oid "GLAS calias! -)
ANS Ss peels Bt) ue Us penal Oe Leeds
Aga yall y AaL Yh

VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall

AY

AL) Ap Sy pny MS IS i i =
Bl) pt lbs penal ye Ieee Ley (Le Uy rene
sige eal y ALA 4 Jl Clg pel

Goll) CAB 5 CS y enall y CaulISAI JS ie "Util lb y eae! 1°
CARE y Cy penal y GulS 6 5 poled) cl) eas ay as
SDD sale Ablall pe

Spe diners cea! y SLY CMa! ett Glas poe att culld aay
p-isll saLe} 5 (Sidetracking) got-all ial) sgh les Lf Jad Y Las,
Secale je gh peal lathuly al ailall actly aa ply yt alla just y

wee yar Gabey Ley Aasatil 5 yarll » Gasol, tinestll» SLAY,
ane Rally ll (yo Gytill Gulag plas y Sally Cid lls acs
sll) jaa de Cats) ola uy

CLS) ca Dw Legis ASI Le alld 8 Ley PLES) atuas! (1

EW fas lige (776) Ulla Jans 9 hd ag Lal
Fao 8 J GL tail) oda Yd Sindy Glee (ill day, sal Ail
MY 9S GEM coh cs lea ety) Lead fay (all day peal

cg Lal) GLYN cay IS Lede pSI i Le Md (8 Ley cPRpauill Lai (Y

Fa 8 Ld [ad agi (2+) UL Ga Gaye Steg 2 fas
Fgy ot) Akal ag) Cildaill ode Yd Gedy Glee (ill day call
MY 9S Sek UH col cg ll @LBY) Led Fay Cal

cg La CLMY) pay any Candayy Calon "ssl lag yucne! (TP

ots Ligh Cintas Cale (A) day paca Aaa 98 Le) a yd a ae
LY) Legg fay all dy ell Aid GJ lb penal » Gauls
SY GS Gade HM sh cs jleil

VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall ME

Jy we J GuLSaI Gals Gf day pe da Af (dG NY (E
(T) 5 (¥) 5 (9) Ball pL Saf on gay Lasts fal Coal ll cule
cB AILS la NY Genedall Sy fill US Lad ge ay 33 ALUM)
Ja 4 Lela PAY Gea Ll Gb aay poll did) lls
BLAS sis VI de StS a fad Gf A) AMLGI agg pucall (Gh giuall )
-Sslaall Qusills LBlBY! oda clad} ae Sys! Ge da ab

ligles Lgl) Lal GYaeall gle clip lbs pcoall » alSill ala sul (0
oll gay (Abs ery SSI aay) Apts) Lapel Ads a US cle & 5p
2D ced ola fal oY oa DU AU hg ney Cal A ld
4h gM) Atal ay (8 Lesa SY Ua cag gill Wd Lt Gus de
Faget slid) Gus (¥) (I) 5 fill Ga Atle Go pede gh Le elit (1)
cle Seany Gl Al Gay sléall Gl AasLull salall ye (1) (9) 5 ills
abe Gal auIISal) sha fs Geamedall Uy sill JS dis ay US ull y
38 AasLull alall Wy Saond) 4GSIL 4g Gall» ale J ell
cle) AMS a BY Gemedall Jy sill US ded 8 Lette 5 -()
ail g GMS ye ( AxyLadl Salad) ye (g) 8 pill Gd aaa gal
coh Ly cS Akal sy (8 Laas fal ee Jal y sla FDU ALLA a gla
GLE 4a (ld «(£) (9) (1) 3d Agha) Soll Wb Jay af L alld
slo fe) Gaia! Cad Sa la a Gemedall Sg sill Gye 5al Il
FAM Cosill Vale JS slic s Clea Gar esa Ch gu! alla)

(AV 0) ala cGy gates Aewed Gulag! Cua

(ZV 0) Sab 28 G5 pic 5 Aewad J still Cina
VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall AN

dog Gala ye Lee ly ada cl sli Gle oe
Aa) pl Balad) (8 Lele (ea pucaiall Ady plalls ld y 108i (1) Le) alsa
Boll Lh Lise (Y) Leg" a" Gabel (28 52) gl) caslaall aLbill Gye
o() (8) Sesh
J go) LLY Gay clay (9+) Gynec das sit dis US ou dd (1)
GAILA (ye clei sls GIES of «J lial aba US Ub! Cas gas
odlel (¥) 3 pial Lada (7066) AL (28 Atle te CIS) sha sil
peal) eas "Ga gi! Aalaiall Qo ald) Cu jth Gy Ss aloud! Ida ys Lue
CN AS YI bts tlle Git cal pled bE ish Go J
Sa Aad cle Ake ery ool gd Lue Unley Lee, Jaen el lal
AG prea 5 oly Mad 3 SLA CaS sha UY Geanedall lal
LS Vlg Gila Adal ea) DDS Adbaiell (ye Ba pie dies J lil
CLS ala ful Gaild Ge gape low Quali 8 Ula! Glin)
Haid Qday GEE 1a oe ALY Gd co 83 Glad Lh lage Lye
ig! ala) (G)

kell Sy A) SS Gye Asia (710) AGL a GY gies Arveall (1)

geod pas pa LEY 0a ap gay AALLL) Gye 4s dedi,
agi] Li Ais ary IS J sliell s Coleg) cus ean Ay jill lea!
=2(t tay) alsa) ") AMD dS ladys Coy la
VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall NA

TALS g LAN cas (1

4y Eeitinall y @idall plat cy ji!
sally ABLE! ode Ga gay

Vall una | Gulag) aad |, Ry
dsl Veciwatl | cela cama | at) ly re Cty aa
(4) (4) : “3 dears | Sisal N58
(6/5) pg [25 Soe
(5.94 Quy busi)
SDE Rena |G Fey tow oe gli ans gf da ad Anal
AL of Aad) 4 i » ¥ z
(ire) (ao) 5 eves gst I os
OF | OI | sl etd 8 J ta atl
ewes a) a, ,
zd) aL) SNS " a
. . D> Vee ERS gl y /
(ir 8,2) (i52,2) dos PIS? | ea Mn
Oss de | dosing te | ish cls) dus i day td dually Aid Ys
FAL (A 43Udl sed J Ge dh gs vee Ge
(Zr) (a) wgl5aYe re
OF AE] sins die
gees | Gaels | Si cll ds J canal
Ll) Ld) eBl5GYe re ye
(Ar ¥,0) (A04,9)
OSE den | co siny Lees
ge, | dae, | da ct as J ed dah
a5Ld) ECA) lS P+ GIS J Ge
(Age) (Z79,2)
Oss de | dosing te | ish cll dus of day yal Qual
dl a Ld) os I gee Ge] GY fe Gee BS
(Zr) (444) w/o rry gs J] lo ly Sod
SSE DE | osiay j . Yoo Ts psa
Ore | ORE | ssh etal ans tay nay | 2 FP
ee eT! oe J Gad yg Ve eee g A
La) asta “ed se o
(ar¥,9) (4,9) gla Ye oes
Oss BE | ges dee MO ets :
AN | ay yh dao
id A aul FH CH HS 9 ene
rr) (aN) v5 OVE te oe

YoY e Redd gs A G8 (C) phe VY saell — Apes gil Say yall on

Sig a) | gb Osis He F :
oe POPS SS tay us i day ytl Analy
Ud A Ld / -
. 5 Ovee 3 .
(Zr) (243) Is gas 3 Us
~ OPI | Bh clad Aus J ayy Analy
ih healy cet heals 7m
. . Oe Dg ees Qs |
Ud) Ld) | | Ys Ts Ge ish
, , “5G Ve res Ged sl — :. .
(2r¥,2) (254.2) 3 Oe Bs Syl
CFE ADE | Ose dene | ish cll dus i day yal dual | UY Ae Gol
ald) 8 RM gd esha I ge Ug Ve vee Ge Sul
(Zr¥) (Z4Y) gl5 Vere
OFT, OLE | Ogitey Anne
areas | Gey | ssl cli des J i anal
Ud) EC WBN ve
(At y,0) (Aay,°)
CFDs AE | Ey gisny Ai
ges, | Baas | da ct as J yd dah
Ld) FCA) gl3O v4 Bs J oe
(Ga) (704,2)
Oss DE | oss |S cle AS ol dad dnl
AaLd) 8 BL | ge Dd pores Gee] i be Ge BSI
(Arr) (ZY) wre rrr ea J] hoe Bly Sd
Ose ol | sins days ‘ . 4 . Nip der gs
ai, FS PS! eli) AnS 5) Aaa pd dell A
ates aceely us Pye SY ; Av
La) asa Fe" AAS o
. 5) Vous
(ar¥,2) (Zxy,9) aloe
CFD | Oss Aa |S eo
. SS) Gl) Ans 5) day ydl Anal:
La) Ll Gs /
. pate veey
(Zrv) (244) $s “

VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall ay

a gti) eS J day pd Ayal
egl3GP rs Gad J Os

OS) cli) Aes J daa dually

A Chaly Gas i”
yee Le gory ;
Fem ala) et eh
y y 3 Ve ree Glad HS ; .
(Ar y,0) (Any,°) I oe ds Sed
Oss UL | Osa als | Ssh cll AS J day td dual | UY VY) Gab
Fala) 28 RLM gd | gle I ge dil 5 Ve ves ye a5"
(Zrv) (24) wglaeVeres
OSD sels | osiry Anld
abaiy | dome, | AS cli) dus J add dual
Lull La) WSs oes Oa
(49,0) (A0A,°)
OF, OLE PO sey Ane
Armes | eis | al cl es J it dna
Lull aud) 1322 oes gst J ge
(Ary,0) (Any,°)
Oss HE | ose ld |S) cla Aus J) sd deal
AaLd) (28 BL | Gee De gp ores Gee] Ye Ge OSI
(Ary) (24) wre rrr set J] hoe Hy Sod
5 gD, sal Sy ginny gL . ; Dy és gg
OPTI? | OPP | sh gti Aes J dag al we
id heals cet heelys ua Jo r < . Al
La) aL 7 “
. 5) Veceee
(Gano) (I4A2) as
5 gE, sal oy glans daa . /
eee | SS) gt tS ft nat
AL) ALdll
, , WSO VI es Os
(Zr) (248) °

VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall 46

Oss GB | sins Ase i” tte ws
AB lB) ApS 5) day ytd Apaill

Ud A Ld) i : a
(Zrv) (24) glaae res Gad I os

OSD; aaly | Osis Apld ‘ . .. §
JSS) cla) AnS 5) day pdt Anal

prvay Gus, .
. a ya Jy oeee Yee .
5Ld) Ll ip Vs ge SSI

sf 2 -  -@ees | . .
(20,9) (34,9) aos SS gE ow

OFM; als | Oseg dant | isl cll dus fda ad dually | GY Te Gs

Fala) 28 RLM gd | gle I ge dg Ve ve Ge a5"
(4) (248) gla avere
heads sdb - set . ». .
wan 4 i heiy | AS) cli Aus 3} Aa, Al Anal
Aad of ual : :
ae) ay “Ql5GVs oes
(744,)

OFM 5 ral | sins 4nli

gimely | Gass [oi cis Jaw
38Lall Ld) al > wilh gah SN cy

(Z*),°) (Z4A,°)

OSD; sols | ose dent | isl cli dus J day al dual

AaLd) (28 ald) 8 es Dd gee ye | YG Ve ye Sl
(2) (248) wgl3 reves sled J] Joe ily Sod
+) Ginn g Reni . . YY ga VAs voy
wi, gpa | OPT ash tad aus raabyadanay, | 7
ONG Ahaly 4 7 Avs
Aka) 4 ees J oe Bg Ve tee ue
3 aL)
(Anno) wgl5QYers

gost sore
Ud) Ld)
(Ay) (ZY+)

3S lst Aus J da td dull

glo ree

VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall ay

OSD; rals | Osher dead + ar
MUN G3 iad al li Ans J Any pt dell
(Zr) (248) B50 04 Gala J oe
heals OH _ SI cli) AuS 4) day Al dual
en 2 cheiy °  @
wld A ys Agog
(irs) sl —s Le Vhs ga 3
” (144,0) fsa Morr gua S]
Ya: — : Pine 3 os Bis Saost
= oe JS) ce AyS 5) day Sd dull | DY Ves Gola
skal) aL) Baad | Ge dH gs vee ye So
(Z¥+) (Av +) wel5aVeres
Cs pic 5 dant
juss eR Se:
Ny uN SSI cli) 4uS 3) day yl dual
aad) - (bar 5
(ix 4,2) (Ave) nw «
aay SDE —_
Ld bets | Lal cl tes J at Guy
(irs) aL) 1g F 2 o vo8 stud J ge
(434,°)
i o7 ome | OSI cli) des J dal dual
AsLall AaLall om DI goo Gs
Uys INs 5 j
(2¥+) (a) wg es BEI] 2 V+ oe SSI
Ose stat | . j
vicky | Be ae | 3S ott SSR teat an
eS RL gd | ghd I ge dg Ve veh Ge
(lr4.2) (AV s,9) wgl5aYeres
Ospics 4d | Opes als | fet
Hull i anys FS! Gl) Ans 5) Aaa Anal
(Axa) (wY)) SN es oe

VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall 4A

2(LPG) Sleuall Sg siall jeg jal (Y
AHS Glas Gl] (LPG) lua Jy sill Ge Glu US Jagat
ol 2 Hilal) ye Atal 5 CLS Gl) Lge) gis gh ga
(LPG) lad Jy fl ey SLM Ge cle) alu) Gls

cyl eis Gal Ys

hese) Jy jill Sey lat
4 Lidinall » @iiall (LPG)

Sslhall camerd | Gules) canal ills ALAN) 08 Cap gs Shy
(2) (4 pb aly fall cil gb pation | deen / Sad No
(s/o) 38 [etd cass
(gst Gey Beast)
Oss aed | sin deed | Lil cl) dus J day td dually
Budi Qa ud) a 1g[NG ose Vow gga J ga
(A) (ar)

OFDM s Re) | py sisey Lead f >» P .
JS) cl) nS J day dd Analy

SES “. Foe Bs BPG ose Ve Oe
(Zr 8,9) (arr) GING Osta S* a fe gsly st dil
OSs Ae) | hoses te] ish clu) Ans J aac deals ed Noe
AL (A Ld) Sos ly G/T Gye TOs Os
(Are) (254) wal G ale Ors gis
Oss DE | sins de
bey | dey | Si cll dns J tall
Ud) Ld) wg B Ogle P+ Oa

(Aan) (2049)

VeVs Mudd gs A 8 (c) p So VV cael — Ayan pl dagyall Vee

ORE de) | ogi deed | Lal cli) aes fda al daa
ates deel; HTB Ogile Vo¥ cg shud J On
AaLall AGLall
(Z¥ 4,0) (an)
Osis et | ose a] Sl cle) Ans J da pA nally
Al Hd | J ce hs GTS owe e+ Ge] We fs oe BSI
(Are) (455) wglV GB Osile Vor pss | J oe dhs Sod
SB, ADE | osiay Ke . . Nate 4
“Nt OI | sh cla aes J dq ana] 24
ately dei, . . 2 al
Je Bs o/h 5 Cgale YO* &
ia) au | be, . .
. we One 3
(ar¥,9) (in3.°) aN ox Se
on OPIS | 3h Cla Sf) Ray Al aly
Ud) a Ld) >A
y ’ A/V 3 Use Os Oa
(Zr¥) (Z4Y) Ne
Osis et | gd oss Be | HI cli eS fA dell
Budi Qa XaLdl ENG ose Vos gala J Oe
(Zr) (as)
. — Oi cli) dus J) ayy ual
ely Siuaiy |, (
@ . SO Bs G/T Usd V+ Oe nei
AGL) AGL) OY te Gee SSi
. , HIVE Ose YO+ og slat] 7 F
(Ar¥,2) (A042) Jo dlls So
Oss BE | ogy den | AS cle AS J ed dea | We A gale
WL) (A ML gd |S oe ily G/T Ugale YO* Oe Sul
(Z¥¥) (Any) weT GB Ogle Ors oss
CFDs OLE PO sins Anne
bey | dey | ssl cl es J add deal
AsLall 4audl sg/TB Osada Os Oe
(Ar y,0) (Aay,°)

VY e Reddy A GRC) So VY sacl) — Ape gl Sagal VY

Oss BE | sey Hee | LH cla eS sf atl dnl
ates deel; H/T Ogle Vo¥ g shad J Oe
GLA) AGLall
(Zr¥,2) (2049)

Oss DE | ogesdee | AS cle AS of dtd deal

HL (A RL gh |S 0 bihs G/T Uyule Ve + ye | go Ae Ge sl
(Arr) (259) wglV Osta Vor pss | J oe hy Sid
OP ce] Tey 42 s » Yoga Vee cg gla
oF te ~~ + ost cli) aus Jaa tl tually o*s gs ;
ai; Ades |. ‘ Ave
a a Fe Bs BITS Walle VO Oe
AaLall 4aLall

(Le¥,) (Zny,2) ING Gaile or ge

OF, GE | Osa s dal | \ 7
ia OS) cla ns J dad anal

Ud) a Ld 3 “ ;
ee \ wgIPB ol o> 08
Ose DE | ogy deme | La cli) des fdas cd Analy
FL (A Mull a ENG ose Vos gala J Oe
(Ary) (Z4Y)
Oss ME] osesdee | ‘fon
~* >, FS) cla) AnS 4} dag 5d) Anal
ai, Geis

ye ly GING GB Gols Vee ;
aa Pi Bs [TSG ossle ow Weve ge os

“fT GS Ong sha gi
(Zr¥,9) (43,9) INS Ose Nomis es doe By Syl

Osis ol | oses dels | Bsl clo dus J daa anal | Ye Vs Glen
Fal) (8 ML gd |S oe ily G/T Ugale YO* Oe Sul
(Z¥y) (Z9A) weT GB Ogle Ors oss

OSB s ashy | Uses Anld
bey | dey | ssl cl es J add deal
AsLall 4audl sg/TB Osada Os Oe
(49,0) (A0A,°)

VeVe Madge A 8 (c) p So VV aaell— dye pl dayyall VE

Oss OL | osiey dee | Lal cl dns J day cd dealt
ithels eeiy | og/TG ole e+ Gt J oe
Lal] La
(At y,0) (Any,°)
Oss HE | ose hd | AS cll AS I etd dell
HL (A RL |S oe dhs G/T Gyula Ve ye | 50 VY) ge isl
(Ary) (454) wglV Osta Vor pss | J oe hy Sid
3 gDEs as! 2 funy ABLE ‘ . Wy és gh
oF gals | Opn te 3S clihaus Jday baat J? 7 ;
ately dei, . ‘ ‘ yal
wea al Fe Bs BITS Walle VO Oe
a
Sis 3 is ORL
(2"),9) (ee) GINS Ose ors 3
3g, asl fine es . .
Oy tty | Uses asl cll aus J ayy dual
wud) 3 ud) an Ned
* a ‘ - I*3 yyla Ove
(Zr) (as) ga “<
Oss cI | oss Als | Lal cl dns J day cl deals
FL (A Mull a ENG ose Vos gala J Oe
(Ary) (244)
FR, as! ginny ABLE / ,
Ie PP | ash ttl Ans) day td nly
a X a 3S G9 Bs G/T Usale V+ Oe nei
Ud) Ld 3 ale ple fs & 3s
7 y “ING Usile YO+ S|). ‘ .
(4r),9) (14,9) FPO OT bo hy Sod
OSB; sels | Osea | isl cli dus J da daall | GY) Gale
Fal) (8 ML gd |S oe ily G/T Ugale YO* Oe Sul
(z¥)) (244) G[NG Ope oes Gs
SF SAG) Osians tani
eae eo. net .N, te meg
UL A i eaiy | OS! cla) nS 5) Aad anally
(irs) La sgl Ogle Ov ye

(Z44,9)

VY e Reddy A Ga (C) So VY sacl) — Ape gl Saya 04

OFDEs sal | sins Anld
ogi Cimaiy Aces | SB clu) des J A dal
skal) aL) wl G Ose Ve Galas I Ge
(4,0) (A0A,°)
Oss aly | oss des | AS cle AS oI dat deal
aul 8 Bd |) oe hy TG Gate Ves | Na Ve ce SSI
(4) (454) “lS Ose Yr gs | Jom By Sod
5 fits Aand 5 ‘ Ngo VAs slug
wines ope | OPE | ash clap tas Jad teal] OP
3 . eels ' Y, So
Audi A a Fe Bs BITS Walle VO Oe
Ivs,0 sa) bile 0+ + Ue glad
(4,9) (irae) GING ose es gs
ot ODE Oe 1 ee 7
3s} cll Ans J day ad dually
Ld) wd) an ~ a
wo[TB Oodle Ore c
(ir) (oo) a” *
OPE sss | osiny dens | LH cll Ans of das deal
Ld) 8 Aad) (a HSIN Ose Vo Gud J ye
(409) (as)
Seat gt | | sh otal ans J dat Aa
wy P easy ' A .
Shall > 3 6 Bs Z/TS Gale e+ Oe -
y er) Ba As Ge isl
(Av 4,0) y salT GB osibe Vos oss | 7 . |
(A542) Jo dlls So
Bosh | dose [OS cli) is J et dnal | Ye Tes glen
AsLall 3Ldl Sos By G/T Gage TO+ Os wx
(Z¥+) (aa) G(T G Ogle Ons ess
Gspicste fo
Gea ) ;
gece | | asl elk es J a teat
all i
Sul) sg Ogle Orc
(v.98) ITB asta Ors Oe

(Z¥4,9)

VeVe Mae ddgs A G8 (c) pho VV cael — Aga pl dapyell VA
. Cosi Mand | Lal cli) Aus sf May pt Qualls
Chais 096 bos ode} ade

ud ichais | -g/TGosle ++ gsbt I oe

iy AGU)

“0

(res) (1742)

Bosh | Gomes | BS cli) des J Sal dually

Ud) eu) Fos ls g/TG wists V+ + Oe

(Z¥5) (Av +) lV G Ogle Yr Gd] Vga Toe Ge sl
ee a f
OR | By Bh 2s 2s ss Se oe

ha) aul) A os ils Bey Awe Ogle YOu Ge

(294.2) (Av 52) HG[NG Ogle Ove shad J
Sa ;
PELE | OPIN |. sal lis 8 Yoda Bh Anal

Aad A aL gd ne Pu. > /

(2x8) (aa) Sar ’s “

Sau gall go Anoi) aya aulul le Cg jas all Gy yes Gu
AS, eV) Sant GUY ol GIGY gu 6 pale Gs ead Ug gs al
Jad 255 Ge Db od Gf pled! Gi A Gs Je ys JS
que Alls (45 «("Platts Crude Oil Marketwire report") 4) Syl
DY Sl) oj ytke pte Ge au shall ld gant Yl)
eis yell Ge ped DE DILY! le SUL dal a8
SSI poles Gl g sayy uy la Aad le I pts, GI LY)
aT) J Atlas) jalieall ods ls ages pte dle (ay dikes
edi AT Gane 6 LT ay Ld Wiab Gy la dad ass (Se)
sai yn el Aa (cle | shits J sléall 5 Unley)

5. (Y) (9) (GQ) Aad salah Goa Leal Slat dei! ode ag
(a) 388 AnsLull SaLall ly Lead G pail sty Mel (1)
VeVs Mudd gs A 8 (C) y So VV aed — Ages pl dagyall V1

Why oy SM Glens Ala cf dae cll 4 Aydled dis US Algs ae: (1)
FY (Gta Legit) J stills Unley) pai « (a) 5b dasha soled
FAS Ay glins cas Gy) jal Ge An Lily ((5 sibs Uglies) Lule!
(gt Velie) olay) Lal Call jal) ApS ba Jades Cured ill
Vibe Ugale sled) jLal GS Gye (ZV 0) HLM Goa Guam dened Ye
OS of bd (ail Sle) Aud Gul lage Ullal oo Ld
Lage (Ve) cashes DIS (ig fiche Letina) Gila) adaty I ase lal
Fad (Oily Logline) J slialls Gola col) colall alld Wdtal Gs
La} Slats 8 baa Gaadill Sle @ jug eas Of «ual Jle
ALAS 5 Aaghall Ball) 0 (G) 5 (1) GELB ae ger SLI Ge Sills
3 Saal) Apsileall Atal Ge QM eal
Sh LAY las! i pall 13g) Jive Glas Gd Gaatill le Jauus
Baky jMly AMM) giaall C8 Aaghad iy (5AM) GaN CileS Uaatiy "edall
Blake) SEY LAS Gye (ZV 0) AL a Gurmally Lead) dad le
"ay sell SGI Lal) Glad) Glas Sl) ob Ls Gus Lule
Ugeeissy “ada FSS YN Gls (8 Bagdad jl Shas Gy ib Jas
SUM N38 Go geeky Qiall Misies Alle cle 9 SY 5. jlakall Quits
Cs pel SLI Nha ey Vy Jadall 1a Go) Ce pill
Bald G2 (Q) 5 (I) oS al Ga yep SEE Ge U glial Ciliates
ecgren geil Sa Nhe a G gh Ula GS) Vy AesLull
(Carthy Lagiines) J sldall s Galey) GHAI 1S) capil ate sl ks UA
Ay gee La ZnS Gye (7V0) Abd 68 Guenes deed ala GG
olay gas lull jlall lee ASL 8 44 peal y Lele ileal
(2.2) AAL 6o8 copes y eee Gas sill Cb (gfe Lehn)
VY e Reddy A Ga (e) So VY saad) — Ape ll Say yall VY

bey Aabeall Apledll lal ApS 5 Ugale aleill 4 gisall jlall ApeS (yo
(fue Lele) Gola Gary" aball J aslutll ppad le" Ll
FSI odes adsl gf aslucll y gred Ll Ay slice Shall ye Ayes dsl
pall FUN pas ye (24+) UL Gy gaatd Jaley pray ail
+ a lass 4 aLail
ell aalic All of giall alS (LPG) Slusall Jy sill jle le Gaby
pape dy Aaa bala Ge (2) 5 (1) 5 sail gb Aiall 4 shal
as cot FS eee ol Ge ital (LPG) Shad Uy sil jle
Lagi 418 sf J sldall 5 Gulag) 4d re alae
2s Fall aut (€)
TOLESial s plat} cu 5! (1)
stall abana ccd! aS sha yu Gearedall alall Cy jl -)
"a J sliall s Lulag) 4a peas deni Gaels ALG) ota olde,
Aga 9G Ake ary SS Ge "G pul
2 DES Aina) LSU ee pall Las all cies "G pull eas
CJ Abaya cle Lag Sli sf aly Glee Go inal! Ail)
aU ghd gf Sa shall CV guy Aeadtncall CoLaguall yy 54
Ha ph A Ne NS Aa pe IS 8 CN} led dasa ll
ag oats pe Gilded pall Jy gall ALLE deny 44 lide aia
ae pie AUS Wb ld, prccill ALG 8 (8) AL gb
SH Ape sles ae OSs ctia Ul priall Ay lull lal) uy jt)
9 Availie cle os shi ll plat oy 5
lia) Ge Bathe ut Pb ple dies ot al) Glagall (1
Jaye Gib ge alld olsl el pa da AS 5 sl) Sslill |
Ade J

co

VeVe Mudd gs A 8 (c) p So VV aed — dye pl dayyall 11

Cy sail ALG Leas aéall GMA ils le og shih A) Slenall (Y

Site! Ag je J AUS dicey Led Gell gS all J pall

ALA ll g py (8 bleed Aslucy) 58) al) GS
+S oe AI Al

Fs DU) Sasol) (5 yah "aa! g gull AIL 8 4) a geiall ge

AL Sagi peal) Gaal Very gull » Jil Gals hla

esliall hast el ya) slic) (gd Lathe Ase Gh Gey « peal

eliza: Leola) & sl gill cs gle gl Uijes alall Cust g sl Anal

GoW pis sayy Aube 5 A) CDUaed Ye cll ye 5 Gall

SSI Ape ills 5 ald cj Lada Jf ald uj US! Apuills oa le

tle Gye Aaa pi ds aay gl DIA Glanuall ode ie oi al 1 -€
AE Ay Ld) LSM url) up age Cap ger A sléall l/'y Gola
Aye Gp) jas le lee lity ol sll y Gul! le Get
coll3 aN ayy ge Abaxtasl Guety gill lal Gu jl) ye ye pal
SLMS (8 Legs Anti y Aelia! AUT areas SLE AY! Lagule
ALA Soy 5 Age alls path ly gail ALU Ales 4 Lal GLA
qe ts) 8) Sy ill Sata Gall cs 5S Lge Al Aas ol
cob Acts Fk els (All (Las gill jal dab J el
sleds gos GSI hed gy age agi Lab da giaall gl YI
Sassy cel Cu) pale oi Y Lallbe quills 26 lls 48 gl Glenall
Y (sell ell) plsal Gigs by pb Gd SB lena oda 9S
yaad) Lat ill Les is alll Ge LS WS) Calis
Leng Alia) Saal el yal Leila Geely gl cle y tied judi
CRAM eliza Lalall gy shill ts soe sf Li jes alall cy jl) 52 ya

YoY e Reddy A Ga (e) So VY sacl) — Ape gl Say yall 14

cb Bp ill AS ga Ge Apulia Darl Go old Ye
Veale a sLadell Sal gall Gye alld jt 5 Cy pS) Anais AaLSI Aa
SH GE de gh Sly coy tally Gadd US Ye ale
«Ling (4+) Gre Bad atl Lal cual! bhai, lal
DLL all obd Cs pad LS cQSlall lant (All satinall ye a pus lly
slings (V+) Gos le 5 badd eal By oy Gleuell Od cle
ce Stl) cllal pad ll Glbaall gi Gy ill Gls le
pill) sil) Glad Gull

asl co jl Ahad Ge Sed Gf (ole GIDLY 4p Cua Ss,
Vig LAad GB gs (8 stall esall GSI ho g Gyeoeadall
sell) Gy 5

sa te Go jae of sli I Glad we i ay 1-2
GoW pais Ga Sey Y Del (1) dae all ial Qasttigy oan
coe GLEN a slits Gulag) cutis 14) Le alla 8 J atl
gl Ge AMEN oka Can yay eile AS Cay) GY Analy Gull jae
ey Als ae eg (19) phe deed DIS (lly as
FMS ans Shs ooh a tS Gof Gy GY 5 yay auld cull al
ALANS Ge ae pall sash Gaal Ge nls Sas Gl! gully eats
GoW pad Sha Goad Small gly a Tle ell lal Cul
Ese gall 1a 8 Cay Gf Small le 5. pinall Akal oo Amal
ALAS JB Say -y Sdall Aaall 2) tie US Gay gall
Hay sll Saal LAS) oly pL! quand Lejles Lili aSad
wold) Lud)

VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall

YVA

Oe ZDE DIS (8 Small cle GUY) (64 Sli y Gulag) cua 14)
oo baal SAY) Gb Gb ol las) at Ge eg (T+)
aSaal ALIS LS) ay ald caSacal Gg Gpull jaws ated Ls
(3) Cp pall s das) pl) Solall lis soon!) Aigeall Aisgll 4d pees
Lee goat le 6 SI) al Leal gist AI ise dae Gl dpe

Las sf cS seal fF Gala Ge

cd Ohl Ge yl Oe pall Gillll ll Gye 3 yee Jy! Oty
soil le DAY! Gb)

eB ale Read gh Ge SEY jabs aS OS GI Gas
“33H Gage Sy pee od Sak S Anellall Sy full dele il 50
Wyo Wey Ge Saal GS ol Sree Vs Aulall syleall 2 ala
Ls «J lial (53) gay E-ae ce Apele she Olle Ugh Cut

Ji tve J Lae J edie SUEY Hy OS oY
Sgr dabaies ff Sa yell Jp jill agaes 3) Sie sf Byes dey
gh Sg pl 5 jae all Aas pall gall Aabaies gf Jy yiall 5 yaenll
AS BW gasy J Ska fF Caley 6 pce Ades | lttine
al i ad (A ha I LER La cLagies GY dest
aa Ff GIS Uh Soy fall GIS jb ye Le gad gf cals ll og!
aSadl os ol Sone Vs clea Le Sei Y 0g Gye Sal
ce OSHLY () Gti DS EY ge Gly ol a Unt
FMS LI J Dy dl ISS ys gly 8S gl cas! » Ls!

Aye Sa Miya sf dye So

VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall

\Ye

cob cpSmall dae cll Yo o LHS! of Gadd plea] Alle UA,
aSaal Gueie WS 1 gf eal! alls plill (le 43 pad pre dle
4a) hal) Nay AT Gadd SLG8! pty ailé cos llall J all Sas) Us
sitll y Gulia ga dS auliiy 5 Gill obs GA le Ge pail!
-pScall ay lene (5 gluills
acai Gulul cle 3 yiill ode ala Lid, oy) of SAIL, aSacll 2 say
ce leat s All) Gull ae ade deal pe sing al dated) ALY!
cA Ayal al GS Gh de heal Lalit Sle gleall  Gbhul
OSs Oleg J lly J age Uf dle J dine Gas pati
Ny Small ee glitill (8 Gall I slitall's Gala Ge US (tied
las8 Gay of Saal syap al le # AygiSe Gilly al | peaks
a Saal) es J tially Gale) ys US yy sletiy Gall Ide le Ui
VS 8 ysl Lingts US JESS LS ¢ Gshelll ayae Caeil C!
PLA! Cu jl au age le GULYL Saal may dee 4p Leil
J Sslialls Calasy (Say (cil Ugy Aibetall cls gleall g ClLull 138,
cee ones leh Saal cy Gilly bis Ay Laill Legils 4
wads 8 dad
ay os LS Cn Ate Geil) G peal) Gas Gh oct 71
ce) AB 50 Ades heall A gs gh Gilad Aull sy Ye Sisldall 5
oa ol fF sles Glad ow Gaull ae le GLEY! oe
Sx Las V3) Le Alle (ely Sl sa Vl Gee cpSaall dd yea peu ull

Fie eeall J iat das 5 lus Uyliall of Gala ge Gl
pS sla fal ey ald «Gaba Aull aay Gall G gual pees Ai gn
lid te Uae Balla ge GAY) bY Gye I gd 3A als
cele Lysis (77,9) Ailall 8 Gaeai'y GLB aul} Whee 5 gull jes
LES gh N Ge LM ye elds «(g) Leg! pl Sala (pf aamal gal

ealaull Gea JU te Uggle g jLiball lliall g) liall sha ad Gat
YoY e Reddy A Ga (C) So VY sacl) — Ape gl Say yall YY

(LPG) Shuall Ss jill ley jlall (¥)
alii) GTLSA ala ay Gearedall Js fll gd age gall SLU) -)
Gol Ady peat hs cls cay Go) gS slo ful Gail @ LY
Ss y Glia ge die gull Sl Clays gly ius taal
(a) AasLall Saba dy (4g jute Letinen) Gala! Oars (Crile Logline)
He stills olay) Ga ale Gy jas Gis ales au a ps
Still Gas gle Lgie) Mibaiall dyeil Asli y Aiall Sel gall Gulu
bl) GLBY! pas coll) Guce coltall Gee reall Gul
GL ghlsisl A —pailll & 5 ye jac Jae (cle Aad fall GI LAY! 5
Cle Gaia Leng SLA Cle hall «einall » 28 gal jlal
odd AgsLall al ja! Glalis G8 Galea) SLA ill) jase Cal LY
dole Ct (4 ade Giiall jie) IS jas cle Gay «(Gs phil

L(Y) (3) MU SL aa Jy sia 255 aLeiel Udy ciel Ayal
ZUBYN plac GLE ye Asad Gee ja ol US Uslidll yout dl Gay

Wao jyrectll SE audi ai c(a) 3988 Ae sLudl Sold Wd ula ae
wala!) (ile jeud lib
CLAY! pla GLE Gs Apel Ge o 5 lial Cp peat da LA“

BVI Gulag CMG Ga hal 03 yey ysccall fi/y claall Gj sual

Lida SL yds ol ed et oh All I se lees pa iy “I
Mit) GL lt, J ylaall us ale Gaal jal

Lise Goliad Ql) Leds pee Sed AS sliall ClyeS pai cy Gs
2) sill Libs J glial) p Gulia! Gy dale Gia!) Gla jaa
wel dare gall

VeVe Mudd gs A 8 (c) p So VV aaell— dyes pl dayyall YE

Sis Use GUBY! LH fle Gye dynes IS J lial) Cay peti dle 3-8
oY eked Sill Sle afd ¢ 0a bey Gb Ca pl (cl) jpaenill
AAS; Slidell Gps Ale Gite! Gaull eb Leap ob GIG Ca pb
Lea) Gal
Js full dala (LPG) Seal Sy sill Sle Geran was cle pili -9
caglsa) lo fal Guatldy LU) pLutil y Gall) Jo sus Gawadal
SsLiall 5 Cabag) 42 peep ALR iy colt Jone (ye Aaiitall cae CJ

CIES Lita) aie Gti willy Gly yall dually alld, cLagic 4s |
4M 4Asleall Li's « ) Saal (LPG) Slecall Jy jill je are
2(2ll3 GIS (le J stills Ula on GY! ay al L )

IX 490 = ae os
ase

Aine 5p pueas lates) (LPG) huall Jy fill le ae =p OE Us

Li gia se Gb SS (fll Oly ll Aly

AS a) Sandal GLY I OILY 5

Legh SLAY gu au oll dag ded! UY) aa ge = 5G
ANDY 523 es Se Ob USI Sed 3b Ge Ue Lill,
Vig DIS Gyles gt be Cue AS yell Sandal GLY gl
Obs oil Amal" bs Se Ge J DL ou 4 el
les gee @ GLA (54) ABU eb ahd Oh gull s
wtas gall jal) Gy Ex-Ref/Stor 2 Sil) Wales
VY e Rindge A Ga (C) So VY sacl) — Ape gl Say yall VY

DE dire ali 8 pure" ly Sle ee JI GDL yi WIS 1] Le Ue (4,
By pall Sy Uaill Slee (5 2) Aad Ged ee O59 osetll Os oe
Fag asad ¢ Ustad pe ye GIS 13) Le Alla (85 Losey gall alld US
DUS SELBY! cle "ly Se ee J) BDU jpG 4 pte ee (4G)
Esato (4G) ded cle cling I sleds Unley ected seth Ge bet
© od gS By gille pales ayay pte AML 285 cs SV By piiball polunal Ul
«ST Cae GY ue Ld Wy (5) ad anes gle Oe IS TY J
SLE 4a CN ¢ sath (5) Aad cle ols y Sylills Gla eins
aS GL de Aas cy ell (GSgull y ole all) (LPG) Seal Js jal
wdc gill yall abaie cy
cob alll ob Gf GLa! Cle (LPG) Shall Sy fill Sled anit Ida Gy Say
(¥) (¥) (a) 5 si Aegladl Sala) (8 Sanna!) DAY) Abs
cle Lgl cb All (LPG) Shad Jy sil leg GY lead Gib <1
+ gl Gad GDA gall 1a
Caaecing J sLitally alas) Aba 52 jyoeetll lll Cay wat Alla Ga =v
Bas sal GLI ool (a) 888 SLUM) sa Liab Galli G gb GI
Slo fled Qaails CLAY) aLucti) 5 aMSGI sho fu Gowedall Sy sill
eb giles jasal libs aby Ch ges ce g Gy) «RMS
ae Garedal Sy sill 8 aye gall (LPG) Shad Jy yall jle -A
ah Gilly cong GC) CAMS) sho jal Gatley LEY Luts, Caullsl
Agha! Sala Wis Quen, Usldally Gola) Mpeg joaecill a pot

+ Gia!) clad Gaull Gull gle ads bys (a) 38
YoY e Riedy A A(c) p80 VY sal dye ll Sajal YA

cul sul} (3)
Ling: (4+) Gynec Age fd Ake Ges JS ca Js) AS putall AS ae
saces lag y lial cast Luts Iya (abitte ctis) Jf aes JAN Gle
Legal) Sy a as uk al) AS A jt all Uy sill AS (plea
Five: gil) A) es DA ASLEY oda aati Yliy Ls Bui VI,
+g fall delice (gd Age pall Leghall J pues lilly ob) Sal!
Fs hes US coi Ley (attall Anal el) AU las AS patel 4S pill le

cH) AS kal as pM 48 yeas BLA Ca HM) ay of Gurtis y Aas gl
Sey Ghats pl (a 4a) Gall Dad lI O58! alee
sles og ial) Gola plat cy I Ala gd Cally pe Sell al pl
Leas all GAY! Caled) s bby) Ghtal Gaye 6 si) Gobll
BolLial) pLSa) lis AS ball 4S pt!) 4a pees Gla elegy SLY oka
(a) desl)
Jy sill 28 a cil (La)

LESiallg alll <u 5!) (1)

i LI Gu il) US le Shean ob Le jis Uta s ol Gas

Mies cLiaka hey Aad UE paetty J Ay yas ol panes Legis US ainiy
Aad Said Gy (Q) 5 (I) GS dill Gab canal) jail le Lalita
a DH et CI Bt oe ol Gall Jilly
AESall y alill Cu jl) Gs thee gy Alves ulld (8 Ley Lule Geen
Solid Goa yey Gulag dintnuall alll oa FS of Lt ulld,

Assatill SaLall y (Y) (f) desu!
VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall

\Ye

Aah VI ard AHI) ohn (24 lll ELA 2 yy Les at ll Cle g
Ati!) Go aie) LAN Ca jh Ge Geez Ge Glaliis! Agal pd
Aalst dala Go (GQ) 5 (I) CS ail Ge yes J sléall Cua yo lds
ae ALS) Cay IB el od a Ld Ge Auell I oY Os
Je a) uk all alall Cy jl AyeS ited y .(¢) Anslull Salall Wy ory

[S

BLM ce (Q) 5 (1) cas sill Ge gar Sylall Gane Gye le Ja gall Ide
les) qs Ald Canes Ga SI ApS I Cals y esha
Gal ead 85 AN gree ob gl SUM) Gls Ge lal! tl cl)
AyeSI) AE Aad Gulag) dae G85 el) Gl) a Aka J ob
FLU (5 Al Abec col gh 4S: VI Sandal GUY gl OILY gas ol sual!
+ still 48 res @ ISU pall Ja sacl

Cat Aeveds Line «J glial G85 Ga pes Gala) of dle Giall Gay
jal) KpeSIly Aye ill al) Gai oa US HV) le Ley: (£0)
()) (a) deduadl sala!) 23g) Lid, alld Aad Ges DE il

2(LPG) Shoal Js fall je jell (Y)

cilia Weorsd LS Aga 3 gual Glalial cla gll da) WW aed =)
ASV) GYLI lie Y) G4 SY ws
SLE ee dames Gee Jeg) US Gi pet Jill de all a -
A cule) je Cs a ghd Salanall G gull oa pes eli! plac
SY pe ee Calls oles aay Gf Uyldall gle Gay
Opes Gey J Glee ABBY ALLY 2 ally Glass
C= lb) Sd Aad gall ote y Ss sill 32 55 All pe le Unley!
Call Ca la ae jLal) Classe BLS! al yl
VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall

\ry

SLD ype Unley ge Lecine I la yite Jl! lg a Ga
paral) sail usm Gules Usd J cS dell le Gin ald
«ppc dered AuSlly pred de 5 fall js Adil ys le

Ss yA GLa pes J sliall's Galea} Unley) eld da LA =
ce Sslballs Gulad sl cule le Gay ald (LPG), Jee
ApS y atl le As jill 255 Mall ge le Urea Ula!
ype Aes

LS fal) 8 a rail Sy « all 4 faded Com Unley) GS dla QA -Y

poh La Ash all ay (Usha) Alla stds Sel Guin ya

(piss Leics) pales (srt Login) J slaall y ulead oy

FAs Lal pales (Gurls Lagiives) J sliall y Cala! jis

ola) 4G gas GLI Ne Gals Led oy Ge coltal Ainall DULY!

val YI ge LS yt 5 BBY s aul GalleY ally os sll

ALBY) ode ILS (ll 5 VI

VS dalled (LPG) Sls! Js fill je) Jane cLii} pac alle 4 (/)

pw (Gill LLG Com elleall SY pals DULY! ABS 9 5S SL
antl b sha 46u8 le aba G sil dpa! ade Gull ha liill ric
FG Gl vic GaSe y lal) YT ALS 5 Sig Age sill ila
AD Gabel) 8 eye gp LS ESA) 5 plat! Le gha 48.5 le
wd sliall s Gulag) Qu clId GLA le GY! ay LS J ALY! ode

«SLI Ne Aalleal (LPG) Slaall Js jill SI dans cli) Ula (8 (G)

ste og fall Gala) 4a ph: Qall's antl Ua al Gla) alls Und os
sitll Gf ue -Ida (LPG) Ghasall Jy sil le ane @ IS] Atal
Be ps Cages og Seal) GuLalll Gf Magis Gye jal) Ga juts op gh Cages
VeVe Madge A 8 (c) p So VV aaell— dyes pl dayall TE

4S SM DLA ys (LPG) Shall Ss full je Gere @ A) Aitall
Sidi) ge qllLind jl il Gale Gust bs lil aS puall
458 gle ALG Gl (LPG) Shad Jy jill le eee @ I
aad Aba, «( SLal) DUS AL) Aye ll GLa Gull Le ghs
FL y GUdiSiall'y plat ghd 45.5 le Abi Gf aie Cli
Josh 48u5 cle Abi G fl sic (LPG) Sluall Jy sill jle oul
ALS Jf ABE ode Ga") Gold Gd mage gp LS jag!
Ss Glia) Athy J sles Gala) Ga aS GE Cle GLY!
Alaul g: a find ails S pei y «(f) Aislill solall Way ull, Ide Gul!
vods Anslull SaLall libs Apaid dy pees CJ lial!

SLA Jaws obi} Gacy UIs 13) Le apt Lee J slay Unley) 5 shai -7
(LPG) Sura Sy pill fle cl ata Gz pes (LPG) Slsall Jy sl
olin C1 1M) Le AIL (8g ABLENI oka Ge ge ity le cl ye
ec Le dead Ibe gS Gl Guetd «endl Ibe cL! Jslidll,
(Y) (&) Aeglall sola (8 aanall saith de ADA) Abadi Gye gle]
BgLSY) Gls ta) 42 8) (LPG) Sluall Ss sil jle aulut airs (1)
ane ¢ 1S) Sitall sie LEY) ode Lbs (Al) Gal eV! ye ot 5
5 pill jad ane csh GIS a yds (LPG) Sluall Jy fill jle
35 Gg pT Ls ALY! ok Go peal Lady Jha (LPG) JLuall
oY G Saeill le Ss full

(AUS LS) xe the 085 oP Gall (gids Wika) Ula -€
Le e(Coprtly Lagisnns) J sliall y Upileg) (ales fi Logs (4+) Geet Gane
FLAS ALS cL hall Ge cbse (¥) 1083 (1) igs adall GIS 13)
liad s (Cyt Login 3) Sl iall y ula d Gy Ae juall jlall Ghasse
Lay Jere (ye gitall (LPG) Jssall Jy jill GLE IS 5 (ig fie ie)

VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall

yn

Lbs ape gs LS clagic UUs J stills olay! 4d jea Jaca,
al Sal (pe thes J Lia) adaing gills AasLull Salall cys (¢) 5 jill
Fagot) Sal age Ga puaie gh LS cLBY! sLusils GUL) lo sad
Ag) oda QA

AY sting (gs Lele) olay Ab peg a Ge sdaall 6 SS,
MS ye LAN Col) Lela gad Usldall Sey Al 48, A) Saatall SLY oll
Casall Adbeial) Ghat) Glas Aslsl Lele Ga OI fd Cle
Seal Sill Git 5 Slat) Aad Jagat: Azad) Cle sirel) Cun
A lat cn 5 scl ga Ge Lebalez Le Ql} Ssléall Lgintnus (ill (LPG)
“5M GES NY) gh A adaiall Gyo Ci ll Gut (24 JS lal gale hans
GhLite (ye @ pSaall LA a 5 ge SY GS IK pe Nhe ALI!
GH Lenin gyal Ghali cl ge gh lial Aastall 5 AV ality
Gass GL ala Cu Go ope Gl) ALAM Cu jl Nha Glass vale
cele Uiilsall Jul pull ode Gusts ALE) ode Gunite: otal J slid
lal) Gu ll putty ideally Agha sola cys (¢) 38) Ge geet Gull
CONS) slau Gyaredall

ro) bak,
Nos cal gal gle (LPG) Shull Js jill je 5 Slat dag slau vy 5S (il)

co) Legh sat Alda (Sey all 2S oY) Saattell GLY gl GIGY 5a:
agai Ctl) plat Ca I ge QS Le igh ate dla (4 allay @ Lal
Alle; dle Guo pate 38 LS

Lye cal gall cle (LPG) Steal Jy yall jie 5 jell dad tae GS (GQ)

Iai dally Gulag alii ase UULa (8 ally cally ole Lal lish
YoY e Riedy A A(c) p80 VY sand dye ll Sajal TA

Lorie (Lage gf 1a Gls ol gus) S glial Aiminuall Cle saaall go
iliall adaingy (gl) MSGI so ac Gemedall Sy jils dibede cy 9S
Naw Geanedall Sy silly Caillsall oho fils Cualall J slaall ols
VABLEY! odgs'a" Galall cyo dad pl) Bolas alg ga LeS Calls
Aiea e gy Glatly JAM Ajay Baiting} Dyas ol Usliall Gay 9
BaLiall Lady Logs pedo Cyalll (LPG) Jludl Js jill je 5 5lall Ge
(¥) (a) dL
SLE 5 SLA sas Gstie sh cle Ssldell Caley Gls! aI 9-1
OSS «pra og gle & 5 pe (gd AS Lal (LPG) SLuall Jy sill
§ ie ey Soli Cine ty Lanlicalls Gustiall oY ga le Lal jl
seb oll) GLa!
Goss HES) (cle Guuntge Apel he Ge J SLL J sla 6 al
fe NS a Ale hess CARS) 8 ALA Ca lh GIS 1) lal
SN Vax Glblis! (a aie Ge UU J sléall cle aay OSs Anat
AS) all <8 Sta gt LS 4d uy dali 2 ol Gal
-(&) Sa) satel

clbeall (5)

Bape Cie Apeiill she Aided Qui 8 jLall ad gins J lial) Sadia! 13)

S

Ba ai 1) ALS okey cts Gules Ll Gall Ga Ge 4
cA Go de Apailll ale Mabe Gudi (8 Lal Cy HI) i a gis J sll
Shes; ald) 5 gag Y auld ABLEY! oda cates lll (8 al sie Ge
a J cael 4d Godel GS A ADEA J Jy sill ge Gal
AS SM 4a pees YY (Aa Gy gS Lanes La gh Cas 5ll cys) Lge (Asal
SsLsall Sais al Le claasy caley) Ge 4b dS (1st al ais As focal

wll GMS Cle Gules

VeVs Mudd gs A 8 (c) p So VV aaell — Ayan pli dagyall VE

POOL gad Ujas (5)
GLU gail (WY! ear Ud Ssdee Gy ct J sldall y Cola acta
vlgale Giiall pret) ALS ye DULY 55 Le UD yaad Gel yal cle
Gait ei) 5 ab}
Jona! aSbo
Uglen.5 Sle y Jldall tgule eas (ill Jue! Aalsd (SILe Gyula) aunt (I)
AS SM gh Sg ial) Les pgp (ill Sheedy Mabel! alsall sha iad le
— sels Lal Wy AS fib
wil pb ayes ala AS glee gest YI eum -)
ILSA le Silas (lly cA gall y ALE Jel! ASLe Sis (1) -Y
SN ape Clad cl) Asli Gye eclectic! 5 52 fill
Gad) Of DLA dbaiall ol jal US Ge (tll
co Dalia go Lins phy LAL A ial, SUL Gyo) Sle Js (1)
Boil eo peal Lig la AN) ued dele eae Cas ule
Listas Jatin ALLS AU gdiall 5 AAW Jeske Gf ue AesLal
ods TLS a ial ad UJ sldall Gy Ss Lente Gul) oll Sslidll ye
ods clad vic J Aalull sald) Ga pail ly Gals Jue!
el gu Cillaall cle ALeacll Jguaill 4S: ley Lyd alld, Alay
Ged Gd UM sl ca fad al a Go ful cuts!
crley bal AS jiball AS 50) oy) Gulag) bal J slball a shy
eB es gy SA ye Le (Te) GED Di Iulia
Aye gi ds aay US cl Gast ll J eS 4 fidall dal

ABLE) ode olgitl gal J Gala!
YoY e Riedy A Ga (e) So VY sacl) — Ape gl Sayyall EY

ABLE oda Oh ps ae DIS AS jel) AS Ally J still GLY OS (2)
AN pial y AW Jel Fils; JIL Vain s | glen gh QS Gall
Lk ae he Gat A) Gabel Gale alld, autley Lgl) GLa
BY) Lge GSI ly oh ol jl dal ol stig J Asay
stall ele yet s AML oda (8 Le DU Apulaell Ay pull G pads
clas Legdlitls Y) J puaill oe Gd E paets YI Gules

Eee eA loses ol 4 Ayal AS tall AS yall, J sldall g Ss (¢)
pe Lah ole yh gf uals ol gus claeall » GYY! Gud Maria's
easel Y SLA dans (le ll Jats elicall (8 se pall egal
SD gt yall Lend Gp Say etna ty gl Gull Glace lati!
ela) MS (yo ols) ae Lal pace;

Gataei dal) Salk
Sumi |

iy ABLEY) 0d gy Gall) vy sill jue sey ole call JS sléall ads (1)
AIG 53 G2 gn (Orr) Gels Aa ek ale Nel AG
eS gS deus LS yA) baat GLY gl

SIV 53 Gee a (Ore) A eed Ale Gala Still aby (G)
ead Gee ja sl (1) ')) Aged ¢ Lbs US Ge AS) yA) Santall GLY ol

Asati ade JS altel Gey JS 8 Aye ade aed Aya
AIG 93 2 DY g (On er eee) Gable deed Glas Colas J sléall edu (Z)
cole Ail gall Qa (ob Ane aie he) Fae AS ye Santell GLY ll
Salil) Lass dyeti ade SSI GI gin (0) God Aatlll save! 8 fd J gdo
(23) (Y) (3) 38 aa
VeVe Mudd gs A 8 (c) p So VV aaell— dyes pl saya 1 £E

D5 AES le 4) gall 8 8 Jj Anus Gola) Col} J sliedl abn (2)
Ligh a} Dieta gi og Uylia clanel Ge gael sj Ssldall alley
wt gy Lal Maa g Gp pete y Apalatl Saall
aSgis Qiee He J LS Ke Sslial poe/Jsliall JiG ale (a ()
Saal) AS BN GR al) J jLtbe gl I) aL jill y alin, 5 dl jLiualy
pee [J stall ada chins 3 sd oh DS cI sll ptne/J lial GIA
SLAY gl SY 9 | yada Lele ola) GY “Ua Gea lil
cles) Gee (1) +) LAL 8 8 pie Aus Jaleg AS pV) Santall
Ugly Silat Cad iy Gilly Mie Ayla) Gal 5 pad ld Gul jay)
vlgic J jUiuall duel

ABgis Gace pe JAS ye Silda pne/JS lial J jit Alla (a, (Y

A_altll AS yl GDA, al) J jltbe coh (ll adLal Jill's atlialss atl jliuel 5

pee/ Jia) gis Asal 3b JA slid) gune/J lial IM

Sandal GLY lh CY yas | jae Lalae Glas Ul gall Gua J lial

Jj US dike dad ye (70+) LN 85 de dnd Sales LG VI

ce bea dual) Guede gad GLE Jl) dda gS Ua a -
cD GM at) S jal) Ge de gael! Ala) Lal

Geet (Geraall sf age! Jalal Gli J jluill dake G8 alla Qa -
Cy A Aska) Gene al J ag SU Aull deal le lelis Aull
cag) J 5lihall 5 J jLtial

Fae tl) Cust obblsia Salih Gl Jj dio yy S$ alle 3 -
Jol taal 5 Jj tall yy AUsLiall LLL Alla Lal le bel
J Ayatll Gllis (asic) ade Yo Al

VY e Reddy A Ga (C) So VY sacl) — Ape pl Sayyed VE

ats lie Ge al g gi col J jluill die G8 Alla Qa -
gic Cleat) oy al Aida ded le Lely dul

aSgis Giese J LS Ke Solid poe /Sslial UG aI La (r
ALaltll AS yl GDA al) J jltbe col (ll atLal jl'y atlial y 5 a3 glial y
pts GLAS) ayy Sn 5 ib Gg) DA cS sll gute /J sll SI
poe /J sda gSay cS sliall dye sie aie sey J Gl fa jl eg las
pe Lng gene Lebed Util date Gules —Ul gl Ga lial
dlel (T )5 (1) gt 5580

gh DLS Jsléal gine / J sliall IAI Ae AS yah J jill dL (a, (E
Sse Gu a sitll poe /Jsliall ada Aza J Gass fii
IY 53 Gee Nn (V8 ve) ow ged Le le Gola
AS yA) Saad) GUY oll

ELS ges | sels (Leas fis Loa) dad J cua 3 sd gi DE (La)
Bh el py Ly aly Als As ISU glball gh egal
Bodine y Aronadie Aa pi 5S) po Cob Gules! (ib gal ¢ LIL deredin
Baadall GLY gl GIGY 52 Ge GY ga (VO ee 8) a Guus Atle ales
Sse pay Mle Bias IS slay 5 cee pl 1A] Ly ALS, pT
+ shag) dail 52 le Seal Ga ec sitll Gy all eal ys Unley

IN 53 Gee BY ga (Ove es) Call Atlawed gles Gala J sliall eda: (5)
UBY! Lau gis ¢ pone Geay Lani, gli) Mates 1S pe! Saat GLY ll
eB) es (Oo ) RYT deed lb ye SS Mabel ye Qe pl
slaull Ie pay All geo elidh oye (T+) GEDE wae cle alley Le J al
+g vlll Nae sar Legs (1) jhe daued DIS

VY e Ridge A A(c) y So VY sal dye ll bay yall EA

Cee Noa (Ven sees) Gsile o jee Ldlas! Lelee Gala Ssldall eduy (3)
Epes hey Leite gli) Antes AS pV) Santall GLY gl GLY 52
(Ye ee) BYES pe Cl 5 pe UY Aabatall cys (ce gall gL! Jans gin
CL as (T+) Oe DE Gare le Als Le J asl Gj den
+ UU Van ae Legs (10) pe Lured DLS slau) ny <All ge

GN Le ay ype o Jae Lili) Lise Gul Usléall aia: (¢)
UG) dates AS eV) Santall GLY GY 52 Ge OY (VO re ees)
cB 8 pe SY Ba ys ce gill CLBY Las ging pene eens Last
Gre te Nake Le J pg ee ee (Ve oo) Call oy pte
Ling (V0) pte Mined DL saul say Aull sie cll ag (T+) GAG
ett Nhe ay

Gg (Vee eee e) cygdle Cull » shake Lilia Libis Gules! lial gia (1s)
E pane Una; Lasic gli) dais 45; ye) saatall GLY gl OILY 50 Ge
atl Up phe sy ded ll Bye UsY Mibaball Go ge gill cls! Lau sis
as (T+) CADE eas Cle Aly be J all gb cu} hey (YOre)
22 Ling: (1°) phic ded (DLA antl sina y Aol) she & lil

+e las

Sam cl tesla ad J glial pan Y Leal) LAY) Gull cial area (is)
gM) ye

ALSaY Uy Mali Geo Je osl gat I dla Cutis 1 Le aa (S(t)
42 GLBY) GLa «(£) (¢) ARUN satall (28 5a) gl) Aya) BY Al piscall
Solid) oda Gal eY glaalh f S852 ol ode Ayala) A pial) doles
<cLBY) us (8 AS Lal GUS) 8 ads CS glial (ys gle 13) Y) Ae
AS jLBall IB es $5 Gyo bd ll GS

VeVs Mudd gs A 8 (c) p So VV aaell— Ayan pll ayy V0

C4 easel) UY) Laue gi & game ante Gal eV Glusall 4 jlall 85: (J)

GLA gots AIS g (1b) Ca (3) coe Cl ill Auth stall (id y dada

FNakeall Lady Lye gy iba LAI Sa ill Ge Aisle eel 52 oll Lee gy abeeall

1 SBM Gye led GieSe pad (Ve + +) Call bang JS AS

YTV Xa = iE cash 5 Gall USI aLAN Cu 5ll cya ALS Al Coal pal
: al renrey

«FEM Gyo Gould GaeSe aa Calf = ld "GB Vee

AL on Bass Cy gill 8 pide Agilby ll 44) jal) Glas ll are =

veg ee ab IST 5 hie Uatls)
Bywtibeall Salk)
el a2 foadecig SL sno

SLAG aS Say Grae qd WSs ab See Gf Syd Gle gis
Sal) Va cl Cab J 1) Lae
(SAIS Gabe lal paral tly ball uaa age ol dslall le Gas
SJ Ae Sal) ye Legal) 8 yoliall 4; Sal) Aacall Silgse sill Aas Lill (cle Nas
Sh ALedlal) 4 Sh il ll) IS Gabi Gf Gnas ASLEY) ode yi WE, Yiee
Vash Ys 8leY) ote JB of Guill sls OS gcse ed janet Cll
cabal) juall Gili alall joel) Abatil y Shal's cle lees
Be Gad Cues 13) Layne Whe] dle jie GI ULSI s sill Quen s
ce anal ay pally dal) ale FIR Cale ADEA LBL — pall yall
Coes Ah Alka iS ol se
Ces gd Cuda 13) Lacs Ldle) Ailes poled CILLA yy gall 4alS,
Se ally ag) aba Fa) gh — Gauls edt GLEL — Gulag yl) Gules Gad
Seat ASA Go la aah CRAM) Gl gic le Juul

VY e Reddy A G8 (C) So VY sacl) — Ayes ll Sayyall OY

yeti Got aban Salk)
Bylaws 5509 JO jute) yuh iibanl

A pedal) G pball iy Le DUI lel pay) 4als dati of AS fuball 4S yall le (f)
Got dclae Jb Jy full ad ail Jy fill deli 2b Ansell y dale dies
J clay J ia) Glee elt USS oh le GeV) eb Ge GI
gle uke Uf id oi fo Gall eSally coca J a5 sil I quail
(BAF ag Ahead) oy Gl csdee Gull le oly eed g 1) ou 4
«SN J ai Sis J a GB Is Las

fin Sal) Ub aS jiall AS yall pi date iy ia SLAG} ae (C)
Leal) ree Gye Gist y full GL88) ae 50 Ye Lele

date GLAS Gs cLBY) Lola) Ld GSA (all SLAIN Litho (¢)
Jae Y 4d pal gall Ge sally apace Ulexial Y} Sill Gla (8 boasts
C2 als ogee lastly Cy jl Alls Saacie Clits Gye Js jill bi)
Aa Sell ye Adtuve Ail 50 (cle J real sey Y} aalis Cbs 8 jl sell
Agee ue GLY Lge Gas Y gill Leles of

cLisally Ss sill Gla Lola) GbLull aud gf 4S ball 48. le (2)
SAA SaI I) Lal ode Jar hy Aaa ale IS Ga led A
Ce DLA lly 5 yall Lag) banal! QoL GILG (le (Bes
Age gl GlsLos yl Ld cblall oka Glo Suna! QU Ge Lew (+)
canal sale GS of Gad abil ge BYU Lota de ait |
Cop shall Ls sal) thas 4b peas Al ginal CIE YI auan (8

Sad Aslall Gla ges saath ge ley Agueall GbLall oS Gf cues (La)
Aden 2 5 9S] ah ge Af AS gle 5 Gad & phy AneS cole Alla SLY
AsdaM) olzall gf Gl GAM ALLA gf Ady sad Stade dala ll (8

Vee Mudd gs A 8 (c) p So VV aaell— dyes pl dayyall — 0€

Ose I aay LgllsS) sey ll 4S ulSaall Gy BI a goa se oud Gl
LY gine Gas Y (cll Mail gall oy Ae Soll fies Ail gal Lal
Al gine ne
pis desi bdell Salk!
deat gel cai las I
Aas cL AY BAL AS pial 4S pally J slially Colas eae (f)
ete) HS I age Gh tle Af sf US peal op oll oe agilic]
VAAN Suet VO! 2 8) cs 5g all Ga ya 5 ddl GLA) all
pe Ade Say Ley Aghsincall gf Mat addres AWLal 5255 Ge paluall

GNY sgh Lolatl a) Bal sel sill gay cg st al oe (SS
Bes 5 SLR 5 Saill Steg 5 al galls Clegall 5 3 jgaVl5 Hlaeall
Beal y Leia) lites Slacks Gils apSill 5 gal y Aub 2S
BY Ae DU heel LS AIRS g TY) Causlall geal jay Glare y Ady siSIYI
reall Gyo Basins Sale assii Le ps aS cll, $2) giusall cls! ode Gye
SL Gh Ae aS Cally ce all Ned ala ye yell, gual
BagS A oda Sig ABLEY) cdg Ly Calon) Ail de 5Y 52) sill
AS Gyr clic I fee ge aI Su) LEW Wie ity La jley Agha

gal Glel gal gh px fF cutis go

Bega y Seeds GYY Ge Giga gl pa) pls Gat cI SY ob (Gs)

Aslitall's Gala) lide 48 ra a sind All LEY! 5 Jéill Silas 5

Aye Mh pala clip Al GBLM a agul dey AS yichall 4S ply

pp as 959 ABLE odd gg ge Gillen Lid y ALAS coh 8

By pba Sts lS gd Ley) lel I age I Gly AI) AS jon
AML 5259 Ge pleall VAAY Aud Yok aby gh jsll lull Can gas

VY e Reddy A G8 (e) So VY sacl) — Aye gl Say yall 10%

Eh (SIA Gye Ale Jag Leg Aihitineall gf Agta) adres
Vaigl Guliad died Jsiue hes (ye Ligild Sacins Sale apd aes alld y
AMUN) ode) hy Globaally slalll Le 3Y 3a giuall Ld) gh Gaal
ce pe Bt Ball ye (8) 55 a Ladle Geo peeall Lt Ld
Co peal lies AS fitcall AS ll J slaall 5 Coleg) clilde 4d prey 2 gad
J Leds Bae edlacl J LenS Gey Lal) GLa! Glbell GUI
Ast SaLall Gyo (I) 3 pills 5a) gl clic Yl oy yb Lyle Gubid LOL
oda Gb Uulals J sive Ties (yo Ligild dacies alg arti aay uly pte
ABLE) 03g) Lily Glleall pd Slee OU Ae GY oll

ad shjldes AS fuel) AS pally J sliall gy geiltll ola) 4 gis gall cies Y (¢)
Cs La 5 KS peal a ye ll Ge Glelie! Ab GLU Ge pa slslies
Haglaall cl silly cysil sll alSal a gan ca Y) Lge Ada Lall 6 gue oll» Gil jul
lexi OU GLEN 5 Lal jal Glagall Ge @ i full gay gee cd
ah isl Gb gs ESI (1) baat oles old (8 Leg] el
53) Aga) cI AY! AUB Goa gay lly AS pial AS All I/5 J slaall
al (acy (Leg Adela GH) pall Gye ase 5 AS pee apes A glo
sled) (ye situs hes yo reine AS ital) AS SI) sll ge GUS
Bo yg LY of le Gai Leica) 4S yea) UBL Ct
cde Gls pals coin) Gila gall adil Slat) a yaad Gas y gal
sy te eae ILS Gl Le ppt shes Gigs Ba gana Lt!
vggteall cain! GB gall

cg) Len $i es All Aa gall gay cal Mill yo ar hse (9)
DB NS ol gus Sea coll Cua shah all elas) jpn sale} «yas
arly Gil etl Gye bats US peal ogee ll Ge Gis lf ute
a Da 48 yes 8g isl Ga AUIS, ALY! od alsa Ligh Lys MéaLall
Se A J ete ey Ui Lede Gad ol sa laa) sia gill

YoY e Riedy A A(c) 9 So VY sual dye ll bay yall OA

cl ode au jena LS .Ugie Cuil a8 elt) oka Cuil dies pgs y
and ol ll Am gall cas Unles! Alll yo Cle Span aes gee od
areal quem claus cli oka cs sie p ji Allall oda Gay ye Ga
gills Udy Ley Ada all > gas pth s Col jeaall Gye Le pat 5 4 bull 48 peal
OS aT Le ly call 6 8 Ayla 48 jos Ad peill A Leeds
liad J caies of Sse an 4555 Gl] Gen of oll ola
ecsleg) Gl) Calitil 08 LAY oa 4Sle GS al yf clic! (ails Antcie y
okie baa Leal gall le ¢ sill Ide Gye ay al cla} Alle Gay
= 2g) gall cle ull Jaa CdLeate ¢ joi (3) 3 aa

cas Gf cl SY! ode MSS yo 03 jay al Le ala saul CJ sléall Gat

sled loans of al gle yj le ada
cle ple AU sola Gye (I) 3 yall a ale (ye gecaiall clic YI is pus Y (a)
SoS em ol) Agile J Aghia sas Ug) Gals 13) 525 gies elas 4)
AS pathy J lial Cla ga lead ll sly (Ally Lae ety Loe Ba yn,y Lace
Lesa Lgl OSes GLA, Sa yall Muailly Lage esl AS pl
tide Ge SSG a Y Seeger dione Gull Gall
SLs AS yoall 6 gee ph Aili) SS 2 ginsall c csll ASS Gye (7) +) Abel
wong Oo) ecpalills Gy sligill als 4alio) aes
Ay yay Aalaiall yo ciball Ss sll peed GA Gall slealls ula oS (4)
AB! 08g) Hy epic (gb Acid) UL Ail yo le J pun) ans

S calla gh J le J AS pee a gey cl Ge Uy sill Ide clic} as
ABLE) ohgl Why Sy sill yyavctis dilate Us Al a gus y
VY e Reddy A G8(C) So VY cael Aye sl Sagal) V4

peits dcalldall ald!
ale gdablg demmwbal! — cilileuall silio

cB las lds cha) AS jiball AS pally S sléall s Gale Ge US oii (I)
"a" Gala Gd quell cule!) sUbill Wy alld, grace Gi dee Gi
delice Gh Ade dices gs Spenally Ugiiall duulaul gle SU lids,
Bay Le ee gl 4e DU Claus GAY pa) shus alls «Sy sl
Sy yall SS diag y AnS alld a Les ASL) ode Catia lac! Gye
AS ph Wy gL dall hae ASL oka Gunde 4) Ladin! ital
LGN gl SIGY gap Glen) Lyd Jade Lagi GdLassy gilda 4S pital
-ASs ye) Sanctall
AS gong Lily Lettles sf La Sall bgt AS tll AS yal) pals,
Lal ohn any ASL) oka utes 4y Sadi ally abel Uy fill
i J plat) jasall gle QSigiy Leafinn gf ds Sal) als (sill US.lls
galas gf Ae Soll aly clld 28 (2 gin SST Gigate col sf abel) uaa
veLall oka abst (gil) jell ls Ge Ley (1+) GEE DS

Legal) lke CDLaudl , sli Gye La sey Lal 3 Sell GLa 3s (G)
La py Goal Sula) CY! cron A Bale Os ol Gey ly
wha Saye pe ally sl

Aap ped a ge stlasl ys CL) Glues lly Gla still eats (¢)
doy all Ail) cos ey Sel (£) dae jel Y ae ge dy Lek)
Aye A cb ge alk J day ile 48 eng Ault
ABUEY) oe Cap pa ly full GLa ge cys

Au IAT pla) 587 4h 5jue tld Cag C3 Gala Gl) Syl patsy
cele Rs Ge LEM SI) BY As) uel ciety dass pul

sine 6 pros
YoY e Rindge A Ga (C) So VY sacl) — Ape gl Say yall VAY

“ps et) ll Bald
Gini utyhisial 1g ci Medan

Sse GY! aren gd Legh sf AS fuel) AS pally J sliall Latins, ae (I)
eB lall Licgilthe Lead au dads Clay ABLEY! oda Oh ps Bae
J Ae Sa Ct Licgd gf AS futuall AS ll S sled) Gas psy <Aabaiall
SpaDld lis Ugatinn gf de sSal) Cale LS yf Ay jLull atl UI LW, [gation
ALelk Lthaly Li glaall «Sy pl) delice G8 Asc yall ash
clay AS ji all 2S pal) 9 shy ASLEY! oe tite, Ly lal Legilslens
ake gh LS Lay gil Wy te Aa) sala! obo Gd Leal JLAal algal
Asclall salad (8

tLige US Shao jas Leg) ) AS pial AS pally J ill ations jen (O)
alg SUI Sis Ge de kdl) isl Gli Gey Aah ghul) Gb!) Gs
Aap phally Ling ol Cla! i lgation sf de Sal Beas Gd Gell
AS A My Sg Ball Lede eens (ill Cisall asa y Ae Soll Lal i al
ca lgde isu b jal yd Legs Lek) Legal eV Legal sf aS jute
aA gation gf Ae Sal) 48 ees Culie Cd cal

We D8 ont 4 greg Cok Adee Glie Af youd Uk A (¢)
a Soll Wee Wp Gilad ce le sty Lane lel ibe pul pyre
oill3 QE le Yule! Gilg al Lb alld,

13) LMS ee g cpl) Ge eects Y) EDLaall Upead poet joer Y (2)
Veldes J Laslac) ejb Les cal bly 4) Apubliaall Ab AV) cals

thes eae J Geel eiial 13) Le paved byes alld gene cK
co) sl oka ole Gf pty gee cd culld Dag 1M) ced
slag 4S sles lel Glick Ualadll Jf ac YI Nba Giie Ist gee

VY e Reddy A Ga (e) So VY sacl — Ayes ll Sayyall NE

SJ Bead Gy Sp Saal Glabens Leila sliall 9 sd (ill baal! DLA (a)

alSIy Aadaial ol jal Aas CM) I pSall Gd Gall gue shall Gulag) (ib 50
Clea! Lh jo cb Gall pels sS4 ee Auuliall SY) aise (i alld,
esha Lgy Sadi a GLa, Gals Sa! Als Gandy ball
GH) AL gis lon cli Lesa ga sh Gulag) (tae Gel ol cle
eS sliall Cilleas J pV pac (a) 3 siill ode Gyo AaLul Alea! cies
ole ALLLg) cals Uf lull Ques ge Lud Gale Goll Usliall pa,
SLY! Dheaads 48 58 golly Aan gl gual 5p Lisl weal Y Shall as
CHL shall oh gy d_ Slated) Ca) joe dill » CLs gleall JS Ullas y (Igile Lad y
shill 85 5m coh 3S cell) GAY! be glall g

Asli gle Get Cat Glens Leilh 8 Sléall os) (ill soll DA
Ay gies g Ay ghee Cindy Ay gine er yg Aa pg And 5 lds Caley slil ge
ase le Spall pts clade sl i) ula y de Sell 5 sa
Fusoldt) Sala) lS) lids Weas ety Lapse Gans 3 fd Af Ali vic Saas
os) Gb ol gL! Gal Leg) AY) ode cl) QU J edlel
Sle!) cy 5S A) Aabavally Acolat Aan glgsall's sds Sigal) GLLull le
cic $28 a GM Fa 5 ¢ ghee Aya ae Ul a Ayaiill 3 fd DS
ie Soll jy ay Locks intl dat Jai Gf lly Apeitll aie Jana
GhLidl baie Gasp e le Spent pa yt) clegie sl sl ules
4g ja yall Sub ST Gb ool ae plastid sf le gL) 3) slau
SHY be tee BS fb py Mahi Laas Cll Aas gl yall,
LEY pS oF cle 5 AE Gye LY! le OI gis (1) EDU Ge
Via Ayaiill ade (8 ale Gia!) CUBYT cay Gey 6 Liebe fay aS ig Lal

VY e Reddy A Ga (e) So VY sacl) — Ape gl Say yall V4

pais dent Lad) Bald)

hill 8 Mads
GI He sill Ayal ge GA gy ilill Lig JS AN gual oan y slid deat
ary ole y sll Legs poly Al) Cand) Cilsleal Zags Gay pe

Lingitle te Wil es ai oh A) ped Aas Ge Gala) I/5 4a Sal
eCallea!l oda ye gh Gs

JAAN J pd ul ype dag Ses 5 pe Ul Alle (4 ald A wey

oat J ob SSE gb US el ps A pall pune Ay seen Le Ge dn
cLiagll arc ye Ad ducal yo cLasaal sf Leads J sléally Gala) Qiet ¢ ull
ae OLS Ludlh 4818) oda Ga yep 5 ie ol oh cli (4 stat
Sal MI sh Sg sh oa sill oda 5 gaa Ge ah elagl A ost I ela
cS gia 5 slag eiey pel MI sl ceil ll gh Gal sill ul au di Ls a gan a
Jeclagl pre gee gill 5 pall Masy 4s DU saad! cLasaal i Lads
BAM) Gly ps Bae col) da gieall 5 sill ode GLa Gf (le clas a jal
(cle 5p puetle da gical 6 ial! AE Gy SS gf le gly! ode 4 Mie aed
Yooks 8) sh etl oF Gal ill ods G8 Cal Sle Lad Ig Lal
wodtel Ugall Udall jbl 38 gant
pets dent dll) Sal)
feo gSall inno il jlo

Labatt) gh ga Gall Us gE Leng gt ace hall Xe Sell hal
Saas bet coe A A fll Olbeall ail yo os ASLEY! okt & pn ge
AS My J sLidall 5 Goliad GL iilys Dla s sibs Goad Gufleall Y gel
LEY 5 leg lly eal ler ya S gine ote el ya} s AS jishall
Cal gah GT | glories Gf pel Gas (oe pall lagly ASLAY! ods Aut Uo pes

VY e Riedy A a(C) y So VY sand Aye ll Sajal YA

Jae gee Lia Yi Lyk Al geal) a goal (8 AS suball AS pall J J steal!
A dell Hale J Gh Gl otle ye J ole Gib: li
AS faba AS pM gl J slball ib yoy cr yte le 5 -ASLY) 084) lid cs pai
SF peat yo UW au Yas allaall oY gq) Qpuliall Sac Luuall asad
AS fub_all 4S pill gf J sléall aaiyy cildaall Sel gf LDL Aye sh ) pal
ety Sia) a Lente ped Leen all kagaall' Ll pall Aas Gabeall eV gel
cL GY SSA digs Slisny pgllenbuY [gale cd Lule Like Llae ag!

+ pc Asalul) sala! oda (yo a peadall Gist jue Uo pe) ial) (4 adaal
Fy ys cole Belén! Gay ail (a) 8d pte Zell boldly DAY! pre aay
ais ga: a shine gf Le Sell Lede Great Tibial; dilate Cie glee 44) J Us

«pic Ausslull SaLall oda

pais tletl) Bald!
fa all yt del oud al yl ert ig wialngall Gola
ALM ode gpa ye Shell syst ol cle Stills Gala Gays (!)
sbeliSILs autid Alec 4a; plas
J Sglaall (pale 5s Gye Guiillly Gasiedlly Galo! Ge GILY aia +)
oSley Glleall SGT Gyerdineall pagal slie ibe poy 4S sutall AS ll
AT Ad aa) Lal 48 le Gyo peall Ll) ja ABLE! ode
Gtlgrg AAV LT AIAG 28) og Nog Nyilly canal 1404
so 5 8 paglly Lala) og aie ceiligl AS Gabi GI le J lial!
CaM ula) A sldall paadtnee guea gle Cah gil cl peli; aul
“Eee of Usles

ALY 28 ypc y Led Ye UE Y Le 4p peall dledls Lug ey -¥
LY) Guile pall Gas Cl go US gals OLE yo & game (ye (V0)

AS fachall AS pl) J sla) agordtinas Gill Guill s Custeall » Gas Joy!

VY e Raddy A Ga(C) p80 VY stall Aya gl Saya) Vs

eis p SU asall aanzy 4b ge AS sutball AS pally Jyldall Gyo JS U2 (G)
JABLBY oka Gop yay bball 8 placdl

Freradde Cu pth Gal yy Ait y stacy Gulag ae slisll aes J sliall 9 sis (¢)
ALBIEY! oda Can gas Cilsberlls & 50 sd) Oatll g-ae A Apia ge qysal
J sell agntis y cy pall doled Aaraill al gills oid Lad ally
Cala gall Gy peal Gib! yall Cala gd IW elbel 4S sibel) 45 cll,
«5 989i LeS
pelts Seo biel) Sal)
Smile mel geld
ell) VAT Aud VT Ady Gysilill AS puted AS lls slid) arads (i)
Zeid 5 LMS 8 Ley coAuail 3 yaluall ceil gills alaediy (Ade TY saLall
Fala) og) a 4 (il) baal cla Se liSy ALG Lola
cha Gs Gl oS Wb gg Aa Ss tll al ye le Abiladll
cape gs dutls ye if Le leis teil padi gh YU J cl ll
ASLEN) ods
VAVE Aue TE p 8) ysl al psa AS puball AS pill y CJ léall arads (Q)
§ Ling Dr 23 (ye Lagule [phy a Leg Tail easy, dia GLa
Ag lens GE ath I Onl sd Ge Mine jane

cis SRall Gil ue Goa pads (5) MAM Salad) (8 duced ayy be clit (¢)
AE cl gan a gee lls peal 48S Gye AS fall AS yall 5 J sléall s ular!
Ay pe Woe Qae Jal Sly China) ge de Sell Ye Ga sii AN
Gaal) cle diz y yiall il pall s Ailnall Aeiil) cle Ay pall» Cleuell
NaS, at fo pues aati J val ail faire of Jy jill ye
pra Se all) LSs ly (LPG) Sheall Uy sill jle (de dicey yal
VY e Reddy A Ga (C) So VY sacl) — Ape gl Say yall VY

Leds Al silly CLDY! Gls le Gay of oSe All dy wall
celtay alld ALE Ley A Ltt LOAM y lel all Gul gli) y Anal GLa
BY Gb 4) de J Ssléall daded le Gil ue 4h Gye Lead J sla
+b shy le dy ee sl Gey Still peal Uda

Sse 4g Lats ALENT oda Can ger S shill y Unley! lel Silly 3 sé (2)
J Ly ass Sa Vs Ul lithe Agta! oe pKAY dels GS Lal
3 Said) sa. Sled) GIGEY) ga G iSall hall GL Y) hai
ALeY) AY Is Spee A lel a YI GAs

AISSSU GLa cys ae gl sling AS fuel) AS pills J pléall | ghilde ead (a)
(G) phe util salad DAY! pte as ASLBY ode G8 age Luolall
BLM Ge pa sles AS jaall AS pill Sled) le G jad Yeodtel
CALEY GM aly AY Gilg Ge Le Sa by aed eid AI gute
tall G58; Lawes ABLBY) ta Go pal ae 4d

Asigall A asall pg y US Co cy gsinall Ghali Gyo ad ghjliey a gl jlo,

agile ole glial Gls al Ye 8 all Gbbally Gail all y
ABBY! odes 5251 4) agile 5

Ge Glelic YI US vodlel pe Ait Salad) Ga (G) sal DEY! 459 (5)

liad A) A8lBY! ods Ga ye da ded gene ill I oth Gabi

ats GhLill Ge aedsltes agul lies AS jatell 45 ply Syd,

eas J Gnd ge Leal Pyke Ley Ulla 4.4L) el gly gph ll alt

VY e Rdg A Ga (e) So VY sacl) — Apes pl Say yall VE

pois Aaniliel) Bald)
demed| joni
ZN yA gf hag AN yak ely ual ey J ae cae I3) Ls Alla
A Us S Les dal], tietiy Uy fill Ge Gad) aah cle Adda s Aili!
J SsLial ellie ue of ABW! odgl Apsley! elle! le Lia | 8b
eae Ce Lat atladll gee daa ob Lbs) Sslidll (le Gay
AML Sy ADU F ay tll Wee Coley) J jlall hay Muse «J jliall Sy
okie ody shell 318 le SEEN ULE Ge OS Ally Lele Ag fa EYL
col) Gogh ally ABLE) 03g) dul) GDL redll Glia GI BY) Gun glaty ULI)
sche pall G58 Gd Naga ge GIS GA ASD saLay yy 5) sill bale]
FSM) ode) Ausliall CDLaeill le GUDU aaayes Gel GIOLY! Jans
«Us GUS Gyo La gs (4+) Quand DDS
cH alt! ok Dail ods wast ol is) os de ch js Vs
dete al GEN gi Le Ge S sliall GL ills Geis G8 0b) J Gala
ball eh
aualle Ugal) Lika! sacl) DS GI Cl) ea gill § GIGLY! lis) Alle (4
Sie lial) Jos 8 Zale) ee! sill (ol) LAI lay ld salall ode Ga
sABLEY) 038 (yo Cy piiall'y dad) salall ca Lge ye gueiall
(0 pusiitel) SUL)
stain) Gath
AS Gs ald eB ue J Gall Gane dab oll J) shld UIs GS (/)
sje JS le Agius of Ae Soll yay ald ls GAY fg dl
Ny ABLE! cba acd Aiaiall ye Ale Joa! 6 GM gl! Ge
LES See ae cael (ol) ely) Iba Bal AS fall 4S al) Gye alls
die 5 «SLM is fig Ci dis le Iga Gf Leaf ds Sell jy
14; daledall DU gual Cle cee!

YoY e Reddy A Ga (C) Se VY sacl) — Ape gl Say yall VN

Logafinn sf Uyldalls Gala 30a aay Y) eDUull Nba ay Y Alla! ul bs 4 (Q)
SDA We ghost ght Giles Ge uni J juengll ales Dae lds
a SY Us l55 Id Ge ge ely) Gle UY 2b (¢)
C= ok id cay dies DLS 4 sh JAM Sis fy C5 is

slave Lag | Us) pldally Calas) 4 sh Ly seeall aly

a OL fib Me Sal) Gb 0 83 Gone Lal Lia op DLS) sl Ula ( 2)
ill (68 Lay eA Bae Gye DLalS Leas gad J sléally Gala
9 ea Nba ge aa all | a! ails (1)
S53 pa Ge de Sal Ata pail Le US yeh als! clay Aa ygd GLa (Y)

.ZUBY Nae ye 5 LY) a Lion Ais Le pods
aseie Glos (od Uda Y clacS asagl dag Sosy 5 ne ul Gd eld ery
CAN pts Sg all CU) Ve Gon yy Ai incall Allaall adstg .(3) 3 sill ods
5 pSdl pase Casto g JAN) pyaill aL 8; je) Sand OLY
(gz) 888 Aeshall Balad) pail Lads CJ glball aay (sill ale (1 gill
Ojai lg detabal Salk)
Jjlaminiel

JAS J Gest GY Dott ol Stl fold Ge GY Se ¥ (I)
ASL Silly atlas acl jl 5 isda Ge cel gl Gees sl US Ge euye
Ses) thee yt J thee Ge phy ol ps AUEY) oh Lan ye 3 jl
cel ob ae Shh uh peal Y Wid aes de ytle all J jlall
ass ge A) a et oh I Deh Dl ly oF aged digas
(AS 58H) Tbs Oly Ge thee le Ssliall pine / J sliall 3 ple just
4S pS) J 5U cLitl sa) gree dy Ae Sell ye ARUS Ail ys Gy 59
ete Jp etal Si HL Lah WI hed Sila pee Od dass
wld 8 Gulag) Cue) Le 14) Ye J jl) ot yall Suen
YoY e Medd g A ac) p80 VY saad dye ll Sajal YA

ce SHY Sse 5s (I) Ga pte Ayala! sald) alse: DEY Ue (G)
col) ABBY! ode Cant A2Ld Gilly tlial yg Ail jLialy ad gda Gye col i US
Lay} Jbl JslLtall alg b pty J sléell pine lal dash 4S 5
SUI gle AUUS Ae Sal) AG) ge cle Sguaall's ALS de Sal,
Ome LS Shy ah AS Geta Gans J US ge J jiu a GA
Lid J LS Ge Gn ytie sf Gncine Gul yinee dal) J ila y Jl)
Fall 4s pall Uli Gf Leds ASL ode Ge AGEL J glial Glial ys
Aas AS ES dacall Gudis eicke
Losi) Jubal Le Sat) Aah yo gle J puenall Gill isi 8 bill (Sy Ae (¢)
ASN) Ls pall clasial Gay Mel (Q) I (I) 6 stall Ua
FMB! cba ye ALSLI J jltial GL jill cll ab QS Gi Gas (1)
sb Nha ass 2 Gd nell gall le
of 4a day le 58 Gage Gle Jill 4b, Jets Go) Ge, (1)
Liss ALY ode Lule Cs shai (All Sagaill als p jily all J jl
1426 (da Glia) J duet ge LES Gle Jal OS
Ds Laaliticl 5 eend Coley (ol) ote Silt dads & 5 pte pads
sph yee 59 Cape GI AHL gall gay Leatey Leal
Ay Maa) Shaticcall Gala pads of (al jill) Jill gle Gta (1)
hate al Lely Aa) jill Anal AutLall se SY) cuts 8
AMS (A) sled ene /J slaall ad) J jlttall Aes ls (All 4, plead
-(4g6 4S 8) J ju
Wy coal UU) gall ode id coal dhe ul yl alle Fae J Jit ol (2)
FN gall le Gl pate AF Cpe des yy pilial'y Ayala Saal ode Gua gual
aren debel J ye ear Gh JS oi cll de J
Jaa le Gi) pcll Aalst Gauls all Gaus cle alld Ga Las
edd J Leal opty Malena ell yy pany Glegeall dy pny
Aglie Gile gas gl fi Ga!

YoY e Rdg A Ga(C) So VY sacl Aye sl Sajal) VAs

AS SN GS: pill) al) J jl CAN) Ca hall, J lial lui aie (2)
clea ay) JL tall cle pints ald «J lull 2flgill Loy pill te dati
ela I) iS SUasks J jh 1agl Aslgall Log pall ode Ge Myneall
abs of b pho Wye Jill a) pall deal cle Spreall Gla Ga
Jol tiall Uas} a8 ge Lege (4+) Ques DIA Lebs [Uns] Jal
STE abl) Ge Ugalde Sita Log pill (pedi Led ped o pds Lgl SI)
Baie DAS Us Iq uley) palit pac Alls (28 al) J jliiall ¢ jill
SLA al yall Leceall ge J iL J jlitall Gay ods Legs (4+) penal
Why Ae Soll Ail go Le ys cal) J jliball cyiiall CuI GG yLall at} Lie
Balad) oda cys (i) 5 all
cLiagl 8 Gysisliots Gyeilio Lee all J jliiall » J jbl GS Gh Ges (4)
Joli gf Leal Ag) obs Ga ger J slid GLI jill, Glal, JS
ASLEY) og] Wy duos Ab Lata,
Gaited 9 detaibtall Salk)
shit) dead Gena basiS la J decd ath
JB J pel gl tal) col) Anaill: ABLBY) ode celal) Ci Gall Le Sat! (I)
4S Se Buses
Gull og) Sy dagen xe Gilly Af Le Sah ale ye aad 131 (1)
ABLE) 038 el) Gf soa ge Lic}
Bola) al Sa dlls 4a las ALY) ode Gb Lee AF ye J jl ISI (1)
«Og pial y dyatall
Araide USae ye ple Say 4d) ject 1 (1)

Lib, os Ale Fel je dass jue ils 8 col Sau al 14) (€)
“Cy pall s Aan) ll saLall yo (I) 3 pail alsay

YoY e Reddy A aC) So VY sacl) — Apes ll Say yall VAY

DLS egies LY SI Go Gad fuss le g ALI IS) (2)
aint (Sap Y Le eliiiuly alld ASLEY) ode 4) ean Y Lew «Sy ill
Syed Libs ABLE) oy Gan gay Ay lall lea das dal Si
aig Ugties sf Ae sSall Ud) Gar cllly So yall delice (28 Al pda
+See Ody eal A
TB Osi Sef AUN) Ogle GL A OSs J 13) (3)
ALBY) obs alSal es Gay Y (ll abaeiy 407 did
Ji Soll 5 6B YG Fee LL DE! oy cll! Ike iy,
cf Digliall Gay cell) Nha MLA Gay cA.sLaty) oda alsa) Ua, J lial
abba (ya Apekuill ailSties Quen dit
ode elDY (SU) Alle GLAM) ye Led Lae alla Gf Le Sat) GEL 1 (G)
ASIC salad) a Legal Sk all gall $l Cue GDL) Alay)
Jaa: ALES LAL Ili As of Ae Sal) le Gad (Ca dell
ADS anh gh ge af cats Go lil Gy htL Least J liall all aad

CS GMs gt Gell ees Coal) Mba AUG eats) ad Cas pil
eta Ve eel of GLAM Gye Gate pV Gas 13) Sy Lay (4+)
Ve 53 OL «ase Mags SIRS YT par y cl sell jue Gy Shee
+S stall ean ae Pe} Ae: piiny de Soll drow pl) Say yall jUbsyl
Logs (Ae) coyendll Ug Go auc ll epee y Conall Ihe UG! a I I,
SAF jel sill cle ASLEY! ode clall 5 yay ald Ud yl 8b Cay
Canal Va GUS 13) 4a GS es be Yat to Sd Gale Le ga le sy sgan.
oe ELLY! gf dee ali ge Lal gl eee pre J ail} pre JI
teal se cb sey ABLEY! 2s cll) Gf cal bY! aah Gila Ge dee

ALBY) oka cf SV) Ga hl Spal ge Gd sey Vy Laid 4 bl ul
VY e Reddy A Ga (e) Se VY sacl) — Ayes pl Say yall AE

09 yur |g dail bial) Sabb
Bymibeil 5 Geisl|

pre Ab siee Cpe cLagio col i Lenanl J LAs «ylialy Gola! Ged (/)
cob SLED A pice Gog) ABLE! oka Can gay ie al jill Gb old
belly bald sd Ge Leah abl J eli nae GIS 13) 4p eld
cliagl atic Ug pil (ill Saal y .5 pala 5 sill ode au yd) Ls a gan
La 5 ps Gl LEY AY OS SAM ball ae cli V4 sit
Vag: eLall ASWAY) oda (8 5) dell Saal! Col} Gales jas ball lds DD
ode Cle bas col) Lats tile Ca fy SAT al jill ch eld ally al july!
J Gad Stetbd f Lbs le by ade alld Gy Sy gf Lyd Aalasy
AlLal odgs cs Sls al) api!

Cos pall AAIE salal) 93s gga GUd Gi" 5 lal 3 gl” Sle wads (@)
ged yes Lal sh loe flat J thee Ji ay led Goals
oe lth Gal 8h Gus oh J cbbas f gia J dlc GU jue!
Si Whee MS cl ps Lago cal sf tially Gala) Cale Ge Jaa) J Uns
Y Les a) ode ge Cae ost G9 Gf da yds co 83 ils Lal [le
Al giwall a gaat (8 Ale 3 plasall Lagie sl sf slialls Gulag) eabis

Logie col sf Dslially slay! Jb USS sh Aue 4) do ,Sa0) Saat ¥ (¢)
ball GYLs gs AIL dat gy Gls Fogg I gal Ui ye
Balad) ody (8 Leal) jLisall 3 pall

Lash shal coh gf AY! Gaall 58 Lil 3 yalall 5 gill ILA Gthas 14) (3)
Se Aoslall Ghd yeail (1) Mies Saad Lil Cs yet! g ({) Auoslall Salall
CAS LBS Gs yey Aly! ol lad, Le gt Gee Gf Ga Shall al

Adee Lf eats Gh Gg Gale Go Alay Leg (4+) Cyndie Gunes
el on ddle|
VY e Reddy A Ga (C) Se VY saad) — Ape gl Say yall VAN

Gill Sal yl Balk)
poate ibs jlid!

cds gee GH LY y 4a Sell gy Lis dls J OE J lj cl (')
oy da LL: J tele le Day J le Gk Led of Ale)
lg 4 aaill pp ig gd etal) pStaall

os Ge cles Joli Gy Lis Allee J DE I etl aus (G)
Gal: Leds J Gill J le DEL sl le Gh Les I Agta)
ht ole aSaill pally! 5 alll) 5S ye eSai rel sil lab pS
Lites Gy Saal) Sa pikeay ode ASL) 5 Ga Ay Lull (5S al)
LLU Le jhe

o(¥) AG GpSall ore Gy SS oh oey (c)

zuile Goria ais al lily lanky LeSae Que Gl Gob US Gle ots (2)
cee leg (1+) CADE DE due Gl) Sad! aul UES Goad! jUbsh
CES Sal Go Gilley Gf gerald ¢eSoe Guat cecal! Und} du)
«gill Small

LTE pSm all | GSs Gf gail Ios le Lise ailll gual Gle Suet: (a)
DLS) Cle Small Gils ol N3)ig AcSall Gash I Small Gy Soe Gl
Ae «SU Saal) Ge Ge Lag (T+) GEE US Gd Gad ll Saal
Asta AS plead) 46 Sul) Ge Gly Gh GaSb oe UY Sot
Oost gal) dibs Cuil Neth ge Gus of balls: Gl aSaill
(1) 5 yD UBB y apm lh Saal) Les cyan (Gl My a Gadts Gy ll Sal
Soatall ae) dink Lolall pSeill se gf Gyo (1) Aska! salah Go
att Soll 18 OSr ol Gates (ies!) cla sally slid
(Cilia) daate J de pall poe dye Maia ut dain ge Lec

YoY e Reddy A GA(C) 9 So VY sacl dye ll Sajal YAN

ce ES es dle gh lle Led 3 Ge Os oh Gaaay Shia
Yi Le fa US «J sla Lgl still (pall) Ad galls dal pene Aa gee
ce Fad gall GLY! cal Sy fill Sac (64 Apslaii ellon al

ABBY) ods
Ln eae cb alll Aag calSa YI laced old (64 Le aiSaill cas (5)
will GK le pS GI bi Gai,

Sey pee LLNS 8 Leg Cal BS Le jeg Lites GuSaall Se 6 8 (5)
FSacall all cyrSmall Sm Midi Cy Ss g cAy Aileiall iLuall Sy aSaiill
og paall (sila lS lai, Aueidall
on DLS ol Als Ga al ge cel jill cle G ped ysilill Gs (ce)
Ley) ALB) ode Cpa geet Ulb ABLE od Gaga's 42 reall Osi sill
Aaa pall All) Ge US Sadly wed ll & (aad Gat alld UA
Aaja 5
BAYT ye Gane GY 85 13) al cle cUsldally sled on GLBY! <i ()
Pcie ja JS GLa aulle 6 Sell Gel jadU Liab aSaill el jal
Le DAY! of ASW! ohgs Gk J ye Lis a) Guill J GLa)
soel dl Lith pls ye pSai dbuly: ed eed ed I ile) I
ly peal GU aly BML) I pian A
0 petal ania ball Salk)
tell pla (ssi gill! gute!
lads Feta SU ks ally SLE IV! 5 lal sll Godall ted (i)
Cty Aches 5 Apel its Abadie AES Y! ota Ce sar J slinll s
AS 8 LS ll agi Led) le AMIEY) os jadi Ob jsee Y alo sed
aged AS 52 J gd A558 J Galas

VeVs Mudd gs A 8 (c) p So VV aaell — Aye pl apy V4

ALN y Les Gani Gl gall gail il Syliall cline! ge pune US aad (4)
Ae deel te aes J dol J isl lS Gh Led
AGSLe G5 ging AlLe Col) agusl Ade y Spl
Bago gall GslLdall clacl ye gee JS Slauky agul Jeli gyn Vy
Vos lal UES Yak Sy Y US ogee dala cA a Gash
J ep Sh aye I J Se hy egal de deoall dy pal ands
cB Uji) poe] Silda) 4) os oped uly cere amy
site pune / Ssliall 3 phue puet tld ce gag gE I gee
alsa s lel a) IAI Lasls Gy 8) 45 yl Sle Gul ye aes Gle
coh SIU Gy 5 pial y Agalal) salall y "Geiall! Aautill saball 28 3a) ll
eSarall YEA) Aud 104 ay cy sila alah Gulsd Gye J sliall
cet Calan ie cls Gyo yiley Gyrcinn Jyldal clinch ane Us (¢)
ABLE! ode Cf [gle Go peaiiall J sléall GLa filly old gl
8 purl Gent dbl) Sabb |
Lanking is Guia] NGL 19 guebal! you obil!
toh Les peal stile y SI gaV) Case «AS yidall AS yl i JS glial 9 sith
ALAS 8 Les GLLM Gyo Gal sitll y Qua all Gul lial 1,91 eae] (I)
eloV) dia js ge Ablcis agilaf days ula Le Gulag deli GIS
CalgLily odie) lal Gle wz Y agiless leat gly Lye sill
(AN +) LY 83 phe Ge Sb GW GhLl! cy.
Qbod, GYY, Glad 1S5 Glas de pica al gall Abadi! elec} (4)
Sb s—all Go plat el gos Sa sal) duals (yo ABLste Ld Lh LOY
Spay LN wy Lago 8 pil ghall USAT elally YY Glaeall s
A SL dal OUAY) aLulls GYY; Cilaeall s al gall ode a) jiu!
Sihbec de asladd Aglaall Le lau Gals 1) 2SLY! oka usatiles gyal
HAL A 5 be Go BL a egage d AS pall AS al J) lea!
ey OSs AS peal pps Ads} SS ca sincall Lele yeas Ge (70 +)
«aati y Jail) ay une Jacl

VY e Reddy A Ga (C) So VY sacl) — Ayes gl Say yall AY

0 petite lg Sailanid) Sal
debt) yor guani
ALA Ugh sb sf ALC! oka ud Ca ee pall go ABLE) 0g) Cs pall Gal
FMe (6 ai) alld ee be fins Ag pall pee day geen od deetaall pSLaull
Coa rials Mes) Salat) Gail Uy Ssldall» Gilad ow Set icf Gl) cleat
et Ling Oo Se5 cs all Cell Ge US Gl eee Sa Addl
-ASLEYI ods asl gl juudd 2 3 alll

CO gett lg Saint biel) Sald
(athetad Gutas

TLS) odin Spies (ye Bale SI Ae guzagall cyasliall J Che guts gall Gung) Calan
yell od ad Auer yed 8 Jake Vy Lad dala! GLY Sus

apatiadlg Aribiall Ball)

46 Gehan | abataial |

Cs gd aces ob ally al Le ULI oe GY da le Aste ods GS
Aaa! oa le a sl Jul jd Ue erected Gea
eS esol gee Skil Gai Bly ysilill 88 US Yule hss
+ stall s Lwlag) s 40 sSall Ge ABLEY) Qf gi aery Lgl ill
wb ct CMS: Agl Ash

VeVe Mudd ge A 8 (c) p So VV aaell— dyes pl dayyall —-14E

Y" jaball
algal gun)
Ag pall aca Ay gga
J
Aamgalal) a) LR Acailat Ay paced ds ydil
J
veges CASA gg Ag AS pk
Ry
sShagl (Lila) Cdn gla! 3 oop AS 5
ok
yall Gud qe Mibis
duit) Lil
tease
al 5iY) Adlets ayaa Citas
cal (Verne 2) cuit ay lle dey dane gd dad "G' Gale
ABBY] obs Sais yubsi (cil) Adlai!
es is 5 US yp Dy Aased ilaed Call lige dilated) doles als
Sell Sy Say Ale Ubi yee ja J US Ge OSG ay .("AS VOT)
os Gilda (1) EOE x Go pall Lghs Gye Gila (11) GU 455 Cle 4d pe
-O shal) L sh
Spe Se NC! Gadel) 4 dabei) san3 Alb hat Gf Barba Gas
AL (aia) af gall Mall aay le Gad Y My bd duane, dene gs bbs
wbage pall Lil peal alleall ys (GSU Auually Sle Lil
Vile j= plies Will y Mibauall 4s I Lia Gislaay Y gaa (hy Lad ay 5h
rae" Gala) Gye I jet

VY e Reddy A Ga (e) Se VY sacl) — Ape gl Say yall 144

agde Glslsal
Ape Oar yt qe 4th
dail Wa,

SEESEStE

VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall

Yaa

gata)
ali Asstas) Us 3

Ree) Gad Qe Aah

0

ON TEA OF Oe OFT Tee OPN ET

ony rn

OPV VY FL TNA OMT INE

orn rye

OFM VA

orn ry

on. rot

5 10 15km

ANNEX "B"

CONCESSION AGREEMENT FOR
GAS AND CRUDE OIL
XPLORATION AND
EXPLOITATION
ETWEEN

THE ARAB REPUBLIC OF EGYPT
AND.

EGYPTIAN NATURAL GAS HOLDING
‘COMPANY
AND
IEOC PRODUCTION B.V.
AND
BP EXPLORATION (DELTA)LIMITED
IN
N ONSHORE AREA
DELT.

mat gale

lsat Asus
Legbsealy ALS Cuil y JAN Ce Canal
oe
Aa pee Agee

3
Ragga) ca a Lea tall puenall As tt)
3
whit CAS8 959 Sgsh AS pa
s
ssa (SY ot steal ot yt AS pt
par
ARO Gnd oe Adbaie
al Gay

0

Veweee 5d pall Gulla

VeVs Mudd gs A 8 (c) y So VV aed — Ayes pl dagyall Yee

")- o" Gaull
(gaidatal | ylcuiad) cnilhad

(Yeroe == ib pla) Aly Clea!) Glbs

Ase 3) jal Lala dy enall 4S pl

EIS yall hal) ANE) Cant AT ly col gt cg peenall la) till oLish a gal

CH GLAM Axzaslal) ay peal) AS yl Je atte Garay Lisle atlas (g poll

veeeeseeeeeenees Ste aye 8 "ile" ch Led Leal) yy deel
AS) —8 9 5B Gl AS: YI Santa) GUY pl IY 52 ge OY (Cees )

"ABN 1 Lad Lea) tay obe l SY) ABLE Gye Zell) Saba

os
Fe pull LSE) oki Ge "Gg" dala) (68 4a ge gall bial) hss
eee! a oh Led Lea) Slt lp pall eee A seem Un Lady A ee
sleet g Saal Wa ie YI gap Ge dabei Ga J slball y Gully

+ Vern = Akad soo 08 O sill an ges
ay GL ball Ihe Cis gay elicll A gice y Ailacall ode ol a sgiall Gey
D133 (++ ee + Ae GES) 8 DB Ais a US Unis
Veh All Alaa akg 5 Saal AG eV) Saal GLY oll GIGY 52 Ge
wsliad Gus Sacieally ie gy JS DIS ode Gia! Cilbec (le J sléall

Guile Ye cI jiie ts Jil pide: ay GlLasssill ole Ge Yoda US,
+Calaall ool} J still 5 Gales!
VeVe Madge A 8 (c) p So VV aaell— dyes pl dayall Ye

He ASS J Lal fills cl glls ads al still Gf Gulag Gi 1M) Le alla Gay
Lads IY) Gall 5 fal Gal GLI sl ge Qa) sell cli Us gly!
ale te Al gies ool alia Gy SY auld ASLAN oda ye dell) saLall
JBL Ug oka Cs Gf lly al Le Gols Gaal! da Ge oli ai gal
ABW! ucts Goteall Ghall Culy ule) ge AUS
Lead Nae Glaall Glbs (3 L fui,
| Lbs) Gyolcall a8 13) Y) Uyeda ML Vda glaall GUS pines Y=)
Lads gree s dott Ge Ae Gb Caled s Asli) Ge Las
Ain Bilal oe Gusts le 52) ol Go peill Yue dbs Compl
3) Sdall ASE! oda Gly AE Gye elail
> Lila Vda Glaall lbs (ett Ula Gl le 5 -Y
Sf At at ets IG Ge yeah (1) Sig es (s+00+) sere se (i)
Ashe a SII AY! 245 Sell Abell ¢ pene cuey Leste (G)
OLA Zl Gye GST aad Ligline Sgliall s Culag) Lead al) AS utall
«Gud od i call Ge ay Je. Canal) 5 ial baal)
ce Bh dd Gall ll pai gl Gy Lal Ihe Ga lbs Gl of Uttl -¥
Ay yaa p ASY) te Glaall Cubs Mel 5) Shall clei! Gab
rolages JS sléell adits al sill aleall a8 a2 nla Ge tS Jah
ode Liga) Lal lal GLa) Sills eld gh a Gaal of J glial of (I)
GLa
ala Al) Agia) (4 jal ado 8 GS) FJ all GI (Q)
Alga) ate J Lyle emey al 15) ¢ Lil) Ide Glacall Cbs Sale} cla sls
ce al sin Gili gids | gluzadi y
Ve¥e Mudd gs A 8 (c) p So VV aaall— dyes pl dayyall Yee

"y-¢" Gall
(edhe glaaiall eitlad

Aaessball jal Leta) 4p penall AS yl
cet Leg Daly LAN Sy lly GL ge Gall ay) alla GU 5 Lay
=> eH osilill sala!) .gea.¢ ull ty dee ¥ Gad Ge dibie
Fy yall nee Any seem On Lad "ASLBYN" a Cly Lad Leal oly Ye Au

AS ab "Gg Megha Real) &y yoall AS ty Brag!

eLebay) Jas aaa) Gye lags (V0) jhe Aad UDA 5 « jaa) das Atis
Saal) Vba day Jsléall Ye ulullby galas ------------- aS 3 agi
Sos oe LMS 5S Gala cl) Ss tall oe AS dhs l/s old

«jaell dgasil Leal)
VeVe Mudd gs A 8 (C) y So VV aed — dye pl Sajal Ye

cps (yalcall Kas ye Laced py alld GL cy sSRall Jy sill aga Alla Gy
Jy all Ye Gaal al HUY) ASL alSaY La Araill age Qe Sy fill cll

a AS poy ——— TAS pet g Ans pall eee Ay seem Oy Led aD
igen A A by Gy lll Gan gap 3 lial —--—- === ibite me

ssid) Sa Latah Gulad Gl daa C8, Ga Shall Jy fall pat
BRM oka (8 aM) Lika) gy silly yaleal) al july) 4.8L Gye VW

Lbs 4 Getty Gye Gl Aa ltl y a Lill Ida gy By ol La J lbs
LAN de je dene joall Ida Ge Li pee bla pais Gf cle Glacal
vo fh paetny GULL Ida alsa Lodi Js all oka Gay
(n) iin lead) aie YI ase LEY euey 5 Chall Ide AadLe aueti,
Aue YI Gad Gye Mabie ol jl Agley ...... Graal) jd Uys aes Sell
-ASLEN) oka (ca ailel SY glial) SS) fez lb ate} Loalatal 5 Jill Ua,

ce al fe) Gils Usb | glut g

Vee Mae ddgs A G8 (c) p So VV andl — Ages gl Sajal Ye

"a" Gaull)
2S jie) Stil patel ali
(glo! Salk
Garda) guild lg ies!
4 Cee A ll ee Ary seem Apcin eat denis AS 4 JSS
N38 Gaull) sic y sey Lad Leal) UR ASLwY) ode ALY Lab 4 Sa
stl gag Gh A Lull ceil ills yal sill Aals! 4S jitall AS pill aids y
4_alGY! ohn y shell Iba lSal es cil lls Cuil sill obs ad Ga Le Y oil
sol Led Lea) Gl)

desildll Baldy
3S jeiah) 2S pall al

why Sal) 35 9 Mail gay Lis y GS eM) AS jibe
(Galella | Baby
(oasttal zl) 35 xh! Glo
Eee ch Salil) Aga AS fitcall AS pM cas MN GS pall GS
(Adil yl Bald!
8 ti, | AS patil yi als
sisal s Coley} eebind call US sl 5 sas lial ga AS fall AS pl) Uo ye
lj LS) Ga pe eel Al) deal Glhee 8 ja}s Ads ADA ye
AY Guy Gaye Ailaie (of Leg Dia) 5 lal) Gu jl, SLI ge Canal
Legh s Aa pee Le peal ("AMLEYL! oy Lad Leal Stas) 0g ee ell ly
lads (“e-ec” a Gb La Leal) olds) das jell ee Ay sean On
wYs— aud —----- aay ysilills 5 psluall Jslill,

VeVs Mudd gs A 8 (c) y So VV nell — Aya pl ayy VY

ac ley play Cua) Gules 485 b LS I Leaf AS sutall 4S all GS,
de al Lebigat 6S Mabaiall Gyo ojo gh A Sail ad Sy fall jay aL
ABLE Lig Sacked) GL i) gall y Geall eal yd lig yas
odig) CL Gail y Cay pes ally CMS) AALS} Lue 45 jitall AS pall clues,
cles Gapall "a Galall, ASwWY) alsa Lady CibLeel
Lad syle bbs ch psi si dee cl sli of AS tall 45 pl Gals
wells GS le Sliall y Gulag) caiih 19) Y) Lal 5 Sa bball

(Gently Val! Salk!

Stall ui,

Boe dota iN yy pe pa 4p pad pall AS pull 4S 2 Saul 5
Sa gH sla te le pane (O44) AT Lata pte (V+)
alSlly He fae 4p pee GL gain (£) Qa) Lege US daddy Cy pall
ail 405 5
AS fal AS SN age ys DIS alld s 5 saig J still» Ula Ge US ait
Saige sll AML of ohall Gye ail gle AS yukall 4S pal Gaal 5 aeuih Guo
ASL dees Gye dad ol JUS Ge Jkt) Ga bY oe GY Ged Joe a
one Jit J ie ot oa hl Ge ol Sf LI Go Sal tl
GL ay LeleSh ALE) Gye ASL aes of aisle J adda Ge i I US
SF (egal Salty Gay ailale s) J slid fala! Gla Ide le guadty Alla!
JS gle 4S jiall 45 yi] Jlaaly peed Gd thee Ge af Ye J lthys Jit
FM) Ge 4 ASLs Las Gyo Lic libel) Al giiall Ay gill Ayaill J

AEN) 03k Cys Gp piel 5 Ayala Salad) Gay DY! pre ae ulldy clgbesly

VY e Reddy A Ga (C) So VY sacl) — Aye gl Sagal YVY

(Gat dhl) Sabb!
Jomnaitl

Bsa Vs clas GY, 48k id Lat Yy Ge Gol AS peal 4S a) dlls Y
Vig AMY) oka Gye Ly Aya ade col AY y ABE) Ga ger) a A lie
dis pied) daluall (ye duet ade sf Gis ¢ UBS sl Ge ¢ pk It ol
peal) ob gyal Stine J Glare sf Ugeal Af (8 Vy As) Cathe
ol nel ike a Udo gay Vy Gihleall Sas Gale lle) ol Yule
rahe Sila gf ula) GUN gall fF Ghats Ge col cll si de gciy al sill
OS pee cl oe ey ol ist of AS ful AS All jes YL, AgLeYI

(Ataibaill 52h)

5 jet) 4S yeti 90

ow (cb Sd Lelia 5 -S shill Cola) Ge SS 5 Gps Crud AS yicall AS ll
Lal) Gis Jleloe) aaa fof ues as pall as al of 2 alsy
La! Gils Ge jae Soll} Jill ad of sete Gad UID LE Le,
ABBY! Sluis Cure Lagie gh JU sliall y

(Gadel lal) Sabb}

Sjadl yukao
Lad Get clined (A) ABLE G0 Gy So 8 Ja) Galas AS full AS I 9 SS
Boy) tee Gatos Gud! (€) ai sia Guess pele (£) Sa
ssa) ates lel] jrrall s «cathe By!) Unlae pee dud ods Unley) did

sGanlle Bla} alae pune Audi gh y
VeVe Mudd gs A 8 (c) p So VV aaell— dyes pl dayall YE

(Aatesiliel | Bath
Dhol ino ail s| ph denn dea
tad) clatel uted Le jus 1) dagace BJ) Gules GileLaial gy SG

deed tule Gilg J) Y) Lesa GS) Y GileLeig I oda Ga Me dul,
die gh pee GY pyar atl le clacy) Ol pal Ge Ash sf Gl wal (0)

Ae lle USS le oly die lal Gpery AT pee

(Byaibadl Salls,
padaat| (gellar ils boaisn |

ad SY LgSY) eine age) Aden! dae perl) Anaall ¢ Leta OS
ay eld Ihe (6 Sy) bly AS fall 4S pal LI pgul Anlel
copter J yp Sle: GAM pga) dle Gye Mail gall GI pea 1 Gil g Sg
lal Gul) agud Autel
(gaits Addlad Salk!
3S patil (geile! llacll galt!

ald Zab lS g hg pet das (call ctl gl Bay) Galas aces
agin ally 8 pile 4S pital 4S pill ageadind ySll AS ball 4S yall ab 50
AS Sl (68 Lola's J sliell

4S. Nhat) pL bill lacey uli i gl (68 5 JY) Gules a sry
Fs gaall Areal ¢Leial Gale Ash gall ay ULill Ide og pay y «AS pital

e Gala 10 (yo pled! sala! slay Udy pg! dla!

YoY e Reddy A Ga (C) So VY sacl) — Ape gl Saya YY

(galt Mataibid| B21
3S jah) SS ytd nl
Jy all jy late! Aa ye Sel (17) BDU DUS aS fall 4S ut) Las
«SUM gf pla) Cay 5ll cl gus yet aie UY
ALY a Ley ABLE ots ay da glue dae; atee 4S fudall AS 5) al
wld ae sl
SLY Ge Gs GY ALY) ode al gh 9 as kal aS pa) Jas
Let Lele Ue waite

vebhcat CASA: Ag As pd

YoY e Maddy A GA(c) y So VY sal dye ll Sajal YYA

‘R" Gall)
gutmalak| ollie
(glo! Salk
dole giSai
ly 523 (/)
CosSeg qcpalaall pUlaill lie (le ASLY) ode (8 52) gl) Clay pail Gulati
ecginall GIS Lh
bla bly (4)
ODE DIS Gul AMY) obo Gye desl yl) sald Wy «glial pau (1)
oe Say Coal) LUty Lily day fi es ayy USS Ga Ley (+)
2 egal A Coal) Sblee, dilate Lilalls igual) o gill dats
Aye ade) yay al Mabie Os ce ul a 4) SL Gal
sighs US dan (cle Say cell Dall Gy giill Gsm dreds
Fuad DIA Solids lary clgilts Gide AS sual 45 tl) aati (Y)
Apel LLG Lily Ape oi Ate a SSA Ue Le (1) oe
Apel) Cbeey AolAl) Aihall's Aja) 2 ysill AS 4d GS Gaal y
co Ay sad ob BOS) Mibu) Go oa cl Gd Cu yal a Gaull,
ce J Ds Gar gdh Gan Arde 8 Shall Ais gy yll dye she
dps Wy pee GS Gill al gall agi Gh jae clagie US degube
Sead of of Gap Anlall ue Alall, dial
FLeils JES sLinicl y deal yo Gale ps8 gs daLull Salil) libs
Gas) AS fikall AS pill gf Syldall Gyo Aaabe Cally Apeitll ALY
stall Adausl gy Le UT Set Cages Gules Ga dle oss «(allel
AIG Aeg sill Atal) ayy Aatld (pa (Ala Gaus) AS patel aS yall

VeVs Mudd gs A 8 (c) y So VV aed — dye pl dagyall YY

icileal yall s GDLaeill (¢)

(2) 8 pl Wy aa LLB 98S Ge sgh Gy EES US (1)
ay As gs Aiea: Layne y Legh gala aa G8 IVI Salall ye (1)
Lay Ale Cute fied 13) VY] eal Gulad! pal Ge seutl (*) 2G
Salud) alsa lH, sy Sda) opal (7) ADA De LsladLe: Aus
el (1) ADU ss DLS Cay ABBY Gyo (4) 69H A
Vgeaeed QL ay datie Sargall Ghatuall g G gl Gas 3) Sul
waa! GleLs JUS
La All G sda Gadd A sleall GS Age pill 3 all oda Ga ya
AS fall 4S Al) bly deal ye Gls

Fre i hs ay Gl Ge Gad, dpa) Llay Lola! GbLul dals (7)
MiaLie yet Gall Ida Gd AY) sala Go (1) (Q) syaall Wy
Lay DEY Lal jg dl (7) DG wes Ash dees dain
Sh ly Cee fied 1) YY) Gray dyed LLG Gly SSI J sliall y
By Sdiall yg (7) ADE A [ladle AUS lle J still
Lad Ge BY os 8) Sia jel (*) SDU sh clad) Gal,
4S uk al) AS pk NW CLL a deal yo (od Gall Legtst gf J slaall J
Aa al) Cady 5 Sell Adal aay Ge Ue] Bagel) Slates LDlaws
ABLE! yo (4) 58 aN salad) (68 Lele Gao pecial

rALeall Jy 504 (2)

Fala aS ab al) AS 20) ba, Canal Goal Sle! pls chus

Barada) GLY pl GIGY suas Gl grag Gb Gaull, dpa

ALSs J) banda GLY gl GIGY 5a; 4a peeiall legal US 5 AS) pel

Sed A SL ALS J gay Ad poll Atle GIA: Lghead Gay

YoY e Reddy A Ga(C) So VY sacl) — Ape ll Sagal YVY

pred Lh 1S AN santa GLY I IY 59 Ic peall Asal
ea 4 ped GS) A Ge pthell Skill al sl) ch sail
es GY) OL aaa Alls y laa ad Cad Gl Geatll Ge DVI
Barada) GLY gl GY 59 Goll dyad AS pe! Saal GLY gl GIGY 2
CL gulls iy 9 yaseay gl Abell ode ol pil Ca pall paul Wide AS poi)
Ue Sug Lal Vers ReLull G8 call cag) fides
ipa! Slay Jang Lain cial 4g Gad GM Gell oe ay Jl
ps 98) abla) g) a penal Gilgit cildaill Ua yet (0 Alecia!
AS yd SIN 59 Cll US eV Sandell GLY gl GIGY 59

ga Cun Ge GE ss (a)
ulead! abil) Iba Ga ead gy GGA! J Ga led Gl ayes dl Ga
OLA 145) & getaige Alalee 68 COGS! (ol) gas ABLE! Ga pai curs
shes Denny alk Cal) (gs SLB Go pn

‘ guslaall aUlaill pad (5)
coe tnall Lat) Ja sed cA sléally ale) Ga alll GEYL 5 se
Adhd) OLS sills gia ule AY Cis Gs LS

2 LALLY! Gle sail GhLaal) Jyeat aac (5)
ase Ad J LAY) le sal) GLa rast Cy cl GA Gy Y
NSS Ayr ye 3 pole Ghlas 4b dike GY pee of USa ell J

ABN! Jb (4 Ja fou Ab
VeVe Madge A 8 (c) p So VV aaell— dyes pl dayyall YE

(Mabie Baldy
ectbihidal lg atbig yucah| saital tall
CH GB pte ol pus cedars ota y Sle!) eats ALY) Yu pai slel yo ws
CaLSAl odie yg ALY) Gilby pe ally Cal Sill AS pial) AS pI) pl
Ake de alaall Jy eh Lis AEN) leg 5ghy gst Cli pel
odd Ge AasLall SaLall ISSY Uy a flatly ales Ale Aaa: es Upanall
ASN
BeBe ge est J aed J MS yo AqcLl 5 pte CaS Quen
Addai) celled 4y jl Cully Lgale Spec 25 (ill claual
sl gs Allee!) GMISAll'y AlLeall (3)
AS ON gh Ssldall pardinval Gulag) co Sreinall 5 gal 5 ls yall (1)
Fats dl ALS) 28 3 ples yy glans Cull cl ga) Gus AS pital)
Cue slyall de daddy gals Gli yall alld Ca Le ABLE! Gas ga
slg Gslansy ALM okgs (ye ysials lll gn ST! Guile pally
BABY ee pees Shs pall AE le Aubiall GDL setll 5 pats
ce Mahal) gal dl lady Jl) dal Ca Geil UteY
oLssf ABW Saal) Gye (¢) 8 sills (G) 5 sill ode Ya yells sy sa!
dxclstl allio) ied yy Vs Gls yall fb Gall aa ge
GL ey! cs} Gs yall ld Ga Lege Ga dhall dy pal
GOAW ogi Aolat) allaall US clin GSly Ane yall GI GLYN
lish (1) Cand Aa jaall Agaill Leuba (il
beat co Anil dies ley Gadd Cala) Gai gall dull (1)
gf jga Mls HLS yall as yall Sat eee (1

YoY e Reddy A Ga (C) Se VY sacl) — Apes ll Say yall YY

9 98) jal! alaill Gals (7
LAY Gis pall og J GSS y pall Cy pane Quen (*
Caw cay ie hal aglas J aaDb lly De peidile 5
LL bel lal, aT Cll gle ge Jail das J GI eV) aie
Se ol) Eee Ce Cal shill agile 5 Gradina! is ants)
AE eee ct halal le Jaa Y hel! apa GA Lal
sind Lg AU) Sala oda Gye (Y) (G2) 5 pial) 4 33) gl Cantal) te g
oY gg) dic shoal ALY) gay Gs yall Ge (206) QL Coa Gy sins
GLY 5 Sak GIG) eli de gual AE GIS 8 Lea ca) Qua gall
Sandy Js iall 5) yp Gall Loahgall pi V8 in ga Led Lid du pall
4st Ld (7) ()5 00) (Da (B)s 0) (CQ) Sea Lah
«Gala Ida Ge
SIL SYN s Rosh) SIL AY clBl yyy Gls yall YB Je Ui Gle,
ze Ansell Apel eleian y AasLal) 4 seal Anil Leuba Jaalls due yall
Gay Lead gh et G58 Ge | bel deal! sli Gls Jt Leal le
Aga) Gulla» GYall, Ui jal
«gdlialls Saal) Sas.)
sabes!  alull Jay.
ald any! du .¥
bY! cll lal Jas.
eB SY) ol) jal) Gy sles Jas 0
BY! clal a5) Gabel) Jas
(LAY) ile gall LY) adledll GY
085 Alls) ASp pe) Banal GUY ll dy peal Gasol sy) ula 0A
(Abatevall Ayucll (add

YoY e Me ddge A A(c) 9 So VY sacl dye ll Sajal YYA

Aged At) gy 85.4

Ag) pial) Clazagall Calla.)

Ay lial) SDL! 3 Jal a guny 1)

+48 jill Jas VY

dc lail) eli ay

algal le ceLeall guaill als.)

ecgeleall (cabal Guat. 0

Seals Ge pell V7

(Leg C pmaall 8 LAY) (gd deal Sis LEAL) de gdaall 5 GLY) abi ty

»LBSYI alls VA

Ayasleill euall 014

Ag Saal) Lesa) Jar Ys

sell) (Mpa) Galt alas.)

«bead! Cilitas get VY

Ala) ae AY gl Gual'g coll jasill Quali

«Osi gall Ji aaa.

«cg gill ualall 0

abil Gus Attlee den Id GAl bi ge } Yan) clas a1
+S seal) phell ct all
BIS Os SI gis (1) EDU US auth; dance gall Cuil dail ales
Cesk Slant! cle Led Gale y Usb Gy All GST cy Ul pal
AGN) B3L Gye (¥) (Gs) 3 yllll oda (cites Sayae,
SSIs lie I a an Cuil obs Ga sya Call DL alll y
dating sf Saas 28 All J sliall 3) pdall Al yall abbill dled 5 CaulSall
alles 8) Sal LI jelly SVM go Uf
Hae ill doled J gL dall Gls Cle! ja Alaeall Guuill GwSety
Ast yo SNUG 5 8) yall oll joy AY Grea

VeVs Mudd gs A 8 (c) p So VV aed — Ayes pl ayy YT.

AAS AB pe Mh gee a Caiald GRY Gab pall Qualls (1)
eV ge La ly ph ns Cals Sy 3 pdall abaill Calis Gaul
Dat Vs Sslial (53) 5) fiall Aaya plaill Lie de gael) guile gl
Bla) Bayly ge be olttial Aiba} 4 Jo) clel 4) Aslsill oe
«Galall Iba (4 Ap saLall oho Go (¥) (a)

Sl ys tf gil all Ligh de daa!) Csi gayh J cilia deg (4)
Ce Albeall ASS cle Cg jad Ally pe Sal Clisgl Gye dice s pill
(9) (A) Ase baled) a tule: Ge pale Le ly yal Shays
~Gabal lis c+ (1) (A) (1) (Qs 4s (")s

‘egy Adledall AMSA) y cya oll Cylalall Nagy Li je (¢)

lid le salted LI alls GYadlly dle! heel jal, clatcu

Eee eB deri Ally Sy Sill IS 8 Ley penal GaSU lee

BLD cs (FIC) 5 (YC) 9 (Bs (1)() ll Us WS a pan

Gis Boras Ud alg Lesdll Ahh sll Gaunt y  Galall Ida Qe Apt

al Led 8 Aglee Gig OLS yall GS Lineal Syl Gle

Eee Gd Gaal! cy sill lihy Leaall olga) slice aay al jIDU ail!

tal gall (3)
Sh Dsldall uc ll Ups Lao y gry les sds (Al hahaa y Colaeally al yall
»AS fuludl) 4S pill
rol fad (1)

addy LM peally Load Gag ol jitall Salael y Clana y ol gal
jt) any Ugg Males Cautlgs AF Vash 5 as gall as ya) dia
Shei [gle aay ill Cbs jus 4als
VY e Reddy A Ga (e) So VY sacl — Apes ll Sagal YY

s J sldall Lao 53 (call ab gall (Y)
Vy gease ld GIS LAS 3 thee taal! Lalas Gall ol gall das Gs ss
pe shy all oda hs 2 yg: Gf lial jyay ai clitils ally cLibec
MSs gage GA Al Aatill GIS pals FS gladly drolall gy jal!
A SY! Ly pally
2("M" Alla) Sagrall h gall (1
Fast IS SM ye gh gldall Gy je Gye att Gall Sasaall ol gall
Yi La ky Aas yas Le ype yg VI called! Ge fal
A Bles ah gal Baila) Ag gall Lad) Gye 32, gall ab gall dass ay 53

odd 4d Sa yg cit Cd gl 8 ayy sill Ley phy g gill 8 Ll
ool gall
2("'o" 9" Alla) Abarincall ol gall (Y

Boley AaLice y Laks Alle G8 Gy Si All Aleetcall 3 gall (i)
"Of Ade Gat ¢ pi baat soley dale g 59 Ula!
slgie aprall jes Ge (ZV 0) ALM) co Guemey Aanads peut

Sly "Gall Gn Leal pa) QSay Ya ALaetcall ah gall (G)
LAY Sly Legis QLieY) Ga ill (i ella YS:
EF ok gd Laas Sale} Osa elas) Se Y A ase
ps Oe (12+) AL Cb Gueedy pants "gL Gt
sleds yall

Tot J Alla G3 Leal ot Gg Y Al deena ol gall (@)
+ Lestat) eo Cusliis call Lasilly jaud oa y

ILS Acta) Glaoeall Go cd pe 5 tluall s es jlenall (2)
Ce Ay eliall 4y gall Auch Gulal gle (gill aad Lay!
slgie ASdall syaat) yee
VeVe Mudd gs A 8 (c) p So VV aaell— dyes pl dayyall VTE

tS slball yo 5.25 gall ot gall Glace (*
He vay J de ay be ayy Al gall Uli Qasr
Dag Ala Chg cal gall og) qitell fg 5 gall dead GU) Gla
stall als ty gf ae Y) ldalls Aithall Lal) agi Y Ayes al ge
(egDAS 3) AIS 5 sh (ayptiall) qitall Gyo Ay pull Lag
Leglead iy 4ijaal lal ghd Glegall ded gl a sgdall Ge ail
Ugclactal Alla (4 bid odle| 4a eal! lo DU ALL Slaaill te
Slee! (8
tcyalalall 35 53 dale) 5 Ji Lasllsi (_2)
J Sg Gall Ak s Joy Le PU! hag silly ah galls Glaeall dai (1)
WAS fatal) AS tll
Legs ill a gaat 8 Aexleall SlecSU ill, paul lay ene (Y)
cM Cot pM, LR yi gall Saal gh J sla 3 pall al
BJaY AsLaall pgic Uganda elenty ill fl cy gil gall Lynda s Upbeat
WAS fall 4S pal J Slee! ec
AN ay) Ch OS Guth gl Cail pall a3 5 9) Bale} s Ji Calls (1)

+3 jal) alaill Wuhaet
rolesall (5)
glial Casts Gaba) Apileill Gus: Way LA Least! (1)
cos Gadd il

Fas) as pall gf Sslaall gh Gala) Ugg Gaal Al) Least 4a (7)
Bh DslLialls ula a sdis geez gle J) Jala Gl jugaill of eel
AL g yl g 3) Sill y Aaksisal) Leratly Leg] desl cuts ya) dd Lag!
Ay Lesa oh GAY Called dpuelicall CDLaucll youd fie
VY e Reddy A Ga (e) So VY sacl) — Ape gl Say yall YT

sliall 5 led asiy le Gy Gal pe ULI le ald Jai

ALE A is pS le y pall: Logh desta GIS yall J Legh}
Age Gay gatled jars Lrapare y Apoats Sled

AS EMF Sg Ball gh Gulasy alll 4S gleall laeall SLaeiul (1)

LS AMSG es Cults Ayla) a8 Gulu le eat Lag! dati
Bal) dala! Glial ge dad) ode a PY) bd, ald, Day!
Eee at She

FaLLo) Gast Y al Aaittll CAS pill y S lial! Leg Gilley (Al ull (€)
ct als soe be oll AL} alls fale Ay Jaf Gly pee
Gala Iba ce A2M) SaLall Gyo (Y) (es) 3 jaa
tyludll s el (5)
J Spe Cad Ff LUIGY Re DU Shy penal gh ILS aoe
JG g sf Bp J alge J Glad I Ge Ge (a lal)
Cee Dig Ly ale AS ful AS 5S gl J sldall Bplay Y 58} Ga al
lay ey of AS pba AS pI) g) Sslkall ley gies Asli 5 ye
Fi Led Ld) Ged A las) |e) ge (us | tba! J sal
Basted) GLY MIG 53 Ge OY pp (Vines) GY ate Cle iad
Sglitall ity Gf say Soe Cy g pul Gd dds Gale US ye GS yi)
Cala) ye |g as uk as al
rSLllbaall 5 cyzelill (¢)
LMS 5 5 ClStieall y galls I way) Ge Al slaall ae Guill Cals
ch J GI BY, ask a AS SN steal) aligns aro Cyralill Cpe
cell all 5 Ctl sil) <a Leen Lage os sf ols dla 50 aS apie Gb
aly CI BY) Ale Gy Lanes J he Sal go 5 poluall jal Sy
Ligte Lee shin Silla sf tinal) ode ye i dlwea Ghleell alla!
vAalee Jae} Abed!) Calls)

VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall

YYA

Hse yall Aoshall J peer! Cua lly gues phd us Cyalill arc alle 8
peal) Nags Aaletall dgbedl) Glaaill 4S ead «Jy full dele (4 La
SS J ce gh Aaya 8 AS paball AS pI gf Sled) ada y Leland
Lies clay penal yo LS ue yg alSa ls I wails GillUaalls iluall
Agi sila) Glas) alls (8

28S) re Gly poll

jlRallg Jabal cle yiall he SDLagucll 5 Sewell Lslall Cold, penal!
Cd Sal) Gut gall SIs pees OLE yoy G phl) lst y olrell Alsat 5
ON GAY) Sue gerll Guile galls Gye Lally ial) 4S 5 Jiall le
stl pt Gp dahil Ges

2443 gilall Old youll

Fa gil) Gea af ol 63 GS Cal Ly penal» Cala} dal
add LS C8 Legs Aiea! sea Guslie gh GY ga Las Lye
SUSE 5 ¢ gt Lad ale Ura geate gh Le gai le pgild y pee y dlalandll
Sided Ghig age cl i GI LY) ue Ss jars (ill alsa! dals
5S A Abed GU; pwerall alls 5 ASLEY) ota 2 Lule Uo pail!
FAS le J guaal Gane 6 ASH! odgh GIGLI J Gob Gl leat
Eseye J GL geal olf da Gi Albee J ads uses 4) LA cla!
$53) pM clleaall Gast Gilles I is gles ullia Culs 13), Ags
hy BI ge 8S) gf ab! Gy gai gilill cy gil gall LAY gh, ASLSY! ode
el dyke CG Sis SL deel Gass gf jg ad ALLEL) oh

ACsLeadI) 83a ais g

(4)

(g)
VeVs Mudd gs A 8 (c) y So VV aaell Aya pl dagyall VE

Age gaally ABLoyl Ay Jay Gli y peal (ul)

ey HD a Ghles 8 plies J sléall ald elit de DU) Callsall (1)
AIGA!) AUS 5 ca oY s Cute galls gaz cod A slball au yl Gisall
DLAs cade wll GIS LAS cag I gee ed Ug Lal al
apie gh Le gai cle (iil ead (ill ial) 8 alas Gils)
(Alby HLS yo oLitinksy ¢Galall Ida ye (Le) Ali) soll (8 ale
Ge Jas oka fb 5 ytlee Leh patty Mibaially (ye Gydalall J dal
Gala 18a Ga (G) ASL Bald 48 le Ga pale Le ga

ALS pall E-e.e TIS Apliall Ape perl 5 4p oY) Gilby peoall Jan (1)
ce (F0) A 4La (8 Aaned Aas Ged US gee Gd Gall Ghee:
Fane peal s A: Joy) lds penal ead YI by Gua Gli g pene
ce eae eb Cal Sl lens ALS pall pope GUL lie!
al jd te Jans Vy AS ball AS tll Ley Cul a) Saal lhe
Ey uel a ull Na ye cs pA) Byles Gly puoe AF Gea
Eee THE Asli Ane geall y Ay lay!
ge: Legdensy J sldall Leland ill Calsall ¢1 93) Utah ty Lads
Fal) oh ne 3 A) ALY) aa) Gu Lei Ue Gall lan
3p sSal) Aasall [galas g
+ Cyphdall (yale gall Cady sil) 1
«ball Ja ga SSLike g Aulball JSLiall 243 580) -Y
» MWY s Glaeally at gall le Sigua sol juuall -1°
«ALE g 5 pba Malate!) Ly OI LAY 5 5 Jol acl, Gall -£
BJS 5 GLa Ls) joy Aa lal SPAY 2g 09) GJay -2

Ligh aks Lethe glee s Leds pale (ll Apeaigll
slbeall (4

VY e Reddy A Ga (C) So VY sacl) — Ayes ll Sayyall VEY

3 ge 8 Sbal) SLaasl) Calsy Great G53 Ales Sak sae Vs
«Gall ae Gyo AUN baLall ye (Y) (3) ge pall 3 pial
ILS Sh deal gle aad «ciblenll 48 fuel 48 ll 5 ytlie Lil (1)
FBESall g AES Sac ga yy slits pill AS puall AS yall ale go
Ball le dives pets Ged: Cuil Cnt galls Ok petall s dale)
Cs Ale Aiea: &) 5 peg Ol) Gude pall ee 5 «iat Oe Get!)
SST g iid le pgilis Sead Y Gull Ga lol y Cane peal! oudls gall
Sead) Shee Gar geet US Olds preall ode ¢ J shy Gls reall Oe
vAdLaallig Aghall Syusloall CulLSU tay Asaillh Lee y
til wall (J)
J Sg Gall Legads All Asay call Gail all Fa gus ll gf Gul call dal
il wat clit ly ALY! obs GUbi Gi gag (A AS jiskall 4S yal
ABLE) ys SIGN 3aLal) Gyo (1) (3) 58 g gta ge
£8 yetswall J glial) CaslSS (2)
Waray greg cd Uglentys Ail! Lgnetisi Call J lal) dsl Ganllss
Cb 5 pune sha Find 5b gas AS fudtall 4S ll Ga Sh aes la pe O59
Aas Yh le og sa.g dala hg gk dent all Glen)
15 al class (y)
ALSaY) 4a iby ale ob Lin OLS Sls I Ny pees gf aul
AS Ah Sl Gall Upbeat 8 Gy gS Agila) SaLall ods (8 Alles 52) ll
baainall Li) gall y Danll eal ys Gan gay AS pial

VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall

Yee

(Aad btel | Bal!
yma)

te jpeay dy Uad Yl 5 czy sall 2 yall (I)

ly Andlin CU ji Glo 4S sibel) AS 20) 4d yes Glee!) Shige aye
pails gall ares a yall dads Sslialy Unley dul Git Le Gle
Ge SS sUbdls AS satall AS pill p pf y ABLE) Cle 5 pall y dun palall
Lage (T+) Ca Uy 26 ge J ayall Ga Lge ys LS CJ yldall » usta
pes tthe sh plall aie J sdally Gla Ud ats is EY! (le
ash cayall jpal gables Sle} ge legl sf Sslially Gla ils
4S pd at yal GA a) all atc jas Le ig Gals GA GLI
Ce By gue Sl) AS paall AS pl) cle Gust AILat) ode (a5 AS futcall
ee GS al gall Gb Gl) 2a

tape) dads aed

ak SI a2 aay Unleg) 5 Ssldall 48 pee: 2 pally Gol Ob pull g jad

SsLitall, AS Ab ll 2S AW Ge AI ASYL Saal s dal jl Gala!
AS fut) AS yA) 4B eee opal) Sd Uasiy «ules
(Adil yl Bald!
ill aa jl

()

2AM a Gu Georedall Jy fill GgSS 5 Calla) ala yal i gS (I)

HY aah of AM Go desl) Bala) AlSAY Lady csliall le Qt
Linge (V2) phe dad jslecs Vac ye GB Sly «Chee Cy gal
Ql Sisal Ayal busy LoL AS puta) AS cl a gS DA Gye
setagy IS ual ry Gye LARS gy gill A

vide. g Cf «Glad Ahad) gay Gyo Al yall aa flu) Aap ll Calls —)
VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall

yeu

Adal ay elit Gerda y Giles (Call aha fas) al lh Caullsall —y

(YAY) Adal) aay ge aa Ae) dual sll GALS ¢ gene “7

Sled) ashe aan (silly CasllSal) ola Gu Geamedall Jy sill da -£
Aisa) ayy) oa de 4d a wells

Aull aay ge Ca ful al) Gals dad -0

Cf IL A ay Go Al all a gaat igh I Cals ag 1

eS)
GA) GNIS ao ALY Gecedall Jy fill dad 8 cay Gf euailill -V
Bo fiawall alsa) le 8 dle oo dey J sléell asd a pues Ale ren
Aull ay Ge
Faild JS sLinicl y deal yar Gulag esi GG gue SesLull Solall Lid
ZLB SLs LAS 5 J lal (yo Local Graal dyaiill ALY
ages ol Glade col cay still Aid yp diletiall GLa,
cclUal) yey gill Ail) py Lash’ cle CJ slitall Abad gs La UT GaSe
tele gael
aaday clidll Je G1b GLY Gates Ales aye psShall LES jell 13)
ASSN yah aie AS, ye) Santall GLY oll GIGY sas Gale) Goll J sliall
ct Lay GLa oka ye cal alae dS sldall Gaal 15.) Saal
Cat Jakes S518 J lial ada; Mase «slaull GlId 4b Gates (sill yl
Ae a gh) balla jase Gye dle Ly gise (7 Y,0) Ld) Q Guay
GY gs p58 (1) ADEM IS aslo gl (5 gal) ail gis de pane
«32S 4 Cea GU eat (4 SatLall y AS ye) Banal GLY
wala fad ALG de gdaall sailall Gg SGV,

(3)
VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall

SCAMS sha fal Guaild 4g gad (¢)

{iby Lue GS ola fal Gals Go Uline S36 of Gd Gall GY
Fa a DIS ABLE Gye Aeglal BaLall ye (1) (I) 5 sill Ge peal
Sprain Atle (68 SSI laa anti aie dy glee Ay gull 6 Sig.) Saal

N38 CasIS) aha jaal Quail yo Atlintius Gye fis (cle J lial!

taal yall Ge (3)

GAS ool OKI aes yet (V1) ote i 58 a Gall Gl OS
fn) joy ULtl 8 9 of Les Sala ob a Leal) Udall a pS) Go
Dba Lf le A sldall y ele) Gey avle Gol fe) 5 ULESI) Iba
Lah Gil aay dale saygall Slatinall» CoULaaN 6 Sy cgi yal ph
3) Sdall yg (VY) ote GAY) st
(Aeasidy bind) Bath)
esi ll ilies lg Zanlf yh) cibilssr

rad!) GLI jill al ys SLL (i)

teal aL Glas 5 Sas La gill Aa) pad Glass J glial gods
Sava) BLA aM ap S (859) gl) Cad Css alles & gene Al yal
dine Af) pt) ay Galall Ida Ge (1) (G) 858 YI Bald Ga gas
Vere All ApUSN Glial sic) sey JS sliall s Uuleg) Lele Gai crete
aUS.y Galall Na Ge () (E) 358 GANT salall Wy Cdeall gitall ye

ssa) GLI Fill Gye AY) ally eld gl Aa 6 aaal

TaMSAl oa ful Al pe Galas (GQ)

ti aL a sally GMS) ha sd ail jad Glace Uglied pty
fey coeey Gf cla La) dag ll CMs ye (Lil Aluall al yal
das C) AMIS sha fil Gail Lady Ga ial il Gals)

VeVs Mudd gs A C8 (c) p So VV aaell — Ayan pll aja You

rAgad I GbLuall (¢)
para Sal Sy pall Gly eo all» GL aaill » Calls) Gu gis Gael
Lid NY a) a atl clagll ac ge ayaedl USS 5 Calls) ola pau

dehy hb a Cd Lally lay ea alg CaM as Wea

~ig Le pas

Saad) las =

oe yekl) Slay ye CADIS A yoitil) Caleai -

= kil Slag pee —

Ae DU) de yall Lael! Yl isi,

AMSA sho fis) AB) pol Le DU a gaat) gd JSall Lae UJ slball etsy

AMS ao GY Ganadall Jy sill datler,

(Gesst dleaid | SalL 1)
teil pall Gumslatd p Sai

Spills dyna Daal ay po cual al es: Saal sl yall yo
Ayia Ge US Gala ads Uo Gi a 4 ly ala a WE
ce USa Ay pel ASI ge eds «lial Lala) USE ee ot
aed sl gee
cB ase) gaill le cg shall Jia Ja gh" gStuall Jylball JAS Sy
ISM day peal Lysine Lede ie Lin gible ALE) Gye (Y) (3) 888 ALIGN satel
<anall lia! Udo cle Aistusall 4p poco
peal gis all Sa WI GLa 9 sles ye 3 jhe " Aleaall Lal",
Daa Hp glad Alans) Aa G8 agle y Ay pull eacalall JSall (le
“Seta

YoY e Reddy A Ga(C) So VY sacl) — Ayes sll Sayyall YoY

ragle clirs
« ALagall Lesill + fauall JSall = dy ycall aclall Seal
Ag pall Gola) Udall + gag cd GAall dy ya = Aeqall Lal 5
J eh Jaeall tes GAN gee Gd Gall dy pe aes GIS 134
ACL J Sal) cle Aezny pdall Gil call tidal dati Ay pull OS yall
«Saall (5 gia gle aciay Vg Cull Jae 9 -g eae
‘ol
Ag pecall Gols Udall X .g.a¢ cd GSall Ly puta Jars = Adena! Lal
ss Aller G8 y Sdall 6 Sy TV yalsleall gute
Ay pall Jee x (inal Jaall
= Abanall Lal!

day pall Jase — 1
ore pS dy pall Jae Ge a Oe
wdhely sy Saal AyLua!l Chsbeall IGM (gona!) Shall eds
cb Sa dye Stee oly GY 52s ga (usall Saal of Le il 1)
2g glad Adal) Leal) 13) (7 £4) UL Ga al gee
6,8 X Nogales

OY 5 TV =
a)
tAgle lel
by Sy. S. eit! JSal
AVY ALemll asall +
yu 4a eal qolall Jaall =

wv es Sowa eae a daall Gi we —
Yoga Veyee Gil wall aod any J sldall Jaa =
Ve¥e Mudd gs A 8 (c) p So VV aaell— dyes pl dayyall Yok

“g’ gal)
Cadell) is pai al Ssh 1d jth Stel)
Byslket) Qual Gly due MI Gud Ge dabei ol jill 28 1) sLAYL

2GLBY) a pci Ga ghliy jgbaill All lel jal 1
Sly Gabe Gil lig Sin hia aH) AS fia 455
DY ty Gall ad 9 87) le ighill Usd la) Gayl dl,
Sell
48 pM, glial Aly LS (le ely Sia) Glad até sy

cele Nels ld drei aie 3 iH LA aT sly Lia! (4 Gall 4S pital
+ sliall 5 Ualay) Ail 52

Glas) 1s Gaede xh sal 3 5l) Lag ph Gala) eat
Azeiill siey piglet Sac! Ati ga y un y ang!
col Gs Libel eee igh lye) (A atLesline adap J sléall fay

Hs Assi gl) da Sinead) Ady fall GbbLis VI aad Geet ll cs sual
AS: gp Lah ae ball J), AN stl Lal dna yo Gy 5S
US 5 pslag) Lgale Gil sig Ssliall Adal gs gal ig seeeeeereeereeee pera
agi LS anny Api) de a gh ye A sie (V+) ie 5 ye an
SJ gins (0) Quad SS pg bill Calls (5 5 53 Cuatis Glad! y CS sldall

Ag osaiill 4alscll (68 | ly (gpa se oud Gle bel

VY e Ried ge AAC) 9 So VY stall — dye ll Bay pall

You

Cintas KB SB pas os US Ay fill CHL Sa dae pall 4 SS

Agls) CO sell lids Gast dual) sie ae AL eee je
de gO) Cree eeee teens jes

z pagbaill gal Gulls ala aul -¥

de ginal Alla!) esos cals! Ala! Gyo desLull alally DAY! pre ae
Bia) Gyo leap Aad Clay peeS 9 fhe Cages pug beill Ul gl Slee!) gua
Aaa Lall cll Ld Cindy Clon (ll Ray pall

rhilaluall -7

a (8 slit gbay Ane: fi die ea IS Alay Ge tell a sl GA

24g) Alaleall ish alata! stay (3) dle eee neh

67) *(a/hr3

ious

ecgta g2P IY GaldD oases ugh hue I Spay Gil Aadlual aie = a¢

» aghill JlecY 4, at duals sh = 1+

Fes Ge @) AOU ADL Agetiell 5 jadall A a) bbls! =
ell SN gah (Glan) Glas asd id cl yg gill did sy
sereeeeeeee Apa ade 48 ceil) sill Aye, sail Aad aay n'y

a Bes Ga bea eee Ayah Be Qe Giial Sy jill Glleal = @*
ell Dl ged Glas eid ad 6 oll Ay gill Saal

GED Ayes fl al) eG A yeh pb heal Sull we = 5°

t pghill Slee! dui -¢

stalls Gulag) aciad cere Ayal ade ol gti! Go GI gis Ged Di
Aa goal oghill Gals ys 8) lie) Ga gal ul
Pie <p Age aia) Aad all CUB) CLT y Gale J lial

ven cei Baga gall CDLgacll y SUSU jag ball
YoY e Reddy A a(c) 9 Se VY sal] dye ll Sajal YOA

cL gl ab aie J dd. is ge GY! clgil eis AIA QA ()
(ose gis Laman ) dual ake

cig ol Lee lo gltay ell a5 Gaal le Gilad Jsldall Git -
ool SUS put J AS pull 4S pl) DIA Go piglet floc sli!

Addo pag haill Sg Gye lel Aged! pg hill dass Gy Si of AIL Lay -
AMS 8G pill J sliall aatiy Adatinns Sail (6) le

LAN gall le ALE pighall Si gel (4 Aeplicall tleal of dle ay -
eligi] tay _glaall jaghill dass Gye del culs Yic diviuuall 4:50)
al) J sla Ja yall jal) laud age gill Gail) Gl aghill Lec
LSS ay Allis} AIlee Cie 5 135 «sagheill ye heall Ch sail be
eclag) coll DalSIly U5 Gi gus Mix tincall atl gill Late

Goll Age Mal pee ie Go peas eth gf lay cof 1) (7
Ok Pt dyail sie elt) ae Jsliall GIA,

al jay! Aglay
lag) (gl Mints gd ot le kde geil Glue I yah Uys -
Gt ays ee His pig Jlech 3a Ye Al see Ula g Sie -
J sliall lel si) sf Aa yiane
cA steals Gulag) Ou Lele GY) iy atuall 1g oles ue bla i -2
os) Galall Nay ABBY! 03a Guo pea as Slay Glas
VY e Reddy A Ga(C) p80 VY cael — Ayal Sajal YN

Apreall ds lls Ss sal ads

venseg en flarecrerneerenseNgl > all
yay

gau jl 345 yl

Vee Aedes A Ga (c) y So VY sual

") 5" Gall
tat iid jill atti Hargdas Stat dead pd

Aas ll pl jana

Yue

YoY e Redd gs A G8 (C) phe VY saell — Apes gil Say yall

"v-j' Gall
AGAASALg lll Laghad et dag yd

yu

YoY e Redd gs A G8 (C) phe VY saell — Apes gil Say yall

‘v5 an
laligall agin iS tag yb

4 Ves Reddy A G8 (C) phe VY saell — Apes gil Say yall

CONCESSION AGREEMENT FOR GAS AND CRUDE OIL
EXPLORATION AND EXPLOITATION

BETWEEN
THE ARAB REPUBLIC OF EGYPT
AND
THE EGYPTIAN NATURAL GAS HOLDING COMPANY
AND
IEOC PRODUCTION B.V.
AND
BP EXPLORATION (DELTA) LIMITED
IN
WEST SHERBEAN ONSHORE AREA
NILE DELTA
A.R.E.
This Agreement made and entered on this ------ day of ------ 20--, by and

between the ARAB REPUBLIC OF EGYPT (hereinafter referred to
variously as the "A.R.E." or as the "GOVERNMENT"), the EGYPTIAN
NATURAL GAS HOLDING COMPANY, a legal entity created by the
Prime Minister Decree No. 1009 of 2001, as amended, and according to
Law No. 203 of 1991, as amended (hereinafter referred to as "EGAS"),
IEOC PRODUCTION B.V. a limited liability company organized and
existing under the laws of Netherland (hereinafter referred to as “IEOC”)
and BP EXPLORATION (DELTA) LIMITED, a limited by shares company
organized and existing under the laws of England and Wales (hereinafter
referred to as “BP”) “IEOC” and “BP” shall be hereinafter referred to collectively
as "CONTRACTOR" and individually as “CONTRACTOR Member”.
) VY e Riedy AAC) p80 VY sand) — dye ll Say pall

PREAMBLE
WHEREAS, all minerals, including Petroleum, existing in mines and
quarries in the A.R.E., including its territorial waters, and in the seabed
subject to its jurisdiction and extending beyond its territorial waters, are
the property of the State;
WHEREAS, EGAS has applied to the GOVERNMENT for an exclusive
concession for the Exploration and exploitation of Gas and Crude Oil in
and throughout the Area referred to in Article II, and described in Annex
"A" and shown approximately on Annex "B", which are attached hereto
and made part hereof (hereinafter referred to as the "Area");
WHEREAS, “IEOC” and “BP” agree to undertake their obligations
provided hereinafter as CONTRACTOR with respect to the Exploration,
Development and production of Petroleum in WEST SHERBEAN
ONSHORE AREA, NILE DELTA;
WHEREAS, the GOVERNMENT hereby desires to grant such
concession pursuant to this Agreement; and
WHEREAS, the Minister of Petroleum, pursuant to the provisions of
Law No. 66 of 1953 as amended, may enter into a concession agreement
with EGAS, and with “IEOC” and “BP” as CONTRACTOR in the said
Area.
NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
(a) “Affiliated Company” means a company:
(i) of which the share capital, conferring a majority of votes at
stockholders! meetings of such company, is owned directly or

indirectly by a party hereto; or
\y Ves Reddy A G8 (C) phe VY saell — Apes gil Say yall

(ii) which is the owner directly or indirectly of share capital
conferring a majority of votes at stockholders' meetings of a party
hereto; or

(ili)of which the share capital conferring a majority of votes at
stockholders' meetings of such company and the share capital
conferring a majority of votes at stockholders' meetings of a party
hereto are owned directly or indirectly by the same company.

(b
(c) “A.R.E.” means the Arab Republic of Egypt.

2

“Agreement” means this Concession Agreement and its Annexes.

(d) “Barrel” shall consist of forty two (42) United States gallons, liquid
measure, corrected to a temperature of sixty degrees Fahrenheit
(60°F) at atmospheric pressure of 14.696 PSIA.

(e) “Brent Price” means the simple arithmetic average of the monthly
average price of the Mid of Platts Prices Dated Brent for six (6)
months (t-1, t-2, t-3, t-4, t-5, t-6) immediately preceding the month
of delivery of the sold Gas expressed in U.S. Dollars/Barrel. “Dated
Brent” means the price assessment in US$/bbl (calculated using the
average of the mean of the daily highs and lows of Brent quotations)
as published in Platts Crude Oil Marketwire report.

(f) “BTU” (British Thermal Unit) means the amount of energy required
to raise the temperature of one (1) pound of pure water by one
degree Fahrenheit (1°F) from sixty degrees Fahrenheit (60°F) to
sixty one degrees Fahrenheit (61°F) at a constant pressure of 14.696
PSIA.
\o

VY e Riedy AAC) p80 VY sand) — dye ll Say pall

(g)

(h)
(i)

GQ)

(k)

“Calendar Year” means a period of twelve (12) months from 1*
January to 31 December according to the Gregorian calendar.
“Commercial Discovery” has the meaning ascribed in Article III (c)
Commercial Well:

i- “Commercial Gas Well” means the first well on any geological
feature which, after testing for a period of not more than thirty
(30) consecutive days, where practical, but in any event in
accordance with sound and accepted industry production practices
and verified by EGAS, is found to be capable of producing at the
average rate of not less than fifteen million (15000000) Standard
Cubic Feet of Gas per day (SCFPD). The date of discovery of a
Commercial Gas Well is the date on which such well is tested and
completed according to the above.

ii- “Commercial Oil Well” means the first well on any geological
feature which, after testing for a period of not more than thirty
(30) consecutive days, where practical, but in any event in
accordance with sound and accepted industry production practices
and verified by EGAS, is found to be capable of producing at the
average rate of not less than three thousand (3000) Barrels of Oil
per day (BOPD) in case of Oil well. The date of discovery of a
Commercial Oil Well is the date on which such well is tested and
completed according to the above.

“Commercial Production” means Petroleum produced and saved for

regular shipment or delivery, as may be applicable for Oil or Gas.

“Commercial Production Commencement” means the date on which

the first regular shipment of Crude Oil or the first regular deliveries

of Gas are made.
VV

VY e Riedy AAC) p80 VY sand) — dye ll Say pall

(a)

“Condensate” means a mixture consisting principally of pentanes
and heavier hydrocarbons which is recovered as a liquid from Crude

Oil or Natural Gas in processing and separation facilities.

(m) “CONTRACTOR?” could be one or more companies (each company

(n)

(0)

(p)

to be individually referred to as “CONTRACTOR Member”). Unless

modified in accordance with Article XXI herein, CONTRACTOR

under this Agreement shall mean “IEOC” and “BP”.

“Cost Recovery Petroleum” has the meaning ascribed in

Article VII(a)(1) of this Agreement.

“Delivery Point” is defined as follows:

i- In case Gas is sold or disposed of for export the delivery point
shall be agreed upon between EGAS and CONTRACTOR;

ii-In case Gas is sold or disposed of to EGAS, the delivery point
shall be the point specified by this Agreement, unless otherwise
agreed upon between EGAS and CONTRACTOR;

iii-_ In case Gas is sold or disposed of to third party within the
Egyptian market, the delivery point shall be agreed upon between
EGAS and CONTRACTOR.

iv- In case of Crude Oil and/or Condensate, delivery point shall be
agreed upon between EGAS/EGPC and CONTRACTOR in
accordance with this Agreement.

“Development” includes, without limitation, all the operations and

activities pursuant to approved work programs and budgets under this

Agreement with respect to:

i- drilling, plugging, deepening, side tracking, _ re-drilling,
completion and equipping of development wells and the change

of a well status; and
ya

VY e Riedy AAC) p80 VY sand) — dye ll Say pall

(q)

(r)

(s)

0)

(u)

ii- design, engineering, construction, installation, servicing and
maintenance of equipment, lines, systems facilities, plants and
related operations to produce and operate said development
wells, taking, saving, treatment, handling, storage, transportation
and delivery of Petroleum, re-pressuring, recycling and other
secondary recovery projects; and

iii- transportation, storage and any other work or activities
necessary or ancillary to the activities specified in (i) and (ii)
above.

“Development Block” means an area the corner points of which have

to be coincident with one (1) minute x one (1) minute latitude and

longitude divisions according to the International Coordinates Grid

System, where possible, or with the existing boundaries of the Area

covered by this Agreement as set out in Annex "A".

“Development Lease(s)” means the area that covers Development

Block(s) covering the geological structure capable of production, the

corner points of which have to be coincident with latitude and

longitude divisions according to the International Coordinates Grid

System, where possible, or with the existing boundaries of the Area

covered by this Agreement as set out in Annex "A".

“Development Period” has the meaning ascribed in Article II(d)(iii)

of this Agreement.

“Effective Date” means the date on which this Agreement is signed

by the GOVERNMENT, EGAS and CONTRACTOR after the

relevant Law is issued.
“EGPC” means the Egyptian General Petroleum Corporation, a legal

entity created by Law No. 167 of 1958, as amended.
y)

VY e Riedy AAC) p80 VY sand) — dye ll Say pall

(v)

(w

S

(x)

(y)

(@)

“Exploration” includes such geological, geophysical, aerial and other
surveys as may be contained in the approved Exploration work
programs and budgets, and the drilling of shot holes, core holes,
stratigraphic tests, drilling Wells for the discovery of Petroleum or
the appraisal of Petroleum discoveries and other related holes and
wells, and the purchase or acquisition of such supplies, materials,
services and equipment therefore, all as may be contained in the
approved work programs and budgets. The verb "explore" means the
act of conducting Exploration and the word “exploratory” means
relative to Exploration.

“Exploration Block” means an area the corner points of which are
coincident with three (3) minutes = three (3) minutes latitude and
longitude divisions according to the International Coordinates Grid
System, where possible, or with the existing boundaries of the Area
covered by this Agreement as set out in Annex “A”.

“Exploration Work Program and Budget” has the meaning ascribed
to it in Article IV(c) of this Agreement.

“Excess Cost Recovery” has the meaning ascribed to it in Article
VII(a)(2) of this Agreement.

“Financial Year” means the GOVERNMENT’s financial year
according to the laws and regulations of the A.R.E..

(aa) “Gas” means natural gas both associated and non-associated, and all of

its constituent elements produced from any well in the Area (other
than Liquid Crude Oil) and all non-hydrocarbon substances therein.

(bb) “Gas Sales Agreement” means a written agreement entered into

pursuant to Article VII(e) between EGAS and/or CONTRACTOR
(as sellers) and EGAS or a third party (as buyers), which contains the
terms and conditions for Gas sales from a Development Lease.
vr Ves Reddy A G8 (C) phe VY saell — Apes gil Say yall

(cc) “Joint Venture Company” is a company to be formed in accordance
with Article VI and Annex “D” of this Agreement.

(dd) “Liquid Crude Oil” or “Crude Oil” or “Oil” means any hydrocarbon
produced from the Area which is in a liquid state at the wellhead or
lease separators or which is extracted from the Gas or casing head Gas
in a plant. Such liquid state shall exist at sixty degrees Fahrenheit
(60°F) and atmospheric pressure of 14.696 PSIA. Such term includes
distillate and Condensate.

(ee) “Liquefied Natural Gas LNG” means Natural Gas that has been
liquefied by cooling it to approximately negative two hundred and
sixty degrees Fahrenheit (-260°F) at atmospheric pressure.

(ff) “Liquefied Petroleum Gas or LPG” means a mixture of principally
butane and propane, inclusive of their lighter and heavier components
(namely C2 and C5+) as liquefied by pressure and temperature.

(gg) “Operator” means CONTRACTOR (if it is one company) or one of the
CONTRACTOR Members (if they are more than one company), as
the case may be, appointed by them to be the entity to which, from
which and in whose name all notifications related to or in connection
with this Agreement shall be made. CONTRACTOR shall notify the
name of the Operator to EGAS.

(hh) “Petroleum” means Liquid Crude Oil of various densities, asphalt, Gas,
casing head Gas and all other hydrocarbon substances that may be
discovered and produced from the Area, or otherwise obtained and
saved from the Area under this Agreement, and all substances that

may be extracted there from.
Yo

VY e Riedy AAC) p80 VY sand) — dye ll Say pall

(i)

w

(kk)

rv)

“Production Sharing” has the meaning ascribed to it in Article
VII(b)(1) of this Agreement.
“Standard Cubic Foot (SCF)” is the amount of Gas necessary
to fill one (1) cubic foot of space at atmospheric pressure of
14.696 PSIA at a base temperature of sixty degrees Fahrenheit
(60°F).
“Tax Year” means the period of twelve (12) months according
to the laws and regulations of the A.R.E.
“Year” means a period of twelve (12) months according to the
Gregorian calendar.
ARTICLE II
ANNEXES TO THE AGREEMENT

Annex “A” is a description of the Area covered and affected by this

Annex

Agreement, hereinafter referred to as the "Area".

“B” is a provisional illustrative map on the scale of
approximately (1: 700000) indicating the Area covered and
affected by this Agreement and described in Annex "A".

Annex “C (1/2)” is the form of a Bank or Production Letter of Guarantee to

be submitted by CONTRACTOR to EGAS for the sum of
eighteen million U.S. Dollars ($ 18000000) after the issuance
of the relevant law and before the date of signature by the
Minister of Petroleum of this Agreement, to guarantee the
execution of CONTRACTOR’s minimum — Exploration

obligations hereunder for the first Exploration period of three
(3) Years. In case CONTRACTOR elects to enter the second
Exploration period of three (3) Years in accordance with
Article III(b) of this Agreement, a similar Letter of Guarantee
shall be issued and be submitted by CONTRACTOR on the
vv Ves Reddy A G8 (C) phe VY saell — Apes gil Say yall

day the CONTRACTOR exercises its option to enter the
second Exploration period. The Letter of Guarantee which is
related to the second Exploration period shall be for the sum
of ten million U.S. Dollars ($ 10000000) less in both
instances any excess expenditures incurred in the preceding
Exploration period permitted for carry forward in accordance
with Article IV(b) third paragraph of this Agreement and
approved by EGAS.
In case of any shortfall (the difference between the amount
of CONTRACTOR's financial obligation of any
Exploration period and the total amount approved by
EGAS for the same concerned obligation Exploration
period plus any carry forward amount approved by EGAS
from the previous Exploration period, if any), EGAS shall
notify CONTRACTOR in writing by the value of such
shortfall. Within fifteen (15) days from the date of this
notification, CONTRACTOR shall transfer the amount of
the shortfall to EGAS's account and if CONTRACTOR did
not transfer the amount of this shortfall within the
mentioned fifteen (15) days, EGAS has the right to
liquidate the concerned Letter of Guarantee.
Each letter of the two (2) Letters of Guarantee shall remain
effective for six (6) months after the end of the relevant
Exploration period for which it has been issued, except as it
may expire prior to that time in accordance with its terms.
The CONTRACTOR has the right to submit a letter that
entitles EGAS to solidify an amount, from the
CONTRACTOR’s dues at EGAS/EGPC, equal to the
financial commitment of the then current Exploration period.
Annex “D” is the form of a Charter of the Joint Venture Company to be
formed as provided for in Article VI hereof.
v4 Ves Reddy A G8 (C) phe VY saell — Apes gil Say yall

Annex “E” is the Accounting Procedure.
Annex “F” is the Development Lease abandonment cost recovery
mechanism.

Annex “G” is current maps of:

1- The National Gas Pipeline Grid System.

2- Crude and Condensate Pipeline Network.

3- LPG Pipeline Network.
Annexes "A", "B", "C", ""D", "E", "F" and "G" to this Agreement are
hereby made part hereof, and they shall be considered as having equal
force and effect with the provisions of this Agreement.
ARTICLE II

GRANT OF RIGHTS AND TERM

The GOVERNMENT hereby grants EGAS and CONTRACTOR, subject to
the terms, covenants and conditions set out in this Agreement, which insofar
as they may be contrary to or inconsistent with any provisions of Law No.
66 of 1953, as amended, shall have the force of law, an exclusive concession
in and to the Area described in Annexes "A" and "B".
(a) The GOVERNMENT shall own and be entitled to, as hereinafter
provided, a royalty in cash or in kind of ten percent (10%) of the

total quantity of Petroleum produced and saved from the Area
uring the Development Period including its extension, if any. Said
royalty shall be borne and paid by EGAS and shall not be the
obligation of CONTRACTOR in case EGAS buys CONTRACTOR’s
share. The payment of royalties by EGAS shall not be deemed to
result in an income attributable to the CONTRACTOR.

In case CONTRACTOR disposes all or part of its share of
Production Sharing, by itself to local market after obtaining the
Minister of Petroleum’s approval, CONTRACTOR shall pay to
EGAS an amount equal to the royalty to be paid by EGAS in

respect of such Petroleum, the payment of such royalties by
CONTRACTOR shall be deemed to be non-recoverable cost.
yy

VY e Riedy AAC) p80 VY sand) — dye ll Say pall

(b)

(c)

In case CONTRACTOR export all or part of its share of Production
Sharing, solely or jointly with EGAS after obtaining the Minister of
Petroleum's approval, CONTRACTOR shall pay to EGAS an
amount equal to the royalty to be paid by EGAS in respect of the
quantities exported by CONTRACTOR, the payment of such
royalties by CONTRACTOR shall be deemed to be non-
recoverable cost.

A first Exploration period of three (3) Years shall start from the

Effective Date. Second Exploration period of three (3) Years shall

be granted to CONTRACTOR at its option, upon written notice

given to EGAS not less than thirty (30) days prior to the end of the
then current Exploration period, as may be extended pursuant to the
provisions of Article V(a), and subject only to CONTRACTOR
having fulfilled its obligations hereunder for that period. This

Agreement shall be terminated if neither a Commercial Discovery

of Oil nor a Commercial Discovery of Gas is established by the end

of the sixth (6") Year of the Exploration phase, as may be extended
pursuant to Article V (a). The election by EGAS to undertake a sole
risk venture under paragraph (c) below shall neither extend the

Exploration period nor affect the termination of this Agreement as

to CONTRACTOR.

Commercial Discovery:

(i)""Commercial Discovery" whether of Oil or Gas may consist of
one (1) producing reservoir or a group of producing reservoirs
which is worthy of being developed commercially. After
discovery of a Commercial Oil or Gas Well, CONTRACTOR
shall, unless otherwise agreed upon with EGAS, undertake as
part of its Exploration program the appraisal of the discovery by
drilling one (1) or more appraisal wells, to determine whether
such discovery is worthy of being developed commercially,
taking into consideration the recoverable reserves, production,
pipeline and terminal facilities required, estimated Petroleum
prices, and all other relevant technical and economic factors.
ry Ves Reddy A G8 (C) phe VY saell — Apes gil Say yall

(ii) The provisions laid down herein postulate the unity and
indivisibility of the concepts of Commercial Discovery and
Development Lease. They shall apply uniformly to Oil and
Gas, unless otherwise specified.

(iii) CONTRACTOR shall give notice of a Commercial Discovery
to EGAS immediately after the discovery is considered by
CONTRACTOR to be worthy of commercial development, but
in any event, with respect to a Commercial Oil Well, not later
than thirty (30) days following the completion of the second
appraisal well or twelve (12) months following the date of the
discovery of the Commercial Oil Well, whichever is earlier; or
with respect to a Commercial Gas Well, not later than twenty
four (24) months from the date of the discovery of the
Commercial Gas Well (unless EGAS agrees to extend such
period either for a Commercial Oil or Gas Well).
CONTRACTOR shall also have the right to give such notice of
Commercial Discovery with respect to any reservoir(s) if t
well(s) thereon, in its opinion, considered collectively could be

o

worthy of commercial development after EGAS’s approval.
Without prejudice to the provisions of Article (V)(a) fourth (4°)
aragraph, if CONTRACTOR achieves a Commercial
Discovery either for Oil or Gas within a period less than the
riod mentioned above and before the end of the last
Exploration period, the CONTRACTOR should submit to
EGAS such notice thirty (30) days before the end of the last
Exploration period, and in case CONTRACTOR didn’t submit
such notice within such period, EGAS shall have the right to

exercise the sole risk venture by any other means deemed to be
appropriate by EGAS and the CONTRACTOR has no right to
ave recourse against EGAS for compensation or expenditures

or costs or any share in production.
Yo

VY e Riedy AAC) p80 VY sand) — dye ll Say pall

CONTRACTOR may also give a notice of a Commercial
Discovery of Oil in the event it wishes to undertake a Gas
recycling project.

A notice of Commercial Discovery of Gas shall contain all
detailed particulars of the discovery, especially the area
containing recoverable reserves, the estimated production
potential and profile, field life, Gas analysis, the required
pipeline and production facilities, estimated Petroleum prices
and all other relevant technical and economic factors (unless
otherwise agreed upon by EGAS).

“Date of Notice of Commercial Discovery” means the date on
which CONTRACTOR notifies EGAS of (i) the existence of a
Commercial Oil Well or a Commercial Gas Well; or (ii) with
respect to any well(s) in a reservoir if, in its opinion, the
reservoir or a group of reservoirs, considered collectively, could
be worthy of commercial development.

(iv) If Crude Oil or Gas is discovered but is not deemed by

CONTRACTOR to be a Commercial Discovery of Oil or Gas
under the above provisions of this paragraph (c), EGAS shall
one (1) month after the expiration of the period specified above
within which CONTRACTOR can give notice of a Commercial
Discovery of Oil or Gas, or thirteen (13) months after the
completion of a well not considered to be a Commercial Oil
Well or twenty five (25) months after the completion of a well
not considered to be a Commercial Gas Well, have the right,
following sixty (60) days written notice to CONTRACTOR, at
its sole cost, risk and expense, to develop, produce and dispose

of all Crude Oil or Gas from the geological feature on which
the well has been drilled. Said notice shall state the specific
area covering said geological feature to be developed, the wells
to be drilled, the production facilities to be installed and
yy

VY e Riedy AAC) p80 VY sand) — dye ll Say pall

EGAS's estimated cost thereof. Within thirty (30) days after
receipt of said notice CONTRACTOR may, in writing, elect to
develop such area as hereunder provided for in the case of
Commercial Discovery. In such event all terms of this
Agreement shall continue to apply to the specified area.

If CONTRACTOR elects not to develop such area, the specific
area covering said geological feature shall be set aside for sole
tisk operations by EGAS, such area to be mutually agreed upon
by EGAS and CONTRACTOR on the basis of good Petroleum
industry practice. EGAS shall be entitled to perform such
operations or, in the event the Joint Venture Company has
come into existence, to have the Joint Venture Company
perform such operations for the account of EGAS and at
EGAS's sole cost, risk and expense or by any other means
deemed to be appropriate by EGAS for developing such
discovery. When EGAS has recovered from the Petroleum
produced from such specific area a quantity of Petroleum equal
in value, pursuant to the valuation principles set forth in Article
VII(c), to three hundred percent (300%) of the cost it has
incurred in carrying out the sole risk operations,
CONTRACTOR shall have the option, only in the event that
there has been a separate Commercial Discovery of Oil or Gas,
elsewhere within the Area, to share in further Development and
production of that specific area upon paying EGAS one
hundred percent (100%) of such costs incurred by EGAS.
ra Ves Reddy A G8 (C) phe VY saell — Apes gil Say yall

Such one hundred percent (100%) payment shall not be
recovered by CONTRACTOR. Immediately following such
payment, the specific area shall either (i) revert to the status of
an ordinary Development Lease under this Agreement and
thereafter shall be operated in accordance with the terms
hereof; or (ii) alternatively, in the event that at such time EGAS
or its Affiliated Company is conducting Development
operations in the area at its sole expense and EGAS elects to
continue operating, the area shall remain set aside and
CONTRACTOR shall only be entitled to its share of
Production Sharing percentages of the Crude Oil or Gas as
specified in Article VII(b). The sole risk Crude Oil or Gas shall
be valued in the manner provided for in Article VII(c). In the
event of any termination of this Agreement under the
provisions of Article III (b), this Agreement shall, however,
continue to apply to EGAS's operations of any sole risk venture
hereunder, although this Agreement shall have been terminated
with respect to CONTRACTOR pursuant to the provisions of
Article II(b).
(d) Conversion to a Development Lease:

(i) Following a Commercial Discovery of Oil pursuant to the last
paragraph of Article III(c)(iii), EGAS and CONTRACTOR shall
endeavor with diligence to find adequate markets capable of
absorbing the production of Oil. Thereafter, EGAS and
CONTRACTOR shall meet with a view to assessing whether the
outlets for such Oil and other relevant factors warrant the

Development and production of the Oil in accordance with and

subject to the conditions set forth in Article VII.
4) VY e Riedy AAC) p80 VY sand) — dye ll Say pall

(ii) Following a Commercial Discovery of Gas pursuant to the last

paragraph of Article III(c)(iii), EGAS and CONTRACTOR shall
endeavor with diligence to find adequate markets capable of
absorbing the production of the Gas. EGAS shall notify
CONTRACTOR within a Year from the Date of Notice of
Commercial Discovery of Gas if EGAS requires such Gas for the
local market, and the expected annual schedule of demand for
such Gas. Thereafter, EGAS and CONTRACTOR shall meet
with a view to assessing whether the outlets for such Gas and
other relevant factors such as Gas price warrant the Development
and production of the Gas and, in case of agreement, the Gas thus
made available shall be disposed of to EGAS under a long-term
Gas Sales Agreement in accordance with and subject to the
conditions set forth in Article VII. In case of unavailability of
local market capable of absorbing such Gas; EGAS and/or
Contractor shall endeavor with diligence to find adequate
markets abroad capable of absorbing the production of such Gas
subject to the Minister of Petroleum’s approval.
Based on the scheme of disposition of Oil or Gas in (i) and (ii)
above, the CONTRACTOR should submit to EGAS the
Development Plan including abandonment plan of the
Development area which shall be contained, for example, but not
limited to, abandonment procedures. and estimated cost. The
mechanism for recovering such costs shall be according to
Annex “F”. The Development Lease abandonment cost recovery
mechanism shall be annexed to the Development Lease
application. CONTRACTOR should also submit — the
Development Lease application, which should comprise the
extent of the whole area capable of production to be covered by
the Development Lease, the Petroleum reserves and the
Commercial Production Commencement date, in accordance with
what was agreed upon by EGAS and CONTRACTOR.

ay

VY e Riedy AAC) p80 VY sand) — dye ll Say pall

In case of requesting a Gas Development Lease, the application
should include in addition to what stated above, the Gas price which
was agreed upon by EGAS and CONTRACTOR pursuant to Article
VII(c)(2). Then the Development Lease should be subject to the
Minister of Petroleum’s approval and such area shall then be
converted automatically into a Development Lease without the issue
of any additional legal instrument or permission. The date on which
the Minister of Petroleum approves the Development Lease
application will be the “Development Lease Approval Date”.

In case CONTRACTOR failed to submit the Development Lease
application within one (1) year from the Date of Notice of Commercial

Discovery of Oil or Gas made by
otherwise agreed upon by EGAS),

CONTRACTOR to EGAS (unless
ie CONTRACTOR is committed to

surrender such Oil or Gas reserves to EGAS.

EGAS can freely elect to develo,

such specific area covering said

geological structure containing the said Petroleum reserves that
the CONTRACTOR failed to submit the Development Lease
application by any other mean deems to be appropriate by EGAS.
The CONTRACTOR has no right to have recourse against EGAS
for compensation or expenditures or costs or any share in
production.
(iii) The “Development Period” of each Development Lease shall be
as follows:
(aa) In respect of a Commercial Discovery of Oil, it shall be twenty

(20) Years from the Development Lease Approval Date plus
the Extension Period (as defined below); provided that, if after
the conversion of a Commercial Discovery of Oil into a
Development Lease, Gas is discovered in the
Development Lease and is used or is capable of being used
locally or for export hereunder, the period of the Development

same

Lease shall be extended only with respect to such Gas, LPG
extracted from such Gas and Crude Oil in the form of
Condensate produced with such Gas for twenty (20) Years
£0

VY e Riedy AAC) p80 VY sand) — dye ll Say pall

(bb)

from the Date of Notice of Commercial Discovery of Gas
made by CONTRACTOR to EGAS plus the Extension
Period (as defined below); provided that the duration of such
Development Lease based on a Commercial Discovery of Oil
shall not be extended beyond thirty (30) Years from the
Development Lease Approval Date of such Commercial
Discovery of Oil.

CONTRACTOR shall immediately notify EGAS of any
Gas discovery but shall not be required to apply for a new
Development Lease in respect of such Gas.

in respect of a Commercial Discovery of Gas, it shall be
twenty (20) Years from the Development Lease Approval

Date, plus the Extension Period (as defined below); provide
that, if after the conversion of a Commercial Discovery of Gas
into a Development Lease, Crude Oil is discovered in the
same Development Lease, CONTRACTOR's share of such
Crude Oil from the Development Lease (except LPG extracted
from Gas or Crude Oil in the form of Condensate produce
with Gas) and Gas associated with such Crude Oil shall revert
entirely to EGAS upon the expiry of twenty (20) Years from

the Date of Notice of Commercial Discovery of Crude Oi
plus the Extension Period (as defined below).
Notwithstanding, anything to the contrary under this
Agreement, the duration of a Development Lease based on a
Commercial Discovery of Gas shall in no case exceed thirty
(30) Years from the Development Lease Approval date of
such Commercial Discovery of Gas.

CONTRACTOR shall immediately notify EGAS of any
Crude Oil discovery but shall not be required to apply for
a new Development Lease in respect of such Crude Oil.
“y Ves Reddy A G8 (C) phe VY saell — Apes gil Say yall

(cc) The notification to EGAS of the discovery of Gas in a
Development Lease based on Commercial Discovery of Oil,
or vice versa, should include all technical information
mentioned in Article I[I(c)(i) and (iii) above.

(dd) The "Extension Period" shall mean a period of five (5) Years
which may be elected by CONTRACTOR upon six (6)
months prior written request sent by CONTRACTOR to
EGAS prior to the expiry of the relevant twenty (20) Year
period supplemented by technical studies, including the
evaluation of production period, the expected levels of
production during the Extension Period, CONTRACTOR’s
obligations and relevant economic considerations. The
Extension Period is subject to the Minister of Petroleum’s
approval.

(e) Development operations shall, upon the issuance of a Development
Lease granted following a Commercial Discovery of Oil or Gas, be
started promptly by the Joint Venture Company and conducted in
accordance with good Petroleum fields’ practices and accepted

Petroleum engineering principles, until the field is considered to be
fully developed. It is understood that if associated Gas is not utilized,
EGAS and CONTRACTOR shall negotiate in good faith on the best
way to avoid impairing the production in the interests of the parties.

In the event Commercial Production Commencement of Oil or Gas,
has not started from any Oil or Gas Development Lease in accordance
with the items specified in the granted Development Lease, the
CONTRACTOR shall immediately surrender such petroleum reserves
to EGAS and relinquish the relevant Development Lease (unless
otherwise agreed upon by GAS); without any right to
CONTRACTOR to claim for recovering any expenditures spent by
CONTRACTOR or any compensation relevant to such Petroleum
reserves. Such relinquished area is considered to be contained of the
CONTRACTOR’s relinquishments obligations at the end of the then
current Exploration period, if any.
24

VY e Riedy AAC) p80 VY sand) — dye ll Say pall

n the event no Commercial Production of Oil, or Gas, is
established from any Development Block in any Oil or Gas
Development Lease within four (4) Years from the Commercial
Production Commencement for Oil or Gas, CONTRACTOR shall
immediately relinquish such Development Block at the end of these
four (4) Years, unless it is sharing in production with another
Commercial Discovery of Oil or Gas in the same Development
Lease. A periodical revision shall take place every four (4) Years
during Development Period of the same Development Lease, in
order to relinquish any Development Block(s) not producing or not
contributing to production in the same Development Lease.

n case the production has stopped from any well, and the
reproduction hasn’t started within a period of maximum one (1)
year from the date of such stop, a revision for the Development
Lease block(s) will take place in order to relinquish the
Development Block(s) not contributing to production from such
Development Lease (unless EGAS agrees to extend such period).
Each Development Block in a Development Lease being partly
within the radius of drainage of any producing well in such
Development Lease shall be considered as participating in the
Commercial Production referred to above.
f EGAS deems, or upon application by CONTRACTOR, it is
recognized by EGAS that Crude Oil or Gas is being drained or might be
drained from an Exploration Block under this Agreement into a

development block on an adjoining concession area held by the same
CONTRACTOR or another contractor, such Exploration Block being
drained or which will be drained from shall be considered as
participating in the Commercial Production of the Development Block
in question and the Exploration Block being drained shall be converted
into a Development Lease with the ensuing allocation of costs and
production (calculated from the Effective Date or the date such drainage
occurs, whichever is later) between the two concession areas. The
allocation of such costs and production under each concession

agreement shall be in the same portion that the recoverable reserves
°) VY e Riedy AAC) p80 VY sand) — dye ll Say pall

in the drained geological structure underlying each concession area
bears to the total recoverable reserves of such structure underlying
both concession areas. The production allocated to a concession
area shall be priced according to the concession agreement
covering that area.

In case of failure by the CONTRACTOR in this Agreement and
the contractor in adjoining concession area to agree on the
allocation of costs and/or production for such separate
Development Leases under each concession area, such
disagreement shall be resolved by expert determination, the expert
to be agreed upon by the two contractors. EGAS shall have the
right to interfere and induce the contractors to fully cooperate and
resolve the drainage matter in expedient manner as per the expert
decision, such that neither contractor shall be unjustifiably
enriched. The cost of the expert shall in no event be recovered.

(f) CONTRACTOR shall bear and pay all the costs and expenses
required in carrying out all the operations under this Agreement,
but such costs and expenses shall not include any interest on
investment. CONTRACTOR shall look only to the Petroleum to
which it is entitled under this Agreement to recover such costs and
expenses. Such costs and expenses shall be recoverable as provided
in Article VII. During the term of this Agreement, the total
production achieved in the conduct of such operations shall be
divided between EGAS and CONTRACTOR in accordance with
the provisions of Article VII.

(g)

(1) Unless otherwise provided, CONTRACTOR shall be subject to
Egyptian income tax laws in A.R.E. and shall comply with the
requirements of such laws with respect to the filing of returns, the
assessment of tax, and keeping and showing of books and
records.
oy Ves Reddy A G8 (C) phe VY saell — Apes gil Say yall

(2) CONTRACTOR shall be liable to prepare the income tax return
statement. CONTRACTOR shall submit the tax return statement
to EGAS at least twenty five (25) days prior to the due date of
submitting thereof to the tax authority. EGAS shall have the right
to review the tax return statement in order to approve the tax
calculation therein. EGAS shall provide comments on such tax
return statement within fifteen (15) days from the date of
receiving the tax return statement from CONTRACTOR. In any
case CONTRACTOR shall be responsible for submitting the tax
return statement to the tax authority within the legal due date.

(3) CONTRACTOR's annual income for Egyptian income tax in

A.R.E. purposes under this Agreement shall be an amount
calculated as follows:
The total of the sums received by CONTRACTOR from the sale
or other disposition of all Petroleum acquired by
CONTRACTOR pursuant to Article VII(a) and (b);
Reduced by:
(i) The costs and expenses of CONTRACTOR; and
(ii) The value of EGAS's share of the Excess Cost Recovery, if any,

to be paid to EGAS in cash or in kind as determined according to
Article VII;
Plus:

(iii) An amount equal to CONTRACTOR's Egyptian income taxes in

A.R.E. grossed-up in the manner shown in Article VI of
Annex "E".
In case CONTRACTOR pays its own taxes pursuant to the
second or third paragraph of Article III(g)(4), the last addition
(gross-up) shall not be applied to the equation to calculate
CONTRACTOR's annual income for Egyptian income tax.
VY e Riedy AAC) p80 VY sand) — dye ll Say pall

For purposes of above mentioned tax deductions in any Tax Year,
Article VII(a) shall apply only in respect of classification of costs
and expenses and rates of amortization, without regard to the
percentage limitation referred to in the first paragraph of
Article VII(a)(1). All costs and expenses of CONTRACTOR in
conducting the operations under this Agreement which are not
controlled by Article VII(a) as above qualified shall be deductible
in accordance with the provisions of the Egyptian Income Tax
Law.

(4) EGAS shall assume, pay and discharge, in the name and on behalf

of CONTRACTOR, CONTRACTOR's Egyptian income tax in
A.R.E. out of EGAS's share of the Petroleum produced and saved
and not used in Petroleum operations under Article VII. All taxes
paid by EGAS in the name and on behalf of CONTRACTOR
shall be considered as income to CONTRACTOR.

In case CONTRACTOR disposes all or part of its share of
Production Sharing, by itself to local market and after obtaining
the Minister of Petroleum’s approval, CONTRACTOR shall bear
and pay to EGAS an amount equal to the CONTRACTOR’s
Egyptian income tax in respect of the value of such Petroleum,
the payment of such tax by CONTRACTOR shall neither be
considered as income nor as recoverable cost to CONTRACTOR.
In case CONTRACTOR exports all or part of its share of
Production Sharing, solely or jointly with EGAS,
CONTRACTOR shall pay to EGAS an amount equal to the
CONTRACTOR’s Egyptian income tax in respect of the value of
the quantities exported by CONTRACTOR, the payment of such
tax by CONTRACTOR shall neither be considered as income nor
as recoverable cost to CONTRACTOR.
oy VY e Riedy AAC) p80 VY sand) — dye ll Say pall

(5) EGAS shall furnish to CONTRACTOR the proper official
receipts evidencing the payment of CONTRACTOR's Egyptian
income tax in A.R.E. for each Tax Year within ninety (90) days
following the receipt by EGAS of CONTRACTOR's income tax
return statement for the preceding Tax Year. Such receipts shall
be issued by the proper tax authorities and shall state the paid
amount and other particulars that are customary for such receipts.

(6) As used herein, Egyptian Income Tax in A.R.E. shall be inclusive
of all income taxes payable in the A.R-E. (including tax on tax)
such as the tax on income from movable capital and the tax on
profits from commerce and industry and inclusive of taxes based
on income or profits, including all dividends, withholding with
respect to shareholders and other taxes imposed by the
GOVERNMENT of A.R.E. on the distribution of income or
profits by CONTRACTOR.

(7) In calculating its income taxes in A.R.E., EGAS shall be entitled
to deduct all royalties paid by EGAS to the GOVERNMENT and
CONTRACTOR's Egyptian income taxes paid by EGAS on
CONTRACTOR's behalf.

ARTICLE IV
WORK PROGRAM AND EXPENDITURES DURING
EXPLORATION PHASE
(a) CONTRACTOR shall commence Exploration operations hereunder not
later than six (6) months from the Effective Date. EGAS shall make
available for CONTRACTOR's use all seismic, wells and other
Exploration data with respect to the Area as EGAS is entitled to do so.
o4 VY e Riedy AAC) p80 VY sand) — dye ll Say pall

(b) The first Exploration period shall be of three (3) Years.
CONTRACTOR may elect to enter a second Exploration period of
three (3) Years in accordance with Article II(b), and this is upon a
written application to EGAS at least thirty (30) days before the end
of the then current Exploration period, subject to EGAS’s approval
and CONTRACTOR’s fulfillment of its minimum Exploration
obligations hereunder for the then current Exploration period.
CONTRACTOR shall spend a minimum of eighteen million U.S.
Dollars ($18000000) on Exploration operations and activities related

thereto, during the first Exploration period of three (3) Years;
provided that CONTRACTOR shall acquire three hundred square
kilometers (300 km’) of 3D seismic program, and drill two (2)
exploratory wells. For the second Exploration period of three (3)
Years that CONTRACTOR elects to enter after the first Exploration
period, CONTRACTOR shall spend a minimum of ten million U.S.
Dollars ($10000000), provided that CONTRACTOR shall drill two
(2) exploratory wells.

In case CONTRACTOR spends more than the minimum amount
required to be expended or drill more wells than the minimum
required to be drilled during the first Exploration period, the excess
may be subtracted from the minimum amount of money required to
be expended by CONTRACTOR or minimum number of wells
required to be drilled by CONTRACTOR during any succeeding
Exploration period, as the case may be.

EGAS may approve CONTRACTOR’s request to enter the
succeeding Exploration period in the event the CONTRACTOR fail

to fulfill any of its technical obligations of the then current

Exploration period subject to its fulfillment of the minimum

financial obligations for such period.
ne)

VY e Riedy AAC) p80 VY sand) — dye ll Say pall

CONTRACTOR is allowed to enter the succeeding Exploration
period, and the technical obligation would be carried forward.
Provided that CONTRACTOR should submit a separate letter of
guarantee with the value of the technical obligation which shall be
valid till the end of the succeeding Exploration period. Such letter of
guarantee shall not be reduced by any other expenses that do not
relate to the obligation it guarantees.

Such letter of guarantee shall not be returned except after the
execution of the carried forward obligation. EGAS shall have the
right to liquidate the letter of guarantee in case the carried forward
obligation is not executed by the end of the succeeding Exploration
period. In such case, CONTRACTOR shall not be entitled to recover
such values as Exploration expenditures in the manner provided for
under Article VII in the event of Commercial Production.

In case CONTRACTOR surrenders its Exploration rights under this
Agreement as set forth above before or at the end of the third (3rd)
Year of the first Exploration period, having expended less than the
total sum of eighteen million U.S. Dollars ($18000000) on
Exploration operations, or in the event that at the end of the third
(3") Year of the first Exploration period, CONTRACTOR has
expended less than said sum in the Area, an amount equals to the
difference between the said eighteen million U.S. Dollars
($18000000) and the amount actually spent on Exploration and
approved by EGAS shall be paid by CONTRACTOR to EGAS at the
time of surrendering or within six (6) months from the end of the
third (3) Year of the first Exploration period, as the case may be.
Any expenditure deficiency by CONTRACTOR at the end of any
successive Exploration period for the reasons stated above shall
similarly result in a payment by CONTRACTOR to EGAS of such
deficiency. Provided that this Agreement is still in force as to
CONTRACTOR, CONTRACTOR shall be entitled to recover any
such payments as Exploration expenditure in the manner provided
for under Article VII in the event of Commercial Production.
VY

VY e Riedy AAC) p80 VY sand) — dye ll Say pall

Without prejudice to Article III (b), in case no Commercial Oil
Discovery is established or no notice of Commercial Gas Discovery
is given by the end of the sixth (6") Year, as may be extended
pursuant to Article V(a), or in case CONTRACTOR surrenders the
Area under this Agreement prior to such time, EGAS shall not bear
any of the aforesaid expenses spent by CONTRACTOR.

(c) At least four (4) months prior to the beginning of each Financial Year

or at such other times as may mutually be agreed to by EGAS and
CONTRACTOR, CONTRACTOR shall prepare an Exploration
Work Program and Budget for the Area setting forth the Exploration
operations which CONTRACTOR proposes to carry out during the
ensuing Year.

The Exploration Work Program and Budget shall be reviewed by a joint
committee to be established by EGAS and CONTRACTOR after the
Effective Date of this Agreement. This committee, hereinafter referred
to as the "Exploration Advisory Committee", shall consist of six (6)
members, three (3) of whom shall be appointed by EGAS and three (3)
by CONTRACTOR. The Chairman of the Exploration Advisory
Committee shall be designated by EGAS among the members
appointed by it. The Exploration Advisory Committee shall review and
give such advice as it deems appropriate, with respect to the proposed
Exploration Work Program and Budget. Following review by the
Exploration Advisory Committee, CONTRACTOR shall make such
revisions and submit the Exploration Work Program and Budget to
EGAS for its approval.

Following such approval, it is further agreed that:

(i) CONTRACTOR shall neither substantially revise or modify
said Exploration Work Program and Budget nor reduce the
approved budgeted expenditure without the approval of EGAS;

(ii) CONTRACTOR should obtain EGAS’s approvals needed for
executing the items included in the approved Exploration Work
Program and Budget, in accordance with the rules and
procedures applicable in that issue.
aT) VY e Riedy AAC) p80 VY sand) — dye ll Say pall

(iii) In the event of emergencies involving danger of loss of lives
or property or damage to the environment, CONTRACTOR
may expend such additional unbudgeted amounts as may be
required to alleviate such danger or damage. Such expenditure
shall be considered in all aspects as Exploration expenditure
and recovered pursuant to the provisions of Article VII hereof.

(d) CONTRACTOR shall advance all necessary funds for all materials,
equipment, supplies, personnel administration and operations
pursuant to the Exploration Work Program and Budget and EGAS
shall not be responsible to bear or repay any of the aforesaid costs.

(e) CONTRACTOR shall be responsible for the preparation and
performance of the Exploration Work Program and Budget which
shall be implemented in a workmanlike manner and consistent with
good Petroleum industry practices.

All geological and geophysical studies, as well as any other studies related
to the performance of this Agreement, shall be made in the A.R.E., except
as is appropriate for the specialized geophysical, geological, engineering
and development studies thereon, that may be made in specialized centers
outside the A.R.E., subject to EGAS’s approval.

CONTRACTOR shall entrust the management of Exploration
operations in the A.R.E. to its technically competent General
Manager and Deputy General Manager. The names of such General
Manager and Deputy General Manager shall, upon appointment, be
forthwith notified to the GOVERNMENT and to EGAS. The
General Manager and, in his absence, the Deputy General Manager
shall be entrusted by CONTRACTOR with sufficient powers to
carry out immediately all lawful written directions given to them by
the GOVERNMENT or its representative under the terms of this
Agreement. All lawful regulations issued or hereafter to be issued
which are applicable hereunder and not in conflict with this
Agreement shall apply to CONTRACTOR.
vv

VY e Riedy AAC) p80 VY sand) — dye ll Say pall

(£) CONTRACTOR shall supply EGAS, within thirty (30) days from the

end of each calendar quarter, with a Statement of Exploration
Activity relating to Exploration operations which has been
conducted in any portion of the Area not converted into a
Development Lease, showing costs incurred by CONTRACTOR
during such quarter. CONTRACTOR's records and necessary
supporting documents shall be available for inspection by EGAS at
any time during regular working hours for three (3) months from the
date of receiving each Statement of Exploration Activity.
Within the three (3) months from the date of receiving eac
Statement of Exploration Activity, EGAS shall advise
CONTRACTOR in writing if it considers:
(1) that the record of costs is not correct; or
(2) that the costs of goods or services supplied are not in line wit
the international market prices for goods or services of similar
quality supplied on similar terms prevailing at the time suc

goods or services were supplied; provided however, that

purchases made and services performed within the A.R.E. shall
be subject to Article XX VI; or
(3) that the condition of the materials furnished by CONTRACTOR
does not tally with their prices; or
(4) that the costs incurred are not reasonably required for
operations.
CONTRACTOR shall give written notice on EGAS remarks which
include the reasons and justifications and supporting documents
and shall confer with EGAS in connection with the problem thus
presented, and the parties shall attempt to reach a mutually

satisfactory settlement.
44

VY e Riedy AAC) p80 VY sand) — dye ll Say pall

Any reimbursement due to EGAS out of the Cost Recovery
Petroleum, as a result of reaching agreement or as a result of an
arbitral award, shall be promptly made in cash to EGAS, plus
simple interest at LIBOR plus two and half percent (2.5%) per
annum from the date on which the disputed amount(s) would have
een paid to EGAS according to Article VII(a)(2) and Annex "E"
of this Agreement (i.e., from the date of rendition of the relevant
Cost Recovery Statement) to the date of payment. The LIBOR rate
applicable shall be the average of the figure(s) published by The

Financial Times of London representing the mid-point of the rates
(bid and ask) applicable to one (1) month U.S. Dollars deposits in
the London Interbank Eurocurrency Market on each fifteenth (s")
day of each month occurring between the date on which the
disputed amount(s) would have been paid to EGAS and the date on
which it is settled.

If the LIBOR rate is available on any fifteenth (15") day but is not
published in The Financial Times in respect of such day for any
reason, the LIBOR rate chosen shall be that offered by Citibank
N.A. to other leading banks in the London Interbank Eurocurrency
Market for one (1) month U.S. Dollar deposits.

If such fifteenth (15") day is not a day on which LIBOR rates are
quoted in the London Interbank Eurocurrency Market, the LIBOR
rate to be used shall be that quoted on the next following day on

which such rates are quoted.

If within the time limit of the three (3) month period provided for
in this paragraph, EGAS has not advised CONTRACTOR of its
objection to any statement, such statement shall be considered as

approved.
y) VY e Riedy AAC) p80 VY sand) — dye ll Say pall

(g) CONTRACTOR shall supply all funds necessary for its operations in
the A.R.E. under this Agreement in freely convertible currency from
abroad. CONTRACTOR shall have the right to freely purchase
Egyptian currency in the amount necessary for its operations in the
A.R.E. from EGAS or EGPC or from any bank authorized by the
GOVERNMENT to conduct foreign currency exchange. Priority
shall be given by CONTRACTOR to purchase the Egyptian currency
from EGAS or EGPC, at the discretion of EGAS, at the same
applicable rate and date as such currency may be purchased from the
National Bank of Egypt.

(h) EGAS and EGPC are authorized to advance to CONTRACTOR the
Egyptian currency required for the operations under this Agreement
against receiving from CONTRACTOR an equivalent amount of
U.S. Dollars at the official rate of exchange in A.R.E., such amount
in U.S. Dollars shall be deposited in EGAS’s or EGPC’s’ account
abroad (as the case may be) with a correspondent bank of the
National Bank of Egypt, Cairo, A-R.E. Withdrawals from said
account shall be used to finance EGAS's or EGPC’s (as the case may
be) and their Affiliated Companies' foreign currency requirements,
subject to the Minister of Petroleum’s approval.

ARTICLE V
RELINQUISHMENTS

(a) MANDATORY:

At the end of the third GB") Year after the Effective Date hereof,
CONTRACTOR shall relinquish to the GOVERNMENT a total of
thirty percent (30%) of the original Area on the Effective Date, not
then converted into a Development Lease(s). Such relinquishment
shall be in a single unit of whole Exploration Blocks or originally
existing parts of Exploration Blocks not converted into Development
Lease(s) (unless otherwise agreed by EGAS) so as to enable the
relinquishment requirements to be precisely fulfilled.
vy Ves Reddy A G8 (C) phe VY saell — Apes gil Say yall

Without prejudice to Articles III and XXIII and the last three
paragraphs of this Article V(a), at the end of the sixth (6") Year of
the Exploration phase, CONTRACTOR shall relinquish the
remainder of the Area not then converted into Development Lease(s).
It is understood, that at the time of any relinquishment the areas to be
converted into Development Lease(s) and which are submitted to the
Minister of Petroleum by application(s) for his approval according to
Article III(d) shall, subject to such approval, be deemed converted
into Development Lease(s).
CONTRACTOR shall not be required to relinquish any Exploration
Block(s) in respect of which a notice of Commercial Discovery of Oil

or Gas has been given to EGAS, subject to EGAS's right to agree on
the existence of a Commercial Discovery pursuant to Article III(c)
and without prejudice to the requirements of Article III(e).

n the event, that at the end of any Exploration period, a well is
already under drilling or testing, CONTRACTOR shall be allowed up
to six (6) months to enable it to discover a Commercial Oil or Gas
Well or to establish a Commercial Discovery, as the case may be.

However, any such extension of up to six (6) months shall reduce the
duration of the next succeeding Exploration period, if any, as
applicable, by that duration.

Subject to the Minister of Petroleum’s approval, CONTRACTOR
may retain the area supposed to be relinquished for the following
Exploration period (if any), by submitting at least six (6) months pre-
written request, before the end of the then current Exploration period
to EGAS stating the reasons for such retaining, a commitment to
perform additional Exploration activities, their relevant estimated
costs and expenses subject to EGAS’s acceptance. CONTRACTOR
shall submit a separate Letter of Guarantee with an amount
equivalent to the accepted costs of such additional activities.
Yo VY e Riedy AAC) p80 VY sand) — dye ll Say pall

(b) VOLUNTARY:
CONTRACTOR may, voluntarily, during any Exploration period
relinquish all or any part of the Area in a single unit of whole
Exploration Blocks or parts of Exploration Blocks; provided that at
the time of such voluntary relinquishment its Exploration obligations
under Article IV(b) have been fulfilled for such period. Such
voluntary relinquishment shall be credited toward the mandatory
relinquishment provisions of Article V(a) above (unless otherwise
agreed by EGAS).
Following Commercial Discovery, EGAS and CONTRACTOR shall
mutually agree upon any area to be relinquished thereafter, except for
the relinquishment provided for above at the end of the total
Exploration periods.
At the time of relinquishment of all or any part of the Area,
CONTRACTOR shall undertake and be committed to restore the
Area as it was by the time CONTRACTOR had received it, in
accordance with good Petroleum industry practices (unless otherwise
agreed upon between EGAS and CONTRACTOR).

ARTICLE VI
OPERATIONS AFTER COMMERCIAL DISCOVERY

(a) Upon the approval of the first Development Lease, EGAS and
CONTRACTOR should form in the A.R.E. a company to carry out
operations pursuant to this Article VI and Annex “D” (hereinafter
referred to as the “Joint Venture Company”), which company shall be
named by mutual agreement between EGAS and CONTRACTOR
provided that such name shall be subject to the Minister of
Petroleum’s approval. Said company shall be a private sector joint
stock company, subject to the laws and regulations in force in the
A.R.E. to the extent that such laws and regulations are not
inconsistent with the provisions of this Agreement or the Charter of
the Joint Venture Company (the “Charter”.
vy VY e Riedy AAC) p80 VY sand) — dye ll Say pall

However, the Joint Venture Company and CONTRACTOR shall,
for the purpose of this Agreement, be exempted from the following
laws and regulations as now or hereafter amended or substituted:

- Law No. 48 of 1978, promulgating the law on the employee
regulations of public sector companies;

Law No. 159 of 1981, promulgating the law on joint stock
companies, partnership limited by shares and limited liability
companies;

Law No. 97 of 1983, promulgating the law concerning public
sector organizations and companies;

Law No. 203 of 1991, promulgating the law on public business

sector companies; and

Provisions of part 2 of chapter 6 of Law No. 88 of 2003,
organizing dealings in foreign currencies in accordance with
Central Bank of Egypt and the A.R.E. banking system law.

(b) The Charter of Joint Venture Company is hereto attached as

Annex "D". The Joint Venture Company will be established within
three (3) months from the date of the Minister of Petroleum's
approval of the first Development Lease whether for Crude Oil or
Gas, to carry out the Development operations in accordance with the
approved Development Plan and the work program and budget for
the Exploration, Development and production from the Development
Lease(s), the Charter shall take effect and the Joint Venture Company

shall automatically come into existence without any further
procedures. The Exploration Advisory Committee shall be dissolved
upon the final relinquishment of all portions of the Area not
converted into Development Lease(s).

(c) Ninety (90) days after the date the Joint Venture Company comes
into existence in accordance with paragraph (b) above, it shall
prepare a work program and budget for further Exploration and
va VY e Riedy AAC) p80 VY sand) — dye ll Say pall

Development in any portion of the Area converted into a
Development Lease for the remainder of the Financial Year of the
Development Lease approval . And not later than four (4) months
before the end of the current Financial Year (or such other date as
may be agreed upon by EGAS and CONTRACTOR) and four (4)
months preceding the commencement of each succeeding Financial
Year thereafter (or such other date as may be agreed upon by EGAS
and CONTRACTOR), the Joint Venture Company shall prepare an
annual production schedule and work program and budget for further
Exploration and Development in any portion of the Area converted
into a Development Lease for the succeeding Financial Year. The
production schedule, work program and budget shall be submitted to
the Joint Venture Company’s Board of Directors for approval.

The work program and budget for further Exploration operations in any
portion of the Area not converted into a Development Lease shall be
reviewed, approved and implemented in accordance with Article IV.

(d) Not later than the twentieth (20") day of each month, the Joint

Venture Company shall furnish to CONTRACTOR a written estimate
of its total cash requirements for expenditure for the first half and the
second half of the succeeding month, expressed in U.S. Dollars,
consistent with the approved work program and budget. Such
estimate shall take into consideration any cash expected to be in hand
at month end.
Payment for the appropriate period of such month shall be made to
the correspondent bank designated in paragraph (e) below on the first
(6h) day and fifteenth 15") day respectively, or the next following
business day, if such day is not a business day.

(e) The Joint Venture Company is authorized to keep at its own disposal
abroad in an account opened with a correspondent bank of the
National Bank of Egypt, Cairo, A.R.E., the foreign funds advanced
by CONTRACTOR. Withdrawals from said account shall be used for
the payment for goods and services acquired abroad and for
transferring to a local bank in the A.R.E. of the required amount to
meet the expenditures in Egyptian Pounds for Joint Venture
Company in connection with its activities under this Agreement.
A) VY e Riedy AAC) p80 VY sand) — dye ll Say pall

Within sixty (60) days after the end of each Financial Year, the Joint
Venture Company shall submit to the appropriate exchange control
authorities in the A.R.E. a statement, duly certified by a recognized
firm of auditors, showing the funds credited to that account, the
disbursements made out of that account and the outstanding balance
at the end of the Financial Year.

(f) If and for as long during the period of production operations, there
exists an excess capacity, in facilities which cannot during the period
of such excess be used by the Joint Venture Company, EGAS shall
have the right to use the excess capacity, if it so desires, without any
financial or operational disadvantage to the CONTRACTOR or the
Joint Venture Company.

ARTICLE VII
RECOVERY OF COSTS AND EXPENSES AND
PRODUCTION SHARING
(a) COST RECOVERY:
(1) Cost Recovery Petroleum:

Subject to the auditing provisions under this Agreement,
CONTRACTOR shall recover quarterly all costs, expenses and
expenditures in respect of all the Exploration, Development and
related operations under this Agreement and which was approved by
EGAS to the extent and out of thirty five percent (35%) of all
Petroleum produced and saved from all Development Leases within
the Area hereunder and not used in Petroleum operations. Such
Petroleum is here in after referred to as "Cost Recovery Petroleum".
For the purpose of determining the classification of all costs,
expenses and expenditures for their recovery, the following terms
shall apply:
1. “Exploration Expenditures” means all costs and expenses for

Exploration and the related portion of indirect expenses and

administrative overhead and general expenses.
ay Ves Reddy A G8 (C) phe VY saell — Apes gil Say yall

2. “Development Expenditures” means all costs and expenses
for Development (with the exception of Operating Expenses)
and the related portion of indirect expenses and administrative
overhead and general expenses.

3. “Operating Expenses” means all costs, expenses and
expenditures made after the Commercial Production
Commencement, which costs, expenses and expenditures are
not normally depreciable.

However, Operating Expenses shall include e work over, repair and
maintenance of assets, but shall not include any of the following:
sidetracking, re-drilling, change of a well status and plugging and
permanent abandonment of a well, replacement of assets or a part of an
asset, additions, improvements, renewals or major overhauling that
extend the life of the asset.

Exploration Expenditures, Development Expenditures and Operating
Expenses shall be recovered from Cost Recovery Petroleum in the
following manner:

(i) “Exploration Expenditures”, including those accumulated prior to
the Commercial Production Commencement, shall be recoverable
at the rate of twenty percent (20%) per annum starting either in
the Tax Year in which such expenditures are incurred and paid or
the Tax Year in which the Commercial Production
Commencement occurs, whichever is the later date.

(ii) “Development Expenditures”, including those accumulated prior
to the Commercial Production Commencement, shall be
recoverable at the rate of twenty percent (20%) per annum
starting either in the Tax Year in which such expenditures are
incurred and paid or the Tax Year in which the Commercial
Production Commencement occurs, whichever is the later date.

(iii)““Operating Expenses”, which are incurred and paid after the
Commercial Production Commencement, shall be recoverable
either in the Tax Year in which such costs and expenses are
incurred and paid or the Tax Year in which the Commercial
Production Commencement occurs, whichever is the later date.
Ao VY e Riedy AAC) p80 VY sand) — dye ll Say pall

(iv) To the extent that, in a Tax Year, costs, expenses or expenditures
subject to recoverability per preceding paragraphs (i), (ii) and
(ili), exceed the value of all Cost Recovery Petroleum for such
Tax Year, the excess shall be carried forward for recovery in the
next succeeding Tax Year(s) until fully recovered, but in no case
after the termination of this Agreement, as to CONTRACTOR.

(v) The recovery of costs and expenses, based upon the rates referred
to above, shall be allocated to each quarter proportionately (one
fourth to each quarter). However, any recoverable costs and
expenses not recovered in one quarter as thus allocated shall be
carried forward for recovery in the next quarter.

(2) Except as provided in Article VII(a)(3) and Article VII(e)(1),
CONTRACTOR shall, each quarter, be entitled to take and own
all Cost Recovery Petroleum, which shall be taken and disposed
of in the manner determined pursuant to Article VII(e). To the
extent that the value of all Cost Recovery Petroleum as
determined in Article VII(c) exceeds the actual recoverable costs
and expenditures, including any carry forward under Article
VII(a)(1)(iv), to be recovered in that quarter, then the value of
such excess of Cost Recovery Petroleum (“Excess Cost
Recovery”) shall be split between EGAS and CONTRACTOR
according to the following percentages:

EGAS’s share: seventy five percent (75%);

CONTRACTOR’s share: twenty five percent (25%).
AV

VY e Riedy AAC) p80 VY sand) — dye ll Say pall

EGAS’s total share of such Excess Cost Recovery shall be paid
by CONTRACTOR to EGAS either (i) in cash in the manner set
forth in Article IV of the Accounting Procedure contained in

Annex "E", or (ii) in kind in accordance with Article VII(a)(3).

(3) Ninety (90) days prior to the commencement of each Calendar

Year EGAS shall be entitled to elect by notice in writing to
CONTRACTOR to require payment of up to one hundred percent
(100%) of EGAS's Excess Cost Recovery entitlement and
according to (2) above in kind. Such payment shall be in Crude
Oil from the Area F.O.B. export terminal or other agreed delivery
point; provided that the amount of Crude Oil taken by EGAS in
kind in a quarter shall not exceed the value of Cost Recovery
Crude Oil actually taken and separately disposed of by
CONTRACTOR from the Area during the previous quarter. If
EGAS's entitlement to receive payment of its Excess Cost
Recovery in kind is limited by the foregoing provision, the

balance of such entitlement shall be paid in cash.

(b) PRODUCTION SHARING:

(1) The remaining sixty five percent (65%) of all Petroleum produced

and saved from the Area hereunder and not used in Petroleum
operations shall be divided quarterly between EGAS and the
CONTRACTOR based on Brent value and according to the

following shares (“Production Sharing”).
Aa VY e Riedy AAC) p80 VY sand) — dye ll Say pall

i) Crude Oil and Condensate:

BRENT
PRICE
USS/bbI

Less than or

equal to 40 USS

More than 40
US$ and less

than or equal to

60 US$

Crude Oil produced and
saved under this Agreement
and not used in Petroleum
operations. Barrel of Oil Per
Day (BOPD) (quarterly

average)

That portion or increment less

than or equal to 5000 BOPD

That portion or increment more
than 5000 BOPD and less than
or equal to 10000 BOPD

That portion or increment more
than 10000 BOPD and_ less
than or equal to 20000 BOPD

That portion or increment more

than 20000 BOPD

That portion or increment less

than or equal to 5000 BOPD

That portion or increment more
than 5000 BOPD and less than
or equal to 10000 BOPD

That portion or increment more
than 10000 BOPD and _ less
than or equal to 20000 BOPD

That portion or increment more

than 20000 BOPD

EGAS’
SHARE %

sixty five
percent
(65%)
sixty five and
half percent
(65.5%)
sixty six
percent
(66%)
sixty six and
half percent
(66.5%)
sixty five and
half percent
(65.5%)
sixty six
percent
(66%)
sixty six and
half percent
(66.5%)
sixty seven
percent

(67%)

CONTRACTOR’S
SHARE %

thirty five percent

(35%)

thirty four and half
percent

(34.5%)

thirty four percent
(34%)

thirty three and half
percent
(33.5%)

thirty four and half
percent

(34.5%)

thirty four percent

(34%)

thirty three and half
percent

(33.5%)

thirty three percent
(33%)

4) yey

Ais Aligs A G8(C) y So VY saall — dyes ll Say yall

More than 60
US$ and less
than or equal to
80 USS

More than 80.
US$ and less

than or equal to
100 USS

That portion or increment less

than or equal to 5000 BOPD

That portion or increment more
than 5000 BOPD and less than
or equal to 10000 BOPD

That portion or increment more
than 10000BOPD and. less

than or equal to 20000 BOPD

That portion or increment more

than 20000 BOPD

That portion or increment less

than or equal to 5000 BOPD

That portion or increment more
than 5000 BOPD and less than

or equal to 10000 BOPD

That portion or increment more
than 10000 BOPD and_ less

than or equal to 20000 BOPD

That portion or increment more

than 20000 BOPD

sixty six
percent
(66%)
sixty six and
half percent
(66.5%)
sixty seven
percent
(67%)
sixty seven
and half
percent
(67.5%)
sixty six and
half percent
(66.5%)
sixty seven
percent
(67%)
sixty seven
and half
percent
(67.5%)
sixty eight
percent

(68%)

thirty four percent

(34%)

thirty three and half
percent

(33.5%)

thirty three percent

(33%)

thirty two and half
percent

(32.5%)

thirty three and half
percent

(33.5%)

thirty three percent

(33%)

thirty two and half
percent

(32.5%)

thirty two percent

(32%)

ayo yey

Ais Aligs A G8(C) y So VY saall — dyes ll Say yall

More than 100
US$ and less
than or equal to

120 US$

More than 120

US$ and less

than or equal to

140 US$

That portion or increment less

than or equal to 5000 BOPD

That portion or increment more
than 5000 BOPD and less than

or equal to 10000 BOPD

That portion or increment more
than 10000BOPD and less

than or equal to 20000 BOPD

That portion or increment more

than 20000 BOPD

That portion or increment less

than or equal to 5000 BOPD

That portion or increment more
than 5000 BOPD and less than
or equal to 10000 BOPD

That portion or increment more
than 10000 BOPD and_ less

than or equal to 20000 BOPD

That portion or increment more

than 20000 BOPD

sixty seven
percent
(67%)
sixty seven
and half
percent
(67.5%)
sixty eight
percent
(68%)
sixty eight and
half percent
(68.5%)
sixty seven
and half
percent
(67.5%)
sixty eight
percent
(68%)
sixty eight and
half percent
(68.5%)
sixty nine
percent

(69%)

thirty three percent

(33%)

thirty two and half
percent

(32.5%)

thirty two percent

(32%)

thirty one and half
percent

(31.5%)

thirty two and half
percent

(32.5%)

thirty two percent

(32%)

thirty one and half
percent

(31.5%)

thirty one percent

(31%)

Ais Aligs A G8(C) y So VY saall — dyes ll Say yall

More than 140
US$ and _ less

than or equal to

160 US$

More than 160

US$ and less

than or equal to

180 US$

That portion or increment less

than or equal to 5000 BOPD

That portion or increment more
than 5000 BOPD and less than
or equal to 10000 BOPD

That portion or increment more
than 10000 BOPD and_ less

than or equal to 20000 BOPD

That portion or increment more

than 20000 BOPD

That portion or increment less

than or equal to 5000 BOPD

‘That portion or increment more
than 5000 BOPD and less than
or equal to 10000 BOPD

That portion or increment more
than 10000 BOPD and. less

than or equal to 20000 BOPD

That portion or increment more

than 20000 BOPD

sixty eight
percent
(68%)
sixty eight and
half percent
(68.5%)
sixty nine
percent
(69%)
sixty nine and
half percent
(69.5%)
sixty eight and
half percent
(68.5%)
sixty nine
percent
(69%)
sixty nine and
half percent
(69.5%)
seventy
percent

(70%)

thirty two percent

(32%)

thirty one and half
percent

(31.5%)

thirty one percent

(31%)

thirty and half percent

(30.5%)

thirty one and half
percent

(31.5%)

thirty one percent

(31%)

thirty and half percent

(30.5%)

thirty percent

(30%)

ay yey

Bias Ag A G8 (Ce) 5 9Ss VV all — Ayeu oll Say yall

More than 180
US$ and less
than or equal to
200 USS

More than 200
US$

That portion or increment less

than or equal to 5000 BOPD

That portion or increment more
than 5000 BOPD and less than
or equal to 10000 BOPD

That portion or increment more
than 10000 BOPD and_ less

than or equal to 20000 BOPD

That portion or increment more

than 20000 BOPD

That portion or increment less

than or equal to 5000 BOPD

That portion or increment more

than 5000 BOPD and less than

or equal to 10000 BOPD

That portion or increment more
than 10000 BOPD and. less

than or equal to 20000 BOPD

That portion or increment more

than 20000 BOPD

sixty nine
percent
(69%)
sixty nine and
half percent
(69.5%)
seventy
percent
(70%)
seventy and
half percent
(70.5%)
sixty nine and
half percent
(69.5%)
seventy
percent
(70%)
seventy and
half percent
(70.5%)
Seventy one
percent

(71%)

thirty one percent

(31%)

thirty and half percent

(30.5%)

thirty percent

(30%)

Twenty nine and half
percent

(29.5%)

thirty and half percent

(30.5%)

thirty percent

(30%)

Twenty nine and half
percent

(29.5%)

Twenty nine percent

44 Ves Reddy A G8 (C) phe VY saell — Apes gil Say yall

ii) Gas and LPG:

For the purpose of calculating Production Sharing of Gas and

LPG and the purpose of Production bonuses, all quantities of LPG

produced shall convert into equivalent quantities of Gas and to be

added to the quantities of Gas produced from the Area.

BRENT

PRICE

USS$/bbl

Less than or

equal to 40 US$

Gas and LPG produced and.
saved under this Agreement
and not used in Petroleum
operations. Standard Cubic
Feet per Day (SCFPD)
(quarterly average).
That portion or increment less
than or equal to 100 Million

SCFPD

That portion or increment
more than 100 Million SCFPD
and less than or equal to 250
Million SCFPD

That portion or increment
more than 250 Million SCFPD
and less than or equal to 500

Million SCFPD

That portion or increment

more than 500 Million SCFPD

EGAS’

SHARE %

sixty five
percent

(65%)

sixty five and
half percent

(65.5%)

sixty six
percent

(66%)

half percent

(66.5%)

CONTRACTOR’S

SHARE %

thirty five percent

(35%)

thirty four and half
percent

(34.5%)

thirty four percent

(34%)

thirty three and half
percent

(33.5%)

VY e Riedy AAC) p80 VY sand) — dye ll Say pall

More than 40
USS and less
than or equal to

60 USS

More than 60
USS and_ less
than or equal to

80 USS

That portion or increment less
than or equal to 100 Million
SCFPD

That portion or increment
more than 100 Million SCFPD
and less than or equal to 250
Million SCFPD

That portion or increment
more than 250 Million SCFPD
and less than or equal to 500

Million SCFPD

That portion or increment

more than 500 Million SCFPD

That portion or increment less
than or equal to 100 Million
SCFPD

That portion or increment
more than 100 Million SCFPD
and less than or equal to 250

Million SCFPD

That portion or increment

more than 250 Million SCFPD

and less than or equal to 500

Million SCFPD

That portion or increment

more than 500 Million SCFPD

sixty five and
half percent

(65.5%)

sixty six
percent

(66%)

sixty six and
half percent

(66.5%)

sixty seven
percent
(67%)
sixty six
percent

(66%)

sixty six and
half percent

(66.5%)

sixty seven
percent

(67%)

sixty seven
and half
percent

(67.5%)

thirty four and half
percent

(34.5%)

thirty four percent

(34%)

thirty three and half
percent

(33.5%)

thirty three percent
(33%)

thirty four percent
(34%)

thirty three and half
percent

(33.5%)

thirty three percent

(33%)

thirty two and half
percent

(32.5%)

Ve YeYe Rae Aly A G8 (C) pho VY saell — Apes gil Say yall

More than 80
USS and less
than or equal to

100 US$

More than 100
USS and _ less

than or equal to

120 US$

That portion or increment less
than or equal to 100 Million
SCFPD

That portion or increment
more than 100 Million SCFPD
and less than or equal to 250
Million SCFPD

That portion or increment
more than 250 Million SCFPD
and less than or equal to 500

Million SCFPD

That portion or increment

more than 500 Million SCFPD

That portion or increment less
than or equal to 100 Million
SCFPD

That portion or increment
more than 100 Million SCFPD
and less than or equal to 250
Million SCFPD

That portion or increment
more than 250 Million SCFPD
and less than or equal to 500

Million SCFPD

That portion. or increment

more than 500 Million SCFPD

sixty six and
half percent

(66.5%)

sixty seven
percent

(67%).

sixty seven
and half
percent
(67.5%)
sixty eight
percent
(68%)
sixty seven
percent
(67%)
sixty seven
and half
percent

(67.5%)

sixty eight
percent

(68%)

sixty eight and
half percent

(68.5%)

thirty three and half
percent

(33.5%)

thirty three percent

(33%)

thirty two and half
percent

(32.5%)

thirty two percent

(32%)

thirty three percent

(33%)

thirty two and half
percent

(32.5%)

thirty two percent

(32%)

thirty one and half
percent

(31.5%)

Veo Ves ALLA gs A G8 (C) pho VY saell — Apes gil Say yall

More than 120
USS and less
than or equal to

140 USS

More than 140
US$ and_ less

than or equal to

160 USS

That portion or increment less
than or equal to 100 Million
SCFPD

That portion or increment
more than 100 Million SCFPD
and less than or equal to 250
Million SCFPD

That portion or increment
more than 250 Million SCFPD
and less than or equal to 500

Million SCFPD

That portion or increment

more than 500 Million SCFPD.

That portion or increment less
than or equal to 100 Million
SCFPD

That portion or increment
more than 100 Million SCFPD
and less than or equal to 250
Million SCFPD

That portion or increment
more than 250 Million SCFPD
and less than or equal to 500

Million SCFPD

That portion or increment

more than 500 Million SCFPD

sixty seven
and half
percent

(67.5%)

sixty eight
percent

(68%),

sixty eight and
half percent

(68.5%)

sixty nine
percent
(69%)

sixty eight
percent

(68%)

sixty eight and
half percent

(68.5%)

sixty nine
percent

(69%)

sixty nine and
half percent

(69.5%)

thirty two and half
percent

(32.5%)

thirty two percent

(32%)

thirty one and half
percent

(31.5%)

thirty one percent

(31%)

thirty two percent

(32%)

thirty one and half
percent

(31.5%)

thirty one percent

(31%)

thirty and half percent

(30.5%)

VeV YoY Reddy A Ga (C) y Se YY saad! — does ll Say yal

More than 160
USS and less
than or equal to

180 US$

More than 180
USS and _ less

than or equal to

200 US$

That portion or increment less
than or equal to 100 Million
SCFPD

That portion or increment
more than 100 Million SCFPD
and less than or equal to 250
Million SCFPD

That portion or increment
more than 250 Million SCFPD
and less than or equal to 500

Million SCFPD

That portion or increment

more than 500 Million SCFPD.

That portion or increment less
than or equal to 100 Million
SCFPD

That portion or increment
more than 100 Million SCFPD
and less than or equal to 250
Million SCFPD

That portion or increment
more than 250 Million SCFPD
and less than or equal to 500

Million SCFPD

That portion or \ increment

more than 500 Million SCFPD

sixty eight and
half percent

(68.5%)

sixty nine
percent

(69%),

sixty nine and
half percent

(69.5%)

seventy
percent
(70%).
sixty nine
percent

(69%)

sixty nine and
half percent

(69.5%)

seventy
percent

(70%)

seventy and
half percent

(70.5%)

thirty one and half
percent

(31.5%)

thirty one percent

(31%)

thirty and half percent

(30.5%)

thirty percent

(30%)

thirty one percent

(31%)

thirty and half percent
(30.5%)

thirty percent

(30%)

Twenty nine and half
percent

(29.5%)

Ved Vee Rae Ags A G8 (C) phe VY saell — Apes gil Say yall

That portion or increment less | sixty nine and
thirty and half percent

than or equal to 100 Million | half percent
(30.5%)

SCFPD (69.5%)

That portion or increment
seventy
more than 100 Million SCFPD thirty percent
percent
and less than or equal to 250 (30%)
(70%)
More than 200 | Million SCFPD

uss That portion or increment

seventyand | Twenty nine and half
more than 250 Million SCFPD
half percent percent
and less than or equal to 500
(70.5%) (29.5%)
Million SCFPD

Seventy one
That portion or increment Twenty nine percent
percent
more than 500 Million SCFPD
(71%)

where Brent price upon which shares are divided is the quarterly
average price expressed in U.S. Dollars per barrel for Brent quoted
in “Platts Crude Oil Marketwire report”, in the event that such
average cannot be determined because “Platts Crude Oil
Marketwire report” is not published at all during a month, the
parties shall meet and agree the value of Brent by reference to other
published sources. In the event that there are no such published
sources or if the value of Brent cannot be determined pursuant to
the foregoing for any other reason, EGAS and CONTRACTOR
shall meet and agree ona value of Brent.

Such Production Sharing referred to in Article VII (b) (1) (i) and

(ii) above shall be taken and disposed of pursuant to Article VII (e).
VYY Yee Rae daly A G8 (C) phe VY saell — Apes gil Say yall

(2) After the end of each contractual Year during the term of any Gas
Sales Agreement entered into pursuant to Article VII(e), EGAS
and CONTRACTOR (as sellers) shall render to EGAS (as buyer)
a statement for an amount of Gas, if any, equal to the amount by
which the quantity of Gas of which EGAS (as buyer) has taken
delivery falls below seventy five percent (75%) of the contract
quantities of Gas as established by the applicable Gas Sales
Agreement (the "Shortfall Gas"), provided that the Gas is
available. Within sixty (60) days of receipt of such statement,
EGAS (as buyer) shall pay EGAS and CONTRACTOR (as
sellers) for the amount of the Shortfall Gas, if any. The Shortfall
Gas shall be included in EGAS's and CONTRACTOR's
entitlement to Gas pursuant to Article VII (a) and (b) in the fourth
(4°) quarter of such contractual Year.

Shortfall Gas shall be recorded in a separate “Take or Pay
Account”. Quantities of Gas which are delivered in subsequent
Years in excess of seventy five percent (75%) of the contract
quantities of Gas as established by the applicable Gas Sales
Agreement, ("Make Up Gas") shall be set against and reduce
quantities of Gas in the “Take or Pay Account” to the extent thereof
and, to that extent, no payment shall be due in respect of such Make
Up Gas. Such Make Up Gas shall not be included in
CONTRACTOR's entitlement to Gas pursuant to Article VII(a) and
(b), CONTRACTOR shall have no rights to such Make Up Gas.

At the end of any contractual Year, if EGAS and CONTRACTOR
(as sellers) fail to deliver seventy five percent (75%) of the annual
contract quantity of Gas as defined in Gas Sales Agreement with

EGAS (as buyer), the difference between seventy five percent
(75%) of the annual contract quantity of Gas and the actual
VY Yee Rae daly A G8 (C) pho VY duel! — Apes gil Say yall

delivered Gas quantity shall be referred to as the “Deliver or Pay
Shortfall Gas”. EGAS (as buyer) shall have the right to take a

quantity of Gas equals to the Deliver or Pay Shortfall Gas and

such quantity shall be valued with ninety percent (90%) of the

Gas price as defined in the Gas Sales Agreement.

The percentages set forth in Article VII(a) and (b) in respect of

LPG produced from a plant constructed and operated by or on
behalf of EGAS and CONTRACTOR shall apply to all LPG

available for delivery.
(c) VALUATION OF PETROLEUM:
(1) Crude Oil and Condensate:

i-

ii-

The Cost Recovery Crude Oil to which CONTRACTOR is
entitled hereunder shall be valued by EGAS and
CONTRACTOR at "Market Price" for each calendar quarter.
"Market Price" means the weighted average price realized
from sales by EGAS or CONTRACTOR during the given
quarter, whichever is higher, provided that the sales to be used
in arriving at the weighted average(s) shall be arm's length
sales of comparable quantities on comparable credit terms in
freely convertible currency from F.O.B. point of export sales
to non-Affiliated Companies under all Crude Oil sales
contracts then in effect, but excluding Crude Oil sales
contracts involving barter, and
1) Sales, whether direct or indirect, through brokers or
otherwise, of EGAS or CONTRACTOR to any Affiliated
Company.
yyo

VY e Riedy AAC) p80 VY sand) — dye ll Say pall

2) Sales involving a quid pro quo other than payment in a
freely convertible currency or motivated in whole or in
part by considerations other than the usual economic

incentives for commercial arm's length crude oil sales.

iii- It is understood that in the case of C.I.F. sales, appropriate

deductions shall be made for transport and insurance charges
to calculate the F.O.B. point of export price; and always
taking into account the appropriate adjustment for quality of
Crude Oil, freight advantage or disadvantage of port of
loading and other appropriate adjustments. Market Price shall
be determined separately for each Crude Oil or Crude Oil
mix, and for each port of loading.

Tf during any calendar quarter, there are no such sales by EGAS
and/or CONTRACTOR under the Crude Oil sales contracts in
effect, EGAS and CONTRACTOR shall mutually agree upon the
Market Price of the Barrel of Crude Oil to be used for such
quarter, and shall be guided by all relevant and available evidence
including current prices in freely convertible currency of leading
crude oils produced by major oil producing countries (in the
Arabian Gulf or the Mediterranean area), which are regularly sold
in the open market according to actual sales contracts terms but
excluding paper sales and sales promises where no crude oil is
delivered, to the extent that such sales are effected under such
terms and conditions (excluding the price) not significantly
different from those under which the Crude Oil to be valued, was
sold, and always taking into consideration appropriate adjustments

for Crude Oil quality, freight advantage or disadvantage of
yyy

VY e Riedy AAC) p80 VY sand) — dye ll Say pall

port of loading and other appropriate adjustments, as the case
may be, for differences in gravity, sulphur and other factors
generally recognized by sellers and purchasers, as reflected in
crude oil prices, transportation ninety (90) days insurance
premiums, unusual fees borne by the seller, and for credit terms
in excess of sixty (60) days, and the cost of loans or guarantees
granted for the benefit of the sellers at prevailing interest rates.

It is the intent of the parties that the value of the Cost Recovery

Crude Oil shall reflect the prevailing market price for such

Crude Oil.

v- If either EGAS or CONTRACTOR considers that the Market
Price as determined under sub-paragraph (ii) above does not
reflect the prevailing market price or in the event EGAS and
CONTRACTOR fail to agree on the Market Price for any
Crude Oil produced under this Agreement for any quarter
within fifteen (15) days after the end thereof, any party may
elect at any time thereafter to submit to a single arbitrator the
question, what single price per Barrel, in the arbitrator's
judgment, best represents for the pertinent quarter the Market
Price for the Crude Oil in question. The arbitrator shall make
his determination as soon as possible following the quarter in
question. His determination shall be final and binding upon all
the parties. The arbitrator shall be selected in the manner

described below.
yy4

VY e Riedy AAC) p80 VY sand) — dye ll Say pall

In the event EGAS and CONTRACTOR fail to agree on the
arbitrator within thirty (30) days from the date any party
notifies the other that it has decided to submit the
determination of the Market Price to an arbitrator, such
arbitrator shall be chosen by the appointing authority
designated in accordance with Article XXIV(e), or such other
appointing authority with access to such expertise as may be
agreed to between EGAS and CONTRACTOR, with regard to
the qualifications for arbitrators set forth below, upon written
application of one or both of EGAS and CONTRACTOR.
Copy of such application by one of them shall be promptly
sent to the other.

The arbitrator shall be as nearly as possible a person with an
established reputation in the international petroleum industry
as an expert in pricing and marketing crude oil in international
commerce. The arbitrator shall not be a citizen of a country
which does not have diplomatic relations with the A.R.E. and
the country(ies) of CONTRACTOR. He shall not be, at the
time of selection, employed by, or an arbitrator or consultant
on a continuing or frequent basis to, the American Petroleum
Institute, or the Organization of the Petroleum Exporting
Countries or the Organization of Arab Petroleum Exporting
Countries, or a consultant on a continuing basis to EGAS, or
CONTRACTOR or an Affiliated Company of either, but past
occasional consultation with such companies, or with other
petroleum companies, or governmental agencies or
organizations shall not be a ground for disqualification. He
shall not be, at any time during the two (2) Years before his
selection, an employee of any petroleum company or of any
governmental agency or organization.
yy)

y

WY sig AAC) 9 Se VY aaa) — dye ll Bay pal

vi

Should a selected person decline or be unable to serve as arbitrator
or should the position of arbitrator fall vacant prior to the decision
called for, another person shall be chosen in the same manner
provided for in this paragraph. EGAS and CONTRACTOR shall
share equally the expenses of the arbitrator.

The arbitrator shall make his determination in accordance
with the provisions of this paragraph, based on the best
evidence available to him. He shall review Crude Oil sales
contracts as well as other sales data and information but shall
be free to evaluate the extent to which any contracts, data or
information is substantiated or pertinent. Representatives of
EGAS and CONTRACTOR shall have the right to consult
with the arbitrator and furnish him written materials; provided
that the arbitrator may impose reasonable limitations on this
right. EGAS and CONTRACTOR, each shall cooperate with
the arbitrator to the fullest extent and each shall insure such
cooperation of its trading companies. The arbitrator shall be
provided access to crude oil sales contracts and related data
and information which EGAS and CONTRACTOR or their
trading companies are able to make available and which in the
judgment of the arbitrator might aid the arbitrator in making a
valid determination.
Pending Market Price agreement by EGAS and
CONTRACTOR or determination by the arbitrator, as
applicable, the Market Price agreed upon between EGAS and
CONTRACTOR for the quarter preceding the quarter in
question shall remain temporarily in effect. In the event that
either EGAS or CONTRACTOR should incur a loss by virtue
of the temporary continuation of the Market Price of the
previous quarter, it shall promptly be reimbursed such loss by
the other party plus simple interest at the LIBOR plus two and
one half percent (2.5%) per annum rate provided for in Article
IV(f) from the date on which the disputed amount(s) should
have been paid to the date of payment.

yyy

VY e Riedy AAC) p80 VY sand) — dye ll Say pall

(2) Gas and LPG:

i-

iii-

The Cost Recovery Petroleum, Production Sharing and Excess

Cost Recovery, if any, of Gas which is disposed of for local

market, according to the Gas Sales Agreement between EGAS

and CONTRACTOR (as sellers) and EGAS (as buyer) entered
into pursuant to Article VII(e) shall be valued, delivered to and
purchased at a price, to be agreed upon by EGAS and

CONTRACTOR, based on technical and economic factors for

developing the area (including but not limited to water depth,

reservoir depth, the actual expenditure and expected investments
over the Development project lifetime, proven and probable Gas
reserves, internal rate of return on investment to achieve the
interests of the parties and the prevailing applicable Gas price in
comparable concession areas having similar conditions). Such
agreed Gas price shall be stated in the relevant Development

Lease application before the Minister of Petroleum’s approval

according to Article III(d)(ii).

In case CONTRACTOR exports part or all of its share of

Production Sharing of Gas jointly with EGAS, pursuant to

Article VII(e), such exported Gas shall be valued according to the

relevant net back price.

In case CONTRACTOR disposes locally and/or solely exports

part of its share of Production Sharing of Gas to third party then

the following shall apply:

a- CONTRACTOR’s quantities disposed to the third party shall
be valued based on the agreed price between the
CONTRACTOR and such third party.

b- CONTRACTOR’s. quantities disposed to EGAS shall be
valued based on gas price agreed by EGAS and
CONTRACTOR according to the basis mentioned above.
VY¥O Yes Rue Ags A G8 (C) y So VY saell — Apes ll Say yall

iv- In case CONTRACTOR disposes all its share of Production
Sharing of Gas locally and/or solely exports to third party, then
the CONTRACTOR’s quantities sold to the third party shall be
valued based on the agreed price between the CONTRACTOR
and such third party.

y- The Cost Recovery Petroleum, Production Sharing and Excess
Cost Recovery, if any, of LPG produced from a plant constructed
and operated by or on behalf of EGAS and CONTRACTOR shall
be separately valued for Propane and Butane at the outlet of such
LPG plant according to the following formula (unless otherwise
agreed between EGAS and CONTRACTOR):

PLPG= 0.95 x PR

Where:

PLPG = LPG price (separately determined for Propane and Butane) in
USS. Dollars per metric ton.

PR = The average over a period of a month of the figures representing
the mid-point between the high and low prices in U.S. Dollars
per metric ton quoted in "Platt's LP Gaswire" during such
month for Propane and Butane F.O.B. Ex-Ref/Stor. West

Mediterranean.
VYV Yee Rue dalgs A G8 (C) pho VY saell — Apes gil Say yall

In the event that "Platt's LP Gaswire" is issued on certain days during a
month but not on others, the value of (PR) shall be calculated using only
those issues which are published during such month. In the event that the
value of (PR) cannot be determined because "Platt's LP Gaswire" is not
published at all during a month, EGAS and CONTRACTOR shall meet
and agree to the value of (PR) by reference to other published sources. In
the event that there are no such other published sources or if the value of
(PR) cannot be determined pursuant to the foregoing for any other
reason, EGAS and CONTRACTOR shall meet and agree the value of
(PR) by reference to the value of LPG (Propane and Butane) delivered
F.O.B. from the Mediterranean area.

Such valuation of LPG is based upon delivery at the delivery point
specified in Article VII(e)(2)(iii).

vi- The prices of Gas and LPG so calculated shall apply during the
same month.

vii- The Cost Recovery Petroleum, Production Sharing and Excess
Cost Recovery, if any, of Gas disposed for export jointly by
EGAS and CONTRACTOR to a third party, pursuant to
Article VII(e), shall be valued according to the net back price.

viii- The Cost Recovery, Production Sharing and Excess Cost
Recovery, if any, of LPG disposed of for export jointly by EGAS
and CONTRACTOR pursuant to Article VII(e) shall be valued at

its actual realized price.
YVR YoY Ady A Ga (C) y Se YY aaell — dons Il 5a) yal

(d) FORECASTS:
The Joint Venture Company shall prepare (not less than ninety (90)
days prior to the beginning of each calendar semester following first
regular production) and furnish in writing to CONTRACTOR and
EGAS a forecast setting out a total quantity of Petroleum that the
Joint Venture Company estimates can be produced, saved and
transported hereunder during such calendar semester in accordance
with good Petroleum industry practices.
The Joint Venture Company shall endeavor to produce the forecast
quantity during each calendar semester. The Crude Oil shall be run to
storage tanks or offshore loading facilities constructed, maintained
and operated according to Government Regulations, by the Joint
Venture Company, in which said Crude Oil shall be metered or
otherwise measured for royalty and other purposes required by this
Agreement. Gas shall be handled by the Joint Venture Company in
accordance with the provisions of Article VII(e).
(e) DISPOSITION OF PETROLEUM:
(1) Crude Oil and Condensate:
EGAS and CONTRACTOR shall have the right and the
obligation to separately take and freely export or otherwise
dispose of, currently all of the Crude Oil to which each is entitled
under Article VII(a) and (b). Subject to payment of sums due to
EGAS under Article VII(a)(2) and Article IX, CONTRACTOR

shall have the right to remit and retain abroad all funds acquired

by it including the proceeds from the sale of its share of Crude Oil

and Condensate.
yy)

VY e Riedy AAC) p80 VY sand) — dye ll Say pall

Notwithstanding anything to the contrary under this Agreement,
priority shall be given to meet the requirements of the A.R.E.
market from CONTRACTOR's share under Article VII (a) and
(b) of the Crude Oil produced from the Area and EGAS or EGPC
shall have the preferential right to purchase such Crude Oil at a
price to be determined pursuant to Article VII(c). The amount of
Crude Oil so purchased shall be a portion of CONTRACTOR's
share under Article VII (a) and (b). Such amount shall be
proportional to CONTRACTOR's share of the total production of
Crude Oil from the concession areas in the A.R.E. that are also
subject to EGAS's or EGPC’s preferential right to purchase. The
payment for such purchased amount shall be made by EGAS in
U.S. Dollars or in any other freely convertible currency remittable
by CONTRACTOR abroad.

It is agreed upon that EGAS shall notify CONTRACTOR, at least
forty five (45) days prior to the beginning of the calendar
semester, of the amount to be purchased during such semester
under this Article VII(e)(1).

(2) Gas and LPG:

i- Priority shall be given to meet the requirements of the local
market as determined by EGAS, taking into consideration the
following cases:

- In case CONTRACTOR elects to dispose all or part of its share
of Production Sharing of Gas, by itself to the local market to
third party other than EGAS, CONTRACTOR shall submit an
application to EGAS including the Gas price, quantities and
basic terms of a Gas Sales Agreement in order for EGAS to
obtain the Minister of Petroleum’s approval. Such approval
shall entitle CONTRACTOR to enter into a third party Gas
Sales Agreement.
yyy

VY e Riedy AAC) p80 VY sand) — dye ll Say pall

ii-

n case CONTRACTOR exports Gas, solely or jointly with
EGAS, CONTRACTOR or CONTRACTOR and EGAS, as the
case may be, should obtain the Minister of Petroleum’s
approval on the price and quantities allocated for export.

n case EGAS or EGAS and CONTRACTOR export LPG,
EGAS or EGAS and CONTRACTOR, as the case may be,
should obtain the Minister of Petroleum’s approval on the price
and quantities allocated for export.

n the event that EGAS is the buyer of Gas, the disposition of
Gas as indicated above shall be made by virtue of a long term

Gas Sales Agreement(s) to be entered into between EGAS and
CONTRACTOR (as sellers) and EGAS (as buyer).

EGAS and CONTRACTOR (as sellers) shall have the
obligation to deliver the Gas at the Delivery Point as indicated
below, where such Gas shall be metered for sales, royalty and
other purposes required by this Agreement.

(a) In the event no LPG plant is constructed to process such Gas,

the processed Gas Delivery Point shall be at the flange
connecting the Development Lease pipeline to the nearest point
on the National Gas Pipeline Grid System and the Crude and
Condensate Delivery Point shall be at the nearest point on the
Crude and Condensate Pipeline Network as depicted in Annex
"G" hereto or as otherwise agreed by EGAS and
CONTRACTOR.

(b) In the event an LPG plant is constructed to process such Gas,

such Gas shall, for the purposes of valuation and sales, be
metered at the outlet of such LPG plant. However,
notwithstanding the fact that the metering shall take place at the
LPG plant outlet, CONTRACTOR shall through the Joint
\¥o

VY e Riedy AAC) p80 VY sand) — dye ll Say pall

iii-

iv-

Venture Company build a pipeline suitable for transport of the
processed Gas from the LPG plant outlet to the nearest point on
the National Gas Pipeline Grid System (Gas Delivery Point),
the Condensate Delivery Point shall be at the nearest point on
the Crude and Condensate Pipeline Network and the LPG
Delivery Point shall be at the nearest point on the LPG Pipeline
Network as depicted in Annex "G" hereto, or otherwise agreed
by EGAS and CONTRACTOR. Such pipeline shall be owned
in accordance with Article VIII (a) by EGAS, and its cost shall
be financed and recovered by CONTRACTOR as Development

Expenditures pursuant to this Article VII.

EGAS and CONTRACTOR shall consult together to determine
whether to build LPG plant to recover LPG from any Gas
produced hereunder. In the event that EGAS and
CONTRACTOR decide to build such plant, the plant shall, as is
appropriate, be in the vicinity of the point of delivery as
determined in Article VII(e)(2)(ii). The delivery of LPG for,
royalty and other purposes required by this Agreement shall be
at the outlet of the LPG plant. The costs of such LPG plant shall
be recoverable in accordance with the provisions of this
Agreement, unless the Minister of Petroleum agrees to
accelerated recovery.

EGAS (as buyer) shall have the right to elect, by ninety (90)
days prior written notice to EGAS and CONTRACTOR (as
sellers), whether payment for the Gas which is subject to a Gas
Sales Agreement entered between EGAS and CONTRACTOR
(as sellers) and EGAS (as buyer) and also LPG produced from
yyy

VY e Riedy AAC) p80 VY sand) — dye ll Say pall

a plant constructed and operated by or on behalf of EGAS and
CONTRACTOR, as valued in accordance with Article VII(c),
and to which CONTRACTOR is entitled under the Cost
Recovery and Production Sharing provisions of this Article VII
hereunder, shall be made 1) in cash or 2) in kind.

Payments in cash shall be made by EGAS (as buyer) at intervals
provided for in the relevant Gas Sales Agreement in U.S.
Dollars, remittable by CONTRACTOR abroad.

Payments in kind shall be calculated by converting the value of
Gas and LPG to which CONTRACTOR is entitled into
equivalent Barrels of Crude Oil to be taken concurrently by
CONTRACTOR from the Area, or to the extent that such Crude
Oil is insufficient, Crude Oil from CONTRACTOR's other
concession areas or such other areas as may be agreed. Such
Crude Oil shall be added to the Crude Oil that CONTRACTOR
is otherwise entitled to lift under this Agreement. Such
equivalent Barrels shall be calculated on the basis of the
provisions of Article VII(c) relating to the valuation of Cost

Recovery Crude Oil.

Provided that:

(aa) Payment of the value of Gas and LPG shall always be made in

cash in U.S. Dollars remittable by CONTRACTOR abroad to
the extent that there is insufficient Crude Oil available for

conversion as provided for above;

(bb) Payment of the value of Gas and LPG shall always be made in

kind as provided for above to the extent that payments in cash
are not made by EGAS.
YVR VV Reddy A Ga (C) y Se YY saad — does Il Say yall

Payments to CONTRACTOR (whether in cash or in kind),

when related to CONTRACTOR's Cost Recovery Petroleum,

shall be included in CONTRACTOR's Statement of Recovery

of Costs and of Cost Recovery Petroleum referred to in Article

V of Annex "E" of this Agreement.

v- The proceeds of sale of CONTRACTOR's share of Gas and

LPG disposed of pursuant to Article VII(e)(2) may be freely

remitted or retained abroad by CONTRACTOR.

vi- In the event that EGAS and CONTRACTOR agree to accept
new Gas and LPG producers to join in an ongoing export

project, such producers shall have to contribute a fair and
equitable share of the investment made.
vii-CONTRACTOR shall not be obligated to surrender a
Development Lease based on a Commercial Discovery of Gas,
if Crude Oil has been discovered in commercial quantities in the
same Gas Development Lease but CONTRACTOR shall
surrender its rights of such Gas reserves which were not
produced and disposed as stated in the second paragraph of
Article II(e).
(f) OPERATIONS:
If following the reversion to EGAS of any rights to Crude Oil
hereunder, CONTRACTOR retains rights to Gas in the same
Development Lease area, or if, following the surrender of rights to
Gas hereunder, CONTRACTOR retains rights to Crude Oil in the
same Development Lease area, operations to explore for or exploit
the Petroleum, the rights to which have been reverted or surrendered
(Oil or Gas, as the case may be) shall only be carried out by the Joint
Venture Company which shall act on behalf of EGAS alone, unless
CONTRACTOR and EGAS agree otherwise.
VEY YoY eddy A Ga (C) y Se YY aaell — does ll Say yal

(g) TANKER SCHEDULING:

(a)

At reasonable time prior to the commencement of Commercial

Production EGAS and CONTRACTOR shall meet and agree upon a

procedure for scheduling tankers lifting from the agreed upon point

of export.
ARTICLE VIII
TITLE TO ASSETS

EGAS shall become the owner of all CONTRACTOR acquired and owned

assets which assets were charged to Cost Recovery by CONTRACTOR in

connection with the operations carried out by CONTRACTOR or the Joint

Venture Company in accordance with the following:

1- Land shall become the property of EGAS as soon as it is purchased.

2- (i) Title to fixed and movable assets, which are charged to the
recoverable cost and approved by EGAS, shall be transferred
from CONTRACTOR to EGAS upon the final relinquishment
of all parts of the Area during the Exploration periods.

(ii) Title to fixed and movable assets shall be transferred
automatically and gradually from CONTRACTOR to EGAS
as they become subject to recovery in accordance with the
provisions of Article VII; however, the full title to fixed and
movable assets shall be transferred automatically from
CONTRACTOR to EGAS when their total cost has been
recovered by CONTRACTOR in accordance with the
provisions of Article VII or at the time of termination of this
Agreement with respect to all assets chargeable to the
operations, whether recovered or not, whichever occurs first.
The book value of the assets created during each calendar
quarter shall be notified by CONTRACTOR to EGAS or by
the Joint Venture Company to EGAS and CONTRACTOR
within thirty (30) days of the end of each calendar quarter.

3- All samples and technical data shall be transferred to EGAS upon
EGAS’s request or at the termination of the Agreement.

VEN YoY Reddy A Ga (C) y Se YY aaell — duane Il Say yal

(b) During the term of this Agreement, EGAS, CONTRACTOR and the
Joint Venture Company are entitled to the full use and enjoyment of
all fixed and movable assets referred to above in connection with
operations hereunder or under any other Petroleum concession
agreement entered into by the parties. In that case, proper accounting
adjustment shall be made. CONTRACTOR and EGAS shall not
dispose of the same except with agreement of the other.

(c) CONTRACTOR and the Joint Venture Company may freely import
into the A.R.E., use therein and freely export at the end of such use,
machinery and equipment which they either rent or lease in
accordance with good industry practices, including but not limited to
the lease of computer hardware and software.

ARTICLE IX
BONUSES

(a) CONTRACTOR shall pay to EGAS as a signature bonus the sum of
five million U.S. Dollars ($5000000) after the relevant law is issued
and before the Effective Date of this Agreement.

(b) CONTRACTOR shall pay to EGAS as a Development Lease bonus
the sum of fifty thousand U.S. Dollars ($50000) for each
Development Block (1'x1') or part of Development Block on the
approval date of each Development Lease.

(c) CONTRACTOR shall pay to EGAS the sum of five million U.S.
Dollars ($ 5000000) as a Development Lease extension bonus on the
approval date of entry into the five (5) Year Extension Period of each

Development Lease pursuant to Article III(d)(iii)(dd).
VEO VAY s ALAM A G8 (C) pS VY saell — Apes ll Say yall

(d) CONTRACTOR shall pay to EGAS as an assignment bonus on the
date of approval of each assignment requested by CONTRACTOR or
any of the CONTRACTOR Members to any assignee pursuant to
Article XXI, according to the following:

(i) During any Exploration period, in case CONTRACTOR/
CONTRACTOR Member assigns in whole or in part of its rights,
privileges, duties and obligations to any assignee other than an
Affiliate Company of the same CONTRACTOR/CONTRACTOR
Member, CONTRACTOR or CONTRACTOR Member, as the
case may be, shall pay to EGAS the sum equivalent to ten percent
(10%), valued in U.S. Dollars, of the total financial commitment
of the then current Exploration period during which the
assignment is made and according to the assigned percentage.

(ii) During the Development Period, in case CONTRACTOR/
CONTRACTOR Member assigns in whole or in part of its rights,
privileges, duties and obligations to any assignee other than an
Affiliate Company of the same »~CONTRACTOR/
CONTRACTOR Member, CONTRACTOR or CONTRACTOR
Member, as the case may be,shall pay to EGAS the sum of ten
percent (10%), valued in U.S. Dollars, of the value of each
assignment deal whichever is applicable :

- In case it is a cash deal, the percentage shall be calculated on the
base of the financial value to be paid by the assignee to the
assignor; or

- In case it is an exchange of shares or stocks deal, the percentage
shall be calculated on the base of the financial value of shares or
stocks to be exchanged between the assignor and the assignee; or

- In case it is a reserve swap deal, the percentage shall be calculated
on the base of the financial value of the reserves, to be swapped
between the assignor and the assignee from the Development
Lease(s) areas; or
VEY Ves Rae Aly A G8 (C) pho VY saell — Apes gil Say yall

- In case it is any other type of deals, the value of any assignment
deal to be declared by the assignor.

(iii) During any Exploration period and after a discovery of a
Commercial Oil or Gas Well or after a Development Lease is
granted to CONTRACTOR, in case CONTRACTOR/
CONTRACTOR Member assigns in whole or in part of its rights,
privileges, duties and obligations to any assignee other than an
Affiliate Company of the same ©CONTRACTOR/
CONTRACTOR Member, CONTRACTOR or CONTRACTOR
Member, as the case may be, shall pay to EGAS the sum of the
value of the assignment bonus as mentioned in (i) and (ii) above.

(iv) In case of an assignment to an Affiliate company of the same
CONTRACTOR/ CONTRACTOR Member during any
Exploration or Development period, CONTRACTOR or
CONTRACTOR Member, as the case may be, shall pay to EGAS
one hundred and fifty thousand U.S. Dollars ($ 150000).

(e) From the Effective date and during any Exploration or Development

(f)

period (as it may be extended), CONTRACTOR shall, for each
Financial Year, prepare and carry out specialized training programs
abroad to EGAS’s employees at approved specialized international
training centers for the sum of one hundred and fifty thousand U.S.
Dollars ($ 150000). For such purpose, at the beginning of each
Financial Year, CONTRACTOR shall submit to EGAS a training
program proposal subject to EGAS’s approval.

CONTRACTOR shall pay to EGAS the sum of five hundred
thousand U.S. Dollars ($ 500000) as a production bonus when the
total average daily production from the Area first reaches the rate of
five thousand (5000) Barrels of Oil or equivalent per day as for a
period of thirty (30) consecutive producing days. Payment shall be
made within fifteen (15) days thereafter.
VEX VAY RA A Ga (C) y Se YY aaell — does ll Say yal

(g) CONTRACTOR shall pay to EGAS the additional sum of one
million U.S. Dollars ($ 1000000) as a production bonus when the
total average daily production from the Area first reaches the rate of
ten thousand (10000) Barrels of Oil or equivalent per day for a period
of thirty (30) consecutive producing days. Payment shall be made
within fifteen (15) days thereafter.

(h) CONTRACTOR shall pay to EGAS the additional sum of one
million and five hundred thousand U.S. Dollars ($ 1500000) as a
production bonus when the total average daily production from the
Area first reaches the rate of twenty thousand (20000) Barrels of Oil
or equivalent per day for a period of thirty (30) consecutive
producing days. Payment will be made within fifteen (15) days
thereafter.

(i) CONTRACTOR shall pay to EGAS the additional sum of two
million U.S. Dollars ($ 2000000) as a production bonus when the
total average daily production from the Area first reaches the rate of
twenty five thousand (25000) Barrels of Oil or equivalent per day for
a period of thirty (30) consecutive producing days. Payment shall be
made within fifteen (15) days thereafter.

(j) All the above mentioned bonuses shall in no event be recovered by
CONTRACTOR.

(k) In the event that EGAS elects to develop any part of the Area
pursuant to the sole risk provisions of Article II(c)(iv), production
from such sole risk area shall be considered for the purposes of this
Article IX only if CONTRACTOR exercises its option to share in

such production, and only from the date of such sharing.
YOY Ves Rue Adlgs A G8 (C) pho VY saell — Apes ll Say yall

(1) Gas shall be taken into account for purpose of determining the total
average daily production from the Area under Article IX(fi) by
converting daily Gas delivered into equivalent barrels of daily Crude
Oil production in accordance with the following formula for each unit
of one thousand (1000) standard Cubic Feet of Gas:

Equivalent Barrels of Oil per MSCF = H x 0.167

Where:

MSCF = one thousand Standard Cubic Feet of Gas.

H = the number of million British Thermal Units (MMBTUs) per
MSCF.

ARTICLE X

OFFICE AND SERVICE OF NOTICES
CONTRACTOR shall maintain an office in the A.R.E. at which notices
shall be validly served.
The General Manager and Deputy General Manager shall be entrusted by
CONTRACTOR with sufficient power to carry out immediately all local
written directions given to them by the Government or its representatives
under the terms of this Agreement. All lawful regulations issued or
hereafter to be issued, which are applicable hereunder and not in conflict
with this Agreement, shall apply to the duties and activities of the
General Manager and Deputy General Manager.
All matters and notices shall be deemed to be validly served if they are
delivered to the office of the General Manager, with adequate proof of
receipt, or if they are sent to him by registered mail to CONTRACTOR's
office in the A.R.E..
All matters and notices shall be deemed to be validly served if delivered
to the office of the Chairman of EGAS, with adequate proof of receipt, or
which are sent to him by registered mail to EGAS's main office in Cairo,
AR.E..
VOY Yes ALA gs A G8 (C) phe VY saell — Apes ll Say yall

ARTICLE XI
SAVING OF PETROLEUM AND PREVENTION OF LOSS

(a) The Joint Venture Company shall take all proper measures, according
to generally accepted methods in use in the Petroleum industry, to
prevent loss or waste of Petroleum above or under the ground in any
form during drilling or producing or gathering or distributing or
storage operations. The GOVERNMENT has the right to prevent any
operation on any well that it might reasonably expect would result in
loss or damage to the well or the Oil or Gas field.

(b) Upon completion of the drilling of a productive well, the Joint
Venture Company shall inform the GOVERNMENT or its
representative of the time when the well shall be tested and the
production rate ascertained.

(c) Except in instances where multiple producing formations in the same
well can only be produced economically through a single tubing
string, Petroleum shall not be produced from multiple Oil bearing
zones through one string of tubing at the same time, except with the
prior approval of the GOVERNMENT or its representative, which
shall not be unreasonably withheld.

(d) The Joint Venture Company shall record data regarding the quantities
of Petroleum and water produced monthly from each Development
Lease. Such data shall be sent to the GOVERNMENT or its
representative on the special forms provided for that purpose within
thirty (30) days after the data has been obtained. Daily or weekly
statistics regarding the production from the Area shall be available at
all reasonable times for examination by authorized representatives of
the GOVERNMENT.

(e) Daily drilling records and the graphic logs of wells shall show the
quantity and type of cement and the amount of any other materials
used in the well for the purpose of protecting Petroleum, Gas bearing
or fresh water strata.
Yoo Yes Ru Ags A G8 (C) pS VY saell — Apes ll Say yall

(f) Any substantial change of mechanical conditions of the well after its
completion shall be subject to the approval of the representative of
the GOVERNMENT, which approval shall not be unreasonably
withheld.

ARTICLE XII
CUSTOMS EXEMPTIONS

(a) EGAS, CONTRACTOR and the Joint Venture Company shall be
permitted to import and shall be exempted from customs duties, any
taxes, levies or fees (including fees imposed by Ministerial Decision
No. 254 of 1993 issued by the Minister of Finance, as now or
hereafter amended or substituted) of any nature and from the
importation rules with respect to the importation of machinery,
equipment, appliances, materials, items, means of transport and
transportation, electric appliances, air conditioners for offices, field
housing and facilities, electronic appliances, computer hardware and
software, as well as spare parts required for any of the imported items,

all subject to a duly approved certificate issued by the responsible
representative nominated by EGAS for such purpose, stating that the
imported items are required for conducting the operations pursuant to
this Agreement. Such certificate shall be final and binding and shall
automatically result in the importation and the exemption without any
further approval, delay or procedure.

(b) Machinery, equipment, appliances and means of transport and
transportation imported by EGAS's, CONTRACTOR's and the Joint
Venture Company’s contractors. and sub-contractors temporarily
engaged in any activity pursuant to the operations which are the
subject to this Agreement, shall be cleared under the "Temporary
Release System" without payment of customs duties, any taxes, levies
or fees (including fees imposed by Ministerial Decision No. 254 of
1993 issued by the Minister of Finance, as now or hereafter amended
VOY YeVe eddy A Ga (c) y Se YY sand! — uous ll Say yal

or substituted) of any nature, upon presentation of a duly approved
certificate issued by EGAS's responsible representative nominated by
EGAS for such purpose, stating that the imported items are required
for conducting the operations pursuant to this Agreement. Items set
out in Article XII(a) imported by EGAS's, CONTRACTOR's and the
Joint Venture Company’s contractors and sub-contractors for the
aforesaid operations, in order to be installed or used permanently or
consumed shall meet the conditions for exemption set forth in Article
XII(a) after being duly certified by EGAS's responsible representative
to be used for conducting operations pursuant to this Agreement.

(c) The expatriate employees of CONTRACTOR, the Joint Venture
Company and their contractors and sub-contractors shall not be
entitled to any exemptions from customs duties and other ancillary
taxes and charges except within the limits of the provisions of the laws
and regulations applicable in the A.R.E.; however, personal household
goods and furniture [including one (1) car] for each expatriate
employee of CONTRACTOR and/or the Joint Venture Company shall
be cleared under the "Temporary Release System" (without payment
of any customs duties and other ancillary taxes) upon presentation of a
letter to the appropriate customs authorities by CONTRACTOR or the
Joint Venture Company approved by EGAS's _ responsible
representative, stating that the imported items are imported for the
sole use of the expatriate employee and his family and that such
imported items shall be re-exported outside the A.R.E. upon the
repatriation of the concerned expatriate employee.

(d) Items imported into the A.R.E., whether exempted or not exempted
from customs, duties and other ancillary taxes and charges hereunder,
may be exported by the importing party at any time after obtaining
EGAS's approval, which approval shall not be unreasonably withheld
or delayed, without any export duties, taxes or charges or any taxes or
YOR VAY s ALAM gs A G8 (C) y So VY saell — Apes ll Say yall

charges from which such items have been already exempted, being
applicable. Such items may be sold within the A.R.E. after obtaining
the approval of EGAS, which approval shall not be unreasonably
withheld. In this event, the purchaser of such items shall pay all
applicable customs duties and other ancillary taxes and charges
according to the condition and value of such items and the tariff
applicable on the date of sale, unless such items have already been sold
to an Affiliated Company of CONTRACTOR, if any, or EGAS, having

the same exemption, or unless title to such items has passed to EGAS.

In the event of any such sale under this paragraph (d), the proceeds
from such sale shall be divided in the following manner:
CONTRACTOR shall be entitled to reimbursement of its unrecovered
cost, if any, in such items and the excess, if any, shall be paid to EGAS.

(e)The exemption provided for in Article XII(a) shall not apply to any
imported items when items of the same or substantially the same kind
and quality are manufactured locally, meet the CONTRACTOR's and/or
the Joint Venture Company’s specifications for quality and. safety, and
are available for timely purchase and delivery in the A.R.E. at a price not
higher than ten percent (10%) more than the cost of the imported item,
before customs, duties but after freight and insurance costs, if any, have
been added.

(f) EGAS and CONTRACTOR shall have the right to freely export the
Petroleum produced from the Area after obtaining the approval of the
competent authorities in A.R.E. pursuant to this Agreement, and such
Petroleum shall be exempted from any customs duties, any taxes,
levies or any other imposts in respect of the export of Petroleum

hereunder.
VAY Yee ALL Aalgs A G8 (C) y Se VY saell — Apa gil Say yall

ARTICLE XIII
BOOKS OF ACCOUNT; ACCOUNTING AND PAYMENTS

(a)EGAS, CONTRACTOR and the Joint Venture Company shall each

maintain at their business offices in the A.R.E. books of account, in
accordance with the Accounting Procedure in Annex "E" and accepted
accounting practices generally used in the Petroleum industry, and
such other books and records as may be necessary to show the work
performed under this Agreement, including the amount and value of
all Petroleum produced and saved hereunder. CONTRACTOR and the
Joint Venture Company shall keep their books of account and
accounting records in U.S. Dollars.
The Joint Venture Company shall furnish to the GOVERNMENT or
its representatives monthly returns showing the amount of Petroleum
produced and saved hereunder. Such returns shall be prepared in the
form required by the GOVERNMENT, or its representatives and shall
be signed by the General Manager or by the Deputy General Manager
or a duly designated deputy and delivered to the GOVERNMENT or
its representatives within thirty (30) days after the end of the month
covered in the returns.

(b)The aforesaid books of account and other books and records referred
to above shall be available at all reasonable times for inspection by
duly authorized representatives of the GOVERNMENT.

(c)CONTRACTOR shall submit to EGAS a profit and loss statement of
its Tax Year not later than four (4) months after the commencement of
the following Tax Year to show its net profit or loss from the
Petroleum operations under this Agreement for such Tax Year.
CONTRACTOR shall at the same time submit a year-end balance
sheet for the same Tax Year to EGAS. The balance sheet and financial

statements shall be certified by an Egyptian certified accounting firm.
VAY Yee Reda A G8 (C) phe VY saell — Apes gil Say yall

ARTICLE XIV
RECORDS, REPORTS AND INSPECTION

(a) CONTRACTOR and/or the Joint Venture Company shall prepare and
keep, at all times while this Agreement is in force, maintain accurate
and current records of their operations in the Area. CONTRACTOR
and/or the Joint Venture Company shall furnish the GOVERNMENT
or its representatives, in conformity with applicable regulations or as
the GOVERNMENT or its representatives may require based on good
Petroleum industry practice, information and data concerning their
operations under this Agreement. The Joint Venture Company shall
perform the functions indicated in this Article XIV in accordance with
its role as specified in Article VI.

(b) CONTRACTOR and/or the Joint Venture Company shall save and
keep a portion presents each sample of cores and cuttings taken from
drilling wells, to be disposed of, or forwarded to the GOVERNMENT
or its representatives in the manner directed by the GOVERNMENT.
All samples acquired by CONTRACTOR and/or the Joint Venture
Company for their own purposes shall be considered available for
inspection at any reasonable time by the GOVERNMENT or its
representatives.

(c) Unless otherwise agreed to by EGAS, in case of exporting any rock
samples outside the A.R.E., samples equivalent in size and quality
shall, before such exportation, be delivered to EGAS as representative
of the GOVERNMENT.

(d) Originals of records shall only be exported with the permission of
EGAS; provided, however, that magnetic tapes and any other data,
which must be processed or analyzed outside the A.R.E., may be

exported if a monitor or a comparable record, if available, is
maintained in the A.R.E.; and provided that such exports shall be
promptly repatriated to the A.R.E. following such processing or
analysis on the understanding that they belong to EGAS.
VNO YoY eddy A Ga (C) y Se YY aaell — does ll Say yall

(e) During the period in which CONTRACTOR is conducting the
Exploration operations, EGAS's duly authorized representatives or
employees shall have the right to full and complete access to the Area
at all reasonable times with the right to observe the operations being
conducted and to inspect all assets, records and data kept by
CONTRACTOR. EGAS's representatives or employees, in exercising
their rights under the preceding sentence of this paragraph (e), shall
not cause any harm to CONTRACTOR's operations. CONTRACTOR
shall provide EGAS with copies of any and all data (including, but not
limited to, geological and geophysical reports, logs and well surveys),
information and interpretation of such data, and other relevant
information in CONTRACTOR's possession.

During the period in which CONTRACTOR conducts the Exploration
operations, CONTRACTOR shall furnish EGAS with monthly,
quarterly, semi-annual and annual technical status reports.

For the purpose of obtaining new offers, the GOVERNMENT and/or
EGAS may at the end of any Exploration period, as it may be
extended pursuant to the provisions of Article V above, or at the date
of termination of this Agreement, whichever is earlier, show any other
party geophysical and geological data with respect to the area which
CONTRACTOR has relinquished.

(f) During the Development Period in any granted Development Lease of
Oil or Gas, which shall be started upon the issuance of the
Development Lease until the field is fully developed, for the purpose
of obtaining new offers for adjoining areas, the GOVERNMENT
and/or EGAS can show or use with any other party the geophysical
and geological data implemented in the area provided such data is at
least three (3) Years old, and provided the Commercial Production
has started in accordance with the production commencement date as
agreed in this Development Lease.
VAY Ye Ye Ais gy A G8 (e) p80 VY aanll — Asoes oll Say pal

ARTICLE XV
RESPONSIBILITY FOR DAMAGES

CONTRACTOR shall entirely and solely be responsible in law toward
third parties for any damage caused by CONTRACTOR's Exploration
operations and shall indemnify the GOVERNMENT and/or EGAS
against all damages for which they may be held liable on account of any
such operations.

However, in the event that any damage results as a consequence of the
issuance of any order, regulation or direction of the GOVERNMENT of the
A.R.E. whether promulgated in the form of a law or otherwise, then EGAS
and/or CONTRACTOR shall be exempted from the responsibility resulting
from the non-performance or delay in performance of any obligation under
this Agreement as long as such non-performance or delay in performance is
arising out of the issuance of such laws, regulations or orders within the
limits imposed by such laws, regulations or orders. EGAS and/or
CONTRACTOR shall be granted the necessary period for the restoration of
any damage resulting from the non-performance or the delay in
performance, provided that such granted period shall be added to the term of
the relevant period of this Agreement at that time and shall be restricted to
the block(s) affected by such laws, regulations or orders and shall not exceed
the period of delay referred to above.

ARTICLE XVI
PRIVILEGES OF GOVERNMENT REPRESENTATIVES

Duly authorized representatives of the GOVERNMENT shall have
access to the Area covered by this Agreement and to the Petroleum
operations conducted thereon. Such representatives may examine the
books, registers and records of EGAS, CONTRACTOR and the Joint
VAG VY ALA gs A G8 (C) y Se VY saell — Apes gil Say yall

Venture Company and make a reasonable number of surveys, drawings and
tests for the purpose of enforcing this Agreement. They shall, for this
purpose, be entitled to make reasonable use of the machinery and
instruments of CONTRACTOR or the Joint Venture Company on the
condition that no danger or impediment to the operations hereunder shall
arise directly or indirectly from such use. Such representatives shall be given
reasonable assistance by the agents and employees of CONTRACTOR or
the Joint Venture Company so that none of their activities endanger or
hinder the safety or efficiency of the operations. CONTRACTOR or the
Joint Venture Company shall offer such representatives all privileges and
facilities accorded to its own employees in the field and shall provide them,
free of charge, the use of reasonable office space and of adequately
furnished housing while they are in the field for the purpose of facilitating
the objectives of this Article XVI. Without prejudice to Article XIV(e), any
and all information obtained by the GOVERNMENT or its representatives
under this Article XVI shall be kept confidential with respect to the Area.
ARTICLE XVII
EMPLOYMENT RIGHTS AND TRAINING OF
ARAB REPUBLIC OF EGYPT PERSONNEL
(a) It is the desire of EGAS and CONTRACTOR that operations
hereunder be conducted in a business-like and efficient manner:

(1) The expatriate administrative, professional and technical personnel
employed by CONTRACTOR or the Joint Venture Company and
the personnel of its contractors for the conduct of the operations
hereunder, shall be granted a residence as provided for in Law
No. 89 of 1960, as amended, and Ministerial Order No. 8180 of
1996, and CONTRACTOR agrees that all immigration, passport,
visa and employment regulations of the A.R.E., shall be applicable
to all alien employees of CONTRACTOR working in the A.R.E..

(2) A minimum of twenty five percent (25%) of the combined salaries
and wages of each of the expatriate administrative, professional
and technical personnel employed by CONTRACTOR or the Joint
Venture Company shall be paid monthly in Egyptian currency.

VV) Yee Re daly A G8 (C) phe VY saell — Apes gil Say yall

(b) CONTRACTOR and the Joint Venture Company shall each select its
employees and determine the number thereof, to be used for
operations hereunder.

(c) CONTRACTOR, shall after consultation with EGAS, prepare and carry
out specialized training programs for all its employees in A.R.E. engaged
in operations hereunder with respect to applicable aspects of the
Petroleum industry. CONTRACTOR and the Joint Venture Company
shall give priority to employ the qualified Egyptians, as they are available.

ARTICLE XVIII
LAWS AND REGULATIONS

(a) CONTRACTOR and the Joint Venture Company shall be subject to
Law No. 66 of 1953 (excluding Article 37 thereof), as amended and
the regulations issued for the implementation thereof, including the
regulations for the safe and efficient performance of operations
carried out for the execution of this Agreement and for the
conservation of the Petroleum resources of the A.R.E.; provided that
no regulations, or modification or interpretation thereof are contrary
to or inconsistent with the provisions of this Agreement.

(b) CONTRACTOR and the Joint Venture Company shall be subject to the
provisions of the Law No. 4 of 1994 concerning the environment and its
executive regulation, as may be amended, as well as any laws or regulations
that may be issued, concerning the protection of the environment.

(c) Except as provided in Article I[(g) for income taxes, EGAS,
CONTRACTOR and the Joint Venture Company shall be exempted
from all taxes and duties, whether imposed by the GOVERNMENT
or municipalities including among others, sales tax, value added tax
and taxes on the Exploration, Development, extracting, producing,

exporting or transporting of Petroleum and LPG as well as any and
VV

Vo YoY s Rudge A 8 (e) ps VY andl — dyeu gil Say yall

(d)

(e)

0)

(g)

all withholding taxes that might otherwise be imposed on dividends,
interest, technical service fees, patent and trademark royalties, and
similar items. CONTRACTOR shall also be exempted from any tax
on the liquidation of CONTRACTOR, or distributions of any income
to the shareholders of CONTRACTOR, and from any tax on capital.
The rights and obligations of EGAS and CONTRACTOR under, and
for the effective term of this Agreement shall be governed by and in
accordance with the provisions of this Agreement and may only be
altered or amended by the written mutual agreement of the said
contracting parties and according to the same procedures by which
the original Agreement has been issued.

The contractors and sub-contractors of CONTRACTOR and the Joint
Venture Company shall be subject to the provisions of this
Agreement which affect them. Without prejudice to Article XVIII(b)
above, if regulations which are duly issued by the GOVERNMENT
apply from time to time and are not in accord with the provisions of
this Agreement, such regulations shall not apply to CONTRACTOR,
the Joint Venture Company and their respective contractors and sub-
contractors, as the case may be.

EGAS, CONTRACTOR, the Joint Venture Company and their
respective contractors and sub-contractors shall for the purposes of
this Agreement be exempted from all professional stamp duties,
imposts and levies imposed by syndical laws with respect to their
locuments and activities mentioned hereunder.

Without prejudice to Article XVIII(b) above, all the exemptions from
the application of the A.R.E. laws or regulations granted to EGAS,
CONTRACTOR, the Joint Venture Company, their contractors and
sub-contractors under this Agreement shall include such laws and

regulations as presently in effect or as thereafter amended or
substituted.
VOY eVe eddy A Ga (c) y Se YY aaell — dons ll Say yal

ARTICLE XIX
STABILIZATION
In case of changes in existing legislation or regulations applicable to the
conduct of Exploration, Development and production of Petroleum,
which take place after the Effective Date, and which significantly affect
the economic interest of this Agreement to the detriment of
CONTRACTOR or which imposes on CONTRACTOR an obligation to
remit to the A.R.E. the proceeds from sales of CONTRACTOR's
Petroleum, then CONTRACTOR shall notify EGAS of the subject
legislative or regulatory measure as well as its consequent effects that
may cause the destabilization of the Agreement. In such case, the parties
shall negotiate appropriate modifications to this Agreement designed to
restore the economic balance thereof which existed on the Effective Date.
The parties shall use their best efforts to agree on the appropriate
amendments to this Agreement within ninety (90) days from aforesaid
notice.
These amendments to this Agreement shall in any event neither decrease
nor increase the rights and obligations of CONTRACTOR as these were
agreed on the Effective Date.
In the event the parties fail to reach an agreement during the period
referred to above in this Article, such dispute shall be referred to the
general rules in settling the disputes stated in Article XXIV of this
Agreement.
ARTICLE XX
RIGHT OF REQUISITION

(a) In case of national emergency due to war or imminent expectation of

war or internal causes, the GOVERNMENT may requisite all or part

of the production from the Area obtained hereunder and require the

Joint Venture Company to increase such production to the utmost

possible maximum, The GOVERNMENT may also requisite the Oil

and/or Gas field itself and, if necessary, related facilities.
VV YoY Reddy A Ga (C) y Se YY sand — does Il Say yal

(b) In any such case, such requisition shall not be effected except after
inviting EGAS and CONTRACTOR or their representatives by
registered letter, with acknowledgement of receipt, to express their
views with respect to such requisition.

(c) The requisition of production shall be effected by Ministerial Order.
Any requisition of Oil and/or Gas field itself, or any related facilities,
shall be effected by a Presidential Decree duly notified to EGAS and
CONTRACTOR.

(d) In the event of any requisition as provided for above, the
GOVERNMENT shall indemnify in full EGAS and CONTRACTOR
for the period during which the requisition is maintained, including:
(1) All damages which result from such requisition; and
(2) Full repayment each month for all Petroleum extracted by the

GOVERNMENT less the royalty share of such production.

However, any damage resulting from enemy attack is not within the

meaning of this paragraph (d). Payment hereunder shall be made to

CONTRACTOR in U.S. Dollars remittable abroad. The price paid to

CONTRACTOR for Petroleum taken shall be calculated in accordance

with Article VII(c).

ARTICLE XXI
ASSIGNMENT
(a) Neither EGAS nor CONTRACTOR may assign to a person, firm or
corporation, in whole or in part, any of its rights, privileges, duties or
obligations under this Agreement either directly or indirectly (indirect
assignment shall mean, for example but not limited to, any sale,
purchase, transfer of stocks, capital or assets or any other action that
would change the control of CONTRACTOR/CONTRACTOR Member
on its share in the company's capital) without the written approval of the
GOVERNMENT. In all cases priority shall be given to EGAS, if it so
desires, to obtain such interest intended to be assigned except assignment
to an Affiliated Company of the same CONTRACTOR Member.
V4 Ves Rae Aly A G8 (C) pho VY saell — Apes gil Say yall

(b) Without prejudice to Article XXI(a), CONTRACTOR may assign all
or any of its rights, privileges, duties and obligations under this
Agreement to an Affiliated Company of the same CONTRACTOR
Member, provided that CONTRACTOR shall notify EGAS and the
GOVERNMENT in writing and obtain the written approval of the
GOVERNMENT on the assignment.

In case of an assignment either in whole or in part to an Affiliated

Company, the assignor together with the assignee shall remain jointly

and severally liable for all duties and obligations of CONTRACTOR

under this Agreement provided such Affiliated Company remains in
the same capacity as an Affiliated Company.

(c) To enable consideration to be given to any request for such
GOVERNMENT's consent referred to in (a) or (b) above, the
following conditions must be fulfilled:

(1) The obligations of the assignor deriving from this Agreement
must have been duly fulfilled as of the date such request is made.
(2) The instrument of assignment must include provisions stating
precisely that the assignee is bound by all covenants contained in
this Agreement and any modifications or additions in writing that
up to such date may have been made.

A draft of such instrument of assignment shall be submitted to

EGAS for review and approval before being formally executed,

such approval not to be unreasonably withheld.

(3) The assignor(s) shall submit to EGAS the required documents

that evidence the assignee's financial and technical competence,

and also the required documents that evidence the affiliation of
the assignee to the CONTRACTOR/CONTRACTOR Member (in
case of assignment to an Affiliated Company).

(d) Any assignment, sale, transfer or other such conveyance made
pursuant to the provisions of this Article XXI shall be free of any
transfer, capital gains taxes or related taxes, charges or fees including
without limitation, all Income Tax, Sales Tax, Value Added Tax,
Stamp Duty, or other Taxes or similar payments.

VAY Yee Rae daly A G8 (C) pS VY saell — Apes gil Say yall

(e) Once the assignor and the proposed third party assignee, other than an

Affiliated Company, have agreed the final conditions of an assignment,
the assignor shall disclose in details such final conditions in a written
notification to EGAS. EGAS shall have the right to acquire the interest
intended to be assigned, if, within ninety (90) days from assignor’s
written notification, EGAS delivers to the assignor a written notification
that it accepts the same conditions agreed with the proposed third party
assignee. If EGAS does not deliver such notification within such ninety
(90) day period, the assignor shall have the right to assign the interest
notified to be assigned to the proposed third party assignee, subject to

the Government’s approval under paragraph (a) of this Article.

(f) As long as the assignor shall hold any interest under this Agreement,

the assignor together with the assignee shall be jointly and severally
liable for all duties and obligations of CONTRACTOR under this

Agreement.

ARTICLE XXII
BREACH OF AGREEMENT AND POWER TO CANCEL
(a) The GOVERNMENT shall have the right to cancel this Agreement
by Order or Presidential Decree, with respect to CONTRACTOR, in
the following instances:

(1) If it has knowingly submitted any false statements to the
GOVERNMENT which were of a material consideration for the
execution of this Agreement.

(2) If it assigns any interest hereunder contrary to the provisions of
Article XXI.

(3) If it is adjudicated bankrupt by a court of competent jurisdiction.

(4) If it does not comply with any final decision reached as the result

of court proceedings conducted under Article XXIV(a).
VAY YeNe Rue daly A G8 (C) pho VY saell — Apes gil Say yall

(5) If it intentionally extracts any mineral, other than Petroleum, not
authorized by this Agreement or without the authorization of the
GOVERNMENT, except such extractions that may be
unavoidable as the result of the operations conducted hereunder in
accordance with accepted Petroleum industry practice and which
shall be notified to the GOVERNMENT or its representative as
soon as possible.

(6) If it commits any material breach of this Agreement or of the
provisions of Law No. 66 of 1953, as amended; provided that
they, are not contradicted by the provisions of this Agreement.

Such cancellation shall take place without prejudice to any rights which

may have accrued to the GOVERNMENT against CONTRACTOR in

accordance with the provisions of this Agreement and, in the event of
such cancellation, CONTRACTOR shall have the right to remove from
the Area all its personal property.

(b) Ifthe GOVERNMENT deems that one of the aforesaid causes (other than
a Force Majeure cause referred to in Article XXIII) exists to cancel this
Agreement, the GOVERNMENT shall give CONTRACTOR ninety (90)
days written notice personally served on CONTRACTOR's General
Manager, in the legally manner and receipt of which is acknowledged by
him or by his legal agents, to remedy and remove such cause. But if for
any reason such service is impossible due to un-notified change of
address, publication in the Official Journal of such notice shall be
considered as valid service upon CONTRACTOR. If at the end of the said
ninety (90) day notice period such cause has not been remedied and
removed, this Agreement may be canceled forthwith by Order or
Presidential Decree as aforesaid. Provided however, that if such cause, or
the failure to remedy or remove such cause, results from any act or
omission of one party, cancellation of this Agreement shall be effective
only against that party and not as against any other party hereto.
YAO VeVe Reddy A Ga (c) y Se YY aaell — uous ll Say yal

(a)

(b)

(c)

(d)

ARTICLE XXIII
FORCE MAJEURE
The non-performance or delay in performance by EGAS and
CONTRACTOR, or either of them, of any obligation under this
Agreement shall be excused if, and to the extent that, such
non-performance or delay is caused by Force Majeure. The period of
any such non-performance or delay, together with such period as may
be necessary for the restoration of any damage done during such
delay, shall be added to the time given in this Agreement for the
performance of such obligation and for the performance of any

obligation dependent thereon and consequently, to the term of this
Agreement, but only with respect to the Exploration or Development
Block(s) affected by such case.

"Force Majeure" within the meaning of this Article XXIII, shall be
any act of God, insurrection, riot, war, strike, and other labor
disturbance, fires, floods or any cause not due to the fault or
negligence of EGAS and CONTRACTOR or either of them, whether
or not similar to the foregoing, provided that any such cause is
beyond the reasonable control of EGAS and CONTRACTOR, or
either of them.

The GOVERNMENT shall incur no responsibility whatsoever to
EGAS and CONTRACTOR, or either of them, for any damages,
restrictions or losses arising in consequence of such case of Force
Majeure hereinafter referred to in this Article.

If the Force Majeure event occurs during the first Exploration period
or any extension in accordance with article V(a) thereof and
continues in effect for a period of six (6) months, CONTRACTOR
shall have the option upon ninety (90) days prior written notice to
EGAS to terminate its obligations hereunder without further liability
of any kind.
VAY Ya Ye Ai gy A G8 (e) Se VY aaell — Asous gl} Say pal

ARTICLE XXIV
DISPUTES AND ARBITRATION

(a) Any dispute, controversy or claim arising out of or relating to this
Agreement or the breach, termination or invalidity thereof, between the
GOVERNMENT and the parties shall be referred to the appropriate
courts in A.R.E. and shall be finally settled by such courts.

(b) Any dispute, controversy or claim arising out of or relating to this
Agreement, or the breach, termination or invalidity thereof, between
EGAS and CONTRACTOR shall be settled by arbitration in
accordance with the Arbitration Rules of the Cairo Regional Center
for International Commercial Arbitration (the “Center”) in effect on

the date of this Agreement. The award of the arbitrators shall be final

and binding on the parties.

(c) The number of arbitrators shall be three (3).

(d) Each party shall appoint one (1) arbitrator. If, within thirty (30) days

after receipt of the claimant's notification of the appointment of an

arbitrator the respondent has not notified the claimant in writing of
the name of the arbitrator he appoints, the claimant may request the

Center to appoint the second arbitrator.

(e) The two (2) arbitrators thus appointed shall choose the third arbitrator

who shall act as the presiding arbitrator of the tribunal. If within thirty

(30) days after the appointment of the second arbitrator, the two(2)

arbitrators have not agreed upon the choice of the presiding arbitrator,

then either party may request the Secretary General of the Permanent
Court of Arbitration at The Hague, Netherlands, to designate the
appointing authority. Such appointing authority shall appoint the
presiding arbitrator in the same way as a sole arbitrator would be
appointed under Article 6.3 of the UNCITRAL Arbitration Rules.
Such presiding arbitrator shall be a person of a nationality other than
the A.R.E. or the CONTRACTOR’s nationality(ies) and of a country
VAM Vee Rae Aly A G8 (C) pS VY saell — Apes ll Say yall

which has diplomatic relations with both the A.R.E. and the
CONTRACTOR’s country(ies) and who has no economic interest in
the Petroleum business of the signatories hereto.

(f) Unless otherwise agreed by the parties to the arbitration, the
arbitration, including the making of the award, shall take place in
Cairo, A.R.E..

(g) The decision of the arbitrators shall be final and binding upon the
parties, including the arbitration fees and all related issues and the
execution of the arbitrators’ decision shall be referred to the
competent courts according to the Egyptian laws.

(h) Egyptian law shall apply to the dispute except that in the event of any
conflict between Egyptian laws and this Agreement, the provisions of
this Agreement (including the arbitration provision) shall prevail. The
arbitration shall be conducted in both Arabic and English languages.

(i) If, for whatever reason, arbitration in accordance with the above
procedure cannot take place, EGAS and CONTRACTOR will
transfer all disputes, controversies or claims arising out of or relating
to this Agreement or the breach, termination or invalidity thereof
shall be settled by ad hoc arbitration in accordance with the
UNCITRAL Arbitration Rules in effect on the Effective Date.

ARTICLE XXV
STATUS OF PARTIES

(a) The rights, duties, obligations and liabilities in respect of EGAS and
CONTRACTOR hereunder. shall be several and not joint or
collective, it is being understood that this Agreement shall not be

construed as constituting an association or corporation or partnership.
VAY Yes ALL Ags A G8 (C) pho VY saell — Apes ll Say yall

(b) Each CONTRACTOR Member shall be subject to the laws of the
place where it is incorporated regarding its legal status or creation,
organization, charter and by-laws, shareholding, and ownership.

Each CONTRACTOR Member's s

ares of capital which are entirely

held abroad shall not be negotiable in the A.R.E. and shall not be offered

for public subscription nor shall be
shares nor any tax or duty in the A.

subject to the stamp tax on capital
R.E.. Any procedure carried out by

CONTRACTOR/CONTRACTOR Member in A.R.E. or outside A.R.E.
that leads to change of control of the CONTRACTOR/CONTRACTOR
Member on its share in the company's capital, shall be subject to the
procedures and provisions of Article IX "Bonuses" and Article XXI
"Assignment" CONTRACTOR shall be exempted from the application
of Law No. 159 of 1981, as amended.

(c) All CONTRACTOR Members shall be jointly and severally liable for
the performance of the obligations of CONTRACTOR under this
Agreement.

ARTICLE XXVI
LOCAL CONTRACTORS AND
LOCALLY MANUFACTURED MATERIAL

CONTRACTOR or the Joint Venture Company, as the case may be, and

their contractors shall:

(a) Give priority to local contractors and sub-contractors, including
EGAS's Affiliated Companies, as long as their performance is
comparable with international performance and the prices of their
services are not higher than the prices of other contractors and sub-
contractors by more than ten percent (10%).

(b) Give preference to locally manufactured material, equipment, machinery
and consumables as long as their quality and time of delivery are
comparable to internationally available material, equipment, machinery
and consumables. However, such material, equipment, machinery and
consumables may be imported for operations conducted hereunder if the
local price of such items at CONTRACTOR's or the Joint Venture
Company’s operating base in the A.R.E. is more than ten percent (10%)
higher than the price of such imported items before customs duties, but
after transportation and insurance costs have been added.
VAY Yes ALLA gs A G8 (C) pS VY saell — Apes gil Say yall

ARTICLE XXVII
TEXT OF THE AGREEMENT
The Arabic version of this Agreement shall, before the competent courts
of A.R.E., be referred to in construing or interpreting this Agreement;
provided, however, that in any arbitration pursuant to Article XXIV
herein above between EGAS and CONTRACTOR the Arabic and
English versions shall both be referred to as having equal force in
construing or interpreting this Agreement.
ARTICLE XXVIII
GENERAL
The headings or titles to each of the Articles of this Agreement are solely
for the convenience of the parties hereto and shall not be used with
respect to the interpretation of said Articles.
ARTICLE XXIX
APPROVAL OF THE GOVERNMENT
This Agreement shall not be binding upon any of the parties hereto
unless and until a law is issued by the competent authorities of the A.R.E.
authorizing the Minister of Petroleum to sign this Agreement and giving
this Agreement full force and effect of law notwithstanding any

countervailing Governmental enactment, and the Agreement is signed by
the GOVERNMENT, EGAS and CONTRACTOR.
EOC PRODUCTION B.V.

YAO VAY ALA A Ga (C) y Se YY saad! — uous Il Say yal

ANNEX “A”
CONCESSION AGREEMENT
BETWEEN
THE ARAB REPUBLIC OF EGYPT
AND
THE EGYPTIAN NATURAL GAS HOLDING COMPANY
AND
IEOC PRODUCTION B.V.

AND
BP EXPLORATION (DELTA) LIMITED
IN
WEST SHERBEAN ONSHORE AREA
NILE DELTA
A.R.E.

BOUNDARY DESCRIPTION OF THE CONCESSION AREA
Annex “B” is a provisional illustrative map at an approximate scale of
(1: 700000) showing the Area covered and affected by this Agreement.
The acreage of the Area measures approximately one thousand five
hundred and thirty five square kilometers (1535 km?). It consists of all or
part of Exploration Blocks, the whole Blocks are defined on three (3)
minutes latitude x three (3) minutes longitude grid.

The delineation lines of the Area in Annex "B" are intended to be only
illustrative and provisional and may not show accurately the true position
of such blocks in relation to existing monuments and geographical
features.

Coordinates of the corner points of the Area are given in the following

table which forms an integral part of this Annex "A":
VAY Ve Ys Ais lg A G8 (e) Se VY aaell — Aros gil day pal

BOUNDARY COORDINATES OF
WEST SHERBEAN ONSHORE AREA
NILE DELTE
A.R.E.

latitude (North)| Longitude (East) |}No.| Latitude (North)| Longitude (East)
0 | 30° 54’

2s
3

y | 00” 19°
y | 00” 19°

31 | 30° | 54’ | 00” 58°

32 | 31° | 16’ | 00” 58’

yaa

VY e Riedy AAC) p80 VY sand) — dye ll Say pall

ANNEX “B”
MAP OF THE CONCESSION AGREEMENT

WEST SHERBEAN ONSHORE ARE.

NILE DELTA

A.R.E.

30° 48’ 30°54’ 31°00"

31° 06"

31° 12°

31° 18" 31° 24”

31° 36”

31° 36°

31° 30”

31° 24°

31° 24°

31° 18°

34° 12

31° 06"

31° 18°

341° 12°

31° 00°

30° 54’

==

ENT FOR

BETWEEN

THE ARAB REPUBLIC OF EGYPT
AND

EGYPTIAN NATURAL GAS HOLDING
COMPANY
AND
IEOC PRODUCTION B.V.
AND

BP EXPLORATION (DELTA)LIMITED

om gate

algal suit
Lapis ASS cathy RM Ce cant
oH
Ral ee te

3
Agegaball Ch Rall Aaa dy penal AS ph
3
hcg O89 ol AS ot
3
Het (BY Ot sles os dt
pat
Auda) Ons pl ae Alas
Sai ty

cao
2) peal ote

YoY YoY s Rudd A G8 (e) ps VY sand — dyeu ll Say yall

ANNEX "C-1"
BANK LETTER OF GUARANTEE
Letter of Guarantee No. --- (Cairo ------------ 20---),
EGYPTIAN NATURAL GAS HOLDING COMPANY,
The undersigned, National Bank of Egypt as Guarantor, or any other
bank under supervision of CENTRAL BANK OF EGYPT, hereby
guarantees to the EGYPTIAN NATURAL GAS HOLDING

obligations required for Exploration operations to spend a minimum of
sesseseseseeesel US. Dollars ($.....0...00..) during thew... Years of
the... Exploration period under Article IV of the Concession
Agreement, hereinafter referred to as the “Agreement” covering that
Area described in Annexes “A” and “B” of said Agreement, by and
between the Arab Republic of Egypt, hereinafter referred to as “A.R.E.”,
EGAS and CONTRACTOR, in WEST SHERBEAN ONSHORE AREA,
NILE DELTA A.R.E. issued by Law No..... of 20...

It is understood that this Guarantee and the liability of the Guarantor
hereunder shall be reduced quarterly, during the period of expenditure of
SATAN ANG... U.S. Dollars ($ ....ceeecee ) by the amount of money
expended by CONTRACTOR for such Exploration operations during
each such quarter and approved by EGAS. Each such reduction shall be
established by the joint written statement to the Guarantor by EGAS and
CONTRACTOR.
VeP YoY s adds A 8 (e) ps VY sand — dyeus oll Say yall

In the event of a claim by EGAS of non-performance or surrender of the

Agreement on the part of CONTRACTOR prior to the fulfillment of the

minimum expenditure obligations under Article IV of the Agreement,

there shall be no liability on the undersigned Guarantor for payment to

EGAS unless and until such liability has been established by written

statement of EGAS setting forth the amount due under the Agreement.

It is a further condition of this Letter of Guarantee that:

(1) This Letter of Guarantee will become available only provided that the
Guarantor will have been informed in writing by CONTRACTOR and
EGAS that the Agreement between CONTRACTOR, A.R.E. and EGAS
has become effective according to its terms and said Guarantee shall
become effective on the Effective Date of said Agreement.

(2) This Letter of Guarantee shall in any event automatically expire:

(€) ceeeeeeeeeee (.....) Years and six (6) months after the date it becomes
effective, or

(b) At such time as the total of the amounts shown on quarterly joint
statements of EGAS and CONTRACTOR equals or exceeds the
amount of the minimum expenditure obligation, whichever is earlier.

(3) Consequently, any claim, in respect thereof should be made to the
Guarantor prior to either of said expiration dates at the latest
accompanied by EGAS's written statement, setting forth the amount
of under-expenditure by CONTRACTOR to the effect that:

(a) CONTRACTOR has failed to perform its expenditure obligations
referred to in this Guarantee, and

(b) CONTRACTOR has failed to pay the expenditure deficiency to
EGAS.

Please return to us this Letter of Guarantee in the event it does not

become effective, or upon the expiry date.

Yours Faithfully,

Accountant:

Manager

Date J wee ee scene n nese enen ten nne ences

Veo | YoY s Aude A G8 (e) 9 Ss VY aanll — dyeu gil Say yall

ANNEX "C-2"
PRODUCTION LETTER OF GUARANTEE

Date J ceceecc teen ennecnnnne ne

EGYPTIAN NATURAL GAS HOLDING COMPANY

Reference is made to the Concession Agreement for Gas and Crude Oil
Exploration and Exploitation in WEST SHERBEAN ONSHORE
AREA,NILE DELTA, A.R.E., issued by Law No.___ of 20... by and
tween the Arab Republic of Egypt “A.R.E.”, The Egyptian Natural Gas

Holding Company “EGAS", .0.....ccceesseeseeesestenee eeeeeeeeee and eee

CONTRACTOR) hereby undertakes that if CONTRACTOR spends,
during the ......... Exploration period of .......... (.....) Years of this
Agreement, an approved amount by EGAS less than the minimum
amount specified for such period being ............0000 U.S. Dollars ($
a ee ) under this Agreement (the difference being hereunder
described as “Shortfall’”), and EGAS notifies W000... and woe as
CONTRACTOR and... eee as Guarantor in writing of the
amount of the Shortfall, within fifteen (15) days of receipt of said notice,

--as Guarantor on behalf of CONTRACTOR shall pay

that shortfall to EGAS and/or transfer to EGAS a quantity of Petroleum

sufficient in value to cover the Shortfall.
VeV  VeVa Aaa ddge A Ga (e) phe VV saell —dyaes pl Say yal

In case said Petroleum shall be transferred it will be deducted from
Guarantor’s share of Petroleum production from the Development
Leases, pursuant to the terms of the Concession Agreement for Petroleum

Exploration and Exploitation by and between the ARAB REPUBLIC OF

such Petroleum shall be valued at the time of the transfer to EGAS in

accordance with the provisions of Article VII of the Concession
Agreement issued by law mentioned in this paragraph.

as Guarantor or.......... and ............. as CONTRACTOR

may at any time between the date hereof and the expiration date of this
letter of guarantee submit a bank guarantee for the Shortfall in a form
satisfactory to EGAS, in which event the provisions of this letter shall
automatically lapse and be of no effect.

This letter of guarantee shall expire and become null and void on the date
six (6) months after the end of the ......... Exploration period (as extended)
of the Concession Agreement of WEST SHERBEAN ONSHORE
AREA, NILE DELTA, A.R.E. or on the date upon completion of the
CONTRACTOR’s obligations hereunder.

Yours Faithfully,
Ved VeVs Rudd A G8 (e) Ss VY sand — dyeu gil Say yal

ANNEX "D"
CHARTER OF THE JOINT VENTURE COMPANY
ARTICLE I
FORM AND GOVERNING LAW

A joint stock company having the nationality of the ARAB REPUBLIC
OF EGYPT shall be formed with the authorization of the
GOVERNMENT in accordance with the provisions of this Agreement
referred to below and of this Charter.
The Joint Venture Company shall be subject to all laws and regulations
in force in the A.R.E. to the extent that such laws and regulations are not
inconsistent with the provisions of this Charter and the Agreement
referred to hereunder.

ARTICLE I

NAME OF JOINT VENTURE COMPANY

The name of the Joint Venture Company shall be mutually agreed upon
between EGAS and CONTRACTOR on the date of commercial
discovery and shall be subject to the Minister of Petroleum’s approval.

ARTICLE II

LOCATION OF HEAD OFFICE

The Head Office of the Joint Venture Company shall be in Cairo, A.R.E..

ARTICLE IV

OBJECT OF THE JOINT VENTURE COMPANY

The object of the Joint Venture Company is to act as the agency through
which EGAS and CONTRACTOR, carry out and conduct the
Development operations required in accordance with the provisions of
the Concession Agreement for Gas and Crude Oil Exploration and
Exploitation in WEST SHERBEAN ONSHORE AREA, NILE DELTA,,
A.R.E. (hereinafter referred to as the “Agreement”) entered into by and
between the Arab Republic of Egypt (hereinafter referred to as the
“A.R.E.”), EGAS and CONTRACTOR issued by Law No. -------- of 20--
YVV YoY es Ridge A G8 (e) ps VY andl — dyes ll Say yall

Following the Minister of Petroleum’s approval date to the Development
Lease the Joint Venture Company shall also be the agency to carry out
and conduct Exploration operations, in any portion of the Area converted
into a Development Lease, pursuant to work programs and budgets
approved in accordance with the Agreement.
The Joint Venture Company shall keep account of all costs, expenses and
expenditures for such operations under the terms of the Agreement and
Annex "E" thereto.
The Joint Venture Company shall not engage in any business or
undertake any activity beyond the performance of said operations unless
otherwise agreed upon by EGAS and CONTRACTOR.

ARTICLE V

CAPITAL

The authorized capital of the Joint Venture Company is twenty thousand
(20000) Egyptian Pounds divided into five thousand (5000) shares. of
common stock with a value of four (4) Egyptian Pounds per share having
equal voting rights, fully paid and non-assessable.
EGAS and CONTRACTOR shall each pay for, hold and own, throughout
the life of the Joint Venture Company, one half of the capital stock of the
Joint Venture Company provided that only in the event that either party
should transfer or assign the whole or any percentage of its ownership
interest in the entirety of the Agreement to another party, may such
transferring or assigning party transfer or assign any of the capital stock
of the Joint Venture Company and, in that event, such transferring or
assigning party (and its successors and assignees) must transfer and
assign a stock interest in the Joint Venture Company equal to the
transferred or assigned whole or percentage of its ownership interest in
the entirety of the said Agreement, without prejudice to Article XXI of

the Agreement.
VIN YoY es Rudge A 8 (e) ps VY andl — dyeu gil Say yall

ARTICLE VI
ASSETS

The Joint Venture Company shall not own any right, title, interest or
estate in or under the Agreement or any Development Lease created there
under or in any of the Petroleum produced from any Exploration Block
or Development Lease there under or in any of the assets, equipment or
other property obtained or used in connection therewith, and shall not be
obligated as a principal for the financing or performance of any of the
duties or obligations of either EGAS or CONTRACTOR under the
Agreement. The Joint Venture Company shall not make any profit from
any source whatsoever.

ARTICLE VIL

ROLE OF THE JOINT VENTURE COMPANY

The Joint Venture Company shall be no more than an agent for EGAS
and CONTRACTOR. Whenever it is indicated herein that the Joint
Venture Company shall decide, take action or make a proposal and the
like, it is understood that such decision or judgment is the result of the
decision or judgment of EGAS and/or CONTRACTOR as may be
required by the Agreement.

ARTICLE VIII

BOARD OF DIRECTORS

The Joint Venture Company shall have a Board of Directors consisting of
eight (8) members, four (4) of whom shall be designated by EGAS and
the other four (4) by CONTRACTOR. The Chairman shall be designated
by EGAS and shall also be a Managing Director. CONTRACTOR shall

designate the General Manager who shall also be a Managing Director.
VIO YoY s Aude A G8 (e) Ss VY andl — dyeu gil Say yal

ARTICLE IX
VALIDITY OF BOARD RESOLUTIONS

Meetings of the Board of Directors shall be valid if a majority of the
Directors are present and any decision taken at such meetings must have
the affirmative vote of five (5) or more of the Directors; provided,
however, that any Director may be represented and vote by proxy held by
another Director.

ARTICLE X

SHAREHOLDERS’ MEETINGS

General meetings of the shareholders shall be valid if a majority of the
capital stock of the Joint Venture Company is represented thereat. Any
decision taken at such meetings must have the affirmative vote of
shareholders owning or representing a majority of the capital stock.

ARTICLE XI

PERSONNEL AND BY-LAWS

The Board of Directors shall approve the regulations covering the terms
and conditions of employment of the personnel of the Joint Venture
Company employed directly by the Joint Venture Company and not
assigned thereto by CONTRACTOR and EGAS.
The Board of Directors shall, in due course, draw up the By-Laws of the
Joint Venture Company and such By-Laws shall be effective upon being
approved by a General Meeting of the shareholders, in accordance with

the provisions of Article X hereof.
VV VeV a Aue ddge A Ga (c) phe VV saell — dyoes pl 5a, yall

ARTICLE XII

DURATION OF THE JOINT VENTURE COMPANY
The Joint Venture Company shall come into existence within three (3)
months from the date of the Minister of Petroleum’s approval of the first
Development Lease whether for Crude Oil or Gas.
The duration of the Joint Venture Company shall be for a period equal to
the duration of the Agreement, including any extension thereof.
The Joint Venture Company shall be wound up if this Agreement is
terminated for any reason as provided for therein.

IEOC PRODUCTION B.V.

THE EGYPTIAN NATURAL GAS HOLDING COMPANY

BY:

YV4 YoY e Rudge A 8 (e) ps VY sand — Ayan gil Say yal

ANNEX "E"
ACCOUNTING PROCEDURE
ARTICLE I
GENERAL PROVISIONS
(a) Definitions:
The definitions contained in this Agreement shall apply to this
Accounting Procedure and have the same meaning.
(b) Statements of Activity:

(1) CONTRACTOR shall, pursuant to Article IV of this Agreement,
render to EGAS within thirty (30) days of the end of each calendar
quarter a Statement of Exploration Activity reflecting all charges
and credits related to the Exploration operations conducted in any
portion of the Area not converted into a Development Lease for
that quarter, summarized by appropriate classifications indicative
of the nature thereof.

(2) Following its coming into existence, the Joint Venture Company

shall render to EGAS and CONTRACTOR within fifteen (15) days
of the end of each calendar quarter a Statement of Development
and Exploration Activity reflecting all charges and credits related
to the Development and Exploration operations conducted in any
portion of the Area converted into a Development Lease for that
quarter, summarized by appropriate classifications indicative of the
nature thereof, provided that items of controllable material and
unusual charges and credits shall be detailed.
Pursuant to Article VII, EGAS shall audit and approve each
statement of Development and Exploration Activity submitted by
the CONTRACTOR or the Joint Venture Company (as the case
may be). Any comments made by EGAS shall be reflected by the
CONTRACTOR or the Joint Venture Company (as the case may
be) on the Statement produced for the next calendar quarter.
VY) Vo¥a Aaa ddge A Ga (e) phe VV saell — Ayaes pl 5a) yall

(c) Adjustments and Audits:

(1) Each quarterly Statement of Exploration Activity pursuant to
Article I(b)(1) of this Annex shall conclusively be presumed to be
true and correct after three (3) months following the receipt of
each Statement by EGAS, unless within the said three (3) month
period EGAS objects in writing with its remarks thereto pursuant
to Article IV(f) of the Agreement. During the said three (3) month
period supporting documents will be available for inspection by
EGAS during working hours.

CONTRACTOR shall have the same audit rights on the Joint
‘Venture Company Statements as EGAS under this sub-paragraph.

(2) All Statements of Development and Exploration Activity for any
calendar quarter pursuant to Article I(b)(2) of this Annex, shall
conclusively be presumed to be true and correct after three (3)
months following the receipt of each Statement of Development and
Exploration Activity by EGAS and CONTRACTOR, unless within
the said three (3) month period EGAS or CONTRACTOR objects in
writing with its remarks thereto. Pending expiration of said three (3)
month period EGAS or CONTRACTOR or both of them shall have
the right to audit the Joint Venture Company’s accounts, records and
supporting documents for such quarter, in the same manner as
provided for in Article IV(f) of the Agreement.

(d) Currency Exchange:
CONTRACTOR's books for Exploration and the Joint Venture
Company’s books for Development and Exploration, if any, shall
be kept in the A.R.E. in U.S. Dollars. All U.S. Dollars expenditures

shall be charged in the amount expended. All Egyptian currency
YY VeVs Aaa ddge A Ga (C) phe VV saell — Aya pl Say yall

expenditures shall be converted to U.S. Dollars at the applicable
rate of exchange issued by the Central Bank of Egypt on the first
day of the month in which expenditures are recorded, and all other
non-U.S. Dollars expenditures shall be converted into U.S. Dollars
at the buying rate of exchange for such currency as quoted by
National Westminster Bank Limited, London, at 10:30 a.m.
G.M.T., on the first day of the month in which expenditures are
recorded. A record shall be kept of the exchange rates used in
converting Egyptian currency or other non-U.S. Dollars
expenditures into U.S. Dollars.

(e) Precedence of Documents:
In the event of any inconsistency or conflict between the provisions
of this Accounting Procedure and the provisions of the Agreement
treating the same subject differently, then the provisions of the
Agreement shall prevail.

(f) Revision of Accounting Procedure:
By mutual agreement between EGAS and CONTRACTOR, this
Accounting Procedure may be revised in writing from time to time
in the light of future arrangements.

(g) No Charge for Interest on Investment:
Interest on investment or any bank fees, charges or commissions
related to any bank guarantees shall not at any time be charged as

recoverable costs under the Agreement.
YYO YoY s Aude A G8 (e) ys VY andl — dyeu gil Say yall

ARTICLE II
COSTS, EXPENSES AND EXPENDITURES

Subject to the provisions of the Agreement, CONTRACTOR shall alone
bear and directly or through the Joint Venture Company, pay the
following costs and expenses, which costs and expenses shall be
classified and allocated to the activities according to sound and generally
accepted accounting principles and treated and recovered in accordance
with Article VII of this Agreement:

(a) Surface Rights:

All direct cost attributable to the acquisition, renewal or

relinquishment of surface rights acquired and maintained in force for

the Area.
(b) Labor and Related Costs:

(1) Salaries and wages which were approved by EGAS of
CONTRACTOR's or Joint Venture Company’s employees, as the
case may be, directly engaged in the various activities under the
Agreement, including salaries and wages paid to geologists and
other employees who are temporarily assigned to and employed
in such activities.
Reasonable revisions of such salaries and wages shall be effected
to take into account changes in CONTRACTOR's policies and
amendments of laws applicable to salaries. For the purpose of this
Article II(b) and(c) of this Annex, salaries and wages shall mean
the assessable amounts for A.R.E. Income taxes, including the
salaries during vacations and sick leaves, but excluding all the

amounts corresponding to the other items covered by the
percentage fixed under (2) below.

(2) For expatriate employees permanently assigned to A.R.E.:
1) All allowances applicable to salaries and wages;
yyy

VY e Riedy AAC) p80 VY sand) — dye ll Say pall

2) Cost of established plans; and

3) All travel and relocation costs of such expatriate employees

and their families to and from the employee's country or point
of origin at the time of employment, at the time of separation,
or as a result of transfer from one location to another and for
vacation (transportation costs for employees and their families
transferring from the A.R.E. to another location other than
their country of origin shall not be charged to A.R.E.

operations).

Costs under this Article II(b)(2) shall be deemed to be equal to sixty

percent (60%) of basic salaries and wages paid for such expatriate

personnel including those paid during vacations and sick leaves as

established in CONTRACTOR's international policies, chargeable under
Article II(b)(1), (i), (k)(1) and (k)(3) of this Annex.

However, salaries and wages during vacations, sick leaves and disability are

covered by the foregoing percentage. The percentage outlined above shall be
deemed to reflect CONTRACTOR's actual costs as of the Effective Date

with regard to the following benefits, allowances and costs :

2 SAD NSA A Ne

Housing and utilities allowance.

Commodities and services allowance.

Special rental allowance.

Vacation transportation allowance.

Vacation travel expense allowance.

Vacation excess baggage allowance.

Education allowances (children of expatriate employees).
Hypothetical U.S. tax offset (which results in a reduction of

the chargeable percentage).
yy4

VY e Riedy AAC) p80 VY sand) — dye ll Say pall

9. Storage of personal effects.
. Housing refurbishment expense.

. Recreation allowance.

. Retirement plan.

. Group life insurance.

. Group medical insurance.
. Sickness and disability.

NYNAURWBNHeES

. Vacation plans paid (excluding
expenses).
. Savings plan.

Oo 0

. Educational assistance.

20. Military service allowance.
21. F.LC.A.

22. Workman's compensation.

. Property management service fees.

allowable vacation travel

23. Federal and state unemployment insurance.

24. Personnel transfer expense.
25. National insurance.

26. Any other costs, allowances and benefits of a similar nature as
established in CONTRACTOR's international policies.

The percentages outlined above shal

be reviewed at intervals of

three (3) Years from the Effective Date and at such time
CONTRACTOR and EGAS shall agree on new percentages to be

used under this Article II(b)(2).
Revisions of the percentage shal

1 take into consideration

variances in costs and changes in CONTRACTOR's international

policies which modify or exclude any of the above allowances

and benefits.

The revised percentages shall refl

lect as nearly as possible

CONTRACTOR's actual costs of al

| its established allowances

and benefits and of personnel transfers.
YT) VeV a Aue ddge A Ga (c) phe VV saell — Ayan pl Say yall

(3) For expatriate employees temporarily assigned to the A.R.E. all
allowances, costs of established plans and all travel and/or
relocation costs for such expatriates as paid in accordance with
CONTRACTOR's international established policies. Such costs
shall not include any administrative overhead other than what is
mentioned in Article II(k)(2) of this Annex.

(4) Expenditure or contributions made pursuant to law or assessment
imposed by any governmental authority which are applicable to
labor cost of salaries and wages as provided under paragraphs
(b)(1), (b)(2), (i), (K)(.) and (k)(3) of Article IT of this Annex.

(c) Benefits, allowances and related costs of national employees:
Bonuses, overtime, customary allowances and benefits on a basis similar
to that prevailing for oil companies operating in the A.R.E., all as
chargeable under Article II(b)(1), (i, (k)(1) and (k)(3) of this Annex.
Severance pay shall be charged at a fixed rate applied to payrolls which
shall equal an amount equivalent to the maximum liability for severance
payment as required under the A.R.E. Labor Law.

(d) Material:

Material, equipment and supplies purchased and furnished as such by

CONTRACTOR or the Joint Venture Company.

(1) Purchases:
Material, equipment and supplies purchased shall be accounted for
at the price paid by CONTRACTOR or the Joint Venture Company
plus any related cost and after deduction of all discounts actually

received.
yyy

VY e Riedy AAC) p80 VY sand) — dye ll Say pall

(2) Material furnished by CONTRACTOR:
Material, required for operations shall be purchased directly whenever
practicable, except that CONTRACTOR may furnish such material

from CONTRACTOR's or
stocks outside the A.R.E. un

1) New Material (Condition "A")
New Material transferred from CONTRACTOR's — or

2)

CONTRACTOR's Affi

CONTRACTOR's Affiliated Companies

ler the following conditions:

iated Companies warehouses or other

properties shall be priced at cost, provided that the cost of

material supplied is not higher than international prices for

material of similar quality supplied on similar terms, prevailing

at the time such material was supplied.
Used Material (Conditions "B" and "C")

a)

b)

c)

qd)

Used Material which is in sound and serviceable condition

and is suitable for re-use without reconditioning shall be

classified as Condition "B" and price

percent (75%) of the price of new material.

Used Material which cannot be classifie

at seventy five

as Condition "B"

but which is serviceable for original function but

substantially not suitable for re-use without reconditioning,

shall be classified as Condition "C" and priced at fifty

percent (50%) of the price of new material.

Used Material which cannot be classified

or Condition "C" shall be priced at a va

with its use.

as Condition "B"

lue commensurate

Tanks, buildings and other equipment involving erection

costs shall be charged at applicable percentage of knocked -

down new price.
Y¥O YoY s Aude A 8 (e) ps VY aanll — dyeu oll Say yal

3) Warranty of material furnished by CONTRACTOR:
CONTRACTOR does not warrant the material furnished
beyond or back of the dealer's or manufacturer's guarantee, and
in case of defective material, credit shall not be recorded until
adjustment has been received by CONTRACTOR from the
manufacturer(s) or its (their) agents.

It is understood that the value of the warehouse stock and spare
parts shall be charged to the Cost Recovery category defined
above, only when used in operations.

(e) Transportation and Employee Relocation Costs:

(1) Transportation of material, equipment and supplies necessary for
the conduct of CONTRACTOR's or the Joint Venture Company’s
activities.

(2) Business travel and transportation expenses to the extent covered
by CONTRACTOR’s established policies of or with regard to
expatriate and national employees, as incurred and paid by, or for,
employees in the conduct of CONTRACTOR's or the Joint
‘Venture Company’s business.

(3) Employees transportation and relocation costs for national
employees to the extent covered by established policies.

(f) Services:

(1) Outside services: The costs of contracts for consultants, services
and utilities procured from third parties.

(2) Cost of services performed by EGAS or by CONTRACTOR, or
their Affiliated Companies in facilities inside or outside the
A.R.E. regular, recurring, routine services, such as interpreting

magnetic tapes and/or other analyses, shall be performed and
YYV YoY s Aude A 8 (e) Ss VY sand — dyeu oll Say yall

charged by EGAS and/or CONTRACTOR or their Affiliated
Companies at an agreed contracted price. Major projects
involving engineering and design services shall be performed by
EGAS and/or CONTRACTOR or their Affiliated Companies at
an agreed contract amount.

(3) Use of EGAS's, CONTRACTOR's or their Affiliated Companies'
wholly owned equipment shall be charged at a rental rate
commensurate with the cost of ownership and operation, but not
in excess of competitive rates then prevailing in the A.R.E. .

(4) CONTRACTOR's and CONTRACTOR's Affiliated Companies!
rates shall not include any administrative or overhead costs other
than what is mentioned in Article II(k)(2) of this Annex.

(g) Damages and Losses:

All costs or expenses, necessary to replace or repair damages or

losses incurred by fire, flood, storm, theft, accident or any other cause

not controllable by CONTRACTOR or the Joint Venture Company
through the exercise of reasonable diligence. CONTRACTOR or the

Joint Venture Company shall furnish EGAS and CONTRACTOR

with a written notice of damages or losses incurred in excess of ten

thousand U.S. Dollars ($10000) per occurrence, as soon as
practicable after report of the same has been received by

CONTRACTOR or the Joint Venture Company.

(h) Insurance and Claims:

The cost of insurance against any public liability, property damage
and other insurance against liabilities of CONTRACTOR, the Joint
Venture Company and/or the parties or any of them to their
employees and/or outsiders as may be required by the laws,
regulations and orders of the GOVERNMENT or as the parties may
agree upon. The proceeds of any such insurance or claim collected,
less the actual cost of making a claim, shall be credited against
operations.
VTA VeVs Aad A Ga (e) phe VV saell — Ayan pl Say yal

iG

G

—

—

If no insurance is carried for a particular risk, in accordance with
good international Petroleum industry practices, all related actual
expenditures incurred and paid by CONTRACTOR or the Joint
Venture Company in settlement of any and all losses, claims,
damages, judgments and any other expenses, including legal services.
Indirect Expenses:

Camp overhead and facilities such as shore base, warehouses, water
systems, road systems, salaries and expenses of field supervisory
personnel, field clerks, assistants and other general employees
indirectly serving the Area.

Legal Expenses:

All costs and expenses of litigation, or legal services otherwise
necessary or expedient for the protection of the Area, including
attorney's fees and expenses as hereinafter provided, together with all
judgments obtained against the parties or any of them on account of
the operations under the Agreement, and actual expenses incurred by
any party(ies) hereto in securing evidence for the purpose of
defending against any action or claim prosecuted or urged against the
operations or the subject matter of the Agreement. In the event
actions or claims affecting the interests hereunder are handled by the
legal staff of one or more of the parties hereto, a charge
commensurate with the cost of providing and furnishing such services

shall be made to operations.
ye)

VY e Riedy AAC) p80 VY sand) — dye ll Say pall

(k) Administrative Overhead and General Expenses:

(1) While CONTRACTOR is conducting Exploration operations, the
cost of staffing and maintaining CONTRACTOR's head office in
the A.R.E. and/or other offices established in the A.R.E. as
appropriate other than field offices, which shall be charged as

2)

provided

for in Article II(i) of this Annex, and excepting salaries

of employees of CONTRACTOR who are temporarily assigned

to and directly serving on the Area, which shall be charged as

shall be cl

of CONT

conducted
such for
ARE. s

Examples

charging

rovided for in Article II(b) of this Annex.
CONTRACTOR's administrative overhead and General Expenses
outside the A.R.E. applicable to Exploration operations in the A.R.E.

harged each month at the rate of five percent (5%) of total

Exploration expenditures, provided that no administrative overhead

TRACTOR outside the A.R.E. applicable to A.R.E.

Exploration operations shall be charged for Exploration operations

by the Joint Venture Company. No other direct charges as
CONTRACTOR's administrative overhead outside the
hall be applied against the Exploration obligations.
of the type of costs CONTRACTOR is incurring and
ereunder due to activities under this Agreement and

covered by said percentage are:
- Executive - time of executive officers.

2- Treasury — financial and exchange problems.

3- Purchasing - procuring materials, equipment and supplies.

4- Exploi

ration and Production - directing, advising and

controlling the entire project.

5- Other
which

departments such as legal, controlling and engineering
contribute time, knowledge and experience to the

operations.
VEY VeVe Aue ddgy A Ga (c) phe VV saell — Ayan pl Say yal

The foregoing does not preclude charging for direct service under
Article I(f)(2) of this Annex.

(3) While the Joint Venture Company is conducting operations, the
Joint Venture Company’s personnel engaged in general clerical
and office work, supervisors and officers whose time is generally
spent in the main office and not the field, and all employees
generally considered as general and administrative and not
charged to other types of expenses shall be charged to operations.
Such expenses shall be allocated each month between Exploration
and Development operations according to sound and practicable
accounting methods.

(1) Taxes:

All taxes, duties or levies paid in the A.R.E. by CONTRACTOR or

the Joint Venture Company with respect to this Agreement other than

those covered by Article II(g)(1) of the Agreement.
(m) Continuing CONTRACTOR Costs:

Costs of CONTRACTOR activities required under the Agreement

and incurred exclusively in the A.R.E. after the Joint Venture

Company is formed. No sales expenses incurred outside or inside the

A.R.E. may be recovered as a cost.

(n) Other Expenditures:

Any costs, expenses or expenditures, other than those which are

covered and dealt with by the foregoing provisions of this Article II,

incurred by CONTRACTOR or the Joint Venture Company under

approved work programs and budgets.
YEO YoY s Adds A 8 (e) Ss VY andl — dyeu gil Say yall

ARTICLE II
INVENTORIES
(a) Periodic Inventories, Notice and Representation:

At reasonable intervals as agreed upon by EGAS and
CONTRACTOR inventories shall be taken by the Joint Venture
Company of the operations materials, which shall include all such
materials, physical assets and construction projects. Written notice of
intention to take inventory shall be given by the Joint Venture
Company to EGAS and CONTRACTOR at least thirty (30) days
before any inventory is to begin so that EGAS and CONTRACTOR
may be represented when any inventory is taken. Failure of EGAS
and/or CONTRACTOR to be represented at an inventory shall bind
the party who failed to accept the inventory taken by the Joint

Venture Company, who shall in that event furnish the party not
represented with a copy thereof.

(b) Reconciliation and Adjustment of Inventories:
Reconciliation of inventory shall be made by CONTRACTOR and
EGAS, and a list of overages and shortages shall. be jointly
determined by the Joint Venture Company and CONTRACTOR and
EGAS, and the inventory adjusted by the Joint Venture Company.

ARTICLE IV
COST RECOVERY

(a) Statements of Recovery of Costs and of Cost Recovery Petroleum:
CONTRACTOR shall, pursuant to Article VII of the Agreement,
render to EGAS as promptly as practicable but not later than fifteen
(15) days after receipt from the Joint Venture Company of the
Statements for Development and Exploration Activity for the
calendar quarter a '"Statement” for that quarter showing:
1- Recoverable costs carried forward from the previous quarter,

if any.
VEY YoY s Rade A G8 (e) 9 Ss VY aanll — dyeu gil Say yall

2- Recoverable costs incurred and paid during the quarter.

3- Total recoverable costs for the quarter (1) + (2).

4- Value of Cost Recovery Petroleum taken and separately disposed
of by CONTRACTOR for the quarter.

5- Amount of costs recovered for the quarter.

6- Amount of recoverable costs carried forward into the succeeding
quarter, if any.

7- Excess, if any, of the value of Cost Recovery Petroleum taken and
separately disposed of by CONTRACTOR over costs recovered
for the quarter.

Pursuant to Article VII, EGAS shall audit and approve each

Statement of Development and Exploration Activity submitted by the

CONTRACTOR and the total production and pricing related to the

relevant calendar quarter. Any comments made by EGAS shall be

reflected by the CONTRACTOR on the statement produced for the
next calendar quarter.
(b) Payments:

If such Statement shows an amount due to EGAS, payment of that

amount shall be made in U.S. Dollars by CONTRACTOR with the

rendition of such Statement. If CONTRACTOR fails to make any
such payment to EGAS on the date when such payment is due, then

CONTRACTOR shall pay interest of two and a half percent (2.5%)

per annum higher than the London Interbank Borrowing Offered Rate

(LIBOR), for three (3) months U.S. Dollars deposits prevailing on the

date such interest is calculated. Such interest payment shall not be

recoverable.
VEX VoV a Aad gy A Ga (C) phe VV cael — Ayaus pl Say yal

(c) Settlement of Excess Cost Recovery:
EGAS has the right to take its entitlement of Excess Cost Recovery
under Article VII(a)(2) of the Agreement in kind during the said
quarter. A settlement shall be required with the rendition of such
Statements in case CONTRACTOR has taken more than its own
entitlement of such Excess Cost Recovery.

(d) Audit Right:
EGAS shall have the right within a period of twelve (12) months
from receipt of any Statement under this Article IV in which to audit
and raise objection to any such Statement. EGAS and
CONTRACTOR shall agree on any required adjustments. Supporting
documents and accounts will be available to EGAS during said
twelve (12) month period.

ARTICLE V
CONTROL AND MAJOR ACCOUNTS

(a) Exploration Obligation Control Accounts:
CONTRACTOR shall establish an Exploration Obligation Control
Account and an offsetting contra account to control therein the total
amount of Exploration expenditures reported on Statements of
activity prepared in accordance with Article I(b)(1) of this Annex,
less any reductions agreed to by EGAS and CONTRACTOR
following written remarks taken by a non-operator pursuant to Article
I(c)(1) of this Annex, in order to determine when minimum
Exploration obligations have been met.

(b) Cost Recovery Control Account:
CONTRACTOR shall establish a Cost Recovery Control Account
and an off-setting contra account to control therein, the amount of
cost remaining to be recovered, if any, the amount of cost recovered
and the value of Excess Cost Recovery, if any.
YOY YeVs Aude A G8 (e) 9 Ss VY andl — dyeu oll Say yall

(c) Major Accounts:

For the purpose of classifying costs, expenses and expenditures for

Cost Recovery Petroleum as well as for the purpose of establishing

when the minimum Exploration obligations have been met, costs,

expenses and expenditures shall be recorded in major accounts

including the following:

— Exploration Expenditures;

— Development Expenditures other than Operating Expenses;

— Operating Expenses;

Necessary sub-accounts shall be used.

Revenue accounts shall be maintained by CONTRACTOR to the

extent necessary for the control of recovery of costs and the treatment

of Cost Recovery Petroleum.

ARTICLE VI
TAX IMPLEMENTATION PROVISIONS

It is understood that CONTRACTOR shall be subject to Egyptian income
tax laws, except as otherwise provided for in the Agreement, that any
A.R.E. income taxes paid by EGAS on CONTRACTOR's. behalf
constitute additional income to CONTRACTOR, and this additional
income is also subject to A.R.E. income tax, that is "Grossed-up".
“CONTRACTOR's annual income”, as determined in Article III(g)(2) of
this Agreement, less the amount equal to CONTRACTOR's grossed-up
Egyptian income tax liability, shall be CONTRACTOR's "Provisional
Income".
The "Grossed-up Value" is an amount added to Provisional Income to
give "Taxable Income", such that the Grossed-up Value is equivalent to

the A.R.E. income taxes.
Yor YeVs Aude A G8 (e) Ss VY sand — dyeu oll Say yall

THEREFORE:

Taxable Income = Provisional Income + Grossed-up Value

and

Grossed-up Value = A.R.E. income tax + Taxable Income

If the "A.R.E. income tax rate", which means the effective or composite
tax rate due to the various A.R.E. taxes levied on income or profits, is
constant and not dependent on the level of income, then:

Grossed-up Value = A.R.E. income tax rate x Taxable Income
Combining the first and last equations above

Provisional income x Tax Rate

Grossed-up Value =
1 - Tax Rate

where the tax rate is expressed as a decimal.
The above computations are illustrated by the following numerical
example. Assuming that the Provisional Income is $10 and the A.R.E.

Income Tax rate is forty percent (40%), then the Grossed-up Value is

equal to:

$ 10 x 0.4

as . ange’

1-0.4

Therefore:
Provisional income $10.00

+ Grossed-up Value 6.67
= Taxable Income $16.67
- A.R.E. Income Taxes at 40% 6.67

= CONTRACTOR's Income after taxes $ 10.00
Yoo YeVs Adds A G8 (e) 9 Ss VY aanll — Ayan ll Say yal

ANNEX "F"
DEVELOPMENT LEASE ABANDONMENT
COST RECOVERY MECHANISM
Reference to the Concession Agreement of ... savsevsavsevesesgieseeveonsovesvesensess
issued by Law No. ... of ........ (“The Concession Agreement”), and to the
Notice of Commercial Gas Discovery of well .................. sent to EGAS

ON wees according to article III(d)(ii) of the Concession Agreement,
the parties under the Concession Agreement hereby agreed the mechanism
for recovering the abandonment cost shall be attached to “.... 0...
Development Lease”.
1. Abandonment Financial Procedures and Costs Funding:
A bank account will be opened by the Joint Venture Company in a
bank approved by EGAS and CONTRACTOR, for the purpose of
managing the abandonment fund. The currency of such bank account
shall be in U.S. Dollars.
The bank account shall be opened upon a notice by _ the
CONTRACTOR. The Joint Venture Company may appoint another
bank during the Development Lease period upon approval of EGAS
and CONTRACTOR.
The terms for administration of the “........... abandonment fund” shall
be set by EGAS, the account shall be dedicated for the sole purpose of the
implementation of the Development lease abandonment.
CONTRACTOR shall commence paying contributions to the ...........
abandonment fund in the Calendar Quarter in which a percentage of
fifty percent (50%) of Petroleum reserves has been recovered.

The reference for the abandonment fund estimate shall be in accordance
tothe «5.3 .. plan of Development, and shall be revised by the
CONTRACTOR and agreed by EGAS after ten (10) years from the
Development Lease signature. Afterwards, CONTRACTOR and EGAS
shall perform a periodical update of the abandonment cost every five (5)

years or upon any significant change in the estimated cost.
YOY VoVa Aue ddige A G3 (c) phe VV cael — Ayan pl Say yall

The reference for the Petroleum reserves shall be as identified in the
detente ees Gas Sales Agreement, in consistency with the Development
Lease, and shall be updated in accordance to the ............. Gas Sales
Agreement amendments, if any.

2. Abandonment Fund Cost Recovery:
Without prejudice to Article VII of the Concession Agreement, all
monies paid by CONTRACTOR to the abandonment fund shall be
recovered as Development Expenditures starting in the Tax Year in
which such contribution is incurred and paid.

3. The Contributions:
At the tenth (10") day of the beginning of each Calendar Quarter,
CONTRACTOR shall pay, to “............. abandonment fund” an
amount of fund (X) calculated according to the following formula:
X= {(A/B) x (C)} - ¥
Where:
X = The amount of contribution to be transferred to .........
abandonment fund in respect of the relevant Calendar Quarter.
A= the latest estimated cost of abandonment operations.
B = the estimated Petroleum reserves remaining to be recovered from
the end of the Calendar Quarter in which the abandonment fund
account(s) was opened until the Calendar Quarter in which the
»> Ss Development Lease will expire.
C = the cumulative Production of Petroleum from ...... Development
Lease starting from the end of the Calendar Quarter in which the
Abandonment Fund was opened.
Y = the abandonment fund bank balance at the end of the previous
Calendar Quarter.

4. The Implementation of the Abandonment
Five years before the expiration of the ........ Development Lease, EGAS
and CONTRACTOR shall meet to discuss, considering the last
abandonment costs estimate performed by the CONTRACTOR and
EGAS and the foreseen production potentials of the ........ Development
Lease the implementation of the abandonment of .......... existing wells
and facilities.

Yo YeVs Aude A G8 (e) Ss VY aanll — dyeu ll Say yall

i) Incase the production from ......... field expected to cease before or on
the expiration date of the Development Lease (as may be extended):

e CONTRACTOR and EGAS shall agree on the details of the
abandonment implementation and shall consult together on
whether to assign the abandonment implementation to the Joint
Venture company or to evaluate other options;

ein case actual abandonment costs are higher than the
abandonment fund including matured interest, contractor shall
bear the difference in costs; and

in case the total contributions in the abandonment fund including
any matured banking interest thereon is higher than the actual
abandonment cost following completion of all abandonment
operations, then the excess shall revert to recover the carry forward
situation for the CONTRACTOR resulting from the actual funding
of the abandonment fund, then any excess amount including any
matured banking interest shall be fully transferred to EGAS.

ii) If EGAS decided that the production from ......... field will be
continued by any entity other than CONTRACTOR after the
expiration of the Development Lease (as may be extended in
accordance to the Concession Agreement):

e the abandonment fund shall belong to EGAS including any accrued
banking interest thereon;

e EGAS shall be responsible for the implementation of the
abandonment of ...... field with no responsibility or liability on
CCONTRACTOR.

5. Any other points which are not covered by this document shall be
agreed upon by EGAS and CONTRACTOR in a manner consistent

with the provisions of the agreement and this annex "F".

YAY YoY s Rudd A G8 (e) Ss VY sand — dyeu oll Say yall

For: the Egyptian Natural Gas Holding Company (EGAS)
(Signature)

Approved By:

teee eee (Signature) ...... cee
SR: a A ee
Minister of Petroleum and Mineral Resources

NM ba yal)

19s AaB (C) 9 Se YY atall — does

YeYe dan 4

wy

qaasaq
U193894,

WALSAS GlaD ANITAdId SVD TVNOILVN AHL AO dV
ul-Du XANNV
Ves Reddy A G8 (C) phe VY saell — Apes gil Say yall

Yo

SRIOMLAN ANITAdId ALVSNAGNOD GNV AGNAD AO dV
ulDu XUNNV

Ves Reddy A G8 (C) phe VY saell — Apes gil Say yall

yu

SMOMLAN ANITAdId Od TAO dVIN
uf-Du XUNNV
